ReliaStar Life Insurance Company Separate Account N ING ADVANTAGE CENTURY SM CONTRACT PROSPECTUS - May 1, 2013 The Contracts . The contracts described in this prospectus are flexible premium individual fixed and variable Advantage Century SM deferred annuity contracts issued by ReliaStar Life Insurance Company (the “Company,” “we,” “us,” “our”). They are issued to you, the contract owner, on a nonqualified basis, or in connection with retirement plans qualifying for special treatment under the Internal Revenue Code of 1986, as amended (“Tax Code”). Prior to October 1, 2002, the contracts were issued by Northern Life Insurance Company. Why Reading This Prospectus Is Important . This prospectus contains facts about the contract and its investment options that you should know before purchasing. This information will help you decide if the contract is right for you. Please read this prospectus carefully and keep it for future reference. Investment Options . The contracts offer variable investment options and three fixed interest options. When we establish your account you instruct us to direct account dollars to any of the available options. Some investment options may be unavailable through certain contracts or plans, or in some states. Variable Investment Options . These options are called subaccounts. The subaccounts are within Separate Account N, a separate account of the Company. Each subaccount invests in one of the mutual funds listed on the next page. Earnings on amounts invested in a subaccount will vary depending upon the performance of its underlying fund. You do not invest directly in or hold shares of the funds. Risks Associated with Investing in the Funds . The funds in which the subaccounts invest have various risks. Information about the risks of investing in the funds is located in “ INVESTMENT OPTIONS ” on page 11 and in each fund prospectus. Read this prospectus in conjunction with the fund prospectuses, and retain the prospectuses for future reference. Fixed Interest Options: • Fixed Account A • Fixed Account B • Fixed Account C Except as specifically mentioned, this prospectus describes only the investment options offered through Separate Account N. However, we describe the fixed interest options in Appendix I to this prospectus. Compensation . We pay compensation to broker-dealers whose registered representatives sell the contracts. See “ CONTRACT DISTRIBUTION ” for further information about the amount of compensation we pay. Availability of Features . Not all features are available in all states. The contracts may not be available in all states, including New York. Some funds may be unavailable through certain contracts and plans or in some states. Getting Additional Information . If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. You may obtain the May 1, 2013 Statement of Additional Information (“SAI”) without charge by calling us at 1-877-884-5050 or writing us at the address listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company. ” You may also obtain a prospectus or an SAI for any of the funds by calling that number. This prospectus, the SAI and other information about the separate account may be obtained by accessing the Securities and Exchange Commission (“SEC”) website, http://www.sec.gov. Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SEC Public Reference Branch. Information on the operations of the SEC Public Reference Branch may be obtained by calling 1-202-551-8090 or 1-800-SEC-0330, e-mailing publicinfo@sec.gov, or by writing to the SEC Public Reference Branch, treet, NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333-100207. The SAI table of contents is listed on page 50 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information . Neither the SEC nor any state securities commission has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. The contracts are not deposits with, obligations of or guaranteed or endorsed by any bank, nor are they insured by the Federal Deposit Insurance Corporation (“FDIC”). The contracts are subject to investment risk, including the possible loss of the principal amount of your investment. PRO.100207-13 1 CONTRACT PROSPECTUS – May 1, 2013 (continued) The Funds* American Funds – Growth Fund (Class 2) ING International Value Portfolio (Class I) ING Solution 2015 Portfolio (Class I) American Funds – Growth-Income Fund ING Invesco Comstock Portfolio (Class I) ING Solution 2025 Portfolio (Class I) (Class 2) ING Invesco Equity and Income Portfolio ING Solution 2035 Portfolio (Class I) American Funds – International Fund (Class I) ING Solution 2045 Portfolio (Class I) (Class 2) ING Invesco Growth and Income Portfolio ING Solution Income Portfolio (Class I) Fidelity ® VIP Contrafund ® Portfolio (Class S) ING Strategic Allocation Conservative (Initial Class) ING JPMorgan Emerging Markets Equity Portfolio (Class I) Fidelity ® VIP Equity-Income Portfolio Portfolio (Class S) ING Strategic Allocation Growth Portfolio (Initial Class) ING JPMorgan Mid Cap Value Portfolio (Class I) Fidelity ® VIP Index 500 Portfolio (Class I) ING Strategic Allocation Moderate Portfolio (Initial Class) ING JPMorgan Small Cap Core Equity (Class I) Fidelity ® VIP Investment Grade Bond Portfolio (Class I) ING T. Rowe Price Capital Appreciation Portfolio (Initial Class) ING Large Cap Growth Portfolio (Class I) Portfolio (Class S) Fidelity ® VIP Money Market Portfolio ING Large Cap Value Portfolio (Class I) ING T. Rowe Price Diversified Mid Cap (Initial Class) ING Limited Maturity Bond Portfolio Growth Portfolio (Class I) Franklin Small Cap Value Securities Fund (Class S) ING T. Rowe Price Equity Income Portfolio (Class 2) ING Liquid Assets Portfolio (Class I) (Class I) ING American Century Small-Mid Cap Value ING Marsico Growth Portfolio (Class I) ING T. Rowe Price Growth Equity Portfolio Portfolio (Class I) ING MFS Total Return Portfolio (Class S) (Class I) ING Baron Growth Portfolio (Class I) ING MidCap Opportunities Portfolio (Class I) ING T. Rowe Price International Stock ING BlackRock Large Cap Growth Portfolio ING Multi-Manager Large Cap Core Portfolio Portfolio (Class I) (Class I) (Class S) ING Templeton Foreign Equity Portfolio ING Clarion Global Real Estate Portfolio ING Oppenheimer Global Portfolio (Class I) (Class I) (Class I) ING PIMCO Total Return Portfolio (Class I) ING U.S. Stock Index Portfolio (Class I) ING Columbia Contrarian Core Portfolio ING Pioneer High Yield Portfolio (Class I) Lord Abbett Series Fund – Mid Cap Stock (Class I) ING Pioneer Mid Cap Value Portfolio Portfolio (Class VC) ING FMR SM Diversified Mid Cap Portfolio (Class S) Neuberger Berman AMT Socially Responsive (Class S) ** ING Russell TM Large Cap Growth Index Portfolio ® (Class I) ING Global Resources Portfolio (Class S) Portfolio (Class I) PIMCO VIT Real Return Portfolio ING Growth and Income Portfolio (Class I) ING Russell TM Large Cap Index Portfolio (Administrative Class) ING Index Plus LargeCap Portfolio (Class I) (Class I) Pioneer High Yield VCT Portfolio (Class I) ING Index Plus MidCap Portfolio (Class I) ING Russell TM Mid Cap Growth Index Wanger Select ING Index Plus SmallCap Portfolio (Class I) Portfolio (Class S) Wanger USA ING Intermediate Bond Portfolio (Class I) ING SmallCap Opportunities Portfolio ING International Index Portfolio (Class S) (Class I) * Effective December 19, 2007, ING Balanced Portfolio was closed to any new investments (including loan repayments) or transfers. There will be no additional disclosure regarding this fund in this prospectus. ** FMR SM is a service mark of Fidelity Management & Research Company. (1) This fund has changed its name since your last prospectus supplement. See the table in “APPENDIX II – Fund Descriptions” for the former fund name. (2) These funds are structured as fund of funds that invest directly in shares of underlying funds. See “ FEES – Fund of Funds ” for additional information. PRO.100207-13 2 TABLE OF CONTENTS CONTRACT OVERVIEW: 4 Contract Design Who’s Who The Contract and Your Retirement Plan Contract Facts Questions: Contacting the Company (sidebar) Sending Forms and Written Requests in Good Order (sidebar) Contract Phases: Accumulation Phase, Income Phase FEE TABLE 6 CONDENSED FINANCIAL INFORMATION 7 THE COMPANY 8 PURCHASE AND RIGHTS 9 RIGHT TO CANCEL 10 INVESTMENT OPTIONS 11 FEES 14 YOUR ACCOUNT VALUE 20 TRANSFERS 21 WITHDRAWALS 26 SYSTEMATIC WITHDRAWALS 27 LOANS 27 DEATH BENEFIT 29 INCOME PHASE 31 TAX CONSIDERATIONS 33 CONTRACT DISTRIBUTION 45 OTHER TOPICS 47 Anti-Money Laundering – Performance Reporting – Contract Modifications – Legal Proceedings – Payment Delay or Suspension – Transfers, Assignments or Exchanges of a Contract – Involuntary Terminations – Reports to Owners CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 50 APPENDIX I – THE FIXED ACCOUNTS 51 APPENDIX II – FUND DESCRIPTIONS 53 APPENDIX III – CONDENSED FINANCIAL INFORMATION CFI - 1 PRO.100207-13 3 CONTRACT OVERVIEW The following is intended as a summary. Please read each section of this Questions: Contacting the prospectus for additional detail. Company. To answer your questions, contact your sales representative or write or call us Contract Design at our Administrative Service Center. The contracts described in this prospectus are individual deferred fixed and variable annuity contracts. They are intended to be retirement savings vehicles ING Service Center that offer a variety of investment options to help meet long-term financial P.O. Box 5050 goals and provide for a death benefit and guaranteed income options. The term Minot, North Dakota 58702- “contract” in this prospectus refers to individual fixed and variable annuity 5050 contracts. 1-877-884-5050 Sending Forms and Written Who’s Who Requests in Good Order. If you are writing to change your You* : The individual who purchases the contract. beneficiary, request a withdrawal or for any other Contract Holder* : The person (or non-natural owner) to whom we issue the purpose, contact us or your sales contract. Generally, you. The contract holder generally has all rights under the representative to learn what contract. However, pursuant to Treasury Department regulations that were information is required for the generally effective on January 1, 2009, the exercise of certain of these rights request to be in “good order.” by participants in Tax Code section 403(b) plans may require the consent and Generally, a request is approval of your employer and/or plan sponsor or its delegate. See “ TAX considered to be in “good order” CONSIDERATIONS – Taxation of Qualified Contracts - Distributions - when it is signed, dated and Eligibility - 403(b) and Roth 403(b) Plans .” made with such clarity and completeness that we are not required to exercise any We may also refer to the contract holder as the contract owner. discretion in carrying it out. We (the “Company”): ReliaStar Life Insurance Company. We issue the By contacting us, we can contract. provide you with the appropriate administrative form for your For greater detail, please review “ PURCHASE AND RIGHTS .” requested transaction. *Some contracts may be purchased by and issued directly to employers sponsoring We can only act upon requests certain plans, including 457 and 401 plans. The terms “you,” “contract holder,” and that are received in good order. “contract owner” apply to these employers, who have all rights under the contracts. The Contract and Your Retirement Plan The contracts may be issued on a nonqualified basis (“nonqualified contracts”), or for use with retirement arrangements under Tax Code sections 403(b), 408, 408A or 457 of the Tax Code (“qualified contracts”). We may also, at our discretion, issue nonqualified contracts for use with retirement arrangements under Tax Code section 401. Use of an Annuity Contract in a Retirement Plan. Under the federal tax laws, earnings on amounts held in annuity contracts are generally not taxed until they are withdrawn. However, in the case of a qualified retirement account (such as a 401, 403(b), Roth 403(b), 408, 408A, or 457 retirement plan), an annuity contract is not necessary to obtain this favorable tax treatment and does not provide any tax benefits beyond the deferral already available to the tax qualified account itself. Annuities do provide other features and benefits (such as the guaranteed death benefit or the option of lifetime income phase options at established rates) that may be valuable to you. You should discuss your alternatives with your financial representative taking into account the additional fees and expenses you may incur in an annuity. See “ PURCHASE AND RIGHTS .” PRO.100207-13 4 Contract Facts Free Look/Right to Cancel. You may cancel your contract within 10 days (some states require more than 10 days) of receipt. See “ RIGHT TO CANCEL .” Death Benefit. Your beneficiary may receive a financial benefit in the event of your death prior to the income phase. Any death benefit during the income phase will depend upon the income phase payment option selected. See “ DEATH BENEFIT ” and “ INCOME PHASE .” Withdrawals. During the accumulation phase, you may withdraw all or part of your account value. Certain fees and taxes may apply. In addition, the Tax Code restricts full and partial withdrawals in some circumstances. See “ WITHDRAWALS .” Systematic Withdrawals. These are made available for you to receive periodic withdrawals from your account, while retaining the account in the accumulation phase. See “ SYSTEMATIC WITHDRAWALS .” Loans. If allowed by the contract and the plan, loans may be available during the accumulation phase. These loans are subject to certain restrictions. See “ LOANS .” Fees and Expenses. Certain fees and expenses are deducted from the value of your contract. See “ FEE TABLE ” and “ FEES .” Taxation. Taxes will generally be due when you receive a distribution. Tax penalties may apply in some circumstances. See “ TAX CONSIDERATIONS .” Contract Phases Accumulation Phase (accumulating dollars under your contract) Payments to STEP 1: You provide us with your completed application and Your Account initial purchase payment. We establish an account for you and Step 1 ¯ credit that account with your initial purchase payment. ReliaStar Life Insurance Company ¯ Step 2 ¯ STEP 2: You direct us to invest your purchase payment in one Fixed Separate Account N or more of the following investment options: Interest • Fixed Interest Options; or Options Variable Investment • Variable Investment Options. (The variable investment Options options are the subaccounts of Separate Account N. Each one invests in a specific mutual fund.) The Subaccounts A B Etc. STEP 3: Each subaccount you select purchases shares of its ¯ Step 3 ¯ assigned fund. Mutual Mutual Fund A Fund B Income Phase (receiving income phase payments from your contract) When you want to begin receiving payments from your contract you may select from the options available. The contracts offer three income phase payment options. See “ INCOME PHASE .” In general, you may: • Receive monthly income phase payments for your life (assuming you are the annuitant); • Receive monthly income phase payments for your life, but with payments continuing to your beneficiary for 10 years if you die before the end of the selected period; • Receive monthly income phase payments for your life and for the life of another person; or • Select income phase payments that are fixed or vary depending upon the performance of the variable investment options you select. PRO.100207-13 5 FEE TABLE The following tables describe the fees and expenses that you will pay during the In this section: accumulation phase when buying, owning, and withdrawing account value from • Maximum Transaction your contract. See “INCOME PHASE” for fees that may apply after you begin Expenses; receiving payments under the contract. • Maximum Periodic Fees and Charges; Maximum Transaction Expenses • Fund Fees and Expenses; and The first table describes the fees and expenses that you may pay at the time that • Examples you buy the contract, withdraw account value from the contract, take a loan from the contract or transfer cash value between investment options. State premium See the “Fees” section for: taxes may also be deducted.* • How, When and Why Fees are Deducted; Early Withdrawal Charge (as a percentage of amount withdrawn) 1 • Redemption Fees; Applicable to Texas K-12 TSA contracts 8.0% • Reduction or Elimination of Applicable to all other contracts 7.0% Certain Fees; Partial Withdrawal Processing Fee 2 $25.00 • Premium and Other Taxes; Transfer Charge 3 $25.00 and • Charge for the Optional One- Loan Processing Fee 4 $25.00 Year Step Up (Reset) Death Loan Interest Rate Spread (per annum) 5 3.0% Benefit Endorsement Maximum Periodic Fees and Charges We may have used the following terms in prior prospectuses: The next table describes the fees and expenses that you will pay periodically during the time that you own the contract, not including fund fees and expenses. Contingent Deferred Sales Maximum Annual Maintenance Fee 6 $30.00 Charge- Early Withdrawal Charge Separate Account Annual Expenses Annual Contract Charge- Annual (as a percentage of average account value) Maintenance Fee Maximum Mortality and Expense Risk Charge 1.25% Maximum Administrative Expense Charge 0.15% Contract Year- Account Year Optional One-Year Step Up (Reset) Death Benefit Endorsement Charge 7 0.15% Administrative Charge- Maximum Total Separate Account Annual Expenses 1.55% Administrative Expense Charge 1 The early withdrawal charge for contracts applies to each purchase payment and reduces over time. In certain cases this charge may not apply to a portion or all of your Reallocation Charge- Transfer withdrawal. These fees may be waived, reduced or eliminated in certain circumstances. Charge 2 The Company does not currently impose a partial withdrawal processing fee, but reserves the right to charge a fee not to exceed the lesser of 2.0% of the partial withdrawal amount Texas K-12 TSA contracts are or $25, including partial withdrawals made as a part of a systematic withdrawal program. voluntary 403(b) annuity contracts See “ FEES – Early Withdrawal Charge .” See also “ SYSTEMATIC for employees of K-12 public WITHDRAWALS .” schools in Texas who purchased 3 The Company does not currently impose a charge for transfers between the the contract on or after June 1, subaccounts or to or from the fixed interest options. However, we reserve the right to 2002. These contracts meet the assess a $25 charge on any transfer or to limit the number of transfers, including transfers requirements established by the made under the dollar cost averaging program or the asset rebalancing program. Teachers Retirement System of 4 This is the maximum fee we would charge. We are not currently charging this fee. See Texas in support of Senate Bill “ LOANS .” 273. 5 This is the difference between the rate charged and the rate credited on loans under your contract. Currently the loan interest rate spread is 2.5% per annum; however, we reserve the right to apply a spread of up to 3.0% per annum. For example, if the current interest rate charged on a loan is 6.0%, the amount of interest applied to the contract would be 3.5%; the 2.5% loan interest rate spread is retained by the Company. See “ LOANS .” 6 The Company currently deducts an annual maintenance fee of $30 from the account value, but reserves the right to waive the charge when the account value exceeds $25,000. We also reserve the right to waive this charge where the annual purchase payments, less any cumulative partial withdrawals, equal or exceed $5,000. 7 The 0.15% fee is only charged to contract owners who choose the optional death benefit endorsement. This endorsement is not available for contracts issued in the State of Texas. * State premium taxes (which currently range from 0.0% to 4.0% of purchase payments) may apply, but are not reflected in the fee tables or examples. See “ FEES – Premium and Other Taxes .” PRO.100207-13 6 Fund Fees and Expenses The next item shows the minimum and maximum total operating expenses charged by the funds that you may pay periodically during the time that you own the contract. The minimum and maximum expenses listed below are based on expenses for the funds’ most recent fiscal year ends without taking into account any fee waiver or expense reimbursement arrangements that may apply. More detail concerning each fund’s fees and expenses is contained in the prospectus for each fund. Total Annual Fund Operating Expenses Minimum Maximum (expenses that are deducted from fund assets, including management fees and other expenses) 0.10% 1.51% See “ FEES – Fund Fees and Expenses ” for additional information about the fees and expenses of the funds, including information about the revenue we may receive from each of the funds or the funds’ affiliates. Examples The following examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include maximum transaction expenses, contract fees, separate account annual expenses, the maximum annual maintenance fee of $30 (converted to a percentage of assets equal to 0.133%), and fund fees and expenses applicable to that type of contract. Maximum Fund Fees and Expenses Examples. The following examples assume that you invest $10,000 in the contract for the time periods indicated. The examples also assume that your investment has a 5.0% return each year and assume the maximum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account value at (B) If you do not withdraw your entire account the end of the applicable time period: value or if you select an income phase payment option at the end of the applicable time period: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years $965 $1,462 $1,869 $3,497 $322 $984 $1,670 $3,497 Minimum Fund Fees and Expenses Examples . The following examples assume that you invest $10,000 in the contract for the time periods indicated. The examples also assume that your investment has a 5.0% return each year and assume the minimum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account value at (B) If you do not withdraw your entire account the end of the applicable time period: value or if you select an income phase payment option at the end of the applicable time period: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years $834 $1,061 $1,166 $2,098 $181 $561 $966 $2,098 CONDENSED FINANCIAL INFORMATION Understanding Condensed Financial Information. In Appendix III of this prospectus, we provide condensed financial information about Separate Account N subaccounts you may invest in through the contract. The numbers show the year-end unit values of each subaccount over the past 10 years. For subaccounts not available 10 years ago, we give a history from the time purchase payments were first received in the subaccounts under the contracts. Financial Statements. The statements of assets and liabilities, the statements of operations, the statements of changes in net assets and the related notes to financial statements for Separate Account N and the statutory basis financial statements and the related notes to financial statements for ReliaStar Life Insurance Company are located in the Statement of Additional Information. PRO.100207-13 7 THE COMPANY ReliaStar Life Insurance Company (the “Company” “we”, “us”, “our”) issues the contracts described in this prospectus and is responsible for providing each contract’s insurance and annuity benefits. All guarantees and benefits provided under the contract that are not related to the separate account are subject to the claims paying ability of the Company and our general account. We are a direct, wholly owned subsidiary of Lion Connecticut Holdings Inc. We are a stock life insurance company organized in 1885 and incorporated under the insurance laws of the State of Minnesota. Prior to October 1, 2002, the contracts were issued by Northern Life Insurance Company (“Northern”), a wholly owned subsidiary of the Company. On October 1, 2002, Northern merged into the Company, and the Company assumed responsibilities for Northern’s obligations under the contracts. We are an indirect wholly owned subsidiary of ING Groep N.V. (“ING”), a global financial institution active in the fields of insurance, banking and asset management. Pursuant to an agreement with the European Commission (“EC”), ING has announced its intention to divest itself of ING U.S., Inc. and its subsidiaries, including the Company (“ING U.S.”), which constitutes ING’s U.S.- based retirement, investment management and insurance operations. Under the agreement with the EC, ING is required to divest itself of at least 25% of ING U.S. by the end of 2013, more than 50% by the end of 2014 and 100% by the end of 2016. While all options for effecting the separation from ING remain open, ING has announced that the base case for this separation includes an initial public offering (“IPO”) of ING U.S., and in connection with the proposed IPO of its common stock ING U.S. filed a registration statement on Form S-1 with the SEC in November 2012, which was amended in January, Marchand April 2013. While the base case for the separation is an IPO, all options remain open and it is possible that ING’s divestment of ING U.S. may take place by means of a sale to a single buyer or group of buyers. We offer individual life insurance and annuities, employee benefits and retirement contracts. We are authorized to do business in the District of Columbia and in all states, except New York. Our Home Office: Our Administrative Service Center: 20 Washington Avenue South ING Service Center Minneapolis, Minnesota 55401 P.O. Box 5050 Minot, North Dakota 58702-5050 Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities, including state insurance regulators, state securities administrators, the SEC, the Financial Industry Regulatory Authority (“FINRA”), the Department of Labor and the Internal Revenue Service (“IRS”). For example, U.S. federal income tax law imposes certain requirements relating to product design, administration, and investments that are conditions for beneficial tax treatment of such products under the Tax Code. See “TAX CONSIDERATIONS” for further discussion of some of these requirements. Failure to administer certain product features could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties imposed by a particular governmental or self regulatory authority and unanticipated claims and costs associated with remedying such failure. Additionally, such failure could harm the Company’s reputation, interrupt the Company’s operations or adversely impact profitability. PRO.100207-13 8 PURCHASE AND RIGHTS Use of an Annuity Contract in Your Plan. Under the federal tax laws, Valuation Date: Any day that the earnings on amounts held in annuity contracts are generally not taxed until New York Stock Exchange is they are withdrawn. However, in the case of a qualified retirement account open for trading. (such as 401, 403(b), Roth 403(b), 408, 408A, or 457 retirement plan), an annuity contract is not necessary to obtain this favorable tax treatment and does not provide any tax benefits beyond the deferral already available to the tax qualified account itself. Annuities do provide other features and benefits (such as the guaranteed death benefit or the option of lifetime income phase options at established rates) that may be valuable to you. You should discuss your alternatives with your financial representative taking into account the additional fees and expenses you may incur in an annuity. When considering whether to purchase or participate in the contract, you should consult with your financial representative about your financial goals, investment time horizon and risk tolerance. Contract Rights Under 403(b) plans, you generally hold all rights under the contract and may make all elections under the contract. However, pursuant to Treasury Department regulations that were generally effective on January 1, 2009, the exercise of certain of these rights may require the consent and approval of your employer and/or plan sponsor or its delegate. See “ TAX CONSIDERATIONS – Taxation of Qualified Contracts - Distributions – Eligibility - 403(b) and Roth 403(b) Plans .” For information regarding contracts issued to certain employers sponsoring 401 or 457 plans, see “ CONTRACT OVERVIEW – Who’s Who .” How to Purchase The contract holder may purchase a contract from us by completing an application and making an initial purchase payment. Upon our approval, we will issue a contract and set up an account for the contract holder under the contract. For nonqualified contracts, the following purchase payment methods are allowed: • One lump sum; • Periodic payments; or • Transfer under Tax Code section 1035. For qualified contracts, the following purchase payment methods are allowed: • One lump sum; • Periodic payments; or • Rollovers or exchanges, as permitted by the Tax Code. Currently the contracts do not allow rollovers from a 401(a), 401(k), 403(b), Roth 403(b) plan or from an IRA into contracts used with 457 plans. Contributions to a Roth 403(b) contract must be made by salary reduction (to the extent allowed by the contract), paid to us on your behalf, as permitted by the Tax Code. The minimum amount we will accept as a lump-sum purchase payment is $5,000. Periodic purchase payments may not be less than $200 annually for 403(b) and Roth 403(b) contracts and $50 per payment for all other contracts. The minimum payment to Fixed Account C is $5,000. We reserve the right to reject any purchase payment to an existing account if the purchase payment, together with the account value at the next valuation date, exceeds $1,000,000. Any purchase payment not accepted by the Company will be refunded. Any reduction of the minimum initial or subsequent purchase payment amount will not be unfairly discriminatory against any person. We will make any such reduction according to our own rules in effect at the time the purchase payment is received. We reserve the right to change these rules from time to time. PRO.100207-13 9 Acceptance or Rejection of Your Application. We must accept or reject your application within two business days of receipt. If the application is incomplete, we may hold any forms and accompanying purchase payment(s) for five business days. We may hold purchase payments for longer periods, pending acceptance of the application, only with your permission. If the application is rejected, we will notify you of the reasons and the application and any purchase payments will be returned to you. Allocating Purchase Payments to the Investment Options. We will allocate your purchase payments among the investment options you select. However, for contracts issued in states that require a refund of all purchase payments made, we will credit the initial purchase payment to the Fidelity ® VIP Money Market Portfolio subaccount during the right to cancel period, plus five calendar days. See “ RIGHT TO CANCEL .” Allocations must be in whole percentages and there are limits on the number of investment options you may select. When selecting investment options you may find it helpful to review “ INVESTMENT OPTIONS. ” Factors to Consider in the Purchase Decision. The decision to purchase or participate in a contract should be discussed with your financial representative. Make sure that you understand the investment options it provides, its other features, the risks and potential benefits you will face, and the fees and expenses you will incur when, together with your financial representative, you consider an investment in the contract. You should pay attention to the following issues, among others: • Long-Term Investment – These contracts are long-term investments, and are typically most useful as part of a personal retirement plan. Early withdrawals may be restricted by the Tax Code or your plan, or may expose you to early withdrawal charges or tax penalties. The value of deferred taxation on earnings grows with the amount of time funds are left in a contract. You should not participate in a contract if you are looking for a short-term investment or expect to need to make withdrawals before you are 59½; • Investment Risk – The value of investment options available under the contracts may fluctuate with the markets and interest rates. You should not participate in a contract in order to invest in these options if you cannot risk getting back less money than you put in; • Features and Fees – The fees for these contracts reflect costs associated with the features and benefits they provide. As you consider a contract, you should determine the value that these various benefits and features have for you, given your particular circumstances, and consider the charges for those features; and • Exchanges – Replacing an existing insurance contract with this contract may not be beneficial to you. If a contract will be a replacement for another annuity contract you should compare the two options carefully, compare the costs associated with each, and identify additional benefits available under the contract. You should consider whether these additional benefits justify incurring a new schedule or early withdrawal charges or any other increased charges that might apply under these contracts. Also, be sure to talk to a qualified financial professional or tax adviser to make sure that the exchange will be handled so that it is tax-free. Other Products. We and our affiliates offer various other products with different features and terms than these contracts, which may offer some or all of the same funds. These products have different benefits, fees and charges, and may offer different share classes of the funds offered in this contract that are less expensive. These other products may or may not better match your needs. You should be aware that there are other options available, and, if you are interested in learning more about these other products, contact your registered representative. These other options may not be available under your plan. RIGHT TO CANCEL When and How to Cancel. You may cancel your contract within 10 days of receipt (some states require more than 10 days) by returning it to our Administrative Service Center or to your sales representative along with a written notice of cancellation. Refunds. We will issue you a refund within seven calendar days of our receipt of your contract and written notice of cancellation. For all contracts except IRA and Roth IRA contracts, unless your state requires otherwise, your refund will equal the purchase payments made plus any earnings or minus any losses attributable to those purchase payments allocated among the subaccounts. In other words, where a refund of purchase payments is not required, you will bear the entire investment risk for amounts allocated among the subaccounts during this period and the amount refunded could be less than the amount paid. For IRA and Roth IRA contracts, your refund will equal all purchase payments made or the contract value, whichever is greater. PRO.100207-13 10 If your state requires that we refund all purchase payments made, we will allocate the initial purchase payment to the Fidelity ® VIP Money Market Portfolio subaccount during the right to cancel period, plus five calendar days. If you choose to keep the contract, after this period, the purchase payments will be allocated among the investment options you selected. INVESTMENT OPTIONS The contracts offers variable investment options and fixed interest options. When we establish your account(s) (and your accounts may be established at different times), you instruct us to allocate account dollars to any of the available options. We may add, withdraw or substitute investment options subject to the conditions in the contract and in compliance with regulatory requirements. Variable Investment Options These options are subaccounts of Separate Account N. Each subaccount invests directly in shares of a corresponding mutual fund, and earnings on amounts invested in a subaccount will vary depending upon the performance and fees of its underlying fund. You do not invest directly in or hold shares of the funds. Separate Account N We established Separate Account N (the separate account) on October 1, 2002 under the insurance laws of the State of Minnesota. The separate account is registered as a unit investment trust under the Investment Company Act of 1940, as amended (the 1940 Act). It also meets the definition of separate account under the federal securities laws. Prior to October 1, 2002, the separate account was known as Separate Account One of Northern Life Insurance Company, which was created in 1994 under Washington law. In connection with the merger of Northern and the Company, the separate account was transferred to the Company. Although we hold title to the assets of the separate account, such assets are not chargeable with the liabilities of any other business that we conduct. Income, gains or losses of the separate account are credited to or charged against the assets of the separate account without regard to other income, gains or losses of the Company. All obligations arising under the contract are obligations of the Company. All guarantees and benefits provided under the contract that are not related to the separate account are subject to the claims paying ability of the Company and our general account. Funds Available Through the Separate Account The separate account is divided into subaccounts. Each subaccount invests directly in shares of a corresponding fund. The funds available through the subaccounts of the separate account are listed in the front of this prospectus. We provide a brief description of each fund in Appendix II. Please refer to the fund prospectuses for additional information. Fund prospectuses may be obtained, free of charge, from our Administrative Service Center at the address and phone number listed in  CONTRACT OVERVIEW  Questions: Contacting the Company , by accessing the SECs website or by contacting the SEC Public Reference Branch. Risks of Investing in the Funds Insurance-Dedicated Funds (Mixed and Shared Funding). The funds described in this prospectus are available only to insurance companies for their variable contracts (or directly to certain retirement plans, as allowed by the Tax Code). Such funds are often referred to as insurance-dedicated funds, and are used for mixed and shared funding. Mixed funding occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are bought for variable life insurance contracts issued by us or other insurance companies. Shared funding occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are also bought by other insurance companies for their variable annuity contracts. In other words:  Mixed funding  bought for annuities and life insurance; and  Shared funding  bought by more than one company. PRO.100207-13 11 Possible Conflicts of Interest. With respect to insurance-dedicated funds, it is possible that a conflict of interest may arise due to mixed and shared funding, a change in law affecting the operations of variable annuity separate accounts, differences in the voting instructions of the contract holder and others maintaining a voting interest in the funds, or some other reason. Such a conflict could adversely impact the value of a fund. For example, if a conflict of interest occurred and one of the subaccounts withdrew its investment in a fund, the fund may be forced to sell its securities at disadvantageous prices, causing its share value to decrease. Each insurance-dedicated fund’s board of directors or trustees will monitor events in order to identify any material irreconcilable conflicts that may arise and to determine what action, if any, should be taken to address such conflicts. In the event of a conflict, the Company will take any steps necessary to protect contract holders and annuitants maintaining a voting interest in the funds, including the withdrawal of the separate account from participation in the funds which are involved in the conflict. For additional risks associated with each fund, please see the fund’s prospectus. Voting Rights Each of the subaccounts holds shares in a fund and each is entitled to vote at regular and special meetings of that fund. Under our current view of applicable law, we will vote the shares for each subaccount as instructed by persons having a voting interest in the subaccount. If you are a contract holder under the contract, you have a fully vested interest in the contract and may instruct the Company how to cast a certain number of votes. We will vote shares for which instructions have not been received in the same proportion as those for which we received instructions. Each person who has a voting interest in the separate account will receive periodic reports relating to the funds in which he or she has an interest, as well as any proxy materials and a form on which to give voting instructions. Voting instructions will be solicited by written communication before the meeting. The number of votes, whole and fractional, any person is entitled to direct will be determined as of the record date set by any fund you invest in through the subaccounts. Additionally: • During the accumulation phase, the number of votes is equal to the portion of your account value invested in the fund, divided by the net asset value of one share of that fund; and • During the income phase, the number of votes is equal to the portion of reserves set aside for the contract’s share of the fund, divided by the net asset value of one share of that fund. We may restrict or eliminate any voting rights of persons who have voting rights as to the separate account. Right to Change the Separate Account Subject to state and federal law and the rules and regulations thereunder, we may, from time to time, make any of the following changes to the separate account with respect to some or all classes of contracts: • Offer additional subaccounts that will invest in funds we find appropriate for contracts we issue; • Combine two or more subaccounts; • Close subaccounts. We will provide advance notice by a supplement to this prospectus if we close a subaccount. If a subaccount is closed or otherwise is unavailable for new investment, unless we receive alternative allocation instructions, all future amounts directed to the subaccount that was closed or is unavailable may be automatically allocated among the other available subaccounts according to the most recent allocation instructions we have on file. If the most recent allocation instructions we have on file do not include any available subaccounts, we must be provided with alternative allocation instructions. Alternative allocation instructions can be given by contacting us at the address and telephone number listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company .” See also “ TRANSFERS ” for information about making subaccount allocation changes; • Substitute a new fund for a fund in which a subaccount currently invests. In the case of a substitution, the new fund may have different fees and charges than the fund it replaced. A substitution may become necessary if, in our judgment: > A fund no longer suits the purposes of your contract; > There is a change in laws or regulations; > There is a change in the fund’s investment objectives or restrictions; > The fund is no longer available for investment; or > Another reason we deem a substitution is appropriate. • Stop selling the contract; • Limit or eliminate any voting rights for the separate account; or • Make any changes required by the 1940 Act or its rules or regulations. PRO.100207-13 12 We will not make a change until the change is disclosed in an effective prospectus or prospectus supplement, authorized, if necessary, by an order from the SEC and approved, if necessary, by the appropriate state insurance department(s). The changes described above do not include those changes that may, if allowed under your plan, be initiated by your plan sponsor. Fixed Interest Options For a description of the fixed interest options, see APPENDIX I. Selecting Investment Options When selecting investment options: • Choose options appropriate for you. Your sales representative can help you evaluate which investment options may be appropriate for your financial goals; • Understand the risks associated with the options you choose. Some subaccounts invest in funds that are considered riskier than others. Funds with additional risks are expected to have values that rise and fall more rapidly and to a greater degree than other funds. For example, funds investing in foreign or international securities are subject to risks not associated with domestic investments, and their investment performance may vary accordingly. Also, funds using derivatives in their investment strategy may be subject to additional risks; and • Be informed. Read this prospectus, the fund prospectuses and Appendix I. Furthermore, be aware that there may be: • Limits on Availability of Options. We may add, withdraw or substitute funds, subject to the conditions in your contract and compliance with regulatory requirements. See “ INVESTMENT OPTIONS - Right to Change the Separate Account .” Some subaccounts or fixed interest options may not be available in all contracts or in some states. In the case of a substitution, the new fund may have different fees and charges, investment objectives or policies than the fund it replaced; • Limits on How Many Investment Options You May Select. Generally, you may select no more than 18 investment options at any one time during the accumulation phase of your account. Each subaccount and each fixed account selected counts towards this 18 investment option limit; and • Reinvestment. The funds described in this prospectus have, as a policy, the distribution of income, dividends and capital gains. There is, however, an automatic reinvestment of such distributions under the contracts described in this prospectus. PRO.100207-13 13 FEES The following repeats and adds to information provided in “ FEE TABLE. ” Types of Fees Please review both sections for information on fees. The following types of fees or deductions may affect your TRANSACTION FEES account: Early Withdrawal Charge • TRANSACTION FEES: Withdrawals of all or a portion of your account value may be subject to a charge. > Early Withdrawal Charge; > Partial Withdrawal Amount. A percentage of the purchase payments that you withdraw. The Processing Fee; percentage will be determined by the early withdrawal charge schedule that > Transfer Charge; applies to your account. > Loan Processing Fee and Loan Interest Rate Spread; and Early > Redemption Fees. Account Year of Withdrawal Withdrawal Charge (as Minus Account Year of Percentage of Purchase • PERIODIC FEES AND Purchase Payment Payments) 1 CHARGES: Less than 1 7.0% 1 or more but less than 2 7.0% > Annual Maintenance Fee; 2 or more but less than 3 6.0% > Mortality and Expense 3 or more but less than 4 5.0% Risk Charges; 4 or more but less than 5 4.0% > Administrative Expense 5 or more but less than 6 2.0% Charge; and 6 or more 0.0% > Optional One-Year Step Up Reset Death Benefit Endorsement Charge. Early Withdrawal Charge Applicable to Texas K-12 TSA Contracts • FUND FEES AND EXPENSES Early Account Year of Withdrawal Withdrawal Charge (as • PREMIUM AND OTHER Minus Account Year Percentage of Purchase TAXES of Purchase Payment Payments) 2 Less than 1 8.0% Account Year/Account 1 or more but less than 2 7.0% Anniversary: A period of 12 months measured from the date 2 or more but less than 3 6.0% we established your account and 3 or more but less than 4 5.0% each anniversary of this date. 4 or more but less than 5 4.0% Account anniversaries are 5 or more but less than 6 2.0% measured from this date. 6 or more 0.0% 1 For qualified contracts, the early withdrawal charge will be 0.0% after the 12 th account year regardless of the table above. For all contracts issued in Utah after May 6, 2003, the withdrawal charge will be 0.0% after the 10 th account year. 2 10 years from the original issue date the withdrawal charge will be 0.0% regardless of the table above. Purpose. This is a deferred sales charge. It reimburses us for some of the sales and administrative expenses associated with the contract. If our expenses are greater than the amount we collect for the early withdrawal charge, we may use any of our corporate assets, including potential profit that may arise from the mortality and expense risk charges, and the administrative charge, to make up the difference. PRO.100207-13 14 First In, First Out. The early withdrawal charge is calculated separately for each purchase payment withdrawn. For purposes of calculating your early withdrawal charge, we consider that your first purchase payment to the account (first in) is the first you withdraw (first out). For example, if your initial purchase payment was made three years ago, we will deduct an early withdrawal charge equal to 5.0% of the portion of that purchase payment withdrawn. The next time you make a withdrawal we will assess the charge against the portion of the first purchase payment that you did not withdraw and/or your subsequent purchase payments to your account in the order they were received. Earnings may be withdrawn after all purchase payments have been withdrawn. There is no early withdrawal charge for withdrawal of earnings. Free Withdrawals. There is no early withdrawal charge if, during each account year, the amount withdrawn is the greater of: • Earnings; or • 10% of purchase payments subject to the early withdrawal charge, as of the last account anniversary. You may take four free withdrawals each account year. If the first withdrawal in an account year exceeds the free withdrawal amount, the excess is subject to an early withdrawal charge. If the first withdrawal in an account year equals the free withdrawal amount, any other withdrawals made during that account year may be subject to an early withdrawal charge. If the first withdrawal in an account year is less than the free withdrawal amount, any unused percentage of the free withdrawal amount may be applied against three additional withdrawals during the account year. The unused percentage of the free withdrawal amount is computed by us on the date of any withdrawal request made during an account year based on: [Greater of A or B] – C Where: A Earnings; B 10% of purchase payments subject to early withdrawal charges as of the beginning of the account year; and C Any prior withdrawals made during the same account year period. Early Withdrawal Charge Waivers Under All Contracts. These waivers apply to all contracts, unless otherwise specified. Please also read the following subsection regarding additional waivers available under certain contracts. This charge is waived for portions of a withdrawal that are: • Used to provide income phase payments to you; • Paid due to the owner or annuitant’s death during the accumulation phase or, in the case of a nonqualified contract, the annuitant’s death during the accumulation phase; • For qualified contracts issued in connection with 403(b) plans only, withdrawn after the fifth account year, where the annuitant has separated from service after attaining age 55 (may not be available in all states) ; or • Paid upon termination of your account by us. See “ OTHER TOPICS – Involuntary Terminations .” Early Withdrawal Charge Waivers Under Certain Contracts. These waivers only apply to certain contracts. You should refer to your contract to determine which waivers apply to you. The charge is waived for portions of a withdrawal from a 403(b) contract that are: • Applied to a contract offered by another approved provider under your plan; • Withdrawn due to separation from service from your employer; or • Withdrawn due to a hardship as defined by the Tax Code. PRO.100207-13 15 Partial Withdrawal Processing Fee Amount. We do not currently charge a partial withdrawal processing fee, but we reserve the right to charge a fee not to exceed the lesser of 2.0% of the amount withdrawn or $25. Purpose. This fee reimburses us for administrative expenses associated with processing partial withdrawals. Transfer Charge Amount. We do not currently charge a transfer fee. However, we reserve the right to charge a fee of $25 per transfer for any transfer and to limit the number of transfers, including transfers made under the dollar cost averaging program and the asset rebalancing program. Purpose. This charge reimburses us for administrative expenses associated with transferring your dollars among investment options. Loan Processing Fee and Loan Interest Rate Spread For a discussion of the loan processing fee and loan interest rate spread, the fees and costs that may be associated with loans, please see LOANS  Charges. Redemption Fees Certain funds may deduct redemption fees as a result of withdrawals, transfers, or other fund transactions you initiate. If applicable, we may deduct the amount of any redemption fees imposed by the underlying mutual funds as a result of withdrawals, transfers or other fund transactions you initiate. Redemption fees, if any, are separate and distinct from any transaction charges or other charges deducted from your contract value. For a more complete description of the funds fees and expenses, review each funds prospectus. PERIODIC FEES AND CHARGES Annual Maintenance Fee Maximum Amount. $30.00 When/How. Each year during the accumulation phase, we deduct this fee from your account value. We deduct it on your account anniversary and at the time of full withdrawal. Purpose. This fee reimburses us for our administrative expenses related to the contracts, the separate account and the subaccounts. Waiver. We reserve the right to waive the annual maintenance fee under certain circumstances. For example, we may waive the charge if the account value exceeds $25,000 on the date this fee is to be deducted. We may also waive this charge where the annual purchase payments, less any withdrawals, equal or exceed $5,000. However, we reserve the right to reinstate the fee on contracts qualifying for the waiver. Mortality and Expense Risk Charges Maximum Amount. The amount of these charges, on an annual basis, is equal to 1.25% of the daily value of amounts invested in the subaccounts. We may charge a different fee for different funds (but not beyond the maximum amount). When/How. We deduct these charges daily from the subaccounts corresponding to the funds you select. We do not deduct these charges from the fixed interest options. PRO.100207-13 16 Purpose. These charges compensate us for the mortality and expense risks we assume under the contract. Namely: • Mortality risks are those risks associated with our promise to make lifetime income phase payments based on annuity rates specified in the contract and the funding of the guaranteed death benefit and other payments we make to owners or beneficiaries of the accounts; and • Expense risk is the risk that the actual expenses we incur under the contract will exceed the maximum costs that we can charge. If the amount we deduct for these charges is not enough to cover our mortality costs and expenses under the contract, we will bear the loss. We may use any excess to recover distribution costs relating to the contract and as a source of profit. We expect to earn a profit from these charges. Administrative Expense Charge Maximum Amount. The amount of this charge, on an annual basis, is equal to 0.15% of the daily value of amounts invested in the subaccounts. When/How. We deduct this charge daily from the subaccounts corresponding to the funds you select. We do not deduct this charge from the fixed interest options. Purpose. This charge helps defray our cost of providing administrative services under the contracts and in relation to the separate account and subaccounts. Optional One-Year Step Up (Reset) Death Benefit Endorsement Charge If you have purchased the optional one-year step up (reset) death benefit endorsement, we will charge a fee equal to an annual rate of 0.15% of the average daily value of amounts invested in the subaccounts. This fee will be charged monthly. See “ DEATH BENEFIT – Optional One-Year Step Up (Reset) Death Benefit Endorsement .” This endorsement is not available for contracts issued in the State of Texas. REDUCTION OR ELIMINATION OF CERTAIN FEES When sales of the contract are made to individuals or a group of individuals in a manner that results in savings of sales or administrative expenses, we may reduce or eliminate the early withdrawal charge, the annual maintenance fee, the mortality and expense risk charge or the administrative expense charge. Our decision to reduce or eliminate any of these fees will be based on one or more of the following: • The size and type of group to whom the contract is offered; • The type and frequency of administrative and sales services provided; • The use by an employer of automated techniques in submitting purchase payments or information related to purchase payments on behalf of its employees; or • Any other circumstances which reduce distribution or administrative expenses. The exact amount of contract charges applicable to a particular contract will be stated in that contract. For contracts issued as funding vehicles for Tax Code section 403(b) plans, early withdrawal charges may be waived under certain circumstances. We currently provide a reduced early withdrawal charge for purchasers of contracts issued as tax deferred annuities for Tax Code section 403(b) plans to employees of certain school districts which, in our judgment, have provided cost reduction benefits to us in the distribution of its contracts. The reduction or elimination of any of these fees will not be unfairly discriminatory against any person and will be done according to our rules in effect at the time the contract is issued. We reserve the right to change these rules from time to time. The right to reduce or eliminate any of these fees may be subject to state approval. PRO.100207-13 17 FUND FEES AND EXPENSES As shown in the fund prospectuses and described in “ FEE TABLE – Fund Fees and Expenses, ” each fund deducts management/investment advisory fees from the amounts allocated to the fund. In addition, each fund deducts other expenses, which may include service fees that may be used to compensate service providers, including the Company and its affiliates, for administrative and contract owner services provided on behalf of the fund. Furthermore, certain funds deduct a distribution or 12b-1 fee, which is used to finance any activity that is primarily intended to result in the sale of fund shares. Fund fees and expenses are deducted from the value of the fund shares on a daily basis, which in turn affects the value of each subaccount that purchases fund shares. Fund fees and expenses are one factor that impacts the value of a fund’s shares. To learn more about fund fees and expenses, the additional factors that can affect the value of a fund’s shares and other important information about the funds, refer to the fund prospectuses. Less expensive share classes of the funds offered through this contract may be available for investment outside of this contract. You should evaluate the expenses associated with the funds available through this contract before making a decision to invest. Revenue from the Funds The Company may receive compensation from each of the funds or the funds’ affiliates. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds’ affiliates. These additional payments may also be used by the Company to finance distribution. These additional payments are made by the funds or the funds’ affiliates to the Company and do not increase, directly or indirectly, the fund fees and expenses. The amount of revenue the Company may receive from each of the funds or from the funds’ affiliates may be substantial, although the amount and types of revenue vary with respect to each of the funds offered through the contract. This revenue is one of several factors we consider when determining contract fees and charges and whether to offer a fund through our contracts. Fund revenue is important to the Company’s profitability, and it is generally more profitable for us to offer affiliated funds than to offer unaffiliated funds. Assets allocated to affiliated funds, meaning funds managed by Directed Services LLC, ING Investments, LLC or another Company affiliate, generate the largest dollar amount of revenue for the Company. Affiliated funds may also be subadvised by a Company affiliate or by an unaffiliated third party. Assets allocated to unaffiliated funds, meaning funds managed by an unaffiliated third party, generate lesser, but still substantial dollar amounts of revenue for the Company. The Company expects to earn a profit from this revenue to the extent it exceeds the Company’s expenses, including the payment of sales compensation to our distributors. Revenue Received from Affiliated Funds. The revenue received by the Company from affiliated funds may be deducted from fund assets and may include: • A share of the management fee; • Service fees; • For certain share classes, compensation paid from 12b-1 fees; and • Other revenues that may be based either on an annual percentage of average net assets held in the fund by the Company or a percentage of the fund’s management fees. In the case of affiliated funds subadvised by unaffiliated third parties, any sharing of the management fee between the Company and the affiliated investment adviser is based on the amount of such fee remaining after the subadvisory fee has been paid to the unaffiliated subadviser. Because subadvisory fees vary by subadviser, varying amounts of revenue are retained by the affiliated investment adviser and ultimately shared with the Company. The sharing of the management fee between the Company and the affiliated investment adviser does not increase, directly or indirectly, fund fees and expenses. The Company may also receive additional compensation in the form of intercompany payments from an affiliated fund’s investment adviser or the investment adviser’s parent in order to allocate revenue and profits across the organization. The intercompany payments and other revenue received from affiliated funds provide the Company with a financial incentive to offer affiliated funds through the contract rather than unaffiliated funds. PRO.100207-13 18 Additionally, in the case of affiliated funds subadvised by third parties, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. However, subadvisers may provide reimbursement for employees of the Company or its affiliates to attend business meetings or training conferences. Revenue Received from Unaffiliated Funds. Revenue received from each of the unaffiliated funds or their affiliates is based on an annual percentage of the average net assets held in that fund by the Company. Some unaffiliated funds or their affiliates pay us more than others and some of the amounts we receive may be significant. The revenue received by the Company or its affiliates from unaffiliated funds may be deducted from fund assets and may include: • Service fees; • For certain share classes, compensation paid from 12b-1 fees; and • Additional payments for administrative, recordkeeping or other services that we provide to the funds or their affiliates, such as processing purchase and redemption requests, and mailing fund prospectuses, periodic reports and proxy materials. These additional payments do not increase directly or indirectly the fees and expenses shown in each fund’s prospectus. These additional payments may be used by us to finance distribution of the contracts. If the unaffiliated fund families currently offered through the contract that made payments to us were individually ranked according to the total amount they paid to the Company or its affiliates in 2012, in connection with the registered variable annuity contracts issued by the Company, that ranking would be as follows: • Fidelity Investments ® • Franklin ® Templeton ® Investments • American Funds ® • Neuberger Berman Management, Inc. • PIMCO Funds • Pioneer Investments • Columbia Funds • Lord Abbett Funds If the revenues received from the affiliated funds were taken into account when ranking the funds according to the total dollar amount they paid to the Company or its affiliates in 2012, the affiliated funds would be first on the list. In addition to the types of revenue received from affiliated and unaffiliated funds described above, affiliated and unaffiliated funds and their investment advisers, subadvisers or affiliates may participate at their own expense in Company sales conferences or educational and training meetings. In relation to such participation, a fund’s investment adviser, subadviser or affiliate may help offset the cost of the meetings or sponsor events associated with the meetings. In exchange for these expense offset or sponsorship arrangements, the investment adviser, subadviser or affiliate may receive certain benefits and access opportunities to Company sales representatives and wholesalers rather than monetary benefits. These benefits and opportunities include, but are not limited to co-branded marketing materials, targeted marketing sales opportunities, training opportunities at meetings, training modules for sales personnel, and opportunities to host due diligence meetings for representatives and wholesalers. Please note certain management personnel and other employees of the Company or its affiliates may receive a portion of their total employment compensation based on the amount of net assets allocated to affiliated funds. See also “CONTRACT DISTRIBUTION.” Fund of Funds Certain funds may be structured as “fund of funds.” These funds may have higher fees and expenses than a fund that invests directly in debt and equity securities, because they also incur the fees and expenses of the underlying funds in which they invest. These funds are affiliated funds, and the underlying funds in which they invest may be affiliated as well. The fund prospectuses disclose the aggregate annual operating expenses of each fund and its corresponding underlying fund or funds. These funds are identified in the investment option list in the front of this prospectus. PRO.100207-13 19 PREMIUM AND OTHER TAXES Maximum Amount. Some states and municipalities charge a premium tax on annuities. These taxes currently range from 0.0% to 4.0%, depending upon the jurisdiction. When/How. We reserve the right to deduct a charge for premium taxes from your account value or from purchase payments to the account at any time, but not before there is a tax liability under state law. For example, we may deduct a charge for premium taxes from purchase payments as they are received, or from the account value immediately before you commence income phase payments, as permitted or required by applicable law. In addition, we reserve the right to assess a charge for any federal taxes due against the separate account. See “ TAX CONSIDERATIONS .” YOUR ACCOUNT VALUE During the accumulation phase, your account value at any given time equals: • The current dollar value of amounts invested in the subaccounts; plus • The current dollar values of amounts invested in the fixed interest options, including interest earnings to date. Subaccount Accumulation Units. When you select a fund as an investment option, your account dollars invest in “accumulation units” of the Separate Account N subaccount corresponding to that fund. The subaccount invests directly in the fund shares. The value of your interests in a subaccount is expressed as the number of accumulation units you hold multiplied by an “accumulation unit value,” as described below, for each unit. Accumulation Unit Value (“AUV”). The value of each accumulation unit in a subaccount is called the accumulation unit value or AUV. The AUV varies daily in relation to the underlying fund’s investment performance. The value also reflects deductions for fund fees and expenses, the mortality and expense risk charges and the administrative expense charge (if any). We discuss these deductions in more detail in “ FEE TABLE ” and “ FEES .” Valuation. We determine the AUV every normal business day that the New York Stock Exchange (NYSE) is open, after the close of the NYSE (normally at 4:00 p.m. Eastern Time). At that time, we calculate the current AUV by multiplying the AUV last calculated by the “net investment factor” of the subaccount. The net investment factor measures the investment performance of the subaccount from one valuation to the next. Current AUV Prior AUV x Net Investment Factor Net Investment Factor. The net investment factor for a subaccount between two consecutive valuations equals the sum of 1.0000 plus the net investment rate. Net Investment Rate. The net investment rate is computed according to a formula that is equivalent to the following: • The net assets of the fund held by the subaccount as of the current valuation; minus • The net assets of the fund held by the subaccount at the preceding valuation; plus or minus • Taxes or provisions for taxes, if any, due to subaccount operations (with any federal income tax liability offset by foreign tax credits to the extent allowed); divided by • The total value of the subaccount’s units at the preceding valuation; minus • A daily deduction for the mortality and expense risk charges, the administrative expense charge, and any other fees deducted daily from investments in the separate account. See “ FEES .” The net investment rate may be either positive or negative. PRO.100207-13 20 Hypothetical Illustration. As a hypothetical illustration, assume that your initial purchase payment to a qualified contract is $5,000 and you direct us to invest $3,000 in Fund A and $2,000 in Fund B. Also assume that on the day we receive the purchase payment the applicable AUVs after the next close of business of the NYSE are $10 for Subaccount A and $20 for Subaccount B. Your account is credited with 300 accumulation units of Subaccount A and 100 accumulation units of Subaccount B. $5,000 Purchase Payment Step 1 ¯ Step 1: You make an initial purchase payment of $5,000. ReliaStar Life Insurance Company Step 2 ¯ Step 2: • You direct us to invest $3,000 in Fund A. The purchase Separate Account N payment purchases 300 accumulation units of Subaccount A ($3,000 divided by the current $10 AUV); and • You direct us to invest $2,000 in Fund B. The purchase Subaccount A Subaccount B Etc. payment purchases 100 accumulation units of Subaccount 300 accumulation 100 accumulation B ($2,000 divided by the current $20 AUV). units units ¯ Step 3 ¯ Step 3: The separate account purchases shares of the Mutual Fund Mutual Fund applicable funds at the then current market value (net asset A B value or NAV). Each fund’s subsequent investment performance, expenses and charges, and the daily charges deducted from the subaccount, will cause the AUV to move up or down on a daily basis. Purchase Payments to Your Account. If all or a portion of your initial purchase payment is directed to the subaccounts, it will purchase subaccount accumulation units at the AUV next computed after our acceptance of your application as described in “ PURCHASE AND RIGHTS .” Subsequent purchase payments or transfers directed to the subaccounts will purchase subaccount accumulation units at the AUV next computed following our receipt of the purchase payment or transfer request in good order. The AUV will vary day to day. TRANSFERS During the accumulation phase you may transfer amounts among the available subaccounts, and from the subaccounts to either Fixed Account A or Fixed Account B. Amounts may be transferred from Fixed Account C to one or more subaccounts only, and requires participation in the dollar cost averaging program. Transfers from Fixed Account C to Fixed Account A or Fixed Account B are not allowed. Transfers from Fixed Account A, Fixed Account B, or the subaccounts to Fixed Account C are not allowed. We do not currently charge a transfer fee. However, we reserve the right to charge a fee of $25 for each transfer and to limit the number of transfers. Transfer Requests. Requests may be made in writing, by telephone or, where available, electronically. Transfers must be made in accordance with the terms of the contract. Limits on Frequent or Disruptive Transfers The contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through: • Increased trading and transaction costs; • Forced and unplanned portfolio turnover; • Lost opportunity costs; and • Large asset swings that decrease the fund’s ability to provide maximum investment return to all contract owners. PRO.100207-13 21 This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the contract. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Section 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity: • Meets or exceeds our current definition of Excessive Trading, as defined below; or • Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. We currently define “Excessive Trading” as: • More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a “round-trip”). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or • Six round-trips involving the same fund within a rolling twelve month period. The following transactions are excluded when determining whether trading activity is excessive: • Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans); • Transfers associated with scheduled dollar cost averaging, scheduled rebalancing, or scheduled asset allocation programs; • Purchases and sales of fund shares in the amount of $5,000 or less; • Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and • Transactions initiated by us, another member of the ING family of companies, or a fund. If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (“VRU”), telephone calls to the ING Service Center, or other electronic trading medium that we may make available from time to time (“Electronic Trading Privileges”). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling 12 month period, we will send them a letter warning that another purchase and sale of that same fund within 12 months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative, or the investment adviser for that individual or entity. A copy of the warning letters and details of the individual’s or entity’s trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those that involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic “inquiry only” privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individual’s or entity’s trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity, and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. PRO.100207-13 22 Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individual’s or entity’s trading activity is disruptive or not in the best interests of other owners of our variable insurance and retirement products, regardless of whether the individual’s or entity’s trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individual’s or entity’s failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individual’s or entity’s Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. The Company does not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending on, among other factors, the needs of the underlying fund(s), the best interests of contract owners, participants, and fund investors, and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all contract owners and participants or, as applicable, to all contract owners and participants investing in the underlying fund. Our Excessive Trading Policy may not be completely successful in preventing market-timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. Limits Imposed by the Underlying Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of companies, either by prospectus or stated policy, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as violating its excessive/frequent trading policy and to reject any allocation or transfer request to a subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the contract. Contract owner trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the Company is required to share information regarding contract owner transactions, including but not limited to information regarding fund transfers initiated by you. In addition to information about contract owner transactions, this information may include personal contract owner information, including names and social security numbers or other tax identification numbers. As a result of this information sharing, a fund company may direct us to restrict a contract owner’s transactions if the fund determines that the contract owner has violated the fund’s excessive/frequent trading policy. This could include the fund directing us to reject any allocations of purchase payments or contract value to the fund or all funds within the fund family. PRO.100207-13 23 Value of Your Transferred Dollars. The value of amounts transferred into or out of subaccounts will be based on the subaccount unit values next determined after we receive your transfer request in good order at our Administrative Service Center or, if you are participating in the dollar cost averaging or automatic reallocation programs, after your scheduled transfer or reallocation. Telephone and Electronic Transactions: Security Measures. Telephone transactions may be automatically available to you when you complete the contract application, unless you specifically decline to have such telephone privileges. In some states, you must affirmatively elect to have telephone privileges. The election may be made in the application or by completing a telephone reallocation form. A personal identification number (PIN) will be assigned to you when your telephone privileges are established. To prevent fraudulent use of telephone or electronic transactions (including, but not limited to, Internet transactions), we have established security procedures. These may include recording calls on voice recording equipment, requiring completion of a “telephone reallocation” form, written confirmation of telephone instructions and use of a PIN to execute transactions. You are responsible for keeping your PIN and account information confidential. If we fail to follow reasonable security procedures, we may be liable for losses due to unauthorized or fraudulent telephone or other electronic transactions. We are not liable for losses resulting from telephone or electronic instructions we believe to be genuine. If a loss occurs when we rely on such instructions, you will bear the loss. Dollar Cost Averaging Program. Dollar cost averaging is an investment strategy whereby you purchase fixed dollar amounts of an investment at regular intervals, regardless of price. Currently, under this program you may elect one of the following transfer options: Option One: • You may direct us to automatically transfer a fixed dollar amount or a specified percentage from the subaccounts, Fixed Account A, or Fixed Account C, to any of the other subaccounts or to Fixed Account A or Fixed Account B. However, transfers from Fixed Account C to Fixed Account A or Fixed Account B are not allowed. Also, no transfers to Fixed Account C are allowed from any subaccount or from any other fixed option. • Transfers from Fixed Account A may be made on a monthly, quarterly, semi-annual or annual basis. Transfers from Fixed Account C may be made on a monthly basis only. Option Two: • You may direct us to automatically transfer the interest earned on amounts invested in Fixed Account B to any one or more of the subaccounts. • Only automatic transfers of 100% of interest earned are allowed. We will only transfer interest that is earned after you have elected this option. Reallocations may be made on a monthly, quarterly, semi-annual or annual basis. • To elect transfers of this type, your account value must be at least $10,000 and the Fixed Account B account value must be at least $5,000. We reserve the right to discontinue these transfers when the Fixed Account B account value becomes less than $5,000. • Transfers from Fixed Account B to the subaccounts or to Fixed Account A are allowed, subject to certain conditions. See Appendix I. Dollar cost averaging neither ensures a profit nor guarantees against loss in a declining market. You should consider your financial ability to continue purchases through periods of low price levels. There is no additional charge for this program and transfers made under this program do not count as transfers when determining the number of free transfers that may be made each account year. To obtain an application form or for additional information about this program, contact your sales representative or call us at the number listed in “ CONTRACT OVERVIEW – Questions: Contacting the Company .” We reserve the right to discontinue, modify or suspend the dollar cost averaging program and to charge a processing fee not to exceed $25 for each transfer made under this program. PRO.100207-13 24 Automatic Reallocation Program (Asset Rebalancing). Asset rebalancing allows you to reallocate your account value to match your current investment allocations by reallocating account values from the subaccounts that have increased in value to those subaccounts that have declined in value or increased in value at a slower rate. Only account values invested in the subaccounts may be rebalanced. We automatically reallocate your account value on each quarterly anniversary of the date we established your account (or any other date as we allow). Asset rebalancing neither ensures a profit nor guarantees against loss in a declining market. There is currently no additional charge for this program and transfers made under this program do not count as transfers when determining the number of free transfers that may be made each account year. You are eligible to participate in this program if your account value is at least $10,000. To apply, you must complete an application that you may obtain by writing to us at the address listed in  CONTRACT OVERVIEW  Questions: Contacting the Company . You must choose the applicable subaccounts and the percentage of account value to be maintained on a quarterly basis in each subaccount. All values in a selected subaccount will be available for rebalancing. You may instruct us at any time to terminate this program by written request to us at the address listed in  CONTRACT OVERVIEW  Questions: Contacting the Company . Any value in a subaccount that has not been reallocated will remain in that subaccount regardless of the percentage allocation, unless you instruct us otherwise. If you wish to continue the reallocations after they have been terminated, you must complete an application and have at least $10,000 of account value. We reserve the right to discontinue, modify or suspend the account rebalancing program and to charge a processing fee not to exceed $25 for each reallocation between the subaccounts or to or from the unloaned account value of Fixed Account A. The account value in Fixed Account C is not eligible for participation in this program. Transfers from the Fixed Accounts. For information on transfers from the Fixed Accounts, see Appendix I of this prospectus. PRO.100207-13 25 WITHDRAWALS Subject to any applicable retirement plan or Tax Code restrictions ( see Taxes, Fees and Deductions “Withdrawal Restrictions” below), you may withdraw all or a portion of your withdrawal value at any time during the accumulation phase. No withdrawals Amounts withdrawn may be are permitted from Fixed Account C. Contracts issued in connection with subject to one or more of the qualified retirement plans (other than IRAs and Roth IRAs) generally require following: • Early Withdrawal Charge ( see that the plan sponsor, or its delegate, certify that you are eligible for the “ FEES – Early Withdrawal distribution. Charge ”) Steps for Making a Withdrawal. You must select the withdrawal amount: • Annual Maintenance Fee ( see • Full Withdrawals: You will receive your withdrawal value, reduced by any “ FEES – Annual applicable tax, redemption fees, and maintenance fees; or Maintenance Fee” ) • Partial Withdrawal Processing • Partial Withdrawals: You may request withdrawal of either: Fee ( see “ FEES – Early > A gross amount, in which case the applicable early withdrawal charge, Withdrawal Charge – redemption fees, and taxes will be deducted from the gross amounts Partial Withdrawal requested; or Processing Fee ”) > A specific amount after deduction of the applicable early withdrawal • Redemption Fees ( see “ FEES charge, redemption fees, and taxes. – Redemption Fees ”) • Tax Penalty ( see “ TAX Requests for partial withdrawals are subject to the following conditions: CONSIDERATIONS ”) • The minimum amount of any partial withdrawal must be $1,000; • Tax Withholding ( see “ TAX • The account value may not fall below the greater of $1,000 or any CONSIDERATIONS ”) outstanding loan balance divided by 85%; • We may charge a processing fee of $25 or, if less, 2.0% of the amount To determine which may apply to you, refer to the appropriate partially surrendered; sections of this prospectus, contact • Unless otherwise agreed to by us, we will withdraw dollars in the same your sales representative or call us proportion as the values you hold in the investment options in which you at the number listed in have an account value; and “ CONTRACT OVERVIEW – • You must properly complete a disbursement form and deliver it to our Questions: Contacting the Administrative Service Center. Company .” Withdrawal Restrictions. Some plans may have other limits on withdrawals, Withdrawal Value: Your account other than or in addition to those listed below: value less any outstanding loan • Section 403(b)(11) of the Tax Code generally prohibits withdrawals under balance and early withdrawal 403(b) contracts prior to your death, disability, attainment of age 59½, charge. severance from employment, or financial hardship of the following: > Salary reduction contributions made after December 31, 1988; and > Earnings on those contributions and earnings on amounts held before 1989 and credited after December 31, 1988. Income attributable to salary reduction contributions and credited on or after January 1, 1989, may not be distributed in the case of hardship. Other withdrawals may be allowed as provided for under the Tax Code or regulations; • Effective January 1, 2009, 403(b) regulations impose restrictions on the distribution of 403(b) employer contributions under certain contracts. See “ TAX CONSIDERATIONS – Taxation of Qualified Contracts - Distributions – Eligibility – 403(b) and Roth 403(b) Plans ”; • Participants in the Texas Optional Retirement Program. You may not receive any distribution before retirement, except upon becoming disabled as defined in the Tax Code or terminating employment with Texas public institutions of higher learning. Conditions under which you may exercise the right to withdraw and the right to advance the date on which an income phase payment option is to begin are limited. These restrictions are imposed by reason of the Texas Attorney General’s interpretation of Texas law; and • 401(k) plans generally prohibit withdrawal of salary reduction contributions and associated earnings prior to your death, disability, attainment of age 59½, severance from employment, or financial hardship. Income attributable to salary reduction contributions and credited on or after January 1, 1989 may not be distributed in the case of hardship. PRO.100207-13 26 Calculation of Your Withdrawal. We determine your account value every normal business day that the NYSE is open, after the close of the NYSE (normally at 4:00 p.m. Eastern Time). We pay withdrawal amounts based on your account value as of the next valuation date after we receive a request for withdrawal in good order at our Administrative Service Center. Delivery of Payment. Payments for withdrawal requests will be made in accordance with SEC requirements. Normally, your withdrawal amount will be sent no later than seven calendar days following our receipt of your properly-completed disbursement form in good order. No interest will accrue on amounts represented by uncashed withdrawal checks. SYSTEMATIC WITHDRAWALS A systematic withdrawal is a series of automatic partial withdrawals from your Features of a Systematic account based on a payment method you select. You may elect to withdraw a Withdrawal specified dollar amount or a percentage of the account value on a monthly, quarterly, semiannual or annual basis. The amount of each systematic A systematic withdrawal allows withdrawal must be at least $300. you to receive regular payments from your contract without Systematic Withdrawal Availability. We reserve the right to modify or moving into the income phase. By remaining in the accumulation discontinue offering systematic withdrawals. However, any such modification phase, you retain certain rights and or discontinuation will not affect any systematic withdrawals already in effect. investment flexibility not available We may add additional systematic withdrawal options from time to time. during the income phase. Because the account remains in the Requesting a Systematic Withdrawal. To request systematic withdrawals accumulation phase, all and to assess terms and conditions that may apply, contact your sales accumulation phase charges representative at the number listed in “ CONTRACT OVERVIEW – continue to apply. Questions: Contacting the Company .” Terminating Systematic Withdrawals. You may discontinue systematic withdrawals at any time by submitting a written request to our Administrative Service Center. Charges. Systematic withdrawals are subject to early withdrawal charges. Although we currently do not impose a processing fee, we reserve the right to charge a processing fee not to exceed the lesser of 2.0% of each systematic withdrawal payment or $25. Taxation. Systematic withdrawals and revocations of elections may have tax consequences. Amounts withdrawn may be included in your gross income in the year in which the withdrawal occurs, and withdrawals prior to your reaching age 59½ may also be subject to a 10% federal tax penalty. See “ TAX CONSIDERATIONS .” LOANS Loans Available from Certain Qualified Contracts. If allowed by the contracts and the qualified plan for which the contract is issued, a loan may be available from the account value prior to your election of an income phase payment option or the annuitant’s attainment of age 70½. Loans are only allowed from amounts allocated to subaccounts and certain fixed accounts. Additional restrictions may apply under the Tax Code, your plan, or due to our administrative practices, or those of a third party administrator selected by your plan sponsor, and loans may be subject to approval by the plan sponsor or its delegate. We reserve the right not to grant a loan request if you have an outstanding loan in default. Loans are not available from nonqualified contracts, IRAs, 457, or Roth 403(b) contracts. PRO.100207-13 27 A loan may be requested by properly completing the loan request form and submitting it to our Administrative Service Center. Read the terms of the loan agreement before submitting any request. Processing of loan repayments (including pricing of such repayments) may be delayed for administrative reasons, including but not limited to submission of repayment without a proper loan coupon, or where the amount of a repayment differs from the amount printed on the loan coupon. We may also refuse to accept certain forms of loan repayments, if applicable, (travelers checks, for example) or restrict the amount of certain forms of loan repayments (money orders totaling more than $5,000, for example). In addition, we may require information as to why a particular form of payment was used (third party checks, for example) and the source of the funds of such payment in order to determine whether or not we will accept it. Use of an unacceptable form of payment may result in us returning your loan repayment. Please contact us at the number or address listed in  CONTRACT OVERVIEW - Questions: Contacting the Company  for further information. Charges. Loans are subject to any applicable early withdrawal charge. We reserve the right to charge a processing fee not to exceed $25. Interest will be charged on loaned amounts. The difference between the rate charged and the rate credited on loans under your contract is currently 2.5% per annum (i.e., a 2.5% loan interest rate spread). We reserve the right to apply a loan interest rate spread of up to 3.0% per annum. PRO.100207-13 28 DEATH BENEFIT During the Accumulation Phase This section provides information about the death benefit during the When is a Death Benefit Payable? During the accumulation phase, a death accumulation phase. For death benefit is payable when the contract holder or in certain circumstances, benefit information applicable to annuitant dies. the income phase, see “ INCOME Who Receives Death Benefit Proceeds? If you would like certain individuals PHASE .” or entities to receive the death benefit when it becomes payable, you may Terms to Understand: name them as your beneficiaries and/or contingent beneficiaries. Unless you • Account Year/Account have instructed us otherwise, if more than one beneficiary has been named, the Anniversary: A period of 12 payment will be paid in equal shares. If you die and no beneficiary or months measured from the contingent beneficiary exists, or if the beneficiary or contingent beneficiary is date we established your not living on the date payment is due, the death benefit will be paid in a lump account and each anniversary sum to your estate. of this date. Account anniversaries are measured Designating Your Beneficiary. You may designate a beneficiary on your from this date; application and may change the designated beneficiary at any time before • Annuitant(s): The person(s) income phase payments begin by sending us a written request. Upon our on whose life(lives) or life receipt of your written request in good order ( see “ CONTRACT expectancy(ies) the income OVERVIEW – Questions: Contacting the Company ”), we will process the phase payments are based; change effective the date it was signed. Any change in beneficiary will not • Beneficiary(ies): The person(s) or entity(ies) entitled affect any payments made or affect any actions taken by us before the request to receive death benefit was received. We are not responsible for the validity of any beneficiary proceeds under the contract; change. • Claim Date: The date proof of Death Benefit Amount death and the beneficiary’s right to receive the death If you (for contracts owned by a natural person), or the annuitant (for contracts benefit are received in good owned by a non-natural person in connection with a 457 plan) die prior to the order at our Administrative income phase, the person you have chosen to be your beneficiary will receive a Service Center. Please contact death benefit. The death benefit will be the greatest of three amounts: (1) the our Administrative Service account value on the claim date less any outstanding loan balance; (2) the sum Center to learn what of all purchase payments, adjusted for any amounts deducted from your information is required for a account (including withdrawals, payments made under an income phase request for payment of the death benefit to be in good payment plan, loans and fees and expenses); or (3) the account value on the order. Generally, a request is sixth account anniversary immediately preceding your death (i.e., the account considered to be in “good value on the latest of the 6 th , 12 th , 18 th , etc. account anniversary), adjusted for order” when it is signed, dated purchase payments made and for amounts deducted (including withdrawals, and made with such clarity and payments made under an income phase payment plan, loans and fees and completeness that we are not expenses) since that anniversary. If you or the annuitant, as described above, required to exercise any die after age 80, your beneficiary will receive the greater of (1) or (2) above. discretion in carrying it out; and If your contract is a nonqualified contract owned by a non-natural person • Contingent Beneficiary: The and the annuitant dies, the beneficiary will receive the account value only. In person(s) or entity(ies) that situation, neither the death benefit in (2) or (3) above will be available, nor designated to receive death can the optional one-year step up (reset) death benefit be purchased. benefit proceeds under the contract if no beneficiary is For contracts owned by a natural person, if the annuitant dies and is not the alive when the death benefit is same as the contract owner, the contract owner will automatically be named as due. the new annuitant and no death benefit will be payable. Optional One-Year Step Up (Reset) Death Benefit Endorsement For an additional charge, you can purchase an endorsement that enables you to change the sixth account anniversary immediately preceding your death, in option (3) above, to the account anniversary immediately preceding your death. The death benefit determined based on the account anniversary immediately preceding your death may be more or less than the amount of the death benefit determined based on the sixth account anniversary immediately preceding your death. It may be possible that you will not realize any benefit from the purchase of the endorsement. The charge for this endorsement is equal to an annual rate of 0.15% of the average daily value of amounts invested in the subaccounts, charged on a monthly basis. PRO.100207-13 29 Payment of the Death Benefit Before Income Phase Payments Begin The beneficiary may choose one of the following three methods of payment: • Receive a lump-sum payment equal to all or a portion of the account value; • Apply some or all of the account value to any of the income phase payment options (in no event may payments to a beneficiary extend beyond the beneficiary’s life expectancy or any period certain greater than the beneficiary’s life expectancy); or • Any other distribution method acceptable to us. Until a death benefit request is in good order and a payment option is selected, account dollars will remain invested as at the time of your death, and no distributions will be made. The timing and manner of payment are subject to the Tax Code’s distribution rules. See “ TAX CONSIDERATIONS – Distributions - General .” In general, the death benefit must be applied to either an income phase payment option within one year of the contract holder’s or annuitant’s death or the entire account value must be distributed within five years of the contract holder’s or annuitant’s date of death. For nonqualified contracts, an exception to this provision applies if the designated beneficiary is the surviving spouse, in which case the beneficiary may continue the contract as the successor contract holder and generally may exercise all rights under the contract. Requests for payment of the death benefit in a lump sum will be paid within seven calendar days following the next valuation after we receive proof of death and a request for payment. Requests for continuing income phase payments or another form of distribution method must be in writing and received by us within the time period allowed by the Tax Code or the death benefit will be paid in a lump sum and the contract will be canceled. Payment of Death Benefit or Proceeds. Subject to the conditions and requirements of state law, full payment of the death benefit or proceeds (“Proceeds”) to a beneficiary may be made either into an interest bearing retained asset account that is backed by our general account or by check. For additional information about the payment options available to you, please refer to your claim forms or contact us at the address shown in “ CONTRACT OVERVIEW – Questions: Contacting the Company. ” Beneficiaries should carefully review all settlement and payment options available under the contract and are encouraged to consult with a financial professional or tax adviser before choosing a settlement or payment option. The Retained Asset Account. The retained asset account, known as the ING Personal Transition Account, is an interest bearing account backed by our general account. The retained asset account is not guaranteed by the Federal Deposit Insurance Corporation (“FDIC”). Beneficiaries that receive their payment through the retained asset account may access the entire Proceeds in the account at any time without penalty through a draftbook feature. The Company seeks to earn a profit on the account, and interest credited on the account may vary from time to time but will not be less than the minimum rate stated in the supplemental contract delivered to the beneficiary together with the paperwork to make a claim to the Proceeds. Interest earned on the Proceeds in the account may be less than could be earned if the Proceeds were invested outside of the account. Likewise, interest credited on the Proceeds in the account may be less than under other settlement or payment options available through the contract. Taxation. In general, payments received by your beneficiary after your death are taxed to the beneficiary in the same manner as if you had received those payments. Additionally, your beneficiary may be subject to tax penalties if he or she does not begin receiving death benefit payments within the timeframe required by the Tax Code. See “ TAX CONSIDERATIONS .” PRO.100207-13 30 INCOME PHASE During the income phase you stop contributing dollars to your account and We may have used the following start receiving payments from your accumulated account value. terms in prior prospectuses: • Annuity Provisions -Income Initiating Payments. To start receiving income phase payments, you must Phase; notify us in writing of all of the following: • Annuity Payout Selection - • Payment start date; Income Phase Payment • Income phase payment option (see the income phase payment options Option; and • Annuity Payout -Income table in this section); and Phase Payment • Choice of fixed, variable or a combination of both fixed and variable payments. Also, income phase payments are sometimes referred to as “annuity Your account will continue in the accumulation phase until you properly payments.” initiate income phase payments. If you have not selected an income phase payment option or a required minimum distribution payment method (for qualified contracts) before the payment start date, we will apply the fixed account values to provide fixed annuity payments and the subaccount values to provide variable annuity payments, both in the form of a Life Income with Payments Guaranteed for 10 years (120 months) to be automatically effective. You may change the income phase payment option by notifying us in writing before the payment start date. Once an income phase payment option is selected, it may not be changed. What Affects Payment Amounts. Some of the factors that may affect the amount of your income phase payments include your age, gender, account value, the income phase payment option selected and whether you select fixed, variable or a combination of both fixed and variable payments. Fixed Payments. Amounts funding fixed income phase payments will be held in the Company’s general account. The amount of fixed payments does not vary with investment performance over time. Variable Payments. Amounts funding your variable income phase payments will be held in the subaccount(s) you select. The subaccounts available during the income phase may be limited, and may not include all subaccounts available during the accumulation phase. Payment amounts will vary depending upon the performance of the subaccounts you select. For more information about how variable income phase payments are determined, call us for a copy of the Statement of Additional Information. See “ CONTRACT OVERVIEW – Questions: Contacting the Company .” Transfers. After income phase payments begin, you may transfer between subaccounts once per year. Assumed Net Investment Rate. If you elect variable payments, the assumed net investment rate is 3.0%. If the investment performance of the subaccounts you selected exceeds 3.0%, your income phase payments will increase. Conversely, if the investment performance of the subaccounts you selected is less than 3.0%, your income phase payments will decrease. Minimum Payment Amounts. The income phase payment option you select must result in monthly payments of at least $100. We reserve the right to change the frequency of income phase payments to intervals that will result in payments of at least $100. If the account value less any outstanding loan balance at the payment start date is less than $5,000, you will receive one lump-sum payment and the contract will be cancelled. PRO.100207-13 31 Restrictions on Start Dates and the Duration of Payments. Unless otherwise agreed to by us, the start date must be the first business day of any calendar month, and the earliest start date is the first business day of the first month that is at least 60 days after issue. If you do not select a start date, or, for qualified contracts, if you do not select a required minimum distribution payment method , the start date will be the annuitants 85 th birthday. The latest start date is the annuitants 99 th birthday. If income phase payments start when the annuitant is at an advanced age, such as over 95, it is possible that the contract will not be considered an annuity for federal tax purposes. You may change the start date by notifying us in writing at least 30 days before the start date currently in effect and the new start date. The new start date must satisfy the requirements for a start date. For qualified contracts only, income phase payments may not extend beyond:  The life of the annuitant;  The joint lives of the annuitant and beneficiary;  A guaranteed period greater than the annuitants life expectancy; or  A guaranteed period greater than the joint life expectancies of the annuitant and beneficiary. See  TAX CONSIDERATIONS  for further discussion of rules relating to income phase payments. Charges Deducted. When you select an income phase payment option (one of the options listed in the tables on the following page), a mortality and expense risk charge, consisting of a daily deduction of 1.25% on an annual basis will be deducted from amounts held in the subaccounts. This charge compensates us for mortality and expense risks we assume under income phase payment options and is applicable to all income phase payment options, including variable options under which we do not assume a mortality risk. In this situation, this charge will be used to cover expenses. Although we expect to earn a profit from this fee, we do not always do so. For variable options under which we do not assume a mortality risk, we may make a larger profit than under other options. We may also deduct a daily administrative charge of 0.15% annually from amounts held in the subaccounts. We are currently deducting this charge. Death Benefit During the Income Phase. The death benefits that may be available to a beneficiary are outlined in the following income phase payment options table. If a lump-sum payment is due as a death benefit, we will make payment within seven calendar days following the next valuation date after we receive proof of death acceptable to us and the request for the payment in good order at our Administrative Service Center. If continuing income phase payments are elected, the beneficiary may not elect to receive a lump sum at a future date unless the income phase payment option specifically allows a withdrawal right. We will calculate the value of any death benefit at the next valuation date after we receive proof of death and a request for payment. Such value will be reduced by any payments made after the date of death. Payment of Death Benefit or Proceeds. Subject to the conditions and requirements of state law, full payment of the death benefit or proceeds (Proceeds) to a beneficiary may be made either into an interest bearing retained asset account that is backed by our general account or by check. For additional information about the payment options available to you, please refer to your claim forms or contact us at the address shown in  CONTRACT OVERVIEW  Questions: Contacting the Company . Beneficiaries should carefully review all settlement and payment options available under the contract and are encouraged to consult with a financial professional or tax adviser before choosing a settlement or payment option. See  DEATH BENEFIT  The Retained Asset Account  for more information about the retained asset account. Partial Entry into the Income Phase. You may elect an income phase payment option for a portion of your account dollars, while leaving the remaining portion invested in the accumulation phase. Amounts applied to income phase payments are treated as a withdrawal from the contract, and we reserve the right to deduct any premium taxes not already paid under the contract. Whether the Tax Code considers such payments taxable as income phase payments or as withdrawals is currently unclear; therefore, you should consult with a qualified tax adviser before electing this option. The same or different income phase payment option may be selected for the portion left invested in the accumulation phase. Taxation. To avoid certain tax penalties, you or your beneficiary must meet the distribution rules imposed by the Tax Code. Additionally, when selecting an income phase payment option, the Tax Code requires that your expected payments will not exceed certain durations. See  TAX CONSIDERATIONS  for additional information. PRO.100207-13 32 Income Phase Payment Options The following table lists the income phase payment options and accompanying death benefits available during the income phase. We may offer other income phase payment options under the contract from time to time. Once income phase payments begin the income phase payment option selected may not be changed. Terms to understand: • Annuitant(s): The person(s) on whose life expectancy(ies) the income phase payments are based; and • Beneficiary(ies): The person(s) or entity(ies) entitled to receive a death benefit under the contract. Lifetime Income Phase Payment Options Life Income Length of Payments: For as long as the annuitant lives. It is possible that only one payment will be made should the annuitant die prior to the second payment’s due date. Death Benefit-None: All payments end upon the annuitant’s death. Life Income with Length of Payments: For as long as the annuitant lives, with payments guaranteed for Payments 10 years (120 months). Guaranteed for Death Benefit-Payment to the Beneficiary: If the annuitant dies before we have made 10 Years* all the guaranteed payments, we will continue to pay the beneficiary the remaining payments. Life Income-Two Length of Payments: For as long as either annuitant lives. It is possible that only one Lives payment will be made if both annuitants die before the second payment’s due date. Death Benefit-None: All payments end upon the death of both annuitants. *Guaranteed period payments may not extend beyond the shorter of your life expectancy or until you’re age 95. TAX CONSIDERATIONS Introduction In this Section: • Introduction; • Taxation of Nonqualified The contract described in this prospectus is designed to be treated as annuities Contracts; for U.S. federal income tax purposes. This section discusses our understanding • Taxation of Qualified of current federal income tax laws affecting the contracts. The U.S. federal Contracts; income tax treatment of the contract is complex and sometimes uncertain. You • Tax Consequences of should keep the following in mind when reading this section: Enhanced Death Benefits; • Your tax position (or the tax position of the designated beneficiary, as • Possible Changes in applicable) may influence the federal taxation of amounts held or paid out Taxation; and under the contracts; • Taxation of the Company • Tax laws change. It is possible that a change in the future could affect When consulting a qualified tax contracts issued in the past, including the contracts described in this adviser, be certain that he or she prospectus; has expertise in the Tax Code • This section addresses some, but not all, applicable federal income tax sections applicable to your tax rules and does not discuss federal estate and gift tax implications, state and concerns. local taxes or any other tax provisions; and • No assurance can be given that the IRS would not assert, or that a court would not sustain, a position contrary to any of those set forth below. We do not intend this information to be tax advice. No attempt is made to provide more than a general summary of information about the use of the contract with tax-qualified retirement arrangements, and the Tax Code may contain other restrictions and conditions that are not included in this summary. You should consult with a qualified tax adviser for advice about the effect of federal income tax laws, state tax laws or any other tax laws affecting the contract or any transactions involving the contract. Types of Contracts: Nonqualified or Qualified The contract described in this prospectus may be purchased on a non-tax-qualified basis (nonqualified contracts) or purchased on a tax-qualified basis (qualified contracts). PRO.100207-13 33 Nonqualified Contracts. Nonqualified contracts are not related to retirement plans that receive special income tax treatment under the Tax Code. Rather, they are purchased with after tax contributions and are purchased to save money with the right to receive annuity payments for either a specified period of time or over a lifetime. Qualified Contracts. Qualified contracts are designed for use by individuals and/or employers whose purchase payments are comprised solely of proceeds from and/or contributions to retirement plans or programs that are intended to qualify as plans or programs entitled to special favorable income tax treatment under sections 401(a), 401(k), 403(b), 408, 408A or 457(b) of the Tax Code. Employers or individuals intending to use the contract with such plans should seek qualified legal advice. Roth Accounts. Tax Code section 402A allows employees of public schools and certain Tax Code section 501(c)(3) organizations offering 403(b) plans to contribute after-tax salary contributions to a Roth 403(b) account. Roth accounts provide for tax-free distributions, subject to certain conditions and restrictions. If permitted under the plan for which the contract is issued, we will set up one or more accounts for you under the contract for Roth after- tax contributions and the portion of any transfer or rollover attributable to such amounts. Taxation of Nonqualified Contracts Taxation of Gains Prior to Distribution General. Tax Code section 72 governs taxation of annuities in general. We believe that if you are a natural person you will generally not be taxed on increases in the value of a nonqualified contract until a distribution occurs or until income phase payments begin. This assumes that the contract will qualify as an annuity contract for federal income tax purposes. For these purposes, the agreement to assign or pledge any portion of the contract value generally will be treated as a distribution. In order to be eligible to receive deferral of taxation, the following requirements must be satisfied: • Diversification. Tax Code section 817(h) requires that in a nonqualified contract the investments of the funds be “adequately diversified” in accordance with Treasury Regulations in order for the contract to qualify as an annuity contract under federal tax law. The separate account, through the funds, intends to comply with the diversification requirements prescribed by Tax Code section 817(h) and by the Treasury in Reg. Sec. 1.817-5, which affects how the funds’ assets may be invested. If it is determined, however, that your contract does not satisfy the applicable diversification requirements and rulings because a subaccount’s corresponding fund fails to be adequately diversified for whatever reason, we will take appropriate steps to bring your contract into compliance with such regulations and rulings, and we reserve the right to modify your contract as necessary to do so; • Investor Control. Although earnings under nonqualified contracts are generally not taxed until withdrawn, the IRS has stated in published rulings that a variable contract owner will be considered the owner of separate account assets if the contract owner possesses incidents of investment control over the assets. In these circumstances, income and gains from the separate account assets would be currently includible in the variable contract owner’s gross income. Future guidance regarding the extent to which owners could direct their investments among subaccounts without being treated as owners of the underlying assets of the separate account may adversely affect the tax treatment of existing contracts. The Company therefore reserves the right to modify the contract as necessary to attempt to prevent the contract holder from being considered the federal tax owner of a pro rata share of the assets of the separate account; • Required Distributions. In order to be treated as an annuity contract for federal income tax purposes, the Tax Code requires any nonqualified contract to contain certain provisions specifying how your interest in the contract will be distributed in the event of your death. The nonqualified contracts contain provisions that are intended to comply with these Tax Code requirements, although no regulations interpreting these requirements have yet been issued. When such requirements are clarified by regulation or otherwise, we intend to review such distribution provisions and modify them if necessary to assure that they comply with the applicable requirements; • Non-Natural Holders of a Non-Qualified Contract. If you are not a natural person, a nonqualified contract generally is not treated as an annuity for income tax purposes and the income on the contract for the taxable year is currently taxable as ordinary income. Income on the contract is any increase in the contract value over the “investment in the contract” (generally, the purchase payments or other consideration you paid for the contract less any nontaxable withdrawals) during the taxable year. There are some exceptions to this rule and a non-natural person should consult with its tax adviser prior to purchasing the contract. When the contract owner is not a natural person, a change in the annuitant is treated as the death of the contract owner; and PRO.100207-13 34 • Delayed Income Phase Starting Date. If the contract’s income phase starting date occurs (or is scheduled to occur) at a time when the annuitant has reached an advanced age (e.g., after age 85), it is possible that the contract would not be treated as an annuity for federal income tax purposes. In that event, the income and gains under the contract could be currently includible in your income. Taxation of Distributions General. When a withdrawal from a nonqualified contract occurs, the amount received will be treated as ordinary income subject to tax up to an amount equal to the excess (if any) of the contract value (unreduced by the amount of any surrender charge) immediately before the distribution over the contract owner’s investment in the contract at that time. Investment in the contract is generally equal to the amount of all purchase payments to the contract, plus amounts previously included in your gross income as the result of certain loans, assignments or gifts, less the aggregate amount of non-taxable distributions previously made. In the case of a surrender under a nonqualified contract, the amount received generally will be taxable only to the extent it exceeds the contract owner’s investment in the contract (cost basis). 10% Penalty Tax. A distribution from a nonqualified contract may be subject to a federal tax penalty equal to 10% of the amount treated as income. In general, however, there is no penalty on distributions: • Made on or after the taxpayer reaches age 59½; • Made on or after the death of a contract owner (the annuitant if the contract owner is a non-natural person); • Attributable to the taxpayer’s becoming disabled as defined in the Tax Code; • Made as part of a series of substantially equal periodic payments (at least annually) over your life or life expectancy or the joint lives or joint life expectancies of you and your designated beneficiary; or • The distribution is allocable to investment in the contract before August 14, 1982. The 10% penalty does not apply to distributions from an immediate annuity as defined in the Tax Code. Other exceptions may be applicable under certain circumstances and special rules may be applicable in connection with the exceptions enumerated above. A tax adviser should be consulted with regard to exceptions from the penalty tax. Tax-Free Exchanges. Section 1035 of the Tax Code permits the exchange of a life insurance, endowment or annuity contract for an annuity contract on a tax-free basis. In such instance, the “investment in the contract” in the old contract will carry over to the new contract. You should consult with your tax adviser regarding procedures for making section 1035 exchanges. If your contract is purchased through a tax-free exchange of a life insurance, endowment or annuity contract that was purchased prior to August 14, 1982, then any distributions other than income phase payments will be treated, for tax purposes, as coming: • First, from any remaining “investment in the contract” made prior to August 14, 1982 and exchanged into the contract; • Next, from any “income on the contract” attributable to the investment made prior to August 14, 1982; • Then, from any remaining “income on the contract;” and • Lastly, from any remaining “investment in the contract.” The IRS has concluded that in certain instances, the partial exchange of a portion of one annuity contract for another contract will be tax-free. Pursuant to IRS guidance, receipt of partial withdrawals or surrenders from either the original contract or the new contract during the 180 day period beginning on the date of the partial exchange may retroactively negate the partial exchange. If the partial exchange is retroactively negated, the partial withdrawal or surrender of the original contract will be treated as a withdrawal, taxable as ordinary income to the extent of gain in the original contract and, if the partial exchange occurred prior to you reaching age 59½, may be subject to an additional 10% tax penalty. We are not responsible for the manner in which any other insurance company, for tax reporting purposes, or the IRS, with respect to the ultimate tax treatment, recognizes or reports a partial exchange. We strongly advise you to discuss any proposed 1035 exchange or subsequent distribution within 180 days of a partial exchange with your tax adviser prior to proceeding with the transaction. PRO.100207-13 35 Taxation of Income Phase Payments. Although tax consequences may vary depending on the payment option elected under an annuity contract, a portion of each income phase payment is generally not taxed and the remainder is taxed as ordinary income. The non-taxable portion of an income phase payment is generally determined in a manner that is designed to allow you to recover your investment in the contract ratably on a tax-free basis over the expected stream of income phase payments, as determined when income phase payments start. Once your investment in the contract has been fully recovered, however, the full amount of each subsequent income phase payment is subject to tax as ordinary income. On September 27, 2010, President Obama signed into law the Small Business Jobs Act of 2010 which included language that permits the partial annuitization of non-qualified annuities, effective for amounts received in taxable years beginning after December 31, 2010. The provision applies an exclusion ratio to any amount received as an annuity under a portion of an annuity provided that the annuity payments are made for a period of 10 years or more or for life. Please consult your tax adviser before electing a partial annuitization. Death Benefits. Amounts may be distributed from a contract because of your death or the death of the annuitant. Generally, such amounts are includible in the income of the recipient as follows: • If distributed in a lump sum, they are taxed in the same manner as a surrender of the contract, or • If distributed under a payment option, they are taxed in the same way as annuity payments. Special rules may apply to amounts distributed after a Beneficiary has elected to maintain contract value and receive payments. Different distribution requirements apply if your death occurs: • After you begin receiving annuity payments under the contract; or • Before you begin receiving such distributions. If your death occurs after you begin receiving annuity payments, distributions must be made at least as rapidly as under the method in effect at the time of your death. If your death occurs before you begin receiving annuity payments, your entire balance must be distributed within five years after the date of your death. For example, if you died on September 1, 2012, your entire balance must be distributed by August 31, 2017. However, if distributions begin within one year of your death, then payments may be made over one of the following timeframes: • Over the life of the designated beneficiary; or • Over a period not extending beyond the life expectancy of the designated beneficiary. If the designated beneficiary is your spouse, the contract may be continued with the surviving spouse as the new contract owner. If the contract owner is a non-natural person and the primary annuitant dies, the same rules apply on the death of the primary annuitant as outlined above for the death of a contract owner. The contract offers a death benefit that may exceed the greater of the purchase payments and the contract value. Certain charges are imposed with respect to the death benefit. It is possible that these charges (or some portion thereof) could be treated for federal tax purposes as a distribution from the contract. Assignments and Other Transfers. A transfer, pledge or assignment of ownership of a nonqualified contract, the selection of certain annuity dates, or the designation of an annuitant or payee other than an owner may result in certain tax consequences to you that are not discussed herein. The assignment, pledge or agreement to assign or pledge any portion of the contract value generally will be treated as a distribution. Anyone contemplating any such transfer, pledge, assignment, or designation or exchange, should consult a tax adviser regarding the potential tax effects of such a transaction. Immediate Annuities. Under section 72 of the Tax Code, an immediate annuity means an annuity: • Which is purchased with a single purchase payment; • With annuity payments starting within one year from the date of purchase; and • Which provides a series of substantially equal periodic payments made annually or more frequently. While this contract is not designed as an immediate annuity, treatment as an immediate annuity would have significance with respect to exceptions from the 10% early withdrawal penalty, to contracts owned by non-natural persons, and for certain exchanges. PRO.100207-13 36 Multiple Contracts. Tax laws require that all nonqualified deferred annuity contracts that are issued by a company or its affiliates to the same contract owner during any calendar year be treated as one annuity contract for purposes of determining the amount includible in gross income under Tax Code section 72(e). In addition, the Treasury Department has specific authority to issue regulations that prevent the avoidance of Tax Code section 72(e) through the serial purchase of annuity contracts or otherwise. Withholding. We will withhold and remit to the IRS a part of the taxable portion of each distribution made under a contract unless the distributee notifies us at or before the time of the distribution that he or she elects not to have any amounts withheld. Withholding is mandatory, however, if the distributee fails to provide a valid taxpayer identification number or if we are notified by the IRS that the taxpayer identification number we have on file is incorrect. The withholding rates applicable to the taxable portion of periodic annuity payments are the same as the withholding rates generally applicable to payments of wages. In addition, a 10% withholding rate applies to the taxable portion of non-periodic payments. Regardless of whether you elect to have federal income tax withheld, you are still liable for payment of federal income tax on the taxable portion of the payment. Certain states have indicated that state income tax withholding will also apply to payments from the contracts made to residents. Generally, an election out of federal withholding will also be considered an election out of state withholding. In some states, you may elect out of state withholding, even if federal withholding applies. If you need more information concerning a particular state or any required forms, please contact your sales representative or call us at the number listed in “ CONTRACT OVERVIEW – Questions: Contacting the Company .” If you or your designated beneficiary is a non-resident alien, then any withholding is governed by Tax Code section 1441 based on the individual’s citizenship, the country of domicile and treaty status, and we may require additional documentation prior to processing any requested transaction. Taxation of Qualified Contracts Eligible Retirement Plans and Programs The contract may be purchased with the following retirement plans and programs to accumulate retirement savings: • Sections 401(a) and 401(k) of the Tax Code permit certain employers to establish various types of retirement plans for employees, and permit self-employed individuals to establish these plans for themselves and their employees; • Section 403(b) of the Tax Code allows employees of certain Tax Code section 501(c)(3) organizations and public schools to exclude from their gross income the purchase payments made, within certain limits, to a contract that will provide an annuity for the employee’s retirement; • Section 408 of the Tax Code permits eligible individuals to contribute to an individual retirement program known as an Individual Retirement Annuity (“IRA”); • Section 408A of the Tax Code permits certain eligible individuals to contribute to a Roth IRA; and • Section 457 of the Tax Code permits certain employers to offer deferred compensation plans for their employees. These plans may be offered by state governments, local governments, political subdivisions, agencies, instrumentalities and certain affiliates of such entities (governmental employers), as well as non- governmental, tax-exempt organizations (non-governmental employers) Participation in a 457(b) plan maintained by a non-governmental employer is generally limited to highly-compensated employees and select management (other than 457(b) plans maintained by nonqualified, church-controlled organizations). Generally, participants may specify the form of investment for their deferred compensation account. Special Considerations for IRAs. IRAs are subject to limits on the amounts that can be contributed, the deductible amount of the contribution, the persons who may be eligible, and the time when distributions commence. Contributions to IRAs must be made in cash or as a rollover or a transfer from another eligible plan. Also, distributions from IRAs, individual retirement accounts, and other types of retirement plans may be “rolled over” on a tax-deferred basis into an IRA. If you make a tax-free rollover of a distribution from an IRA you may not make another tax-free rollover from the IRA within a 1-year period. Sales of the contract for use with IRAs may be subject to special requirements of the IRS. The IRS has not reviewed the contracts described in this prospectus for qualification as IRAs and has not addressed, in a ruling of general applicability, whether the contract’s death benefit provisions comply with IRS qualification requirements. PRO.100207-13 37 Special Considerations for Roth IRAs. Contributions to a Roth IRA are subject to limits on the amount of contributions and the persons who may be eligible to contribute, are not deductible, and must be made in cash or as a rollover or transfer from another Roth IRA or other IRA. Certain qualifying individuals may convert an IRA, SEP, or a SIMPLE to a Roth IRA. Such rollovers and conversions are subject to tax, and other special rules may apply. If you make a tax-free rollover of a distribution from a Roth IRA to another Roth IRA, you may not make another tax-free rollover from the Roth IRA within a 1-year period. A 10% penalty may apply to amounts attributable to a conversion to a Roth IRA if the amounts are distributed during the five taxable years beginning with the year in which the conversion was made. Sales of a contract for use with a Roth IRA may be subject to special requirements of the IRS. The IRS has not reviewed the contracts described in this prospectus for qualification as IRAs and has not addressed, in a ruling of general applicability, whether the contract’s death benefit provisions comply with IRS qualification requirements. Special Considerations for Section 457 Plans. Under 457(b) plans of non-governmental employers, all amounts of deferred compensation, all property and rights purchased with such amounts and all income attributable to such amounts, property and rights remain solely the property and rights of the employer and are subject to the claims of the employer’s general creditors. 457(b) plans of governmental employers are required to hold all assets and income of the plan in trust for the exclusive benefit of plan participants and their beneficiaries. For purposes of meeting this requirement, an annuity contract is treated as a trust. Taxation The tax rules applicable to owners of qualified contracts vary according to the type of qualified contract and the specific terms and conditions of the qualified contract. The ultimate effect of federal income taxes on the amounts held under a qualified contract, or on income phase (e.g., annuity) payments from a qualified contract, depends on the type of qualified contract or program as well as your particular facts and circumstances. Special favorable tax treatment may be available for certain types of contributions and distributions. In addition, certain requirements must be satisfied in purchasing a qualified contract with proceeds from a tax-qualified plan or program in order to continue receiving favorable tax treatment. Adverse tax consequences may result from: • Contributions in excess of specified limits; • Distributions before age 59½ (subject to certain exceptions); • Distributions that do not conform to specified commencement and minimum distribution rules; and • Other specified circumstances. Some qualified plans and programs are subject to additional distribution or other requirements that are not incorporated into the contract described in this prospectus. No attempt is made to provide more than general information about the use of the contract with qualified plans and programs. Contract holders, participants, annuitants, and beneficiaries are cautioned that the rights of any person to any benefit under these qualified plans and programs may be subject to the terms and conditions of the plans themselves, regardless of the terms and conditions of the contract. The Company is not bound by the terms and conditions of such plans to the extent such terms contradict the language of the contract, unless we consent to be so bound. Generally, contract holders, participants, and beneficiaries are responsible for determining that contributions, distributions and other transactions with respect to the contract comply with applicable law. Therefore, you should seek qualified legal and tax advice regarding the suitability of a contract for your particular situation. The following discussion assumes that qualified contracts are purchased with proceeds from and/or contributions under retirement plans or programs that qualify for the intended special federal tax treatment. Tax Deferral. Under federal tax laws, earnings on amounts held in annuity contracts are generally not taxed until they are withdrawn. However, in the case of a qualified plan (as defined in this prospectus), an annuity contract is not necessary to obtain this favorable tax treatment and does not provide any tax benefits beyond the deferral already available to the qualified plan itself. Annuities do provide other features and benefits (such as the guaranteed death benefit or the option of lifetime income phase options at established rates) that may be valuable to you. You should discuss your alternatives with a qualified financial representative taking into account the additional fees and expenses you may incur in an annuity. PRO.100207-13 38 Contributions In order to be excludable from gross income for federal income tax purposes, total annual contributions to certain qualified plans are limited by the Tax Code. We provide general information on these requirements for certain plans below. You should consult with a qualified tax adviser in connection with contributions to a qualified contract. 401(a), 401(k), 403(b) and Roth 403(b) Plans. The total annual contributions (including pre-tax and Roth 403(b) after-tax contributions) by you and your employer cannot exceed, generally, the lesser of 100% of your compensation or $51,000 (as indexed for 2013). Compensation means your compensation for the year from the employer sponsoring the plan and, for years beginning after December 31, 1997, includes any elective deferrals under Tax Code section 402(g) and any amounts not includible in gross income under Tax Code sections 125 or 457. This limit applies to your contributions as well as to any contributions made by your employer on your behalf. An additional requirement limits your salary reduction contributions to a 401(k), 403(b) or Roth 403(b) plan to generally no more than $17,500 (2013). Contribution limits are subject to annual adjustments for cost-of-living increases. Your own limit may be higher or lower, depending upon certain conditions. With the exception of the Roth 403(b) contributions, purchase payments to your account(s) will generally be excluded from your gross income only if the plan meets certain nondiscrimination requirements, as applicable. Roth 403(b) salary reduction contributions are made on an after-tax basis. 457(b) Plans. The total annual contributions (including pre-tax salary reduction contributions) made by you and your employer to a 457(b) plan cannot exceed, generally, the lesser of 100% of your includible compensation or $17,500 (as indexed for 2013). Generally, includible compensation means your compensation for the year from the employer sponsoring the plan, including deferrals to the employer’s Tax Code section 401(k), 403(b), Roth 403(b), and 125 cafeteria plans in addition to any deferrals to the 457(b) plan. Catch-up Contributions. Notwithstanding the contribution limits noted above, if permitted by the plan, a participant in a 401(k), 403(b), Roth 403(b) or 457(b) who is at least age 50 by the end of the plan year may contribute an additional amount not to exceed the lesser of: • $5,500; or • The participant’s compensation for the year reduced by any other elective deferrals of the participant for the year. Additional special catch-up provisions may be available for 457(b) Plans (“Special 457 Catch-ups”) during the three years prior to the participant’s normal retirement age. Note that the Special 457 Catch-ups cannot be used simultaneously with the catch-up contribution provisions referenced above. Specifically, a participant may elect to defer the larger of: the applicable dollar amount, which for 2013 is $17,500, plus the catch-up contribution limit of $5,500 (2013); or the applicable dollar amount plus the Special 457 Catch-up. For advice with respect to these catch-up provisions, please consult a qualified tax adviser. Distributions - General Certain tax rules apply to distributions from the contract. A distribution is any amount taken from a contract including withdrawals, income phase payments, rollovers, exchanges and death benefit proceeds. We report the taxable portion of all distributions to the IRS. 401(a), 401(k), 403(b) and Governmental 457(b) Plans. Distributions from these plans are taxed as received unless one of the following is true: • The distribution is an eligible rollover distribution and is directly transferred to another plan eligible to receive rollovers or to a traditional or Roth IRA in accordance with the Tax Code; • You made after-tax contributions to the plan. In this case, depending upon the type of distribution, the amount will be taxed according to the rules detailed in the Tax Code; or • The distribution is a qualified health insurance premium of a retired public safety officer as defined in the Pension Protection Act of 2006. PRO.100207-13 39 A distribution is an eligible rollover distribution unless it is: • Part of a series of substantially equal periodic payments (at least one per year) made over the life expectancy of the participant or the joint life expectancy of the participant and his designated beneficiary or for a specified period of 10 years or more; • A required minimum distribution under Tax Code section 401(a)(9); • A hardship withdrawal; • Otherwise excludable from income; or • Not recognized under applicable regulations as eligible for rollover. IRAs. All distributions from an IRA are taxed as received unless either one of the following is true: • The distribution is directly transferred to another IRA or to a plan eligible to receive rollovers as permitted under the Tax Code; or • You made after-tax contributions to the IRA. In this case, the distribution will be taxed according to rules detailed in the Tax Code. 10% Penalty Tax. The Tax Code imposes a 10% penalty tax on the taxable portion of any distribution from a contract used with a 401(a), 401(k), or 403(b) plan (or amounts from a governmental 457(b) plan that are attributable to rollovers from such plans) or IRA or Roth IRA unless certain exceptions, including one or more of the following, have occurred: • You have attained age 59½; • You have become disabled, as defined in the Tax Code; • You have died and the distribution is to your beneficiary; • You have separated from service with the plan sponsor at or after age 55; • The distribution amount is rolled over into another eligible retirement plan or to a traditional or Roth IRA in accordance with the terms of the Tax Code; • You have separated from service with the plan sponsor and the distribution amount is made in substantially equal periodic payments (at least annually) over your life or the life expectancy or the joint lives or joint life expectancies of you and your designated beneficiary; • The distribution is made due to an IRS levy upon your plan; • The withdrawal amount is paid to an alternate payee under a Qualified Domestic Relations Order (“QDRO”); or • The distribution is a qualified reservist distribution as defined under the Pension Protection Act of 2006 (401(k) and 403(b) plans only). In addition, the 10% penalty tax does not apply to the amount of a distribution equal to unreimbursed medical expenses incurred by you during the taxable year that qualify for deduction as specified in the Tax Code. The Tax Code may provide other exceptions or impose other penalty taxes in other circumstances. Qualified Distributions - Roth 403(b) and Roth IRA. A partial or full distribution of purchase payments to a Roth 403(b) or a Roth IRA account and earnings credited on those purchase payments (or of in-plan rollover amounts and earnings credited on those amounts, as described in the “In-Plan Roth Rollovers” section below) will be excludable from income if it is a qualified distribution. A “qualified distribution” from a Roth 403(b) or a Roth IRA account is defined as a distribution that meets the following requirements: • The distribution occurs after the five-year taxable period measured from the earlier of: > The first taxable year you made a designated Roth contribution to any designated Roth account established for you under the same applicable retirement plan as defined in Tax Code section 402A; > If a rollover contribution was made from a designated Roth account previously established for you under another applicable retirement plan, the first taxable year for which you made a designated Roth contribution to such previously established account; or > The first taxable year in which you made an in-plan Roth rollover of vested non-Roth amounts otherwise eligible for distribution under the same plan; and • The distribution occurs after you attain age 59½, die with payment being made to your beneficiary, or become disabled as defined in the Tax Code. A distribution from a Roth account that is not a qualified distribution is includible in gross income under the Tax Code in proportion to your investment in the contract (basis) and earnings on the contract. PRO.100207-13 40 Distributions - Eligibility 401(a) Pension Plans. Subject to the terms of your 401(a) pension plan, distributions may only occur upon: • Retirement; • Death; • Disability; • Severance from employment; • Attainment of normal retirement age; • Attainment of age 62 under a phased retirement provision if available under your plan as described in the Pension Protection Act of 2006; or • Termination of the plan. Such distributions remain subject to other applicable restrictions under the Tax Code. 401(k) Plans. Subject to the terms of your 401(k) plan, distributions from your 401(k) employee account, and possibly all or a portion of your 401(k) employer account, may only occur upon: • Retirement; • Death; • Attainment of age 59½; • Severance from employment; • Disability; • Financial hardship; or • Termination of the plan (assets must be distributed within one year). Such distributions remain subject to other applicable restrictions under the Tax Code. 403(b) and Roth 403(b) Plans. Distribution of certain salary reduction contributions and earnings on such contributions restricted under Tax Code section 403(b)(11) may only occur upon: • Death; • Attainment of age 59½; • Severance from employment; • Disability; • Financial hardship; • Termination of the plan (assets must be distributed within one year); or • Meeting other circumstances as allowed by federal law, regulations or rulings. Such distributions remain subject to other applicable restrictions under the Tax Code. Effective January 1, 2009 and for any contracts or participant accounts established on or after that date, 403(b) regulations prohibit the distribution of amounts attributable to employer contributions before the earlier of your severance from employment or prior to the occurrence of some event as provided under your employer’s plan, such as after a fixed number of years, the attainment of a stated age, or a disability. If the Company agrees to accept amounts exchanged from a Tax Code section 403(b)(7) custodial account, such amounts will be subject to the withdrawal restrictions set forth in Tax Code section 403(b)(7)(A)(ii). 457(b) Plans. Under 457(b) plans, distributions may not be made available to you earlier than: • The calendar year you attain age 70½; • When you experience a severance from employment; or • When you experience an unforeseeable emergency. A one-time in-service distribution may also be permitted if the total amount payable to the participant does not exceed $5,000 and no amounts have been deferred by the participant during the two-year period ending on the date of distribution. PRO.100207-13 41 Lifetime Required Minimum Distributions (401(a), 401(k), 403(b), Roth 403(b), 457(b) Plans and IRAs) To avoid certain tax penalties, you and any designated beneficiary must also meet the minimum distribution requirements imposed by the Tax Code. These rules dictate the following: • Start date for distributions; • The time period in which all amounts in your contract(s) must be distributed; and • Distribution amounts. Start Date. Generally, you must begin receiving distributions by April 1 of the calendar year following the calendar year in which you attain age 70½ or retire, whichever occurs later, unless: • Under 401(a), 401(k), and governmental 457(b) plans, you are a 5% owner, in which case such distributions must begin by April 1 of the calendar year following the calendar year in which you attain age 70½; or • Under 403(b) plans, the Company maintains separate records of amounts held as of December 31, 1986. In this case distribution of these amounts generally must begin by the end of the calendar year in which you attain age 75 or retire, if later. However, if you take any distributions in excess of the minimum required amount, then special rules require that the excess be distributed from the December 31, 1986 balance. Time Period. We must pay out distributions from the contract over a period not extending beyond one of the following time periods: • Over your life or the joint lives of you and your designated beneficiary; or • Over a period not greater than your life expectancy or the joint life expectancies of you and your designated beneficiary. Distribution Amounts. The amount of each required minimum distribution must be calculated in accordance with Tax Code section 401(a)(9). The entire interest in the account includes the amount of any outstanding rollover, transfer, recharacterization, if applicable, and the actuarial present value of other benefits provided under the account, such as guaranteed death benefits. 50% Excise Tax. If you fail to receive the required minimum distribution for any tax year, a 50% excise tax may be imposed on the required amount that was not distributed. Lifetime required minimum distributions are not applicable to Roth IRAs during your lifetime. Further information regarding required minimum distributions may be found in your contract or certificate. Required Distributions upon Death (401(a), 401(k), 403(b), Roth 403(b), 457(b) Plans, IRAs and Roth IRAs) Different distribution requirements apply after your death, depending upon if you have begun receiving required minimum distributions. Further information regarding required distributions upon death may be found in your contract. If your death occurs on or after the date you begin receiving minimum distributions under the contract, distributions generally must be made at least as rapidly as under the method in effect at the time of your death. Tax Code section 401(a)(9) provides specific rules for calculating the minimum required distributions after your death. If your death occurs before the date you begin receiving minimum distributions under the contract, your entire balance must be distributed by December 31 of the calendar year containing the fifth anniversary of the date of your death. For example, if you died on September 1, 2012, your entire balance must be distributed to the designated beneficiary by December 31, 2017. However, if distributions begin by December 31 of the calendar year following the calendar year of your death, then payments may be made within one of the following timeframes: • Over the life of the designated beneficiary; or • Over a period not extending beyond the life expectancy of the designated beneficiary. Start Dates for Spousal Beneficiaries. If the designated beneficiary is your spouse, distributions must begin on or before the later of the following: • December 31 of the calendar year following the calendar year of your death; or • December 31 of the calendar year in which you would have attained age 70½. No Designated Beneficiary. If there is no designated beneficiary, the entire interest generally must be distributed by the end of the calendar year containing the fifth anniversary of the contract holder’s death. PRO.100207-13 42 Special Rule for IRA Spousal Beneficiaries (IRAs and Roth IRAs Only). In lieu of taking a distribution under these rules, if the sole designated beneficiary is the contract owners surviving spouse, the spousal beneficiary may elect to treat the contract as his or her own IRA and defer taking a distribution until his or her own start date. The surviving spouse is deemed to have made such an election if the surviving spouse makes a rollover to or from the contract or fails to take a distribution within the required time period. Withholding Any taxable distributions under the contract are generally subject to withholding. Federal income tax withholding rates vary according to the type of distribution and the recipients tax status. 401(a), 401(k), 403(b), Roth 403(b), 457(b) Plans. Generally, distributions from these plans are subject to a mandatory 20% federal income tax withholding. However, mandatory withholding will not be required if you elect a direct rollover of the distributions to an eligible retirement plan or in the case of certain distributions described in the Tax Code. 457(b) Plans of Non-Governmental Employers. All distributions from these plans, except death benefit proceeds, are subject to mandatory federal income tax withholding as wages. Wage withholding is not required on payments to designated beneficiaries. IRAs and Roth IRAs. Generally, you or, if applicable, a designated beneficiary may elect not to have tax withheld from distributions. Non-resident Aliens. If you or your designated beneficiary is a non-resident alien, any withholding is governed by Tax Code section 1441 based on the individuals citizenship, the country of domicile and treaty status. Section 1441 does not apply to participants in 457(b) plans of non-governmental employers, and we may require additional documentation prior to processing any requested distribution. In-Plan Roth Rollovers Tax Code section 403(b) plans may add a qualified Roth contribution program, under which employees can forego the current exclusion from gross income for elective deferrals, in exchange for the future exclusion of the distribution of the deferrals and any earnings thereon. That is, participants may elect to make non-excludable contributions to designated Roth accounts (instead of making excludable contributions) and to exclude from gross income (if certain conditions are met) distributions from these accounts (instead of having distributions included in gross income). If permitted under the plan for which the contract is issued and provided the plan offers an applicable Roth account (a Roth 403(b) account), vested non-Roth amounts otherwise eligible for distribution may be rolled over into a corresponding Roth account within the same plan. The Tax Code provides that, generally, an in-plan rollover to a Roth account is taxable and includable in gross income in the year the rollover occurs, just as if the amount were distributed and not rolled into a qualified account. Amounts rolled-over into an in-plan Roth account cannot subsequently be converted back into a non-Roth account. A partial or full distribution of in-plan Roth rollover amounts and earnings credited on those amounts (or of purchase payments made by salary reduction to a Roth account and earnings credited on those purchase payments, as described above) will be excludable from income if it is a qualified distribution as defined in the Qualified Distributions - Roth 403(b) and Roth IRA section above. In-plan Roth rollovers are not subject to the 10% additional tax on early distributions under Tax Code section 72(t) that would normally apply to distributions from a 401(k) or 403(b) plan (or from a governmental 457(b) plan to the extent such amounts are attributable to rollovers from a 401(a), 401(k) or 403(b) plan). However, a special recapture rule applies when a plan distributes any part of the in-plan Roth rollover within a five-year taxable period, making the distribution subject to the 10% additional tax on early distributions under Tax Code section 72(t) unless an exception to this tax applies or the distribution is allocable to any nontaxable portion of the in-plan Roth rollover. The five-year taxable period begins January 1 of the year of the in-plan Roth rollover and ends on the last day of the fifth year of the period. This special recapture rule does not apply when the participant rolls over the distribution to another designated Roth account or to a Roth IRA but does apply to a subsequent distribution from the rolled over account or Roth IRA within the five-year taxable period. PRO.100207-13 43 On January 2, 2013, The American Taxpayer Relief Act of 2012 (HR 8) was signed into law. This law expanded a participant’s ability to convert their pre-tax monies in a 401(k), 403(b) or governmental 457 plan into Roth post tax funds through a taxable “In-Plan Roth Rollover” transfer. Although this new law is effective for In- Plan Roth Rollover transfers made on or after December 31, 2012, and may include amounts held under a plan prior to that date, there are many issues from a federal income tax and plan administration perspective that need to be resolved before a recordkeeper may offer this new In-Plan Roth Rollover feature to plan sponsors. Consequently, In-Plan Roth Rollover transfers may not yet be available through the contract. The tax rules associated with Roth accounts and in-plan Roth rollovers can be complex and you should seek qualified legal and tax advice regarding your particular situation. Assignment and Other Transfers 401(a), 401(k), 403(b), Roth 403(b) and 457(b) Plans. Adverse tax consequences to the plan and/or to you may result if your beneficial interest in the contract is assigned or transferred to persons other than: • A plan participant as a means to provide benefit payments; • An alternate payee under a QDRO in accordance with Tax Code section 414(p); or • The Company as collateral for a loan; or • The enforcement of a federal income tax lien or levy. IRAs and Roth IRAs. The Tax Code does not allow a transfer or assignment of your rights under these contracts except in limited circumstances. Adverse tax consequences may result if you assign or transfer your interest in the contract to persons other than your spouse incident to a divorce. Anyone contemplating such an assignment or transfer should contact a qualified tax adviser regarding the potential tax effects of such a transaction. Tax Consequences of Enhanced Death Benefits The contract offers an optional endorsement that provides a death benefit that may exceed the greater of purchase payments and the contract value. It is possible that the IRS could characterize such a death benefit as other than an incidental death benefit, which may result in currently taxable incomeand could affect the amount of required minimum distributions. Additionally, because certain charges are imposed with respect to some of the available death benefits it is possible these charges (or some portion thereof) could be treated for federal tax purposes as a distribution from the contract. Please consult with your tax adviser about the tax consequences of enhanced death benefits. Same-Sex Marriages Pursuant to Section 3 of the federal Defense of Marriage Act (“DOMA”), same-sex marriages currently are not recognized for purposes of federal law. Therefore, the favorable income-deferral options afforded by federal tax law to an opposite-sex spouse under Tax Code sections 72(s) and 401(a)(9) are currently NOT available to a same-sex spouse. Same-sex spouses who own or are considering the purchase of annuity products that provide benefits based upon status as a spouse should consult a tax adviser. In some states, to the extent that an annuity contract accords to spouses other rights or benefits that are not affected by DOMA, same-sex spouses remain entitled to such rights or benefits to the same extent as any contract holder’s spouse. Possible Changes in Taxation Although the likelihood of changes in tax legislation, regulation, rulings and other interpretation thereof is uncertain, there is always the possibility that the tax treatment of the contracts could change by legislation or other means. It is also possible that any change could be retroactive (i.e., effective before the date of the change). You should consult a qualified tax adviser with respect to legislative developments and their effect on the contract. Taxation of the Company We are taxed as a life insurance company under the Tax Code. The separate account is not a separate entity from us. Therefore, it is not taxed separately as a “regulated investment company” but is taxed as part of the Company. PRO.100207-13 44 We automatically apply investment income and capital gains attributable to the separate account to increase reserves under the contracts. Because of this, under existing federal tax law we believe that any such income and gains will not be taxed to the extent that such income and gains are applied to increase reserves under the contracts. In addition, any foreign tax credits attributable to the separate account will be first used to reduce any income taxes imposed on the separate account before being used by the Company. In summary, we do not expect that we will incur any federal income tax liability attributable to the separate account and we do not intend to make any provision for such taxes. However, changes in federal tax laws and/or their interpretation thereof may result in our being taxed on income or gains attributable to the separate account. In this case we may impose a charge against the separate account (with respect to some or all of the contracts) to set aside provisions to pay such taxes. We may deduct this amount from the separate account, including from your contract value invested in the subaccounts. CONTRACT DISTRIBUTION General The Company’s affiliate, ING Financial Advisers, LLC, serves as the principal underwriter for the contract. ING Financial Advisers, LLC, a Delaware limited liability company, is registered as a broker-dealer with the SEC. ING Financial Advisers, LLC is also a member of FINRA and the Securities Investor Protection Corporation (“SIPC”). ING Financial Advisers, LLC’s principal office is located at One Orange Way, Windsor, Connecticut 06095-4774. We sell the contracts through licensed insurance agents who are registered representatives of broker-dealers that have entered into selling agreements with ING Financial Advisers, LLC. We refer to these broker-dealers as “distributors.” The following distributors are affiliated with the Company and have entered into selling agreements with ING Financial Advisers, LLC for the sale of our variable annuity contracts: • ING Financial Partners, Inc. • Systematized Benefits Administrators, Inc. Registered representatives of distributors who solicit sales of the contracts typically receive a portion of the compensation paid to the distributor in the form of commissions or other compensation, depending upon the agreement between the distributor and the registered representative. This compensation, as well as other incentives or payments, is not paid directly by contract owners or the separate account, but instead is paid by us through ING Financial Advisers, LLC. We intend to recoup this compensation and other sales expenses paid to distributors through fees and charges imposed under the contracts. Compensation Arrangements. Registered representatives who offer and sell the contracts may be paid a commission. The maximum percentage amount that may be paid with respect to a given purchase payment ranges from 0.0% to a maximum of 6.75% of the payments to an account. Asset-based compensation of up to 1.0% may also be paid. Individual registered representatives may receive all or a portion of compensation paid to their distributor, depending upon the firm’s practices. Commissions and annual payments, when combined, could exceed 6.75% of total purchase payments. To the extent permitted by SEC and FINRA rules and other applicable laws and regulations, we may also pay or allow other promotional incentives or payments in the form of cash payments or other compensation to distributors, which may require the registered representative to attain a certain threshold of sales of Company products. These other promotional incentives or payments may not be offered to all distributors, and may be limited only to ING Financial Partners, Inc. and other distributors affiliated with the Company. We may also enter into special compensation arrangements with certain distributors based on those firms’ aggregate or anticipated sales of the contracts or other criteria. These arrangements may include commission specials, in which additional commissions may be paid in connection with purchase payments received for a limited time period, within the maximum commission rates noted above. These special compensation arrangements will not be offered to all distributors, and the terms of such arrangements may differ among distributors based on various factors. These special compensation arrangements may also be limited only to ING Financial Partners, Inc. and other distributors affiliated with the Company. Any such compensation payable to a distributor will not result in any additional direct charge to you by us. PRO.100207-13 45 Some sales personnel may receive various types of non-cash compensation as special sales incentives, including trips, and we may also pay for some sales personnel to attend educational and/or business seminars. Any such compensation will be paid in accordance with SEC and FINRA rules. Management personnel of the Company, and of its affiliated broker-dealers, may receive additional compensation if the overall amount of investments in funds advised by the Company or its affiliates meets certain target levels or increases over time. Compensation for certain management personnel, including sales management personnel, may be enhanced if management personnel meet or exceed goals for sales of the contracts, or if the overall amount of investments in the contracts and other products issued or advised by the Company or its affiliates increases over time. Certain sales management personnel may also receive compensation that is a specific percentage of the commissions paid to distributors or of purchase payments received under the contracts, or which may be a flat dollar amount that varies based upon other factors, including management’s ability to meet or exceed service requirements, sell new contracts or retain existing contracts, or sell additional service features such as a common remitting program. In addition to direct cash compensation for sales of contracts described above, through ING Financial Advisers, LLC, we may also pay distributors additional compensation or reimbursement of expenses for their efforts in selling contracts to you and other customers. These amounts may include: • Marketing/distribution allowances that may be based on the percentages of purchase payments received, the aggregate commissions paid and/or the aggregate assets held in relation to certain types of designated insurance products issued by the Company and/or its affiliates during the year; • Loans or advances of commissions in anticipation of future receipt of purchase payments (a form of lending to registered representatives). These loans may have advantageous terms, such as reduction or elimination of the interest charged on the loan and/or forgiveness of the principal amount of the loan, which may be conditioned on sales; • Education and training allowances to facilitate our attendance at certain educational and training meetings to provide information and training about our products. We also hold training programs from time to time at our own expense; • Sponsorship payments or reimbursements for distributors to use in sales contests and/or meetings for their registered representatives who sell our products. We do not hold contests based solely on sales of this product; • Certain overrides and other benefits that may include cash compensation based on the amount of earned commissions, representative recruiting or other activities that promote the sale of contracts; and • Additional cash or noncash compensation and reimbursements permissible under existing law. This may include, but is not limited to, cash incentives, merchandise, trips, occasional entertainment, meals and tickets to sporting events, client appreciation events, business and educational enhancement items, payment for travel expenses (including meals and lodging) to pre-approved training and education seminars, and payment for advertising and sales campaigns. We pay dealer concessions, wholesaling fees, overrides, bonuses, other allowances and benefits and the costs of all other incentives or training programs from our resources, which include the fees and charges imposed under the contracts. The following is a list of the top 25 distributors that, during 2012, received the most compensation, in the aggregate, from us in connection with the sale of registered variable annuity contracts issued by the Company, ranked by total dollars received: • CUSO Financial Services, L.P. • Legend Equities Corporation • Cetera Financial Group • AXA Advisors, LLC • ING Financial Partners, Inc. • Raymond James Financial, Inc. • GWN Securities, Inc. • Summit Brokerage Services, Inc. • Lincoln Investment Planning, Inc. • Pacific West Securities, Inc. • LPL Financial Corporation • National Planning Corporation • PlanMember Securities Corporation • Wedbush Securities • GLP Investment Services, LLC • SagePoint Financial, Inc. • Ameritas Investment Corp. • Woodbury Financial Services, Inc. • OneAmerica Securities, Inc. • T. S. Phillips Investments, Inc. • Royal Alliance Associates, Inc. • Gold Coast Securities, Inc. • Veritrust ® Financial, L.L.C. • Quest Capital Strategies, Inc. • Securities America, Inc. PRO.100207-13 46 This is a general discussion of the types and levels of compensation paid by us for the sale of our variable annuity contracts. It is important for you to know that the payment of volume or sales-based compensation to a distributor or registered representative may provide that registered representative a financial incentive to promote our contracts and/or services over those of another company, and may also provide a financial incentive to promote one of our contracts over another. The names of the distributor and the registered representative responsible for your account are stated in your enrollment materials. Third Party Compensation Arrangements. Please be aware that: • The Company may seek to promote itself and the contracts by sponsoring or contributing to events sponsored by various associations, professional organizations and labor organizations; • The Company may make payments to associations and organizations, including labor organizations, which endorse or otherwise recommend the contracts to their membership. If an endorsement is a factor in your contract purchasing decision, more information on the payment arrangement, if any, is available upon your request; and • At the direction of the contract holder, the Company may make payments to the contract holder, its representatives or third party service providers intended to defray or cover the costs of plan or program related administration. OTHER TOPICS Anti-Money Laundering In order to protect against the possible misuse of our products in money laundering or terrorist financing, we have adopted an anti-money laundering program satisfying the requirements of the USA PATRIOT Act and other current anti-money laundering laws. Among other things, this program requires us, our agents and customers to comply with certain procedures and standards that will allow us to verify the identity of the sponsoring organization and that contributions and loan repayments are not derived from improper sources. Under our anti-money laundering program, we may require customers, and/or beneficiaries to provide sufficient evidence of identification, and we reserve the right to verify any information provided to us by accessing information databases maintained internally or by outside firms. We may also refuse to accept certain forms of payments or loan repayments (traveler’s cheques, cashier's checks, bank drafts, bank checks and treasurer's checks, for example) or restrict the amount of certain forms of payments or loan repayments (money orders totaling more than $5,000, for example). In addition, we may require information as to why a particular form of payment was used (third party checks, for example) and the source of the funds of such payment in order to determine whether or not we will accept it. Use of an unacceptable form of payment may result in us returning the payment to you. Applicable laws designed to prevent terrorist financing and money laundering might, in certain circumstances, require us to block certain transactions until authorization is received from the appropriate regulator. We may also be required to provide additional information about you and your policy to government regulators. Our anti-money laundering program is subject to change without notice to take account of changes in applicable laws or regulations and our ongoing assessment of our exposure to illegal activity. Performance Reporting We may advertise different types of historical performance for the subaccounts including: • Standardized average annual total returns; and • Non-standardized average annual total returns. PRO.100207-13 47 We may also advertise certain ratings, rankings or other information related to the Company, the subaccounts or the funds. Standardized Average Annual Total Returns. We calculate standardized average annual total returns according to a formula prescribed by the SEC. This shows the percentage return applicable to $1,000 invested in the subaccounts over the most recent month-end, one, five and 10-year periods. If the investment option was not available for the full period, we give a history from the date money was first received in that option under the separate account or from the date the fund was first available under the separate account. As an alternative to providing the most recent month-end performance, we may provide a phone number, website or both where these returns may be obtained. We include all recurring charges during each period (e.g., mortality and expense risk charges, annual maintenance fees, administrative expense charges (if any) and any applicable early withdrawal charges). Non-Standardized Average Annual Total Returns. We calculate non-standardized average annual total returns in a similar manner as that stated above, except we may include returns that do not reflect the deduction of any applicable early withdrawal charge. Some non-standardized returns may also exclude the effect of a maintenance fee. If we reflected these charges in the calculation, it would decrease the level of performance reflected by the calculation. Non-standardized returns may also include performance from the fund’s inception date, if that date is earlier than the one we use for standardized returns. Contract Modifications We may change the contract as required by federal or state law or as otherwise permitted in the contract, including any changes required to maintain the contract as a designated Roth annuity contract under the Tax Code, regulations, IRS rulings and requirements. Certain changes will require the approval of appropriate state or federal regulatory authorities. Legal Proceedings We are not aware of any pending legal proceedings that are likely to have a material adverse effect upon the Company’s ability to meet its obligations under the contract, ING Financial Advisers, LLC ability to distribute the contract or upon the separate account. • Litigation. Notwithstanding the foregoing, the Company and/or ING Financial Advisers, LLC, is a defendant in a number of litigation matters arising from the conduct of its business, both in the ordinary course and otherwise. In some of these matters, claimants seek to recover very large or indeterminate amounts, including compensatory, punitive, treble and exemplary damages. Certain claims are asserted as class actions. Modern pleading practice in the U.S. permits considerable variation in the assertion of monetary damages and other relief. The variability in pleading requirements and past experience demonstrates that the monetary and other relief that may be requested in a lawsuit or claim oftentimes bears little relevance to the merits or potential value of a claim. Due to the uncertainties of litigation, the outcome of a litigation matter and the amount or range of potential loss is difficult to forecast and a determination of potential losses requires significant management judgment. • Regulatory Matters. As with other financial services companies, the Company and its affiliates, including ING Financial Advisers, LLC, periodically receive informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the Company or the financial services industry. It is the practice of the Company to cooperate fully in these matters. Regulatory investigations, exams, inquiries and audits could result in regulatory action against the Company or subject the Company to settlement payments, fines, penalties and other financial consequences, as well as changes to the Company’s policies and procedures. It is not possible to predict the ultimate outcome for all pending litigation and regulatory matters and given the large and indeterminate amounts sought and the inherent unpredictability of such matters, it is possible that an adverse outcome in certain litigation or regulatory matters could, from time to time, have a material adverse effect upon the Company’s results of operations or cash flows in a particular quarterly or annual period. PRO.100207-13 48 Payment Delay or Suspension We reserve the right to suspend or postpone the date of any payment of benefits or values under any one of the following circumstances: • On any valuation day when the NYSE is closed (except customary weekend and holiday closings) or when trading on the NYSE is restricted; • When an emergency exists as determined by the SEC so that disposal of the securities held in the subaccounts is not reasonably practicable or it is not reasonably practicable to fairly determine the value of the subaccount’s assets; and • During any other periods the SEC may by order permit for the protection of investors. The conditions under which restricted trading or an emergency exists shall be determined by the rules and regulations of the SEC. Transfers, Assignments or Exchanges of a Contract A transfer of ownership or assignment of a contract, the designation of an annuitant, payee or other beneficiary who is not also the contract owner, or the exchange of a contract may result in certain tax consequences to the contract owner that are not discussed herein. A contract owner contemplating any such transfer, assignment, or exchange of a contract should contact a competent tax adviser with respect to the potential tax effects of such a transaction. Involuntary Terminations We reserve the right to terminate a contract if: • The entire account value is withdrawn on or before income phase payments begin; or • The outstanding loan balance equals or exceeds the account value. Reports to Owners At least once in each account year we will mail you, at the last known address of record, a statement of your account value. Written confirmation of every financial transaction made under the contract will be made immediately; however, written confirmation of periodic payments made through salary reduction arrangements will be made quarterly. To reduce expenses, only one copy of most financial reports and prospectuses, including reports and prospectuses for the funds, will be mailed to your household, even if you or other persons in your household have more than one contract issued by us or one of our affiliates. Call us at the number listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company ” if you need additional copies of financial reports, prospectuses or annual and semi-annual reports or if you would like to receive one copy for each contract in all future mailings. PRO.100207-13 49 CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION The SAI contains more specific information on the separate account and the contract, as well as the financial statements of the separate account and the Company. The following is a list of the contents of the SAI: • General Information and History 2 • Separate Account N 2 • Offering and Purchase of Contracts 3 • Income Phase Payments 3 • Sales Material and Advertising 4 • Experts 5 • Financial Statements of Separate Account N S-1 • Financial Statements - Statutory Basis of ReliaStar Life Insurance Company C-1 You may request an SAI by calling our Administrative Service Center at the number listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company ” or by returning this request to our Administrative Service Center at the address listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company .” Please tear off, complete and return the form below to order a free Statement of Additional Information for contracts offered under the prospectus. - Your name Address City State Zip Please send me a copy of the Separate Account N ING Advantage Century SM Statement of Additional Information (Form No. SAI.100207-13). - PRO.100207-13 50 APPENDIX I THE FIXED ACCOUNTS General Disclosure • Fixed Account A, Fixed Account B and Fixed Account C (collectively, the fixed accounts) are investment options available during the accumulation phase. • Amounts allocated to the fixed accounts are held in the Company’s general account which supports insurance and annuity obligations. • All or a portion of your purchase payments may be allocated to the fixed accounts. • Interests in the fixed accounts have not been registered with the SEC in reliance on exemptions under the Securities Act of 1933, as amended. • The fixed accounts have not been registered as investment companies under the Investment Company Act. of 1940. • Disclosure in this prospectus regarding the fixed accounts may be subject to certain generally applicable provisions of the federal securities laws relating to the accuracy and completeness of the statements. • Disclosure in this appendix regarding the fixed accounts has not been reviewed by the SEC. • Additional information about the fixed accounts may be found in the contracts. Interest Rates • The fixed accounts have an interest rate that is set periodically by the Company. Under this option we assume the risk of investment gain or loss by guaranteeing the amounts you allocate to this option and promising a minimum interest rate and income phase payment. The minimum guaranteed interest rate is set forth in the contract. The Company, may credit interest in excess of the guaranteed rate. Amounts applied to the fixed account are guaranteed to earn the interest rate in effect at the time money is applied for 12 months from the date a purchase payment is received. Subsequent interest rates for that amount are credited with excess interest at the rates in effect for the then current 12 month period. Among other factors, the safety of the interest rate guarantees depends upon the Company’s claims paying ability. • The Company determines excess interest credits, if any, based on a number of factors, including, but not limited to, investment yield rates, taxes, contract persistency, other experience factors and Company profit objectives. In order to encourage new purchase payments or transfers, the Company may at certain times credit a higher initial interest rate to new purchase payments or transfers than it would otherwise credit based on other factors. As the Company resets interest rates beginning 12 months after a purchase payment or transfer is received, and annually thereafter, any higher initial interest rate credited may be discontinued at any time. The relatively higher initial interest rates are credited with the expectation that over time the Company will lower interest rates, or not raise them as quickly as it otherwise might, on those same purchase payments or transfers. Due to all of these factors, the initial interest rate may be higher than, and not representative of, the rates that will be credited in subsequent years for existing purchase payments or transfers. • The Company is not aware of any statutory limitations on the maximum amount of interest it may credit, and the Board of Directors has set no limitations. However, inherent in the Company’s exercise of discretion in this regard is the equitable allocation of distributable earnings and surplus among its various contract holders, contract owners and stockholders. Transfers from the Fixed Accounts. Subject to the conditions applicable to transfers among subaccounts, transfers of unloaned amounts from Fixed Account A may be made to the subaccounts or to Fixed Account B any time during the accumulation phase. During the income phase transfers into or between the fixed accounts are not allowed. Transfers of amounts in Fixed Account B to the subaccounts or to Fixed Account A are subject to the following conditions: • Transfers may only be made within a 30-day period before and after an account anniversary and only one transfer may be made during such period (reallocation period). • Your request for transfer must be received by us no more than 30 days before the start of a reallocation period and no later than 10 days before the end of a reallocation period. • Transfer amounts may not exceed the greater of 25% of the Fixed Account B account value or $1,000 (if the balance in Fixed Account B after such transfer would be less than $1,000, the entire account value may be transferred). • Transfer amounts may not be less than $250 (if the balance in Fixed Account B is less than $250, the entire account value must be transferred). PRO.100207-13 51 Transfers of amounts in Fixed Account C are subject to the following conditions: • Transfers must begin within 30 days of deposit and must be in substantially equal payments over a 12-month period. Transfers will occur any time before the 29th day of each month (reallocation date). You may instruct us on which day you want the transfer to occur. • If additional purchase payment(s) are received for allocation to Fixed Account C, the balance of Fixed Account C will be adjusted to reflect the subsequent payment(s) and transfers will be recalculated based on the remaining 12-month period. • You may change the subaccount(s) receiving Fixed Account C transfers by written request before the reallocation date. Only one transfer from Fixed Account C shall take place at any one time. • If transfers from Fixed Account C are discontinued prior to the end of the 12-month period, the remaining balance of Fixed Account C will be reallocated as directed by you. • Transfers from Fixed Account C to Fixed Account A and Fixed Account B are not permitted. Transfers into Fixed Account C from any subaccount or from any other fixed option are not allowed. After the start of the income phase, reserves supporting fixed income phase payments cannot be reallocated. We reserve the right to allow transfers from Fixed Account C in excess of the limits described above on a non- discriminatory basis. Dollar Cost Averaging. Amounts you invest in the fixed accounts may be automatically transferred into the other investment options. Transfers from Fixed Account C to Fixed Account A and Fixed Account B are not permitted. Transfers from Fixed Account A may be made on a monthly, quarterly, semi-annual or annual basis. Transfers from Fixed Account C may be made on a monthly basis. Interest earned on amounts invested in Fixed Account B may be automatically transferred into the other investment options. See “ TRANSFERS - Dollar Cost Averaging Program .” Additionally: • Only automatic transfers of 100% of interest earned in Fixed Account B are allowed, and transfers to Fixed Account A or Fixed Account C are not allowed. We will only transfer interest that is earned after you have elected this option. Reallocations of this type may be made on a monthly, quarterly, semi-annual or annual basis. • To elect transfers of this type, your account value must be at least $10,000 and the Fixed Account B account value must be at least $5,000. We reserve the right to discontinue transfers of this type when the Fixed Account B account value becomes less than $5,000. Withdrawals. Under certain emergency conditions we may defer payment of any withdrawal for a period of up to six months or as provided by federal law. Withdrawals will be made on a last-in first-out basis (i.e., the most recent purchase payment and associated earnings on that purchase payment will be the first to be withdrawn from the contract value, followed by the next most recent purchase payment and associated earnings, and so on). Loans. Loans are not allowed from Fixed Account C. See “ LOANS. ” Charges. We do not make deductions from amounts in the fixed accounts to cover mortality and expense risks. We consider these risks when determining the credited rate. We expect to derive a profit from the determination of the credited rate. If you make a full withdrawal, the amount available from the fixed accounts will be reduced by any applicable early withdrawal charge and annual maintenance fee. See “ FEE TABLE ” and “ FEES .” Guarantee. We guarantee that the fixed account value will not be less than the amount of purchase payments and transfers allocated to the fixed account, plus interest at the minimum guaranteed rate disclosed in the annuity contract, compounded annually, plus any additional interest which we may, in our discretion, credit to the fixed accounts, less the sum of all annual administrative charges or early withdrawal charges, any applicable premium taxes and any amounts withdrawn or reallocated from the fixed accounts. PRO.100207-13 52 APPENDIX II FUND DESCRIPTIONS List of Fund Name Changes New Fund Name Former Fund Name ING Columbia Contrarian Core Portfolio ING Davis New York Venture Portfolio ING Invesco Comstock Portfolio ING Invesco Van Kampen Comstock Portfolio ING Invesco Equity and Income Portfolio ING Invesco Van Kampen Equity and Income Portfolio ING Invesco Growth and Income Portfolio ING Invesco Van Kampen Growth and Income Portfolio ING Multi-Manager Large Cap Core Portfolio ING Pioneer Fund Portfolio The investment results of the mutual funds (funds) are likely to differ significantly and there is no assurance that any of the funds will achieve their respective investment objectives. You should consider the investment objectives, risks and charges, and expenses of the funds carefully before investing. Please refer to the fund prospectuses for additional information. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the FDIC or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. Fund prospectuses may be obtained free of charge at the address and telephone number listed in “CONTRACT OVERVIEW - Questions: Contacting the Company,” by accessing the SEC’s website or by contacting the SEC Public Reference Branch. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund's summary prospectus. Certain funds offered under the contracts have investment objectives and policies similar to other funds managed by the fund’s investment adviser. The investment results of a fund may be higher or lower than those of other funds managed by the same adviser. There is no assurance and no representation is made that the investment results of any fund will be comparable to those of another fund managed by the same investment adviser. For the share class of each fund offered through your contract, please see the cover page. Fund Name Investment Adviser/Subadviser Investment Objective(s) American Funds – Growth Fund Seeks growth of capital by investing primarily in common stocks and seeks to invest in Investment Adviser: Capital Research and Management companies that appear to offer superior Company SM opportunities for growth of capital. American Funds – Growth-Income Fund Seeks capital growth over time and income by investing primarily in common stocks or other Investment Adviser: Capital Research and Management securities that demonstrate the potential for Company SM capital appreciation and/or dividends. American Funds – International Fund Seeks growth of capital over time by investing primarily in common stocks of companies Investment Adviser: Capital Research and Management located outside the United States. Company SM Fidelity ® VIP Contrafund ® Portfolio Seeks long-term capital appreciation. Investment Adviser: Fidelity Management & Research Company (“FMR”) Subadvisers: FMR Co., Inc. (“FMRC”) and other investment advisers PRO.100207-13 53 Fund Name Investment Adviser/Subadviser Investment Objective(s) Fidelity ® VIP Equity-Income Portfolio Seeks reasonable income. Also considers the potential for capital appreciation. Seeks to Investment Adviser: FMR achieve a yield which exceeds the composite yield on the securities comprising the S&P Subadvisers: FMRC and other investment advisers ® Index. Fidelity ® VIP Index 500 Portfolio Seeks investment results that correspond to the total return of common stocks publicly traded Investment Adviser: FMR in the United States, as represented by the S&P ® Index. Subadvisers: Geode Capital Management, LLC (Geode) and FMRC Fidelity ® VIP Investment Grade Bond Portfolio Seeks as high a level of current income as is consistent with the preservation of capital. Investment Adviser: FMR Subadvisers: Fidelity Investments Money Management, Inc. (FIMM) and other investment advisers Fidelity ® VIP Money Market Portfolio Seeks as high a level of current income as is consistent with preservation of capital and Investment Adviser: FMR liquidity. Subadvisers: FIMM and other investment advisers Franklin Small Cap Value Securities Fund Seeks long-term total return. Under normal market conditions, the Fund invests at least Investment Adviser: Franklin Advisory Services, LLC 80% of its net assets in investments of small capitalization companies. ING American Century Small-Mid Cap Value Portfolio Seeks long-term capital growth; income is a secondary objective. Investment Adviser: Directed Services LLC Subadviser: American Century Investment Management, Inc. ING Baron Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: BAMCO, Inc. ING BlackRock Large Cap Growth Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: BlackRock Investment Management, LLC ING Clarion Global Real Estate Portfolio Seeks high total return, consisting of capital appreciation and current income. Investment Adviser: ING Investments, LLC Subadviser: CBRE Clarion Securities LLC ING Columbia Contrarian Core Portfolio Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Columbia Management Investment Advisers, LLC PRO.100207-13 54 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING FMR SM Diversified Mid Cap Portfolio * Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Fidelity Management & Research Company *FMR SM is a service mark of Fidelity Management & Research Company ING Global Resources Portfolio A non-diversified portfolio that seeks long-term capital appreciation. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING Growth and Income Portfolio Seeks to maximize total return through investments in a diversified portfolio of Investment Adviser: ING Investments, LLC common stocks and securities convertible into common stock. It is anticipated that capital Subadviser: ING Investment Management Co. LLC appreciation and investment income will both be major factors in achieving total return. ING Index Plus LargeCap Portfolio Seeks to outperform the total return performance of the S&P 500 Index, while Investment Adviser: ING Investments, LLC maintaining a market level of risk. Subadviser: ING Investment Management Co. LLC ING Index Plus MidCap Portfolio Seeks to outperform the total return performance of the Standard and Poors Investment Adviser: ING Investments, LLC MidCap 400 Index, while maintaining a market level of risk. Subadviser: ING Investment Management Co. LLC ING Index Plus SmallCap Portfolio Seeks to outperform the total return performance of the Standard and Poors Investment Adviser: ING Investments, LLC SmallCap 600 Index, while maintaining a market level of risk. Subadviser: ING Investment Management Co. LLC ING Intermediate Bond Portfolio Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its Investment Adviser: ING Investments, LLC objective through investments in a diversified portfolio consisting primarily of debt securities. Subadviser: ING Investment Management Co. LLC It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. ING International Index Portfolio Seeks investment (before fees and expenses) results that correspond to the total return (which Investment Adviser: ING Investments, LLC includes capital appreciation and income) of a widely accepted international index. Subadviser: ING Investment Management Co. LLC ING International Value Portfolio Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Invesco Comstock Portfolio Seeks capital growth and income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. PRO.100207-13 55 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Invesco Equity and Income Portfolio Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING Invesco Growth and Income Portfolio Seeks long-term growth of capital and income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING JPMorgan Emerging Markets Equity Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. ING JPMorgan Mid Cap Value Portfolio Seeks growth from capital appreciation. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Equity Portfolio Seeks capital growth over the long term. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. ING Large Cap Growth Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING Large Cap Value Portfolio Seeks long-term growth of capital and current income. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING Limited Maturity Bond Portfolio Seeks highest current income consistent with low risk to principal and liquidity and Investment Adviser: Directed Services LLC secondarily, seeks to enhance its total return through capital appreciation when market Subadviser: ING Investment Management Co. LLC factors, such as falling interest rates and rising bond prices, indicate that capital appreciation may be available without significant risk to principal. ING Liquid Assets Portfolio Seeks high level of current income consistent with the preservation of capital and liquidity. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING Marsico Growth Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Marsico Capital Management, LLC PRO.100207-13 56 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING MFS Total Return Portfolio Seeks above-average income (compared to a portfolio entirely invested in equity securities) Investment Adviser: Directed Services LLC consistent with the prudent employment of capital and secondarily, seeks reasonable Subadviser: Massachusetts Financial Services Company opportunity for growth of capital and income. ING MidCap Opportunities Portfolio Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Multi-Manager Large Cap Core Portfolio Seeks reasonable income and capital growth. Investment Adviser: Directed Services LLC Subadviser: Columbia Management Investment Advisers, LLC and The London Company of Virginia d/b/a The London Company. ING Oppenheimer Global Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: OppenheimerFunds, Inc. ING PIMCO Total Return Portfolio Seeks maximum total return, consistent with capital preservation and prudent investment Investment Adviser: Directed Services LLC management. Subadviser: Pacific Investment Management Company LLC ING Pioneer High Yield Portfolio Seeks to maximize total return through income and capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Pioneer Investment Management, Inc. ING Pioneer Mid Cap Value Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Pioneer Investment Management, Inc. ING Russell TM Large Cap Growth Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return Investment Adviser: ING Investments, LLC (which includes capital appreciation and income) of the Russell Top 200® Growth Subadviser: ING Investment Management Co. LLC Index. ING Russell TM Large Cap Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return Investment Adviser: ING Investments, LLC (which includes capital appreciation and income) of the Russell Top 200 ® Index. Subadviser: ING Investment Management Co. LLC ING Russell TM Mid Cap Growth Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return Investment Adviser: ING Investments, LLC (which includes capital appreciation and income) of the Russell Midcap ® Growth Index. Subadviser: ING Investment Management Co. LLC ING SmallCap Opportunities Portfolio Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC PRO.100207-13 57 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Solution 2015 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent Investment Adviser: Directed Services LLC with an asset allocation targeted at retirement in approximately 2015. On the Target Date, the Subadviser: ING Investment Management Co. LLC Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution 2025 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent Investment Adviser: Directed Services LLC with an asset allocation targeted at retirement in approximately 2025. On the Target Date, the Subadviser: ING Investment Management Co. LLC Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution 2035 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent Investment Adviser: Directed Services LLC with an asset allocation targeted at retirement in approximately 2035. On the Target Date, the Subadviser: ING Investment Management Co. LLC Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution 2045 Portfolio Until the day prior to its Target Date, the Portfolio seeks to provide total return consistent Investment Adviser: Directed Services LLC with an asset allocation targeted at retirement in approximately 2045. On the Target Date, the Subadviser: ING Investment Management Co. LLC Portfolios investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution Income Portfolio Seeks to provide a combination of total return and stability of principal consistent with an Investment Adviser: Directed Services LLC asset allocation targeted to retirement. Subadviser: ING Investment Management Co. LLC ING Strategic Allocation Conservative Portfolio Seeks to provide total return (i.e., income and capital growth, both realized and unrealized) Investment Adviser: ING Investments, LLC consistent with preservation of capital. Subadviser: ING Investment Management Co. LLC ING Strategic Allocation Growth Portfolio Seeks to provide capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Strategic Allocation Moderate Portfolio Seeks to provide total return (i.e., income and capital appreciation, both realized and Investment Adviser: ING Investments, LLC unrealized). Subadviser: ING Investment Management Co. LLC ING T. Rowe Price Capital Appreciation Portfolio Seeks, over the long-term, a high total investment return, consistent with the Investment Adviser: Directed Services LLC preservation of capital and with prudent investment risk. Subadviser: T. Rowe Price Associates, Inc. PRO.100207-13 58 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING T. Rowe Price Equity Income Portfolio Seeks substantial dividend income as well as long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Growth Equity Portfolio Seeks long-term capital growth, and secondarily, increasing dividend income. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price International Stock Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING Templeton Foreign Equity Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: Templeton Investment Counsel, LLC ING U.S. Stock Index Portfolio Seeks total return. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC Lord Abbett Series Fund  Mid Cap Stock Portfolio The Fund seeks capital appreciation through investments, primarily in equity securities, Investment Adviser: Lord, Abbett & Co. LLC which are believed to be undervalued in the marketplace. Neuberger Berman AMT Socially Responsive Portfolio ® Seeks long-term growth of capital by investing primarily in securities of companies that meet Investment Adviser: Neuberger Berman Management LLC the funds financial criteria and social policy. Subadviser: Neuberger Berman LLC PIMCO VIT Real Return Portfolio Seeks maximum real return, consistent with preservation of real capital and prudent Investment Adviser: Pacific Investment Management investment management. Company LLC (PIMCO) Pioneer High Yield VCT Portfolio Seeks to maximize total return through a combination of income and capital Investment Adviser: Pioneer Investment Management, Inc. appreciation. Wanger Select Seeks long-term capital appreciation. Investment Adviser: Columbia Wanger Asset Management, LLC Wanger USA Seeks long-term capital appreciation. Investment Adviser: Columbia Wanger Asset Management, LLC PRO.100207-13 59 APPENDIX III CONDENSED FINANCIAL INFORMATION Except for subaccounts which did not commence operations as of December 31, 2012, the following table gives (1) the accumulation unit value ("AUV") at the beginning of the period, (2) the AUV at the end of the period and (3) the total number of accumulation units outstanding at the end of the period for each subaccount of Separate Account N available under the contracts for the indicated periods. For those subaccounts that commenced operations during the period ended December 31, 2012 the "Value at beginning of period" shown is the value at first date of investment. Portfolio name changes after December 31, 2012 are not reflected in the following information. (Selected data for accumulation units outstanding throughout each period, reflecting total daily separate account charges of 1.40%) AMERICAN FUNDS INSURANCE SERIES® - GROWTH FUND (Funds were first received in this option during May 2007) Value at beginning of period $8.69 $9.21 $7.87 $5.72 $10.36 $10.02 Value at end of period $10.11 $8.69 $9.21 $7.87 $5.72 $10.36 Number of accumulation units outstanding at end of period 1,054,796 1,019,402 905,563 826,066 517,348 210,863 AMERICAN FUNDS INSURANCE SERIES® - GROWTH - INCOME FUND (Funds were first received in this option during May 2007) Value at beginning of period $8.27 $8.54 $7.77 $6.01 $9.80 $10.15 Value at end of period $9.58 $8.27 $8.54 $7.77 $6.01 $9.80 Number of accumulation units outstanding at end of period 767,003 764,356 676,481 569,995 344,738 167,550 AMERICAN FUNDS INSURANCE SERIES® - INTERNATIONAL FUND (Funds were first received in this option during May 2007) Value at beginning of period $7.85 $9.25 $8.75 $6.20 $10.87 $9.99 Value at end of period $9.13 $7.85 $9.25 $8.75 $6.20 $10.87 Number of accumulation units outstanding at end of period 767,594 757,929 678,993 535,847 343,909 163,636 FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $30.19 $31.41 $27.17 $20.31 $35.82 $30.89 $28.04 $24.32 $21.36 $16.86 Value at end of period $34.66 $30.19 $31.41 $27.17 $20.31 $35.82 $30.89 $28.04 $24.32 $21.36 Number of accumulation units outstanding at end of period 1,891,430 2,069,904 2,257,366 2,475,885 2,592,576 2,940,749 3,421,204 3,608,230 3,603,532 3,473,244 FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $20.77 $20.86 $18.37 $14.31 $25.30 $25.27 $21.32 $20.42 $18.57 $14.45 Value at end of period $24.02 $20.77 $20.86 $18.37 $14.31 $25.30 $25.27 $21.32 $20.42 $18.57 Number of accumulation units outstanding at end of period 1,209,486 1,342,996 1,514,892 1,693,030 1,798,746 2,150,244 2,564,189 3,055,591 3,309,785 3,212,895 FIDELITY® VIP INDEX 500 PORTFOLIO Value at beginning of period $22.48 $22.34 $19.70 $15.78 $25.40 $24.43 $21.41 $20.71 $18.98 $14.99 Value at end of period $25.70 $22.48 $22.34 $19.70 $15.78 $25.40 $24.43 $21.41 $20.71 $18.98 Number of accumulation units outstanding at end of period 2,803,115 3,056,895 3,358,392 3,659,045 3,875,153 4,462,892 5,170,714 5,734,832 6,284,312 6,480,374 FIDELITY® VIP INVESTMENT GRADE BOND PORTFOLIO Value at beginning of period $17.46 $16.49 $15.52 $13.60 $14.25 $13.85 $13.46 $13.36 $12.97 $12.50 Value at end of period $18.23 $17.46 $16.49 $15.52 $13.60 $14.25 $13.85 $13.46 $13.36 $12.97 Number of accumulation units outstanding at end of period 869,327 881,448 972,798 1,029,633 1,125,040 1,348,755 1,602,378 1,791,726 1,902,345 1,946,453 FIDELITY® VIP MONEY MARKET PORTFOLIO Value at beginning of period $13.54 $13.72 $13.88 $13.97 $13.75 $13.26 $12.82 $12.62 $12.64 $12.69 Value at end of period $13.37 $13.54 $13.72 $13.88 $13.97 $13.75 $13.26 $12.82 $12.62 $12.64 Number of accumulation units outstanding at end of period 674,159 668,659 693,988 816,911 986,027 867,300 889,566 1,016,753 1,120,186 1,566,100 FRANKLIN SMALL CAP VALUE SECURITIES FUND (Funds were first received in this option during May 2005) Value at beginning of period $12.30 $12.96 $10.25 $8.05 $12.18 $12.66 $10.97 $9.89 Value at end of period $14.36 $12.30 $12.96 $10.25 $8.05 $12.18 $12.66 $10.97 Number of accumulation units outstanding at end of period 230,923 228,859 219,143 202,990 162,970 137,667 98,655 23,199 CFI 1 Condensed Financial Information (continued) ING AMERICAN CENTURY SMALL-MID CAP VALUE PORTFOLIO Value at beginning of period $21.07 $22.02 $18.25 $13.60 $18.74 $19.53 $17.11 $16.04 $13.38 $9.99 Value at end of period $24.22 $21.07 $22.02 $18.25 $13.60 $18.74 $19.53 $17.11 $16.04 $13.38 Number of accumulation units outstanding at end of period 91,629 90,789 88,926 86,370 74,979 69,967 87,319 86,051 66,036 17,928 ING BALANCED PORTFOLIO (Funds were first received in this option during September 2005) Value at beginning of period $10.96 $11.27 $10.01 $8.52 $12.01 $11.54 $10.64 $10.63 Value at end of period $12.29 $10.96 $11.27 $10.01 $8.52 $12.01 $11.54 $10.64 Number of accumulation units outstanding at end of period 42,864 52,495 64,399 71,405 83,618 111,617 137,182 3,005 ING BARON GROWTH PORTFOLIO Value at beginning of period $20.79 $20.58 $16.46 $12.32 $21.21 $20.23 $17.75 $16.73 $13.22 $10.02 Value at end of period $24.59 $20.79 $20.58 $16.46 $12.32 $21.21 $20.23 $17.75 $16.73 $13.22 Number of accumulation units outstanding at end of period 187,379 196,822 190,330 189,950 158,468 152,699 145,532 1,110,338 51,186 25,188 ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2007) Value at beginning of period $8.26 $8.49 $7.58 $5.88 $9.77 $10.03 Value at end of period $9.35 $8.26 $8.49 $7.58 $5.88 $9.77 Number of accumulation units outstanding at end of period 1,295,541 1,407,178 1,517,309 1,622,431 1,669,632 1,863,605 ING BLACKROCK SCIENCE AND TECHNOLOGY OPPORTUNITIES PORTFOLIO (From May 13, 2004) Value at beginning of period $13.50 $15.28 $13.07 $8.68 $14.62 $12.46 $11.78 $10.69 $9.85 Value at end of period $14.36 $13.50 $15.28 $13.07 $8.68 $14.62 $12.46 $11.78 $10.69 Number of accumulation units outstanding at end of period 121,922 119,606 100,408 90,829 43,347 24,876 17,294 6,906 8,272 ING CLARION GLOBAL REAL ESTATE PORTFOLIO (Funds were first received in this option during September 2008) Value at beginning of period $9.36 $10.00 $8.72 $6.61 $9.62 Value at end of period $11.63 $9.36 $10.00 $8.72 $6.61 Number of accumulation units outstanding at end of period 402,324 384,921 393,259 377,442 343,560 ING DAVIS NEW YORK VENTURE PORTFOLIO (Funds were first received in this option during Jul 2005) Value at beginning of period $10.45 $11.10 $10.02 $7.70 $12.82 $12.45 $11.05 $10.95 Value at end of period $11.60 $10.45 $11.10 $10.02 $7.70 $12.82 $12.45 $11.05 Number of accumulation units outstanding at end of period 117,006 112,727 109,588 92,704 57,485 46,623 33,120 3,065 ING FMR SM DIVERSIFIED MID CAP PORTFOLIO (Funds were first received in this option during July 2005) Value at beginning of period $13.72 $15.62 $12.34 $8.99 $14.98 $13.27 $12.03 $11.07 Value at end of period $15.50 $13.72 $15.62 $12.34 $8.99 $14.98 $13.27 $12.03 Number of accumulation units outstanding at end of period 136,753 143,422 132,960 109,789 89,661 76,145 52,422 2,689 ING GLOBAL RESOURCES PORTFOLIO (Funds were first received in this option during January 2007) Value at beginning of period $12.06 $13.46 $11.22 $8.28 $14.23 $10.25 Value at end of period $11.55 $12.06 $13.46 $11.22 $8.28 $14.23 Number of accumulation units outstanding at end of period 661,624 704,558 677,806 687,784 651,713 659,309 ING GROWTH AND INCOME PORTFOLIO Value at beginning of period $11.25 $11.44 $10.17 $7.92 $12.87 $12.16 Value at end of period $12.85 $11.25 $11.44 $10.17 $7.92 $12.87 Number of accumulation units outstanding at end of period 181,444 187,184 193,066 156,587 133,553 163,541 ING INDEX PLUS LARGECAP PORTFOLIO Value at beginning of period $13.60 $13.80 $12.28 $10.11 $16.33 $15.77 $13.96 $13.43 $12.32 $9.97 Value at end of period $15.35 $13.60 $13.80 $12.28 $10.11 $16.33 $15.77 $13.96 $13.43 $12.32 Number of accumulation units outstanding at end of period 190,048 192,015 202,833 232,995 269,664 265,739 296,022 130,910 84,437 24,260 ING INDEX PLUS MIDCAP PORTFOLIO Value at beginning of period $17.24 $17.69 $14.71 $11.33 $18.40 $17.69 $16.39 $14.95 $13.01 $9.88 Value at end of period $20.01 $17.24 $17.69 $14.71 $11.33 $18.40 $17.69 $16.39 $14.95 $13.01 Number of accumulation units outstanding at end of period 310,132 330,868 369,152 409,527 405,989 489,583 585,359 494,201 163,203 38,815 CFI 2 Condensed Financial Information (continued) ING INDEX PLUS SMALLCAP PORTFOLIO Value at beginning of period $16.86 $17.22 $14.22 $11.55 $17.63 $19.07 $16.99 $16.01 $13.30 $9.77 Value at end of period $18.68 $16.86 $17.22 $14.22 $11.55 $17.63 $19.07 $16.99 $16.01 $13.30 Number of accumulation units outstanding at end of period 194,457 202,410 223,528 234,101 237,587 335,385 441,518 359,202 112,992 20,350 ING INTERMEDIATE BOND PORTFOLIO (Funds were first received in this option during August 2005) Value at beginning of period $12.41 $11.70 $10.80 $9.82 $10.88 $10.41 $10.14 $10.06 Value at end of period $13.38 $12.41 $11.70 $10.80 $9.82 $10.88 $10.41 $10.14 Number of accumulation units outstanding at end of period 286,248 241,571 219,268 210,122 214,110 131,885 73,223 2,362 ING INTERNATIONAL INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $9.93 $11.50 $10.83 $10.00 Value at end of period $11.60 $9.93 $11.50 $10.83 Number of accumulation units outstanding at end of period 4,002 3,594 4,507 3,975 ING INTERNATIONAL VALUE PORTFOLIO Value at beginning of period $17.44 $20.80 $20.58 $16.41 $29.07 $25.99 $20.36 $18.87 $16.30 $12.72 Value at end of period $20.51 $17.44 $20.80 $20.58 $16.41 $29.07 $25.99 $20.36 $18.87 $16.30 Number of accumulation units outstanding at end of period 490,370 540,344 619,934 714,966 763,016 913,831 1,080,508 1,315,804 1,365,791 1,088,497 ING INVESCO VAN KAMPEN COMSTOCK PORTFOLIO Value at beginning of period $14.63 $15.11 $13.28 $10.45 $16.65 $17.24 $15.04 $14.70 $12.76 $9.96 Value at end of period $17.14 $14.63 $15.11 $13.28 $10.45 $16.65 $17.24 $15.04 $14.70 $12.76 Number of accumulation units outstanding at end of period 294,181 331,534 324,999 328,622 302,362 308,362 332,436 291,793 145,290 34,667 ING INVESCO VAN KAMPEN EQUITY AND INCOME PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $12.20 $12.51 $11.29 $9.33 $12.35 $12.10 $10.89 $10.16 Value at end of period $13.57 $12.20 $12.51 $11.29 $9.33 $12.35 $12.10 $10.89 Number of accumulation units outstanding at end of period 672,552 725,696 780,350 866,028 928,685 1,088,177 1,316,257 28,744 ING INVESCO VAN KAMPEN GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $11.25 $11.67 $10.52 $8.60 $12.87 $12.73 $11.13 $10.19 Value at end of period $12.71 $11.25 $11.67 $10.52 $8.60 $12.87 $12.73 $11.13 Number of accumulation units outstanding at end of period 710,744 764,219 829,553 894,368 947,989 1,260,077 1,647,437 12,931 ING JPMORGAN EMERGING MARKETS EQUITY PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $19.45 $24.14 $20.35 $12.03 $25.03 $18.33 $13.69 $10.05 Value at end of period $22.85 $19.45 $24.14 $20.35 $12.03 $25.03 $18.33 $13.69 Number of accumulation units outstanding at end of period 438,926 460,984 460,503 410,651 309,786 373,958 283,868 127,852 ING JPMORGAN MID CAP VALUE PORTFOLIO Value at beginning of period $19.30 $19.18 $15.77 $12.71 $19.19 $18.97 $16.46 $15.36 $12.88 $9.97 Value at end of period $22.90 $19.30 $19.18 $15.77 $12.71 $19.19 $18.97 $16.46 $15.36 $12.88 Number of accumulation units outstanding at end of period 293,451 308,185 307,214 328,467 300,528 326,079 317,559 312,966 176,531 47,245 ING JPMORGAN SMALL CAP CORE EQUITY PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $13.72 $14.06 $11.22 $8.93 $12.87 $13.26 $11.50 $10.25 Value at end of period $16.09 $13.72 $14.06 $11.22 $8.93 $12.87 $13.26 $11.50 Number of accumulation units outstanding at end of period 1,297,351 1,442,182 1,588,670 1,786,754 1,955,018 2,329,522 2,879,062 6,712 ING LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $9.90 $9.92 Value at end of period $11.53 $9.90 Number of accumulation units outstanding at end of period 1,401,653 1,534,093 ING LARGE CAP VALUE PORTFOLIO (Funds were first received in this option during July 2007) Value at beginning of period $8.48 $8.31 $7.06 $6.35 $9.22 $9.95 Value at end of period $9.59 $8.48 $8.31 $7.06 $6.35 $9.22 Number of accumulation units outstanding at end of period 291,099 286,967 215,380 208,200 199,359 231,438 CFI 3 Condensed Financial Information (continued) ING LIMITED MATURITY BOND PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $11.29 $11.32 $11.13 $10.53 $10.71 $10.27 $10.03 $10.01 Value at end of period $11.30 $11.29 $11.32 $11.13 $10.53 $10.71 $10.27 $10.03 Number of accumulation units outstanding at end of period ING LIQUID ASSETS PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $10.63 $10.78 $10.92 $11.02 $10.88 $10.49 $10.13 $10.01 Value at end of period $10.49 $10.63 $10.78 $10.92 $11.02 $10.88 $10.49 $10.13 Number of accumulation units outstanding at end of period ING MARSICO GROWTH PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $9.46 $9.73 $8.22 $6.45 $10.06 Value at end of period $10.54 $9.46 $9.73 $8.22 $6.45 Number of accumulation units outstanding at end of period ING MFS TOTAL RETURN PORTFOLIO Value at beginning of period $13.71 $13.69 $12.64 $10.87 $14.19 $13.84 $12.54 $12.36 $11.28 $10.50 Value at end of period $15.03 $13.71 $13.69 $12.64 $10.87 $14.19 $13.84 $12.54 $12.36 $11.28 Number of accumulation units outstanding at end of period ING MIDCAP OPPORTUNITIES PORTFOLIO Value at beginning of period $9.99 $10.18 $7.92 $5.68 $9.23 $7.44 $7.00 $6.44 $5.85 $4.34 Value at end of period $11.24 $9.99 $10.18 $7.92 $5.68 $9.23 $7.44 $7.00 $6.44 $5.85 Number of accumulation units outstanding at end of period ING OPPENHEIMER GLOBAL PORTFOLIO Value at beginning of period $17.23 $19.02 $16.62 $12.07 $20.51 $19.52 $16.78 $14.98 $13.18 $9.55 Value at end of period $20.67 $17.23 $19.02 $16.62 $12.07 $20.51 $19.52 $16.78 $14.98 $13.18 Number of accumulation units outstanding at end of period ING PIMCO TOTAL RETURN PORTFOLIO Value at beginning of period $14.30 $14.02 $13.18 $11.84 $12.00 $11.10 $10.80 $10.70 $10.37 $10.06 Value at end of period $15.26 $14.30 $14.02 $13.18 $11.84 $12.00 $11.10 $10.80 $10.70 $10.37 Number of accumulation units outstanding at end of period ING PIONEER FUND PORTFOLIO (Funds were first received in this option during November 2005) Value at beginning of period $11.10 $11.79 $10.32 $8.43 $13.10 $12.64 $10.98 $10.72 Value at end of period $12.07 $11.10 $11.79 $10.32 $8.43 $13.10 $12.64 $10.98 Number of accumulation units outstanding at end of period 17 ING PIONEER HIGH YIELD PORTFOLIO (Funds were first received in this option during May 2006) Value at beginning of period $14.57 $14.89 $12.68 $7.70 $11.06 $10.56 $10.04 Value at end of period $16.70 $14.57 $14.89 $12.68 $7.70 $11.06 $10.56 Number of accumulation units outstanding at end of period ING PIONEER MID CAP VALUE PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $11.14 $11.89 $10.22 $8.28 $12.56 $12.07 $10.90 $10.07 Value at end of period $12.19 $11.14 $11.89 $10.22 $8.28 $12.56 $12.07 $10.90 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $13.42 $13.06 $11.74 $10.11 Value at end of period $15.15 $13.42 $13.06 $11.74 Number of accumulation units outstanding at end of period ING RUSSELL TM LARGE CAP INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $13.15 $13.00 $11.75 $10.00 Value at end of period $14.99 $13.15 $13.00 $11.75 Number of accumulation units outstanding at end of period CFI 4 Condensed Financial Information (continued) ING RUSSELL TM MID CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $13.71 $14.21 $11.45 $10.02 Value at end of period $15.61 $13.71 $14.21 $11.45 Number of accumulation units outstanding at end of period ING SMALLCAP OPPORTUNITIES PORTFOLIO Value at beginning of period $29.50 $29.66 $22.73 $17.59 $27.22 $25.08 $22.60 $21.00 $19.33 $14.15 Value at end of period $33.50 $29.50 $29.66 $22.73 $17.59 $27.22 $25.08 $22.60 $21.00 $19.33 Number of accumulation units outstanding at end of period ING SOLUTION 2015 PORTFOLIO (Funds were first received in this option during December 2007) Value at beginning of period $9.53 $9.71 $8.83 $7.30 $10.10 $10.04 Value at end of period $10.50 $9.53 $9.71 $8.83 $7.30 $10.10 Number of accumulation units outstanding at end of period ING SOLUTION 2025 PORTFOLIO (Funds were first received in this option during January 2008) Value at beginning of period $8.86 $9.26 $8.23 $6.61 $10.12 Value at end of period $9.95 $8.86 $9.26 $8.23 $6.61 Number of accumulation units outstanding at end of period ING SOLUTION 2035 PORTFOLIO (Funds were first received in this option during January 2008) Value at beginning of period $8.55 $9.07 $8.02 $6.32 $10.15 Value at end of period $9.73 $8.55 $9.07 $8.02 $6.32 Number of accumulation units outstanding at end of period ING SOLUTION 2045 PORTFOLIO (Funds were first received in this option during December 2007) Value at beginning of period $8.27 $8.83 $7.75 $6.04 $10.16 $10.04 Value at end of period $9.44 $8.27 $8.83 $7.75 $6.04 $10.16 Number of accumulation units outstanding at end of period ING SOLUTION INCOME PORTFOLIO (Funds were first received in this option during January 2008) Value at beginning of period $10.33 $10.41 $9.61 $8.29 $10.06 Value at end of period $11.21 $10.33 $10.41 $9.61 $8.29 Number of accumulation units outstanding at end of period ING STRATEGIC ALLOCATION CONSERVATIVE PORTFOLIO Value at beginning of period $13.15 $13.10 $11.96 $10.29 $13.65 $13.08 $12.24 $11.96 $11.23 $9.84 Value at end of period $14.56 $13.15 $13.10 $11.96 $10.29 $13.65 $13.08 $12.24 $11.96 $11.23 Number of accumulation units outstanding at end of period ING STRATEGIC ALLOCATION GROWTH PORTFOLIO Value at beginning of period $13.57 $14.17 $12.71 $10.29 $16.33 $15.76 $14.12 $13.48 $12.21 $9.70 Value at end of period $15.39 $13.57 $14.17 $12.71 $10.29 $16.33 $15.76 $14.12 $13.48 $12.21 Number of accumulation units outstanding at end of period ING STRATEGIC ALLOCATION MODERATE PORTFOLIO Value at beginning of period $13.43 $13.70 $12.40 $10.32 $15.05 $14.47 $13.20 $12.79 $11.76 $9.52 Value at end of period $15.04 $13.43 $13.70 $12.40 $10.32 $15.05 $14.47 $13.20 $12.79 $11.76 Number of accumulation units outstanding at end of period ING T. ROWE PRICE CAPITAL APPRECIATION PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $13.73 $13.53 $12.04 $9.16 $12.82 $12.45 $11.01 $10.12 Value at end of period $15.50 $13.73 $13.53 $12.04 $9.16 $12.82 $12.45 $11.01 Number of accumulation units outstanding at end of period ING T. ROWE PRICE DIVERSIFIED MID CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2005) Value at beginning of period $13.02 $13.71 $10.82 $7.49 $13.36 $11.95 $11.11 $9.51 Value at end of period $14.90 $13.02 $13.71 $10.82 $7.49 $13.36 $11.95 $11.11 Number of accumulation units outstanding at end of period CFI 5 Condensed Financial Information (continued) ING T. ROWE PRICE EQUITY INCOME PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $13.36 $13.63 $12.00 $9.97 Value at end of period $15.47 $13.36 $13.63 $12.00 Number of accumulation units outstanding at end of period ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO Value at beginning of period $15.86 $16.25 $14.10 $10.01 $17.56 $16.20 $14.50 $13.85 $12.77 $9.45 Value at end of period $18.59 $15.86 $16.25 $14.10 $10.01 $17.56 $16.20 $14.50 $13.85 $12.77 Number of accumulation units outstanding at end of period ING T. ROWE PRICE INTERNATIONAL STOCK PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $12.04 $13.88 $12.35 $9.08 $18.17 $15.24 $12.44 $10.08 Value at end of period $14.13 $12.04 $13.88 $12.35 $9.08 $18.17 $15.24 $12.44 Number of accumulation units outstanding at end of period ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $7.58 $8.73 $8.14 $6.24 $10.14 Value at end of period $8.89 $7.58 $8.73 $8.14 $6.24 Number of accumulation units outstanding at end of period ING U.S. STOCK INDEX PORTFOLIO (Funds were first received in this option during June 2005) Value at beginning of period $10.84 $10.80 $9.54 $7.67 $12.36 $11.91 $10.46 $10.01 Value at end of period $12.38 $10.84 $10.80 $9.54 $7.67 $12.36 $11.91 $10.46 Number of accumulation units outstanding at end of period ING UBS U.S. LARGE CAP EQUITY PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $10.50 $10.93 $9.77 $7.52 $12.66 $12.69 $11.24 $10.34 Value at end of period $11.75 $10.50 $10.93 $9.77 $7.52 $12.66 $12.69 $11.24 Number of accumulation units outstanding at end of period LORD ABBETT SERIES FUND - MID CAP STOCK PORTFOLIO (Funds were first received in this option during May 2005) Value at beginning of period $10.46 $11.05 $8.94 $7.16 $11.97 $12.07 $10.91 $9.91 Value at end of period $11.82 $10.46 $11.05 $8.94 $7.16 $11.97 $12.07 $10.91 Number of accumulation units outstanding at end of period NEUBERGER BERMAN AMT SOCIALLY RESPONSIVE PORTFOLIO® Value at beginning of period $14.68 $15.36 $12.68 $9.78 $16.38 $15.44 $13.77 $13.07 $11.70 $8.83 Value at end of period $16.06 $14.68 $15.36 $12.68 $9.78 $16.38 $15.44 $13.77 $13.07 $11.70 Number of accumulation units outstanding at end of period PIMCO VIT REAL RETURN PORTFOLIO (From May 24, 2004) Value at beginning of period $14.76 $13.40 $12.57 $10.77 $11.75 $10.78 $10.84 $10.77 $10.18 Value at end of period $15.83 $14.76 $13.40 $12.57 $10.77 $11.75 $10.78 $10.84 $10.77 Number of accumulation units outstanding at end of period PIONEER HIGH YIELD VCT PORTFOLIO (From May 24, 2004) Value at beginning of period $13.58 $14.00 $12.03 $7.60 $11.94 $11.44 $10.69 $10.64 $9.73 Value at end of period $15.54 $13.58 $14.00 $12.03 $7.60 $11.94 $11.44 $10.69 $10.64 Number of accumulation units outstanding at end of period WANGER SELECT (From May 11, 2004) Value at beginning of period $13.18 $16.24 $13.01 $7.94 $15.81 $14.66 $12.42 $11.40 $9.88 Value at end of period $15.40 $13.18 $16.24 $13.01 $7.94 $15.81 $14.66 $12.42 $11.40 Number of accumulation units outstanding at end of period CFI 6 Condensed Financial Information (continued) WANGER USA (From May 12, 2004) Value at beginning of period $13.54 $14.23 $11.70 $8.34 $14.02 $13.49 $12.68 $11.56 $9.82 Value at end of period $16.02 $13.54 $14.23 $11.70 $8.34 $14.02 $13.49 $12.68 $11.56 Number of accumulation units outstanding at end of period CFI 7 RELIASTAR LIFE ING ADVANTAGE CENTURY SM INDIVIDUAL DEFERRED VARIABLE/FIXED ANNUITY CONTRACTS ISSUED BY SEPARATE ACCOUNT N AND RELIASTAR LIFE INSURANCE COMPANY Statement of Additional Information dated May 1, 2013 This Statement of Additional Information is not a prospectus, and should be read in conjunction with the current prospectus dated May 1, 2013 relating to the individual fixed and variable deferred annuity contracts issued by Separate Account N (the separate account) and ReliaStar Life Insurance Company (the Company, we,, us, our). A copy of the prospectus may be obtained from the ING Service Center at P.O. Box 5050, Minot, North Dakota 58702-5050, by calling 1-877-884-5050, or from ING Financial Advisers, LLC, One Orange Way, Windsor, Connecticut 06095-4774. Read the prospectus before you invest. Capitalized terms used in this Statement of Additional Information that are not otherwise defined herein shall have the same meaning as in the prospectus. TABLE OF CONTENTS Page General Information and History 2 Separate Account N 2 Offering and Purchase of Contracts 3 Income Phase Payments 3 Sales Material and Advertising 4 Experts 5 Financial Statements of Separate Account N S-1 Financial Statements - Statutory Basis of ReliaStar Life Insurance Company C-1 1 GENERAL INFORMATION AND HISTORY ReliaStar Life Insurance Company (the “Company,” “we,” “us,” “our”) is a stock life insurance company organized in 1885 and incorporated under the insurance laws of the State of Minnesota. Prior to October 1, 2002, the contracts were issued by Northern Life Insurance Company (“Northern”), a wholly- owned subsidiary of the Company. On October 1, 2002, Northern merged into the Company, and the Company assumed responsibilities for Northern’s obligations under the contracts. We are an indirect subsidiary of ING Groep N.V. (“ING”). ING is a global financial institution active in the fields of insurance, banking and asset management. The Company is engaged in the business of issuing life insurance policies and annuity contracts. Our home office is located at 20 Washington Avenue South, Minneapolis, Minnesota 55401. Pursuant to an agreement with the European Commission (“EC”), ING has announced its intention to divest itself of ING U.S., Inc. and its subsidiaries, including the Company (“ING U.S.”), which constitutes ING’s U.S.- based retirement, investment management and insurance operations. Under the agreement with the EC, ING is required to divest itself of at least 25% of ING U.S. by the end of 2013, more than 50% by the end of 2014 and 100% by the end of 2016. While all options for effecting the separation from ING remain open, ING has announced that the base case for this separation includes an initial public offering (“IPO”) of ING U.S., and in connection with the proposed IPO of its common stock ING U.S. filed a registration statement on Form S-1 with the SEC i n November 2012, which was amended in January, March and April 2013. While the base case for the separation is an IPO, all options remain open and it is possible that ING’s divestment of ING U.S. may take place by means of a sale to a single buyer or group of buyers. The assets of the separate account are held by the Company. The separate account has no custodian. However, the funds in whose shares the assets of the separate account are invested each have custodians, as discussed in their respective prospectuses. SEPARATE ACCOUNT N OF RELIASTAR LIFE INSURANCE COMPANY We established Separate Account N on October 1, 2002 under the insurance laws of the State of Minnesota. The separate account is registered as a unit investment trust under the Investment Company Act of 1940, as amended. It also meets the definition of “separate account” under the federal securities laws. Prior to October 1, 2002, the separate account was known as Separate Account One of Northern, which was created in 1994 under Washington law. In connection with the merger of Northern and the Company, the separate account was transferred to the Company. Purchase payments to accounts under the contract may be allocated to one or more of the available subaccounts and/or to any available Fixed Account which for retail series contracts includes Fixed Account A, Fixed Account B and/or Fixed Account C (which are part of the general account of the Company). We may make additions to, deletions from or substitutions of available investment options as permitted by law and subject to the conditions of the contract. The availability of the funds is subject to applicable regulatory authorization. Not all funds are available in all jurisdictions, under all contracts, or under all plans. A complete description of each of the funds, including their investment objectives, policies, risks and fees and expenses, is contained in the prospectuses and statements of additional information for each of the funds. 2 OFFERING AND PURCHASE OF CONTRACTS Effective January 1, 2004, the contracts are distributed by ING Financial Advisers, LLC, the principal underwriter for the contracts and an affiliate of the Company. ING Financial Advisers, LLC, a Delaware limited liability company, is registered as a broker-dealer with the SEC. ING Financial Advisers, LLC is also a member of the Financial Industry Regulatory Authority, and the Securities Investor Protection Corporation. ING Financial Advisers, LLCs principal office is located at One Orange Way, Windsor, Connecticut 06095-4774. Prior to January 1, 2004, the contracts were distributed by Washington Square Securities, Inc. (WSSI), an affiliate of the Company. The contracts are distributed through life insurance agents who are registered representatives of ING Financial Advisers, LLC or of other broker-dealers who have entered into sales arrangements with ING Financial Advisers, LLC. The offering of the contracts is continuous. A description of the manner in which contracts are purchased may be found in the prospectus under the sections entitled PURCHASE AND RIGHTS and YOUR ACCOUNT VALUE. Compensation paid to the principal underwriter ING Financial Advisers, LLC for the years ending December 31, 2012, 2011 and 2010 amounted to $8,924.610.47, $5,854,292.77 and $5,345,848.22, respectively, in connection with the distribution of all registered variable annuity products issued by Separate Account N of the Company. These amounts reflect compensation paid to ING Financial Advisers, LLC attributable to regulatory and operating expenses associated with the distribution of all registered variable annuity products issued by Separate Account N of the Company. INCOME PHASE PAYMENTS When you begin receiving payments under the contract during the income phase (see INCOME PHASE in the prospectus), the value of your account is determined using accumulation unit values as of the 10 th valuation before the first income phase payment is due. Such value (less any applicable premium tax charge) is applied to provide income phase payments to you in accordance with the payment option and investment options elected. The annuity option tables found in the contract show, for each option, the amount of the first income phase payment for each $1,000 of value applied. When you select variable income payments, your account value purchases annuity units (Annuity Units) of the separate account subaccounts corresponding to the funds you select. The number of Annuity Units purchased is based on your account value and the value of each Annuity Unit on the day the Annuity Units are purchased. Thereafter, variable payments fluctuate as the Annuity Unit value(s) fluctuates with the investment experience of the selected investment option(s). The first income phase payment and subsequent income phase payments also vary depending on the assumed net investment rate of 3.0% per annum. If the actual net investment rate on the assets of the separate account is equal to the assumed investment rate, income phase payments will remain level. If the actual net investment rate exceeds the assumed investment rate, income phase payments will increase. Conversely, if it is less, than the payouts will decrease. When the income phase begins, the annuitant is credited with a fixed number of Annuity Units (which does not change thereafter) in each of the designated investment options. This number is calculated by dividing (a) by (b), where (a) is the amount of the first income phase payment based upon a particular investment option, and (b) is the then current Annuity Unit value for that investment option. As noted, Annuity Unit values fluctuate from one valuation to the next (see YOUR ACCOUNT VALUE in the prospectus); such fluctuations reflect changes in the net investment factor for the appropriate subaccount(s) (with a seven day valuation lag which gives the Company time to process payments) and a mathematical adjustment which offsets the assumed net investment rate of 3.0% per annum. 3 EXAMPLE: Assume that, at the date income phase payments are to begin, there are 3,000 accumulation units credited under a particular contract or account and that the value of an accumulation unit for the 10 th valuation prior to retirement was $13.650000. This produces a total value of $40,950. Assume also that no premium tax charge is payable and that the annuity option table in the contract provides, for the income phase payment option elected, a first monthly variable income phase payment of $6.68 per $1000 of value applied; the annuitants first monthly income phase payment would thus be 40.950 multiplied by $6.68, or $273.55. Assume then that the value of an Annuity Unit upon the valuation on which the first income phase payment was due was $13.400000. When this value is divided into the first monthly income phase payment, the number of Annuity Units is determined to be 20.414. The value of this number of Annuity units will be paid in each subsequent month. Suppose there were 30 days between the initial and second payment valuation dates. If the net investment factor with respect to the appropriate subaccount is 1.0032737 as of the 10 th valuation preceding the due date of the second monthly income phase payment, dividing this factor by 1.0024331 1.0000810 ^ 30 (to take into account 30 days of the assumed net investment rate of 3.0% per annum built into the number of Annuity Units determined above) produces a result of 1.000839. This is then multiplied by the Annuity Unit value for the prior valuation ($13.400000 from above) to produce an Annuity Unit value of $13.411237 for the valuation occurring when the second income phase payment is due. The second monthly income phase payment is then determined by multiplying the number of Annuity Units by the current Annuity Unit value, or 20.414 times $13.411237, which produces a payment of $273.78. SALES MATERIAL AND ADVERTISING We may include hypothetical illustrations in our sales literature that explain the mathematical principles of dollar cost averaging, compounded interest, tax deferred accumulation, and the mechanics of variable annuity contracts. We may also discuss the difference between variable annuity contracts and other types of savings or investment products such as personal savings accounts and certificates of deposit. We may distribute sales literature that compares the percentage change in accumulation unit values for any of the subaccounts to established market indices such as the Standard & Poors 500 Stock Index and the Dow Jones Industrial Average or to the percentage change in values of other management investment companies that have investment objectives similar to the subaccount being compared. We may publish in advertisements and reports, the ratings and other information assigned to us by one or more independent rating organizations such as A.M. Best Company, Duff & Phelps, Standard & Poors Corporation and Moodys Investors Service, Inc. The purpose of the ratings is to reflect our financial strength and/or claims-paying ability. We may also quote ranking services such as Morningstars Variable Annuity/Life Performance Report and Lippers Variable Insurance Products Performance Analysis Service (VIPPAS), which rank variable annuity or life subaccounts or their underlying funds by performance and/or investment objective. We may categorize the underlying funds in terms of the asset classes they represent and use such categories in marketing materials for the contracts. We may illustrate in advertisements the performance of the underlying funds, if accompanied by performance which also shows the performance of such funds reduced by applicable charges under the separate account. We may also show in advertisements the portfolio holdings of the underlying funds, updated at various intervals. From time to time, we will quote articles from newspapers and magazines or other publications or reports such as The Wall Street Journal, Money Magazine, USA Today and The VARDS Report. 4 We may provide in advertising, sales literature, periodic publications or other materials information on various topics of interest to current and prospective contract holders or participants. These topics may include the relationship between sectors of the economy and the economy as a whole and its effect on various securities markets, investment strategies and techniques (such as value investing, market timing, dollar cost averaging, asset allocation, constant ratio transfer and account rebalancing), the advantages and disadvantages of investing in tax-deferred and taxable investments, customer profiles and hypothetical purchase and investment scenarios, financial management and tax and retirement planning, and investment alternatives to certificates of deposit and other financial instruments, including comparison between the contracts and the characteristics of and market for such financial instruments. EXPERTS The statements of assets and liabilities of Separate Account N as of December 31, 2012, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements, and the statutory basis financial statements of the Company as of December 31, 2012 and 2011, and for each of the three years in the period ended December 31, 2012 included in the Statement of Additional Information, have been audited by Ernst & Young LLP, independent registered public accounting firm, as set forth in their reports thereon appearing elsewhere herein, and are included in reliance upon such reports given on the authority of such firm as experts in accounting and auditing. The primary business address of Ernst & Young LLP is Suite 1000, 55 Ivan Allen Jr. Boulevard, Atlanta, GA 30308. 5 F INANCIAL S TATEMENTS ReliaStar Life Insurance Company Separate Account N Year Ended December 31, 2012 with Report of Independent Registered Public Accounting Firm S-1 This page intentionally left blank. RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Financial Statements Year Ended December 31, 2012 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Assets and Liabilities 2 Statements of Operations 23 Statements of Changes in Net Assets 44 Notes to Financial Statements 70 This page intentionally left blank. Report of Independent Registered Public Accounting Firm The Board of Directors and Participants ReliaStar Life Insurance Company We have audited the accompanying financial statements of ReliaStar Life Insurance Company Separate Account N (the "Account"), which comprise the statements of assets and liabilities of each of the investment divisions disclosed in Note 1 as of December 31, 2012, and the related statements of operations for the year or period then ended, and the statements of changes in net assets for the years or periods ended December 31, 2012 and 2011. These financial statements are the responsibility of the Account's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Account’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Account’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the transfer agents or fund companies . We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the investment divisions disclosed in Note 1 constituting ReliaStar Life Insurance Company Separate Account N at December 31, 2012, the results of their operations for the year or period then ended, and thechanges in their net assets for the years or periods ended December 31, 2012 and 2011, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Atlanta, Georgia April 9, 2013 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) American Funds American Funds American Funds Insurance Insurance Fidelity® VIP Fidelity® VIP Insurance Series® Series® Equity-Income Contrafund® Series® Growth Growth-Income International Portfolio - Portfolio - Fund - Class 2 Fund - Class 2 Fund - Class 2 Initial Class Initial Class Assets Investments in mutual funds at fair value $ 10,664 $ 7,348 $ 7,008 $ 29,052 $ 65,557 Total assets Net assets $ 10,664 $ 7,348 $ 7,008 $ 29,052 $ 65,557 Net assets Accumulation units Contracts in payout (annuitization) - Total net assets $ 10,664 $ 7,348 $ 7,008 $ 29,052 $ 65,557 Total number of mutual fund shares Cost of mutual fund shares $ 8,313 $ 5,813 $ 6,304 $ 33,138 $ 66,099 The accompanying notes are an integral part of these financial statements. 2 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Investment Fidelity® VIP Franklin Small Index 500 Grade Bond Money Market Cap Value ING Balanced Portfolio - Portfolio - Portfolio - Securities Fund - Portfolio - Initial Class Initial Class Initial Class Class 2 Class I Assets Investments in mutual funds at fair value $ 72,040 $ 15,848 $ 9,063 $ 3,316 $ 527 Total assets Net assets $ 72,040 $ 15,848 $ 9,063 $ 3,316 $ 527 Net assets Accumulation units Contracts in payout (annuitization) - - 49 - - Total net assets $ 72,040 $ 15,848 $ 9,063 $ 3,316 $ 527 Total number of mutual fund shares Cost of mutual fund shares $ 61,447 $ 15,256 $ 9,063 $ 2,453 $ 544 The accompanying notes are an integral part of these financial statements. 3 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING BlackRock Large Cap ING BlackRock ING FMR SM ING Growth Large Cap ING Clarion Diversified Mid Intermediate Portfolio - Growth Global Real Estate Cap Portfolio - Bond Portfolio - Institutional Portfolio - Portfolio - Institutional Class I Class Service Class Institutional Class Class Assets Investments in mutual funds at fair value $ 3,830 $ 12,113 $ 109 $ 4,679 $ 110 Total assets 3,830 12,113 109 4,679 110 Net assets $ 3,830 $ 12,113 $ 109 $ 4,679 $ 110 Net assets Accumulation units 3,830 12,113 109 4,679 110 Contracts in payout (annuitization) - Total net assets $ 3,830 $ 12,113 $ 109 $ 4,679 $ 110 Total number of mutual fund shares 295,525 1,105,229 10,018 418,892 7,090 Cost of mutual fund shares $ 3,708 $ 12,464 $ 97 $ 3,798 $ 98 The accompanying notes are an integral part of these financial statements. 4 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Invesco ING Invesco Van Kampen Van Kampen ING JPMorgan ING FMR SM ING Global Growth and Growth and Emerging Diversified Mid Resources Income Income Markets Equity Cap Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service 2 Class Service Class Assets Investments in mutual funds at fair value $ 2,120 $ 7,642 $ 9,034 $ 173 $ 10,029 Total assets 2,120 7,642 9,034 173 10,029 Net assets $ 2,120 $ 7,642 $ 9,034 $ 173 $ 10,029 Net assets Accumulation units 2,120 7,642 9,034 173 10,029 Contracts in payout (annuitization) - Total net assets $ 2,120 $ 7,642 $ 9,034 $ 173 $ 10,029 Total number of mutual fund shares 137,820 408,213 382,940 7,378 481,722 Cost of mutual fund shares $ 1,739 $ 7,896 $ 9,536 $ 142 $ 9,160 The accompanying notes are an integral part of these financial statements. 5 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING JPMorgan ING Large Cap Small Cap Core Growth ING Large Cap ING Large Cap ING Limited Equity Portfolio - Portfolio - Growth Value Portfolio - Maturity Bond Institutional Institutional Portfolio - Institutional Portfolio - Class Class Service Class Class Service Class Assets Investments in mutual funds at fair value $ 20,874 $ 16,161 $ 95 $ 2,792 $ 6,656 Total assets 20,874 16,161 95 2,792 6,656 Net assets $ 20,874 $ 16,161 $ 95 $ 2,792 $ 6,656 Net assets Accumulation units 20,874 16,161 95 2,792 6,656 Contracts in payout (annuitization) - Total net assets $ 20,874 $ 16,161 $ 95 $ 2,792 $ 6,656 Total number of mutual fund shares 1,352,843 1,091,963 6,477 302,453 651,889 Cost of mutual fund shares $ 17,777 $ 14,712 $ 89 $ 2,337 $ 6,827 The accompanying notes are an integral part of these financial statements. 6 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Marsico ING Liquid Growth ING Marsico ING MFS Total Assets Portfolio - Portfolio - Growth Return ING MFS Total Institutional Institutional Portfolio - Portfolio - Return Portfolio - Class Class Service Class Service Class Service 2 Class Assets Investments in mutual funds at fair value $ 1,802 $ 850 $ 89 $ 3,900 $ 350 Total assets 1,802 850 89 3,900 350 Net assets $ 1,802 $ 850 $ 89 $ 3,900 $ 350 Net assets Accumulation units 1,802 850 89 3,900 350 Contracts in payout (annuitization) - Total net assets $ 1,802 $ 850 $ 89 $ 3,900 $ 350 Total number of mutual fund shares 1,802,433 44,644 4,722 241,953 21,925 Cost of mutual fund shares $ 1,802 $ 682 $ 71 $ 3,369 $ 319 The accompanying notes are an integral part of these financial statements. 7 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING T. Rowe ING T. Rowe Price Equity ING T. Rowe ING Pioneer Price Capital Income Price Equity ING Pioneer Mid Cap Value Appreciation Portfolio - Income Fund Portfolio - Portfolio - Portfolio - Institutional Portfolio - Service Class Service Class Service Class Class Service Class Assets Investments in mutual funds at fair value $ 323 $ 462 $ 23,229 $ 5,808 $ 651 Total assets 323 462 23,229 5,808 651 Net assets $ 323 $ 462 $ 23,229 $ 5,808 $ 651 Net assets Accumulation units 323 462 23,229 5,808 651 Contracts in payout (annuitization) - Total net assets $ 323 $ 462 $ 23,229 $ 5,808 $ 651 Total number of mutual fund shares 28,256 40,877 926,925 442,362 49,493 Cost of mutual fund shares $ 292 $ 413 $ 20,293 $ 4,480 $ 564 The accompanying notes are an integral part of these financial statements. 8 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING T. Rowe Price ING American ING American International ING U.S. Stock ING Money Century Small- Century Small- Stock Portfolio - Index Portfolio - Market Mid Cap Value Mid Cap Value Institutional Institutional Portfolio - Portfolio - Portfolio - Class Class Class I Initial Class Service Class Assets Investments in mutual funds at fair value $ 14,450 $ 827 $ 265 $ 2,219 $ 150 Total assets 14,450 827 265 2,219 150 Net assets $ 14,450 $ 827 $ 265 $ 2,219 $ 150 Net assets Accumulation units 14,450 827 265 2,219 150 Contracts in payout (annuitization) - Total net assets $ 14,450 $ 827 $ 265 $ 2,219 $ 150 Total number of mutual fund shares 1,230,826 71,883 265,311 183,107 12,501 Cost of mutual fund shares $ 16,221 $ 717 $ 265 $ 2,207 $ 127 The accompanying notes are an integral part of these financial statements. 9 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Fidelity® ING Baron ING Baron ING Davis New ING Davis New VIP Growth Growth York Venture York Venture Contrafund® Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Service Class Assets Investments in mutual funds at fair value $ 4,608 $ 218 $ 1,357 $ 82 $ 1,680 Total assets 4,608 218 1,357 82 1,680 Net assets $ 4,608 $ 218 $ 1,357 $ 82 $ 1,680 Net assets Accumulation units 4,608 218 1,357 82 1,680 Contracts in payout (annuitization) - Total net assets $ 4,608 $ 218 $ 1,357 $ 82 $ 1,680 Total number of mutual fund shares 193,598 9,420 71,586 4,387 160,198 Cost of mutual fund shares $ 3,304 $ 151 $ 1,131 $ 73 $ 1,303 The accompanying notes are an integral part of these financial statements. 10 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Fidelity® ING Invesco VIP Equity- ING Fidelity® ING Growth Van Kampen Income VIP Mid Cap ING Global and Income Comstock Portfolio - Portfolio - Bond Portfolio - Core Portfolio - Portfolio - Service Class Service Class Service Class Service Class Initial Class Assets Investments in mutual funds at fair value $ 355 $ 416 $ 445 $ 135 $ 5,042 Total assets 355 416 445 135 5,042 Net assets $ 355 $ 416 $ 445 $ 135 $ 5,042 Net assets Accumulation units 355 416 445 135 5,042 Contracts in payout (annuitization) - Total net assets $ 355 $ 416 $ 445 $ 135 $ 5,042 Total number of mutual fund shares 36,869 30,988 38,722 4,535 438,077 Cost of mutual fund shares $ 287 $ 334 $ 445 $ 138 $ 4,440 The accompanying notes are an integral part of these financial statements. 11 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Invesco ING Invesco ING Invesco Van Kampen Van Kampen Van Kampen Equity and Equity and ING JPMorgan ING JPMorgan Comstock Income Income Mid Cap Value Mid Cap Value Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Service Class Assets Investments in mutual funds at fair value $ 182 $ 9,127 $ 208 $ 6,720 $ 262 Total assets 182 9,127 208 6,720 262 Net assets $ 182 $ 9,127 $ 208 $ 6,720 $ 262 Net assets Accumulation units 182 9,127 208 6,720 262 Contracts in payout (annuitization) - Total net assets $ 182 $ 9,127 $ 208 $ 6,720 $ 262 Total number of mutual fund shares 15,848 250,522 5,742 400,240 15,680 Cost of mutual fund shares $ 151 $ 8,654 $ 187 $ 5,437 $ 190 The accompanying notes are an integral part of these financial statements. 12 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING ING PIMCO ING PIMCO ING Pioneer ING Oppenheimer Oppenheimer Total Return Total Return High Yield Global Portfolio - Global Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Initial Class Assets Investments in mutual funds at fair value $ 36,664 $ 526 $ 16,203 $ 1,591 $ 6,529 Total assets 36,664 526 16,203 1,591 6,529 Net assets $ 36,664 $ 526 $ 16,203 $ 1,591 $ 6,529 Net assets Accumulation units 36,664 526 16,203 1,591 6,529 Contracts in payout (annuitization) - Total net assets $ 36,664 $ 526 $ 16,203 $ 1,591 $ 6,529 Total number of mutual fund shares 2,434,536 35,936 1,315,153 130,554 562,825 Cost of mutual fund shares $ 32,519 $ 461 $ 15,582 $ 1,570 $ 6,297 The accompanying notes are an integral part of these financial statements. 13 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Solution ING Solution ING Solution ING Solution ING Solution 2015 Portfolio - 2015 Portfolio - 2025 Portfolio - 2025 Portfolio - 2035 Portfolio - Initial Class Service Class Initial Class Service Class Initial Class Assets Investments in mutual funds at fair value $ 4,031 $ 1,396 $ 4,643 $ 1,179 $ 3,204 Total assets 4,031 1,396 4,643 1,179 3,204 Net assets $ 4,031 $ 1,396 $ 4,643 $ 1,179 $ 3,204 Net assets Accumulation units 4,031 1,396 4,643 1,179 3,204 Contracts in payout (annuitization) - Total net assets $ 4,031 $ 1,396 $ 4,643 $ 1,179 $ 3,204 Total number of mutual fund shares 352,642 123,082 395,815 101,425 265,921 Cost of mutual fund shares $ 3,692 $ 1,256 $ 3,918 $ 1,011 $ 2,743 The accompanying notes are an integral part of these financial statements. 14 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Solution ING Solution ING Solution ING Solution ING Solution Income Income 2035 Portfolio - 2045 Portfolio - 2045 Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Service Class Assets Investments in mutual funds at fair value $ 452 $ 1,947 $ 831 $ 2,911 $ 284 Total assets 452 1,947 831 2,911 284 Net assets $ 452 $ 1,947 $ 831 $ 2,911 $ 284 Net assets Accumulation units 452 1,947 831 2,911 284 Contracts in payout (annuitization) - Total net assets $ 452 $ 1,947 $ 831 $ 2,911 $ 284 Total number of mutual fund shares 37,825 159,467 68,671 261,779 25,771 Cost of mutual fund shares $ 364 $ 1,736 $ 711 $ 2,931 $ 282 The accompanying notes are an integral part of these financial statements. 15 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING T. Rowe ING T. Rowe Price DiversifiedPrice Diversified Mid Cap Mid Cap ING T. Rowe ING T. Rowe ING Templeton Growth Growth Price Growth Price Growth Foreign Equity Portfolio - Portfolio - Equity Portfolio - Equity Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Initial Class Assets Investments in mutual funds at fair value $ 43,514 $ 213 $ 4,224 $ 378 $ 5,429 Total assets 43,514 213 4,224 378 5,429 Net assets $ 43,514 $ 213 $ 4,224 $ 378 $ 5,429 Net assets Accumulation units 43,512 213 4,224 378 5,429 Contracts in payout (annuitization) 2 - Total net assets $ 43,514 $ 213 $ 4,224 $ 378 $ 5,429 Total number of mutual fund shares 4,967,347 24,746 65,992 5,995 486,884 Cost of mutual fund shares $ 42,710 $ 189 $ 3,252 $ 332 $ 4,735 The accompanying notes are an integral part of these financial statements. 16 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Strategic ING Strategic ING Templeton ING UBS U.S. ING UBS U.S. Allocation Allocation Foreign Equity Large Cap Equity Large Cap Equity Conservative Growth Portfolio - Portfolio - Initial Portfolio - Service Portfolio - Portfolio - Service Class Class Class Class I Class I Assets Investments in mutual funds at fair value $ 616 $ 2,727 $ 16 $ 4,660 $ 6,875 Total assets 16 Net assets $ 616 $ 2,727 $ 16 $ 4,660 $ 6,875 Net assets Accumulation units 16 Contracts in payout (annuitization) - Total net assets $ 616 $ 2,727 $ 16 $ 4,660 $ 6,875 Total number of mutual fund shares Cost of mutual fund shares $ 534 $ 2,595 $ 14 $ 4,379 $ 5,817 The accompanying notes are an integral part of these financial statements. 17 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING BlackRock ING Strategic Science and Allocation ING Growth Technology ING Index Plus ING Index Plus Moderate and Income Opportunities LargeCap MidCap Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Class I Assets Investments in mutual funds at fair value $ 11,441 $ 2,332 $ 1,751 $ 2,917 $ 6,206 Total assets 11,441 2,332 1,751 2,917 6,206 Net assets $ 11,441 $ 2,332 $ 1,751 $ 2,917 $ 6,206 Net assets Accumulation units 11,441 2,332 1,751 2,917 6,206 Contracts in payout (annuitization) - Total net assets $ 11,441 $ 2,332 $ 1,751 $ 2,917 $ 6,206 Total number of mutual fund shares 1,035,393 95,010 323,027 189,801 349,423 Cost of mutual fund shares $ 9,743 $ 1,865 $ 1,726 $ 2,677 $ 4,629 The accompanying notes are an integral part of these financial statements. 18 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Russell™ ING Index Plus ING ING Large Cap ING Russell™ SmallCap International International Growth Index Large Cap Portfolio - Index Portfolio - Index Portfolio - Portfolio - Index Portfolio - Class I Class I Class S Class I Class I Assets Investments in mutual funds at fair value $ 3,632 $ 817 $ 46 $ 37,559 $ 7,427 Total assets 3,632 817 46 37,559 7,427 Net assets $ 3,632 $ 817 $ 46 $ 37,559 $ 7,427 Net assets Accumulation units 3,632 817 46 37,559 7,427 Contracts in payout (annuitization) - Total net assets $ 3,632 $ 817 $ 46 $ 37,559 $ 7,427 Total number of mutual fund shares 234,655 96,606 5,520 2,238,338 672,711 Cost of mutual fund shares $ 2,943 $ 751 $ 43 $ 24,914 $ 5,345 The accompanying notes are an integral part of these financial statements. 19 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) ING Russell™ Mid Cap ING Small ING ING MidCap ING SmallCap Growth Index Company International Opportunities Opportunities Portfolio - Portfolio - Value Portfolio - Portfolio - Portfolio - Class S Class I Class I Class I Class I Assets Investments in mutual funds at fair value $ 941 $ 145 $ 10,057 $ 25,404 $ 14,497 Total assets 941 145 10,057 25,404 14,497 Net assets $ 941 $ 145 $ 10,057 $ 25,404 $ 14,497 Net assets Accumulation units 941 145 10,057 25,402 14,497 Contracts in payout (annuitization) - - - 2 - Total net assets $ 941 $ 145 $ 10,057 $ 25,404 $ 14,497 Total number of mutual fund shares 51,341 7,375 1,229,521 1,972,363 649,501 Cost of mutual fund shares $ 743 $ 117 $ 13,939 $ 14,216 $ 10,494 The accompanying notes are an integral part of these financial statements. 20 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) Neuberger Lord Abbett Berman AMT Series Fund - Socially Oppenheimer PIMCO Real Pioneer High Mid-Cap Stock Responsive Main Street Return Portfolio - Yield VCT Portfolio - Portfolio® - Small- & Mid- Administrative Portfolio - Class VC Class I Cap Fund®/VA Class Class I Assets Investments in mutual funds at fair value $ 1,641 $ 3,602 $ 206 $ 16,194 $ 2,468 Total assets 1,641 3,602 206 16,194 2,468 Net assets $ 1,641 $ 3,602 $ 206 $ 16,194 $ 2,468 Net assets Accumulation units 1,641 3,602 206 16,194 2,468 Contracts in payout (annuitization) - Total net assets $ 1,641 $ 3,602 $ 206 $ 16,194 $ 2,468 Total number of mutual fund shares 90,887 226,658 10,252 1,136,390 235,680 Cost of mutual fund shares $ 1,293 $ 3,099 $ 158 $ 15,535 $ 2,405 The accompanying notes are an integral part of these financial statements. 21 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Assets and Liabilities December 31, 2012 (Dollars in thousands) Wanger Select Wanger USA Assets Investments in mutual funds at fair value $ 3,303 $ 2,903 Total assets Net assets $ 3,303 $ 2,903 Net assets Accumulation units Contracts in payout (annuitization) - - Total net assets $ 3,303 $ 2,903 Total number of mutual fund shares Cost of mutual fund shares $ 2,765 $ 2,495 The accompanying notes are an integral part of these financial statements. 22 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) American Funds American Funds American Funds Insurance Insurance Fidelity® VIP Fidelity® VIP Insurance Series® Series® Equity-Income Contrafund® Series® Growth Growth-Income International Portfolio - Portfolio - Fund - Class 2 Fund - Class 2 Fund - Class 2 Initial Class Initial Class Net investment income (loss) Income: Dividends $ 82 $ 115 $ 99 $ 886 $ 873 Total investment income 82 115 99 886 873 Expenses: Mortality, expense risk and other charges 141 98 92 406 928 Annual administrative charges - 1 Total expenses 141 98 92 406 929 Net investment income (loss) (59) 17 7 480 (56) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (55) (29) (233) (590) 2,116 Capital gains distributions - - - 1,824 - Total realized gain (loss) on investments and capital gains distributions (55) (29) (233) 1,234 2,116 Net unrealized appreciation (depreciation) of investments 1,579 1,025 1,212 2,504 6,978 Net realized and unrealized gain (loss) on investments 1,524 996 979 3,738 9,094 Net increase (decrease) in net assets resulting from operations $ 1,465 $ 1,013 $ 986 $ 4,218 $ 9,038 The accompanying notes are an integral part of these financial statements. 23 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Investment Fidelity® VIP Franklin Small Index 500 Grade Bond Money Market Cap Value ING Balanced Portfolio - Portfolio - Portfolio - Securities Portfolio - Initial Class Initial Class Initial Class Fund - Class 2 Class I Net investment income (loss) Income: Dividends $ 1,488 $ 366 $ 12 $ 24 $ 18 Total investment income 1,488 366 12 24 18 Expenses: Mortality, expense risk and other charges 1,020 221 127 42 8 Annual administrative charges 1 - Total expenses 1,021 221 127 42 8 Net investment income (loss) 467 145 (115) (18) 10 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 2,345 102 - 187 (21) Capital gains distributions 929 417 - - - Total realized gain (loss) on investments and capital gains distributions 3,274 519 - 187 (21) Net unrealized appreciation (depreciation) of investments 5,881 18 - 298 76 Net realized and unrealized gain (loss) on investments 9,155 537 - 485 55 Net increase (decrease) in net assets resulting from operations $ 9,622 $ 682 $ (115) $ 467 $ 65 The accompanying notes are an integral part of these financial statements. 24 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING BlackRock Large Cap ING BlackRock ING ING Artio ING Artio Growth Large Cap Intermediate Foreign Foreign Portfolio - Growth Bond Portfolio - Portfolio - Portfolio - Institutional Portfolio - Class I Service Class Service 2 Class Class Service Class Net investment income (loss) Income: Dividends $ 168 $ 43 $ 4 $ 90 $ 1 Total investment income 168 43 4 90 1 Expenses: Mortality, expense risk and other charges 47 26 3 173 1 Annual administrative charges - Total expenses 47 26 3 173 1 Net investment income (loss) 121 17 1 (83) - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 81 (1,676) (59) (253) 3 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 81 (1,676) (59) (253) 3 Net unrealized appreciation (depreciation) of investments 50 1,729 65 1,855 10 Net realized and unrealized gain (loss) on investments 131 53 6 1,602 13 Net increase (decrease) in net assets resulting from operations $ 252 $ 70 $ 7 $ 1,519 $ 13 The accompanying notes are an integral part of these financial statements. 25 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Clarion ING Invesco Global Real ING FMR SM Van Kampen Estate Diversified Mid ING FMR SM ING Global Growth and Portfolio - Cap Portfolio - Diversified Mid Resources Income Institutional Institutional Cap Portfolio - Portfolio - Portfolio - Class Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 33 $ 1 $ 13 $ 61 $ 164 Total investment income 33 1 13 61 164 Expenses: Mortality, expense risk and other charges 59 2 30 111 126 Annual administrative charges - Total expenses 59 2 30 111 126 Net investment income (loss) (26) (1) (17) (50) 38 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (3) 6 19 (420) (177) Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (3) 6 19 (420) (177) Net unrealized appreciation (depreciation) of investments 925 8 251 146 1,230 Net realized and unrealized gain (loss) on investments 922 14 270 (274) 1,053 Net increase (decrease) in net assets resulting from operations $ 896 $ 13 $ 253 $ (324) $ 1,091 The accompanying notes are an integral part of these financial statements. 26 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Invesco ING JPMorgan Van Kampen ING JPMorgan Small Cap Core ING Large Cap Growth and Emerging Equity Growth ING Large Cap Income Markets Equity Portfolio - Portfolio - Growth Portfolio - Portfolio - Institutional Institutional Portfolio - Service 2 Class Service Class Class Class Service Class Net investment income (loss) Income: Dividends $ 3 $ - $ 81 $ 88 $ - Total investment income 3 - 81 88 - Expenses: Mortality, expense risk and other charges 2 135 291 230 1 Annual administrative charges - Total expenses 2 135 291 230 1 Net investment income (loss) 1 (135) (210) (142) (1) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - (429) 31 142 - Capital gains distributions - 244 - 148 1 Total realized gain (loss) on investments and capital gains distributions - (185) 31 290 1 Net unrealized appreciation (depreciation) of investments 17 1,834 3,486 2,309 9 Net realized and unrealized gain (loss) on investments 17 1,649 3,517 2,599 10 Net increase (decrease) in net assets resulting from operations $ 18 $ 1,514 $ 3,307 $ 2,457 $ 9 The accompanying notes are an integral part of these financial statements. 27 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Liquid ING Marsico ING Limited Assets Growth ING Marsico ING Large Cap Maturity Bond Portfolio - Portfolio - Growth Value Portfolio - Portfolio - Institutional Institutional Portfolio - Institutional Class Service Class Class Class Service Class Net investment income (loss) Income: Dividends $ 69 $ 51 $ 2 $ 6 $ - Total investment income 69 51 2 6 - Expenses: Mortality, expense risk and other charges 38 92 23 12 1 Annual administrative charges - Total expenses 38 92 23 12 1 Net investment income (loss) 31 (41) (21) (6) (1) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (13) (37) - 6 8 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (13) (37) - 6 8 Net unrealized appreciation (depreciation) of investments 305 84 - 85 2 Net realized and unrealized gain (loss) on investments 292 47 - 91 10 Net increase (decrease) in net assets resulting from operations $ 323 $ 6 $ (21) $ 85 $ 9 The accompanying notes are an integral part of these financial statements. 28 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING T. Rowe ING MFS Total ING MFS Total ING Pioneer Price Capital Return Return ING Pioneer Mid Cap Value Appreciation Portfolio - Portfolio - Fund Portfolio - Portfolio - Portfolio - Service Class Service 2 Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 91 $ 7 $ 4 $ 4 $ 352 Total investment income 91 7 4 4 352 Expenses: Mortality, expense risk and other charges 53 4 4 7 292 Annual administrative charges - Total expenses 53 4 4 7 292 Net investment income (loss) 38 3 - (3) 60 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (66) 9 15 41 (90) Capital gains distributions - 589 Total realized gain (loss) on investments and capital gains distributions (66) 9 15 41 499 Net unrealized appreciation (depreciation) of investments 368 15 11 7 1,891 Net realized and unrealized gain (loss) on investments 302 24 26 48 2,390 Net increase (decrease) in net assets resulting from operations $ 340 $ 27 $ 26 $ 45 $ 2,450 The accompanying notes are an integral part of these financial statements. 29 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING T. Rowe ING T. Rowe Price Equity ING T. Rowe Price Income Price Equity International ING U.S. Stock ING Money Portfolio - Income Stock Portfolio - Index Portfolio - Market Institutional Portfolio - Institutional Institutional Portfolio - Class Service Class Class Class Class I Net investment income (loss) Income: Dividends $ 126 $ 13 $ 75 $ 15 $ - Total investment income 126 13 75 15 - Expenses: Mortality, expense risk and other charges 78 9 197 11 3 Annual administrative charges - Total expenses 78 9 197 11 3 Net investment income (loss) 48 4 (122) 4 (3) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 235 27 (515) 15 - Capital gains distributions - - - 22 - Total realized gain (loss) on investments and capital gains distributions 235 27 (515) 37 - Net unrealized appreciation (depreciation) of investments 516 58 2,904 56 - Net realized and unrealized gain (loss) on investments 751 85 2,389 93 - Net increase (decrease) in net assets resulting from operations $ 799 $ 89 $ 2,267 $ 97 $ (3) The accompanying notes are an integral part of these financial statements. 30 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING American ING American Century Small- Century Small- ING Baron ING Baron ING Davis New Mid Cap Value Mid Cap Value Growth Growth York Venture Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Initial Class Net investment income (loss) Income: Dividends $ 28 $ 1 $ - $ - $ 7 Total investment income 28 1 - - 7 Expenses: Mortality, expense risk and other charges 29 2 61 3 18 Annual administrative charges - Total expenses 29 2 61 3 18 Net investment income (loss) (1) (1) (61) (3) (11) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 21 3 124 14 3 Capital gains distributions 154 10 - - - Total realized gain (loss) on investments and capital gains distributions 175 13 124 14 3 Net unrealized appreciation (depreciation) of investments 116 7 663 25 138 Net realized and unrealized gain (loss) on investments 291 20 787 39 141 Net increase (decrease) in net assets resulting from operations $ 290 $ 19 $ 726 $ 36 $ 130 The accompanying notes are an integral part of these financial statements. 31 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Fidelity® ING Fidelity® ING Davis New VIP VIP Equity- ING Fidelity® York Venture Contrafund® Income VIP Mid Cap ING Global Portfolio - Portfolio - Portfolio - Portfolio - Bond Portfolio - Service Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ - $ 8 $ 8 $ - $ 27 Total investment income - 8 8 - 27 Expenses: Mortality, expense risk and other charges 1 23 5 6 6 Annual administrative charges - Total expenses 1 23 5 6 6 Net investment income (loss) (1) (15) 3 (6) 21 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1 23 16 (7) 17 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 1 23 16 (7) 17 Net unrealized appreciation (depreciation) of investments 7 213 32 66 (11) Net realized and unrealized gain (loss) on investments 8 236 48 59 6 Net increase (decrease) in net assets resulting from operations $ 7 $ 221 $ 51 $ 53 $ 27 The accompanying notes are an integral part of these financial statements. 32 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Invesco ING Invesco ING Invesco ING Invesco Van Kampen Van Kampen ING Growth Van Kampen Van Kampen Equity and Equity and and Income Comstock Comstock Income Income Core Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Service Class Net investment income (loss) Income: Dividends $ - $ 74 $ 2 $ 210 $ 4 Total investment income - 74 2 210 4 Expenses: Mortality, expense risk and other charges 2 70 2 127 3 Annual administrative charges - Total expenses 2 70 2 127 3 Net investment income (loss) (2) 4 - 83 1 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 6 (152) (2) (69) 4 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 6 (152) (2) (69) 4 Net unrealized appreciation (depreciation) of investments 5 935 29 949 16 Net realized and unrealized gain (loss) on investments 11 783 27 880 20 Net increase (decrease) in net assets resulting from operations $ 9 $ 787 $ 27 $ 963 $ 21 The accompanying notes are an integral part of these financial statements. 33 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING ING ING JPMorganING JPMorgan Oppenheimer Oppenheimer ING PIMCO Mid Cap Value Mid Cap Value Global Global Total Return Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Initial Class Net investment income (loss) Income: Dividends $ 60 $ 2 $ 458 $ 5 $ 495 Total investment income 60 2 458 5 495 Expenses: Mortality, expense risk and other charges 91 4 492 7 210 Annual administrative charges - 1 Total expenses 91 4 492 7 211 Net investment income (loss) (31) (2) (34) (2) 284 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 38 25 532 26 66 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 38 25 532 26 66 Net unrealized appreciation (depreciation) of investments 1,082 18 5,915 64 608 Net realized and unrealized gain (loss) on investments 1,120 43 6,447 90 674 Net increase (decrease) in net assets resulting from operations $ 1,089 $ 41 $ 6,413 $ 88 $ 958 The accompanying notes are an integral part of these financial statements. 34 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING PIMCO ING Pioneer Total Return High Yield ING Solution ING Solution ING Solution Portfolio - Portfolio - 2015 Portfolio - 2015 Portfolio - 2025 Portfolio - Service Class Initial Class Initial Class Service Class Initial Class Net investment income (loss) Income: Dividends $ 46 $ 363 $ 154 $ 53 $ 119 Total investment income 46 363 154 53 119 Expenses: Mortality, expense risk and other charges 21 85 50 18 60 Annual administrative charges - Total expenses 21 85 50 18 60 Net investment income (loss) 25 278 104 35 59 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 5 82 51 19 198 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 5 82 51 19 198 Net unrealized appreciation (depreciation) of investments 61 457 167 62 230 Net realized and unrealized gain (loss) on investments 66 539 218 81 428 Net increase (decrease) in net assets resulting from operations $ 91 $ 817 $ 322 $ 116 $ 487 The accompanying notes are an integral part of these financial statements. 35 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Solution ING Solution ING Solution ING Solution ING Solution 2025 Portfolio - 2035 Portfolio - 2035 Portfolio - 2045 Portfolio - 2045 Portfolio - Service Class Initial Class Service Class Initial Class Service Class Net investment income (loss) Income: Dividends $ 30 $ 66 $ 9 $ 34 $ 14 Total investment income 30 66 9 34 14 Expenses: Mortality, expense risk and other charges 16 40 6 23 11 Annual administrative charges - Total expenses 16 40 6 23 11 Net investment income (loss) 14 26 3 11 3 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (8) 34 (1) 21 4 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions (8) 34 (1) 21 4 Net unrealized appreciation (depreciation) of investments 118 289 49 183 90 Net realized and unrealized gain (loss) on investments 110 323 48 204 94 Net increase (decrease) in net assets resulting from operations $ 124 $ 349 $ 51 $ 215 $ 97 The accompanying notes are an integral part of these financial statements. 36 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING T. Rowe ING T. Rowe Price Diversified Price Diversified ING T. Rowe ING Solution ING Solution Mid Cap Mid Cap Price Growth Income Income Growth Growth Equity Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Initial Class Net investment income (loss) Income: Dividends $ 142 $ 13 $ 219 $ 1 $ 7 Total investment income 142 13 219 1 7 Expenses: Mortality, expense risk and other charges 42 3 620 3 58 Annual administrative charges - Total expenses 42 3 620 3 58 Net investment income (loss) 100 10 (401) (2) (51) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (23) 1 (251) 12 1 Capital gains distributions - - 3,536 18 - Total realized gain (loss) on investments and capital gains distributions (23) 1 3,285 30 1 Net unrealized appreciation (depreciation) of investments 167 9 3,066 (1) 668 Net realized and unrealized gain (loss) on investments 144 10 6,351 29 669 Net increase (decrease) in net assets resulting from operations $ 244 $ 20 $ 5,950 $ 27 $ 618 The accompanying notes are an integral part of these financial statements. 37 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING T. Rowe ING UBS U.S. ING UBS U.S. Price Growth ING Templeton ING Templeton Large Cap Large Cap Equity Foreign Equity Foreign Equity Equity Equity Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Service Class Net investment income (loss) Income: Dividends $ - $ 74 $ 8 $ 26 $ - Total investment income - 74 8 26 - Expenses: Mortality, expense risk and other charges 4 44 5 39 - Annual administrative charges - Total expenses 4 44 5 39 - Net investment income (loss) (4) 30 3 (13) - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 8 30 6 (4) - Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 8 30 6 (4) - Net unrealized appreciation (depreciation) of investments 39 781 86 339 1 Net realized and unrealized gain (loss) on investments 47 811 92 335 1 Net increase (decrease) in net assets resulting from operations $ 43 $ 841 $ 95 $ 322 $ 1 The accompanying notes are an integral part of these financial statements. 38 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING BlackRock ING Strategic ING Strategic ING Strategic Science and Allocation Allocation Allocation ING Growth Technology Conservative Growth Moderate and Income Opportunities Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Class I Net investment income (loss) Income: Dividends $ 115 $ 97 $ 208 $ 42 $ 3 Total investment income 115 97 208 42 3 Expenses: Mortality, expense risk and other charges 65 91 146 32 25 Annual administrative charges - Total expenses 65 91 146 32 25 Net investment income (loss) 50 6 62 10 (22) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 223 (279) (5) (11) 93 Capital gains distributions - 104 Total realized gain (loss) on investments and capital gains distributions 223 (279) (5) (11) 197 Net unrealized appreciation (depreciation) of investments 226 1,064 1,101 300 (76) Net realized and unrealized gain (loss) on investments 449 785 1,096 289 121 Net increase (decrease) in net assets resulting from operations $ 499 $ 791 $ 1,158 $ 299 $ 99 The accompanying notes are an integral part of these financial statements. 39 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Index Plus ING Index Plus ING Index Plus ING ING LargeCap MidCap SmallCap International International Portfolio - Portfolio - Portfolio - Index Portfolio - Index Portfolio - Class I Class I Class I Class I Class S Net investment income (loss) Income: Dividends $ 46 $ 55 $ 20 $ 19 $ 1 Total investment income 46 55 20 19 1 Expenses: Mortality, expense risk and other charges 41 87 51 10 1 Annual administrative charges - Total expenses 41 87 51 10 1 Net investment income (loss) 5 (32) (31) 9 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 242 83 (63) 3 - Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 242 83 (63) 3 - Net unrealized appreciation (depreciation) of investments 83 835 456 103 6 Net realized and unrealized gain (loss) on investments 325 918 393 106 6 Net increase (decrease) in net assets resulting from operations $ 330 $ 886 $ 362 $ 115 $ 6 The accompanying notes are an integral part of these financial statements. 40 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Russell™ ING Russell™ Large Cap ING Russell™ Mid Cap ING Small Growth Index Large Cap Growth Index Company ING International Portfolio - Index Portfolio - Portfolio - Portfolio - Value Portfolio - Class I Class I Class S Class I Class I Net investment income (loss) Income: Dividends $ 449 $ 179 $ 3 $ 1 $ 249 Total investment income 449 179 3 1 249 Expenses: Mortality, expense risk and other charges 541 105 13 2 135 Annual administrative charges - Total expenses 541 105 13 2 135 Net investment income (loss) (92) 74 (10) (1) 114 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1,431 323 68 3 (1,130) Capital gains distributions - - - 5 - Total realized gain (loss) on investments and capital gains distributions 1,431 323 68 8 (1,130) Net unrealized appreciation (depreciation) of investments 3,309 577 62 11 2,583 Net realized and unrealized gain (loss) on investments 4,740 900 130 19 1,453 Net increase (decrease) in net assets resulting from operations $ 4,648 $ 974 $ 120 $ 18 $ 1,567 The accompanying notes are an integral part of these financial statements. 41 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) Neuberger Lord Abbett Berman AMT ING MidCap ING SmallCap Series Fund - Socially Oppenheimer Opportunities Opportunities Mid-Cap Stock Responsive Main Street Portfolio - Portfolio - Portfolio - Portfolio® - Small- & Mid- Class I Class I Class VC Class I Cap Fund®/VA Net investment income (loss) Income: Dividends $ 135 $ - $ 11 $ 8 $ 1 Total investment income 135 - 11 8 1 Expenses: Mortality, expense risk and other charges 365 204 22 49 3 Annual administrative charges - Total expenses 365 204 22 49 3 Net investment income (loss) (230) (204) (11) (41) (2) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 1,631 917 (49) 33 3 Capital gains distributions 647 1,420 - - - Total realized gain (loss) on investments and capital gains distributions 2,278 2,337 (49) 33 3 Net unrealized appreciation (depreciation) of investments 987 (311) 248 323 26 Net realized and unrealized gain (loss) on investments 3,265 2,026 199 356 29 Net increase (decrease) in net assets resulting from operations $ 3,035 $ 1,822 $ 188 $ 315 $ 27 The accompanying notes are an integral part of these financial statements. 42 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) Pioneer High PIMCO Real Return Yield VCT Portfolio - Portfolio - Administrative Class Class I Wanger Select Wanger USA Net investment income (loss) Income: Dividends $ 139 $ 194 $ 14 $ 9 Total investment income 139 194 14 9 Expenses: Mortality, expense risk and other charges 186 30 47 40 Annual administrative charges - Total expenses 186 30 47 40 Net investment income (loss) (47) 164 (33) (31) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 134 59 (77) (45) Capital gains distributions 816 - - 142 Total realized gain (loss) on investments and capital gains distributions 950 59 (77) 97 Net unrealized appreciation (depreciation) of investments (38) 57 635 405 Net realized and unrealized gain (loss) on investments 912 116 558 502 Net increase (decrease) in net assets resulting from operations $ 865 $ 280 $ 525 $ 471 The accompanying notes are an integral part of these financial statements. 43 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) American Funds American Funds American Funds Insurance Insurance Fidelity® VIP Insurance Series® Series® Equity-Income Series® Growth Growth-Income International Portfolio - Fund - Class 2 Fund - Class 2 Fund - Class 2 Initial Class Net assets at January 1, 2011 $ 8,340 $ 5,777 $ 6,281 $ 31,601 Increase (decrease) in net assets Operations: Net investment income (loss) (69) 15 27 304 Total realized gain (loss) on investments and capital gains distributions (85) (92) (214) (436) Net unrealized appreciation (depreciation) of investments (395) (145) (894) 35 Net increase (decrease) in net assets from operations (549) (222) (1,081) (97) Changes from principal transactions: Premiums 1,733 1,095 1,193 1,429 Death Benefits (4) (1) (2) (48) Surrenders and withdrawals (588) (380) (390) (3,911) Policy Loans 10 (6) (9) 126 Contract Charges (9) (4) (5) 7 Transfers between Divisions (including fixed account), net (74) 62 (37) (1,214) Increase (decrease) in net assets derived from principal transactions 1,068 766 750 (3,611) Total increase (decrease) in net assets 519 544 (331) (3,708) Net assets at December 31, 2011 8,859 6,321 5,950 27,893 Increase (decrease) in net assets Operations: Net investment income (loss) (59) 17 7 480 Total realized gain (loss) on investments and capital gains distributions (55) (29) (233) 1,234 Net unrealized appreciation (depreciation) of investments 1,579 1,025 1,212 2,504 Net increase (decrease) in net assets from operations 1,465 1,013 986 4,218 Changes from principal transactions: Premiums 1,450 891 931 1,226 Death Benefits (14) (3) (3) (62) Surrenders and withdrawals (622) (495) (400) (3,257) Policy Loans (55) (8) (14) 77 Contract Charges (8) (4) (4) 8 Transfers between Divisions (including fixed account), net (411) (367) (438) (1,051) Increase (decrease) in net assets derived from principal transactions 340 14 72 (3,059) Total increase (decrease) in net assets 1,805 1,027 1,058 1,159 Net assets at December 31, 2012 $ 10,664 $ 7,348 $ 7,008 $ 29,052 The accompanying notes are an integral part of these financial statements. 44 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Investment Fidelity® VIP Contrafund® Index 500 Grade Bond Money Market Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Net assets at January 1, 2011 $ 70,904 $ 75,026 $ 16,041 $ 9,588 Increase (decrease) in net assets Operations: Net investment income (loss) (283) 363 276 (121) Total realized gain (loss) on investments and capital gains distributions 870 2,405 480 - Net unrealized appreciation (depreciation) of investments (3,111) (2,318) 129 - Net increase (decrease) in net assets from operations (2,524) 450 885 (121) Changes from principal transactions: Premiums 4,426 3,281 1,036 4,688 Death Benefits (153) (156) (27) (67) Surrenders and withdrawals (7,741) (7,836) (2,321) (1,603) Policy Loans 132 124 1 47 Contract Charges (4) 11 2 3 Transfers between Divisions (including fixed account), net (2,552) (2,184) (228) (3,424) Increase (decrease) in net assets derived from principal transactions (5,892) (6,760) (1,537) (356) Total increase (decrease) in net assets (8,416) (6,310) (652) (477) Net assets at December 31, 2011 62,488 68,716 15,389 9,111 Increase (decrease) in net assets Operations: Net investment income (loss) (56) 467 145 (115) Total realized gain (loss) on investments and capital gains distributions 2,116 3,274 519 - Net unrealized appreciation (depreciation) of investments 6,978 5,881 18 - Net increase (decrease) in net assets from operations 9,038 9,622 682 (115) Changes from principal transactions: Premiums 4,050 2,935 979 6,492 Death Benefits (133) (203) (44) (4) Surrenders and withdrawals (6,716) (7,423) (1,899) (1,788) Policy Loans 70 285 26 66 Contract Charges 1 16 3 3 Transfers between Divisions (including fixed account), net (3,241) (1,908) 712 (4,702) Increase (decrease) in net assets derived from principal transactions (5,969) (6,298) (223) 67 Total increase (decrease) in net assets 3,069 3,324 459 (48) Net assets at December 31, 2012 $ 65,557 $ 72,040 $ 15,848 $ 9,063 The accompanying notes are an integral part of these financial statements. 45 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) Franklin Small ING ING Artio Cap Value ING Balanced Intermediate Foreign Securities Fund - Portfolio - Bond Portfolio - Portfolio - Class 2 Class I Class I Service Class Net assets at January 1, 2011 $ 2,840 $ 726 $ 2,565 $ 4,461 Increase (decrease) in net assets Operations: Net investment income (loss) (20) 10 95 19 Total realized gain (loss) on investments and capital gains distributions 32 (31) 5 (390) Net unrealized appreciation (depreciation) of investments (185) 7 54 (607) Net increase (decrease) in net assets from operations (173) (14) 154 (978) Changes from principal transactions: Premiums 550 - 357 425 Death Benefits (6) - (7) (14) Surrenders and withdrawals (254) (123) (372) (315) Policy Loans (1) - 3 5 Contract Charges (2) (1) (2) - Transfers between Divisions (including fixed account), net (139) (13) 300 (269) Increase (decrease) in net assets derived from principal transactions 148 (137) 279 (168) Total increase (decrease) in net assets (25) (151) 433 (1,146) Net assets at December 31, 2011 2,815 575 2,998 3,315 Increase (decrease) in net assets Operations: Net investment income (loss) (18) 10 121 17 Total realized gain (loss) on investments and capital gains distributions 187 (21) 81 (1,676) Net unrealized appreciation (depreciation) of investments 298 76 50 1,729 Net increase (decrease) in net assets from operations 467 65 252 70 Changes from principal transactions: Premiums 423 - 405 192 Death Benefits (2) - - (7) Surrenders and withdrawals (246) (111) (493) (178) Policy Loans (16) - (12) 8 Contract Charges (2) (1) (2) - Transfers between Divisions (including fixed account), net (123) (1) 682 (3,400) Increase (decrease) in net assets derived from principal transactions 34 (113) 580 (3,385) Total increase (decrease) in net assets 501 (48) 832 (3,315) Net assets at December 31, 2012 $ 3,316 $ 527 $ 3,830 $ - The accompanying notes are an integral part of these financial statements. 46 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING BlackRock Large Cap ING BlackRock ING Artio Growth Large Cap ING Clarion Foreign Portfolio - Growth Global Real Portfolio - Institutional Portfolio - Estate Portfolio - Service 2 Class Class Service Class Institutional Class Net assets at January 1, 2011 $ 576 $ 12,882 $ 61 $ 3,933 Increase (decrease) in net assets Operations: Net investment income (loss) 1 (105) (1) 89 Total realized gain (loss) on investments and capital gains distributions (137) (392) 6 (35) Net unrealized appreciation (depreciation) of investments 23 179 (8) (299) Net increase (decrease) in net assets from operations (113) (318) (3) (245) Changes from principal transactions: Premiums 45 619 35 495 Death Benefits - (19) - (3) Surrenders and withdrawals (101) (1,214) 2 (480) Policy Loans (3) 23 1 3 Contract Charges (1) 1 - (2) Transfers between Divisions (including fixed account), net (59) (351) (4) (98) Increase (decrease) in net assets derived from principal transactions (119) (941) 34 (85) Total increase (decrease) in net assets (232) (1,259) 31 (330) Net assets at December 31, 2011 344 11,623 92 3,603 Increase (decrease) in net assets Operations: Net investment income (loss) 1 (83) - (26) Total realized gain (loss) on investments and capital gains distributions (59) (253) 3 (3) Net unrealized appreciation (depreciation) of investments 65 1,855 10 925 Net increase (decrease) in net assets from operations 7 1,519 13 896 Changes from principal transactions: Premiums 22 551 14 484 Death Benefits (1) (20) - (4) Surrenders and withdrawals (14) (1,384) (10) (343) Policy Loans - 38 (1) (2) Contract Charges - 2 - (2) Transfers between Divisions (including fixed account), net (358) (216) 1 47 Increase (decrease) in net assets derived from principal transactions (351) (1,029) 4 180 Total increase (decrease) in net assets (344) 490 17 1,076 Net assets at December 31, 2012 $ - $ 12,113 $ 109 $ 4,679 The accompanying notes are an integral part of these financial statements. 47 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Invesco ING FMR SM Van Kampen Diversified Mid ING FMR SM ING Global Growth and Cap Portfolio - Diversified Mid Resources Income Institutional Cap Portfolio - Portfolio - Portfolio - Class Service Class Service Class Service Class Net assets at January 1, 2011 $ 119 $ 2,077 $ 9,123 $ 9,681 Increase (decrease) in net assets Operations: Net investment income (loss) (2) (26) (80) (16) Total realized gain (loss) on investments and capital gains distributions 8 (7) (219) (209) Net unrealized appreciation (depreciation) of investments (24) (242) (772) (86) Net increase (decrease) in net assets from operations (18) (275) (1,071) (311) Changes from principal transactions: Premiums 37 286 1,186 582 Death Benefits - - (8) (20) Surrenders and withdrawals (23) (147) (705) (1,078) Policy Loans - (5) (9) 31 Contract Charges - (1) (3) 2 Transfers between Divisions (including fixed account), net (10) 33 (16) (290) Increase (decrease) in net assets derived from principal transactions 4 166 445 (773) Total increase (decrease) in net assets (14) (109) (626) (1,084) Net assets at December 31, 2011 105 1,968 8,497 8,597 Increase (decrease) in net assets Operations: Net investment income (loss) (1) (17) (50) 38 Total realized gain (loss) on investments and capital gains distributions 6 19 (420) (177) Net unrealized appreciation (depreciation) of investments 8 251 146 1,230 Net increase (decrease) in net assets from operations 13 253 (324) 1,091 Changes from principal transactions: Premiums 15 241 859 540 Death Benefits - - (4) (49) Surrenders and withdrawals (10) (110) (683) (930) Policy Loans - (2) 24 84 Contract Charges - (1) (2) 2 Transfers between Divisions (including fixed account), net (13) (229) (725) (301) Increase (decrease) in net assets derived from principal transactions (8) (101) (531) (654) Total increase (decrease) in net assets 5 152 (855) 437 Net assets at December 31, 2012 $ 110 $ 2,120 $ 7,642 $ 9,034 The accompanying notes are an integral part of these financial statements. 48 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Invesco ING JPMorgan Van Kampen ING JPMorgan Small Cap Core ING Large Cap Growth and Emerging Equity Growth Income Markets Equity Portfolio - Portfolio - Portfolio - Portfolio - Institutional Institutional Service 2 Class Service Class Class Class Net assets at January 1, 2011 $ 111 $ 11,117 $ 22,337 $ - Increase (decrease) in net assets Operations: Net investment income (loss) (1) (56) (181) (163) Total realized gain (loss) on investments and capital gains distributions (2) 139 (213) 1,004 Net unrealized appreciation (depreciation) of investments (1) (2,268) (96) (860) Net increase (decrease) in net assets from operations (4) (2,185) (490) (19) Changes from principal transactions: Premiums 37 1,550 941 549 Death Benefits - (46) (37) (18) Surrenders and withdrawals (1) (722) (2,324) (1,491) Policy Loans (3) (14) 10 (4) Contract Charges - (2) 3 (1) Transfers between Divisions (including fixed account), net (3) (732) (654) 16,171 Increase (decrease) in net assets derived from principal transactions 30 34 (2,061) 15,206 Total increase (decrease) in net assets 26 (2,151) (2,551) 15,187 Net assets at December 31, 2011 137 8,966 19,786 15,187 Increase (decrease) in net assets Operations: Net investment income (loss) 1 (135) (210) (142) Total realized gain (loss) on investments and capital gains distributions - (185) 31 290 Net unrealized appreciation (depreciation) of investments 17 1,834 3,486 2,309 Net increase (decrease) in net assets from operations 18 1,514 3,307 2,457 Changes from principal transactions: Premiums 11 1,244 858 582 Death Benefits - (29) (39) (23) Surrenders and withdrawals (3) (829) (2,366) (1,712) Policy Loans 1 9 28 51 Contract Charges - (1) 2 - Transfers between Divisions (including fixed account), net 9 (845) (702) (381) Increase (decrease) in net assets derived from principal transactions 18 (451) (2,219) (1,483) Total increase (decrease) in net assets 36 1,063 1,088 974 Net assets at December 31, 2012 $ 173 $ 10,029 $ 20,874 $ 16,161 The accompanying notes are an integral part of these financial statements. 49 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Large Cap ING Large Cap ING Limited Growth Value Portfolio - Maturity Bond ING Liquid Assets Portfolio - Institutional Portfolio - Portfolio - Service Class Class Service Class Institutional Class Net assets at January 1, 2011 $ - $ 1,790 $ 7,567 $ 1,505 Increase (decrease) in net assets Operations: Net investment income (loss) (1) (9) 122 (23) Total realized gain (loss) on investments and capital gains distributions 3 (69) (57) - Net unrealized appreciation (depreciation) of investments (3) 117 (80) - Net increase (decrease) in net assets from operations (1) 39 (15) (23) Changes from principal transactions: Premiums 5 342 499 256 Death Benefits - (6) (101) (10) Surrenders and withdrawals (7) (339) (978) (247) Policy Loans - (11) (15) 8 Contract Charges - (1) 2 (1) Transfers between Divisions (including fixed account), net 48 619 (245) 268 Increase (decrease) in net assets derived from principal transactions 46 604 (838) 274 Total increase (decrease) in net assets 45 643 (853) 251 Net assets at December 31, 2011 45 2,433 6,714 1,756 Increase (decrease) in net assets Operations: Net investment income (loss) (1) 31 (41) (21) Total realized gain (loss) on investments and capital gains distributions 1 (13) (37) - Net unrealized appreciation (depreciation) of investments 9 305 84 - Net increase (decrease) in net assets from operations 9 323 6 (21) Changes from principal transactions: Premiums 22 275 460 226 Death Benefits - (22) (31) (1) Surrenders and withdrawals (1) (234) (677) (312) Policy Loans - 6 23 - Contract Charges - (1) 2 (1) Transfers between Divisions (including fixed account), net 20 12 159 155 Increase (decrease) in net assets derived from principal transactions 41 36 (64) 67 Total increase (decrease) in net assets 50 359 (58) 46 Net assets at December 31, 2012 $ 95 $ 2,792 $ 6,656 $ 1,802 The accompanying notes are an integral part of these financial statements. 50 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Marsico Growth ING Marsico Portfolio - Growth ING MFS Total ING MFS Total Institutional Portfolio - Return Portfolio - Return Portfolio - Class Service Class Service Class Service 2 Class Net assets at January 1, 2011 $ 749 $ 122 $ 3,285 $ 240 Increase (decrease) in net assets Operations: Net investment income (loss) (7) (2) 37 2 Total realized gain (loss) on investments and capital gains distributions (3) 8 (91) (9) Net unrealized appreciation (depreciation) of investments (14) (10) 56 8 Net increase (decrease) in net assets from operations (24) (4) 2 1 Changes from principal transactions: Premiums 97 11 566 69 Death Benefits - - (1) - Surrenders and withdrawals (63) (26) (300) (54) Policy Loans 1 1 (20) (2) Contract Charges (1) - (2) - Transfers between Divisions (including fixed account), net (23) (13) 4 8 Increase (decrease) in net assets derived from principal transactions 11 (27) 247 21 Total increase (decrease) in net assets (13) (31) 249 22 Net assets at December 31, 2011 736 91 3,534 262 Increase (decrease) in net assets Operations: Net investment income (loss) (6) (1) 38 3 Total realized gain (loss) on investments and capital gains distributions 6 8 (66) 9 Net unrealized appreciation (depreciation) of investments 85 2 368 15 Net increase (decrease) in net assets from operations 85 9 340 27 Changes from principal transactions: Premiums 81 8 523 69 Death Benefits - - (4) - Surrenders and withdrawals (92) (16) (323) (13) Policy Loans - (1) (2) (9) Contract Charges (1) - (2) - Transfers between Divisions (including fixed account), net 41 (2) (166) 14 Increase (decrease) in net assets derived from principal transactions 29 (11) 26 61 Total increase (decrease) in net assets 114 (2) 366 88 Net assets at December 31, 2012 $ 850 $ 89 $ 3,900 $ 350 The accompanying notes are an integral part of these financial statements. 51 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING T. Rowe ING Pioneer Price Capital ING T. Rowe ING Pioneer Mid Cap Value Appreciation Price Equity Fund Portfolio - Portfolio - Portfolio - Income Portfolio - Service Class Service Class Service Class Institutional Class Net assets at January 1, 2011 $ 283 $ 455 $ 15,396 $ 5,047 Increase (decrease) in net assets Operations: Net investment income (loss) - - 98 44 Total realized gain (loss) on investments and capital gains distributions 8 - (256) 153 Net unrealized appreciation (depreciation) of investments (29) (33) 404 (312) Net increase (decrease) in net assets from operations (21) (33) 246 (115) Changes from principal transactions: Premiums 63 82 2,401 679 Death Benefits - - (3) (9) Surrenders and withdrawals (15) (25) (1,489) (517) Policy Loans (1) (3) (32) (11) Contract Charges - - (3) (2) Transfers between Divisions (including fixed account), net (14) 10 1,438 4 Increase (decrease) in net assets derived from principal transactions 33 64 2,312 144 Total increase (decrease) in net assets 12 31 2,558 29 Net assets at December 31, 2011 295 486 17,954 5,076 Increase (decrease) in net assets Operations: Net investment income (loss) - (3) 60 48 Total realized gain (loss) on investments and capital gains distributions 15 41 499 235 Net unrealized appreciation (depreciation) of investments 11 7 1,891 516 Net increase (decrease) in net assets from operations 26 45 2,450 799 Changes from principal transactions: Premiums 45 72 2,483 631 Death Benefits (1) - (44) - Surrenders and withdrawals (27) (52) (1,860) (541) Policy Loans (1) (10) (40) (38) Contract Charges - - (3) (2) Transfers between Divisions (including fixed account), net (14) (79) 2,289 (117) Increase (decrease) in net assets derived from principal transactions 2 (69) 2,825 (67) Total increase (decrease) in net assets 28 (24) 5,275 732 Net assets at December 31, 2012 $ 323 $ 462 $ 23,229 $ 5,808 The accompanying notes are an integral part of these financial statements. 52 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING T. Rowe Price ING T. Rowe International ING U.S. Stock ING Money Price Equity Stock Portfolio - Index Portfolio - Market Income Portfolio - Institutional Institutional Portfolio - Service Class Class Class Class I Net assets at January 1, 2011 $ 494 $ 17,097 $ 513 $ 396 Increase (decrease) in net assets Operations: Net investment income (loss) 3 371 5 (4) Total realized gain (loss) on investments and capital gains distributions 49 (540) 25 - Net unrealized appreciation (depreciation) of investments (61) (1,949) (28) - Net increase (decrease) in net assets from operations (9) (2,118) 2 (4) Changes from principal transactions: Premiums 114 841 115 180 Death Benefits - (20) - - Surrenders and withdrawals (64) (1,717) (24) (243) Policy Loans 4 1 (1) - Contract Charges (1) (3) - - Transfers between Divisions (including fixed account), net (37) (612) 52 (125) Increase (decrease) in net assets derived from principal transactions 16 (1,510) 142 (188) Total increase (decrease) in net assets 7 (3,628) 144 (192) Net assets at December 31, 2011 501 13,469 657 204 Increase (decrease) in net assets Operations: Net investment income (loss) 4 (122) 4 (3) Total realized gain (loss) on investments and capital gains distributions 27 (515) 37 - Net unrealized appreciation (depreciation) of investments 58 2,904 56 - Net increase (decrease) in net assets from operations 89 2,267 97 (3) Changes from principal transactions: Premiums 153 778 149 163 Death Benefits - (35) (2) - Surrenders and withdrawals (30) (1,345) (101) (5) Policy Loans (2) (5) 1 - Contract Charges (1) - - - Transfers between Divisions (including fixed account), net (59) (679) 26 (94) Increase (decrease) in net assets derived from principal transactions 61 (1,286) 73 64 Total increase (decrease) in net assets 150 981 170 61 Net assets at December 31, 2012 $ 651 $ 14,450 $ 827 $ 265 The accompanying notes are an integral part of these financial statements. 53 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING American ING American Century Small- Century Small- ING Baron ING Baron Mid Cap Value Mid Cap Value Growth Growth Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Net assets at January 1, 2011 $ 1,958 $ 123 $ 3,917 $ 227 Increase (decrease) in net assets Operations: Net investment income (loss) (4) (1) (58) (3) Total realized gain (loss) on investments and capital gains distributions 451 (1) 52 1 Net unrealized appreciation (depreciation) of investments (546) (4) 39 5 Net increase (decrease) in net assets from operations (99) (6) 33 3 Changes from principal transactions: Premiums 263 21 500 37 Death Benefits (22) - (4) (2) Surrenders and withdrawals (176) (14) (354) (43) Policy Loans (5) - 6 - Contract Charges - - (2) - Transfers between Divisions (including fixed account), net (6) 1 (4) (15) Increase (decrease) in net assets derived from principal transactions 54 8 142 (23) Total increase (decrease) in net assets (45) 2 175 (20) Net assets at December 31, 2011 1,913 125 4,092 207 Increase (decrease) in net assets Operations: Net investment income (loss) (1) (1) (61) (3) Total realized gain (loss) on investments and capital gains distributions 175 13 124 14 Net unrealized appreciation (depreciation) of investments 116 7 663 25 Net increase (decrease) in net assets from operations 290 19 726 36 Changes from principal transactions: Premiums 272 16 376 18 Death Benefits - - (28) - Surrenders and withdrawals (187) (11) (349) (24) Policy Loans (3) 1 (11) (2) Contract Charges - - (1) - Transfers between Divisions (including fixed account), net (66) - (197) (17) Increase (decrease) in net assets derived from principal transactions 16 6 (210) (25) Total increase (decrease) in net assets 306 25 516 11 Net assets at December 31, 2012 $ 2,219 $ 150 $ 4,608 $ 218 The accompanying notes are an integral part of these financial statements. 54 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Fidelity® ING Fidelity® ING Davis New ING Davis New VIP VIP Equity- York Venture York Venture Contrafund® Income Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Service Class Service Class Net assets at January 1, 2011 $ 1,216 $ 103 $ 1,685 $ 335 Increase (decrease) in net assets Operations: Net investment income (loss) (2) - (11) - Total realized gain (loss) on investments and capital gains distributions (34) (6) (157) (26) Net unrealized appreciation (depreciation) of investments (40) (5) 98 21 Net increase (decrease) in net assets from operations (76) (11) (70) (5) Changes from principal transactions: Premiums 266 22 276 63 Death Benefits (22) (1) (1) - Surrenders and withdrawals (136) (51) (211) (48) Policy Loans (4) - (2) 2 Contract Charges (1) - (2) (1) Transfers between Divisions (including fixed account), net (65) 1 (118) (8) Increase (decrease) in net assets derived from principal transactions 38 (29) (58) 8 Total increase (decrease) in net assets (38) (40) (128) 3 Net assets at December 31, 2011 1,178 63 1,557 338 Increase (decrease) in net assets Operations: Net investment income (loss) (11) (1) (15) 3 Total realized gain (loss) on investments and capital gains distributions 3 1 23 16 Net unrealized appreciation (depreciation) of investments 138 7 213 32 Net increase (decrease) in net assets from operations 130 7 221 51 Changes from principal transactions: Premiums 137 13 169 27 Death Benefits - - (5) - Surrenders and withdrawals (51) (1) (180) (62) Policy Loans (1) - (3) (1) Contract Charges (1) - (2) - Transfers between Divisions (including fixed account), net (35) - (77) 2 Increase (decrease) in net assets derived from principal transactions 49 12 (98) (34) Total increase (decrease) in net assets 179 19 123 17 Net assets at December 31, 2012 $ 1,357 $ 82 $ 1,680 $ 355 The accompanying notes are an integral part of these financial statements. 55 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Invesco ING Fidelity® ING Growth Van Kampen VIP Mid Cap ING Global and Income Comstock Portfolio - Bond Portfolio - Core Portfolio - Portfolio - Service Class Service Class Service Class Initial Class Net assets at January 1, 2011 $ 496 $ 452 $ 158 $ 4,911 Increase (decrease) in net assets Operations: Net investment income (loss) (6) 23 (1) 13 Total realized gain (loss) on investments and capital gains distributions (10) 27 16 (114) Net unrealized appreciation (depreciation) of investments (43) (38) (39) (82) Net increase (decrease) in net assets from operations (59) 12 (24) (183) Changes from principal transactions: Premiums 64 82 15 549 Death Benefits - (6) - (1) Surrenders and withdrawals (49) (122) (12) (404) Policy Loans - 1 - (31) Contract Charges (1) (1) - (1) Transfers between Divisions (including fixed account), net (29) 14 (1) 10 Increase (decrease) in net assets derived from principal transactions (15) (32) 2 122 Total increase (decrease) in net assets (74) (20) (22) (61) Net assets at December 31, 2011 422 432 136 4,850 Increase (decrease) in net assets Operations: Net investment income (loss) (6) 21 (2) 4 Total realized gain (loss) on investments and capital gains distributions (7) 17 6 (152) Net unrealized appreciation (depreciation) of investments 66 (11) 5 935 Net increase (decrease) in net assets from operations 53 27 9 787 Changes from principal transactions: Premiums 60 70 14 391 Death Benefits (1) (20) - (9) Surrenders and withdrawals (101) (39) (24) (463) Policy Loans (2) (12) - 8 Contract Charges (1) (1) - (1) Transfers between Divisions (including fixed account), net (14) (12) - (521) Increase (decrease) in net assets derived from principal transactions (59) (14) (10) (595) Total increase (decrease) in net assets (6) 13 (1) 192 Net assets at December 31, 2012 $ 416 $ 445 $ 135 $ 5,042 The accompanying notes are an integral part of these financial statements. 56 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Invesco ING Invesco Van ING Invesco Van Van Kampen Kampen Equity Kampen Equity ING JPMorgan Comstock and Income and Income Mid Cap Value Portfolio - Portfolio - Initial Portfolio - Service Portfolio - Service Class Class Class Initial Class Net assets at January 1, 2011 $ 226 $ 9,762 $ 195 $ 5,892 Increase (decrease) in net assets Operations: Net investment income (loss) (1) 75 1 (19) Total realized gain (loss) on investments and capital gains distributions (26) (118) 1 (12) Net unrealized appreciation (depreciation) of investments 23 (193) (5) 62 Net increase (decrease) in net assets from operations (4) (236) (3) 31 Changes from principal transactions: Premiums 10 418 63 615 Death Benefits - (14) - (5) Surrenders and withdrawals (66) (936) (34) (479) Policy Loans 1 (10) - (12) Contract Charges - (2) - 1 Transfers between Divisions (including fixed account), net (9) (129) (35) (95) Increase (decrease) in net assets derived from principal transactions (64) (673) (6) 25 Total increase (decrease) in net assets (68) (909) (9) 56 Net assets at December 31, 2011 158 8,853 186 5,948 Increase (decrease) in net assets Operations: Net investment income (loss) - 83 1 (31) Total realized gain (loss) on investments and capital gains distributions (2) (69) 4 38 Net unrealized appreciation (depreciation) of investments 29 949 16 1,082 Net increase (decrease) in net assets from operations 27 963 21 1,089 Changes from principal transactions: Premiums 11 398 22 550 Death Benefits (3) (15) (3) (30) Surrenders and withdrawals (8) (1,152) (10) (620) Policy Loans (1) 32 (7) 6 Contract Charges - Transfers between Divisions (including fixed account), net (2) 48 (1) (223) Increase (decrease) in net assets derived from principal transactions (3) (689) 1 (317) Total increase (decrease) in net assets 24 274 22 772 Net assets at December 31, 2012 $ 182 $ 9,127 $ 208 $ 6,720 The accompanying notes are an integral part of these financial statements. 57 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING JPMorgan ING ING ING PIMCO Mid Cap Value Oppenheimer Oppenheimer Total Return Portfolio - Global Portfolio - Global Portfolio - Portfolio - Service Class Initial Class Service Class Initial Class Net assets at January 1, 2011 $ 315 $ 41,101 $ 439 $ 12,287 Increase (decrease) in net assets Operations: Net investment income (loss) (2) 20 (1) 233 Total realized gain (loss) on investments and capital gains distributions 7 592 (17) 437 Net unrealized appreciation (depreciation) of investments (4) (4,148) (35) (415) Net increase (decrease) in net assets from operations 1 (3,536) (53) 255 Changes from principal transactions: Premiums 26 1,894 122 1,854 Death Benefits (2) (77) - (126) Surrenders and withdrawals (61) (4,700) (45) (1,140) Policy Loans 2 50 1 (26) Contract Charges - 3 (1) (3) Transfers between Divisions (including fixed account), net (46) (901) (8) 589 Increase (decrease) in net assets derived from principal transactions (81) (3,731) 69 1,148 Total increase (decrease) in net assets (80) (7,267) 16 1,403 Net assets at December 31, 2011 235 33,834 455 13,690 Increase (decrease) in net assets Operations: Net investment income (loss) (2) (34) (2) 284 Total realized gain (loss) on investments and capital gains distributions 25 532 26 66 Net unrealized appreciation (depreciation) of investments 18 5,915 64 608 Net increase (decrease) in net assets from operations 41 6,413 88 958 Changes from principal transactions: Premiums 22 1,629 120 1,887 Death Benefits - (53) - (54) Surrenders and withdrawals (28) (3,862) (41) (1,729) Policy Loans 1 123 (6) (31) Contract Charges - 7 (1) (2) Transfers between Divisions (including fixed account), net (9) (1,427) (89) 1,484 Increase (decrease) in net assets derived from principal transactions (14) (3,583) (17) 1,555 Total increase (decrease) in net assets 27 2,830 71 2,513 Net assets at December 31, 2012 $ 262 $ 36,664 $ 526 $ 16,203 The accompanying notes are an integral part of these financial statements. 58 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING PIMCO ING Pioneer Total Return High Yield ING Solution ING Solution Portfolio - Portfolio - 2015 Portfolio - 2015 Portfolio - Service Class Initial Class Initial Class Service Class Net assets at January 1, 2011 $ 1,108 $ 6,055 $ 2,499 $ 975 Increase (decrease) in net assets Operations: Net investment income (loss) 25 263 57 20 Total realized gain (loss) on investments and capital gains distributions 54 770 38 33 Net unrealized appreciation (depreciation) of investments (60) (1,161) (156) (74) Net increase (decrease) in net assets from operations 19 (128) (61) (21) Changes from principal transactions: Premiums 226 456 700 226 Death Benefits (5) (19) - - Surrenders and withdrawals (263) (634) (194) (115) Policy Loans 4 4 (38) 5 Contract Charges (1) - (2) (1) Transfers between Divisions (including fixed account), net 318 (100) 44 60 Increase (decrease) in net assets derived from principal transactions 279 (293) 510 175 Total increase (decrease) in net assets 298 (421) 449 154 Net assets at December 31, 2011 1,406 5,634 2,948 1,129 Increase (decrease) in net assets Operations: Net investment income (loss) 25 278 104 35 Total realized gain (loss) on investments and capital gains distributions 5 82 51 19 Net unrealized appreciation (depreciation) of investments 61 457 167 62 Net increase (decrease) in net assets from operations 91 817 322 116 Changes from principal transactions: Premiums 289 533 875 204 Death Benefits (1) (23) (1) - Surrenders and withdrawals (240) (607) (141) (71) Policy Loans (11) (37) (16) (3) Contract Charges (1) 1 (2) (1) Transfers between Divisions (including fixed account), net 58 211 46 22 Increase (decrease) in net assets derived from principal transactions 94 78 761 151 Total increase (decrease) in net assets 185 895 1,083 267 Net assets at December 31, 2012 $ 1,591 $ 6,529 $ 4,031 $ 1,396 The accompanying notes are an integral part of these financial statements. 59 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Solution ING Solution ING Solution ING Solution 2025 Portfolio - 2025 Portfolio - 2035 Portfolio - 2035 Portfolio - Initial Class Service Class Initial Class Service Class Net assets at January 1, 2011 $ 3,568 $ 973 $ 1,856 $ 382 Increase (decrease) in net assets Operations: Net investment income (loss) 36 8 9 1 Total realized gain (loss) on investments and capital gains distributions 11 (6) (3) (5) Net unrealized appreciation (depreciation) of investments (223) (52) (146) (19) Net increase (decrease) in net assets from operations (176) (50) (140) (23) Changes from principal transactions: Premiums 689 137 679 35 Death Benefits (3) - - - Surrenders and withdrawals (104) (2) (60) (18) Policy Loans (26) (5) (8) (1) Contract Charges (4) (1) (3) (1) Transfers between Divisions (including fixed account), net 48 (15) 56 (3) Increase (decrease) in net assets derived from principal transactions 600 114 664 12 Total increase (decrease) in net assets 424 64 524 (11) Net assets at December 31, 2011 3,992 1,037 2,380 371 Increase (decrease) in net assets Operations: Net investment income (loss) 59 14 26 3 Total realized gain (loss) on investments and capital gains distributions 198 (8) 34 (1) Net unrealized appreciation (depreciation) of investments 230 118 289 49 Net increase (decrease) in net assets from operations 487 124 349 51 Changes from principal transactions: Premiums 674 85 580 39 Death Benefits (49) - - - Surrenders and withdrawals (104) (62) (67) (9) Policy Loans (54) - (20) 2 Contract Charges (4) (1) (4) (1) Transfers between Divisions (including fixed account), net (299) (4) (14) (1) Increase (decrease) in net assets derived from principal transactions 164 18 475 30 Total increase (decrease) in net assets 651 142 824 81 Net assets at December 31, 2012 $ 4,643 $ 1,179 $ 3,204 $ 452 The accompanying notes are an integral part of these financial statements. 60 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Solution ING Solution ING Solution ING Solution Income Income 2045 Portfolio - 2045 Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Net assets at January 1, 2011 $ 1,131 $ 656 $ 3,104 $ 152 Increase (decrease) in net assets Operations: Net investment income (loss) 1 (2) 87 6 Total realized gain (loss) on investments and capital gains distributions 51 5 (17) 5 Net unrealized appreciation (depreciation) of investments (139) (51) (91) (15) Net increase (decrease) in net assets from operations (87) (48) (21) (4) Changes from principal transactions: Premiums 558 78 42 79 Death Benefits - Surrenders and withdrawals (34) (5) (223) (8) Policy Loans (7) - (9) 4 Contract Charges (2) - (1) - Transfers between Divisions (including fixed account), net (178) (4) 31 (16) Increase (decrease) in net assets derived from principal transactions 337 69 (160) 59 Total increase (decrease) in net assets 250 21 (181) 55 Net assets at December 31, 2011 1,381 677 2,923 207 Increase (decrease) in net assets Operations: Net investment income (loss) 11 3 100 10 Total realized gain (loss) on investments and capital gains distributions 21 4 (23) 1 Net unrealized appreciation (depreciation) of investments 183 90 167 9 Net increase (decrease) in net assets from operations 215 97 244 20 Changes from principal transactions: Premiums 356 65 89 37 Death Benefits - - (1) - Surrenders and withdrawals (28) (6) (332) (4) Policy Loans 2 2 (46) - Contract Charges (3) (1) (1) - Transfers between Divisions (including fixed account), net 24 (3) 35 24 Increase (decrease) in net assets derived from principal transactions 351 57 (256) 57 Total increase (decrease) in net assets 566 154 (12) 77 Net assets at December 31, 2012 $ 1,947 $ 831 $ 2,911 $ 284 The accompanying notes are an integral part of these financial statements. 61 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING T. Rowe ING T. Rowe Price Diversified Price Diversified Mid Cap Mid Cap ING T. Rowe ING T. Rowe Growth Growth Price Growth Price Growth Portfolio - Portfolio - Equity Portfolio - Equity Portfolio - Initial Class Service Class Initial Class Service Class Net assets at January 1, 2011 $ 48,780 $ 158 $ 3,965 $ 188 Increase (decrease) in net assets Operations: Net investment income (loss) (503) (3) (52) (3) Total realized gain (loss) on investments and capital gains distributions (363) 5 (15) 26 Net unrealized appreciation (depreciation) of investments (1,334) (14) (40) (30) Net increase (decrease) in net assets from operations (2,200) (12) (107) (7) Changes from principal transactions: Premiums 1,888 40 456 47 Death Benefits (98) - (5) - Surrenders and withdrawals (4,922) (5) (241) (9) Policy Loans (64) (1) (2) (1) Contract Charges (11) - (1) - Transfers between Divisions (including fixed account), net (1,352) 2 (431) 10 Increase (decrease) in net assets derived from principal transactions (4,559) 36 (224) 47 Total increase (decrease) in net assets (6,759) 24 (331) 40 Net assets at December 31, 2011 42,021 182 3,634 228 Increase (decrease) in net assets Operations: Net investment income (loss) (401) (2) (51) (4) Total realized gain (loss) on investments and capital gains distributions 3,285 30 1 8 Net unrealized appreciation (depreciation) of investments 3,066 (1) 668 39 Net increase (decrease) in net assets from operations 5,950 27 618 43 Changes from principal transactions: Premiums 1,605 37 397 91 Death Benefits (51) (3) (29) - Surrenders and withdrawals (4,512) (2) (392) (8) Policy Loans 15 (1) (9) (8) Contract Charges (5) - (1) - Transfers between Divisions (including fixed account), net (1,509) (27) 6 32 Increase (decrease) in net assets derived from principal transactions (4,457) 4 (28) 107 Total increase (decrease) in net assets 1,493 31 590 150 Net assets at December 31, 2012 $ 43,514 $ 213 $ 4,224 $ 378 The accompanying notes are an integral part of these financial statements. 62 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Templeton ING Templeton ING UBS U.S. ING UBS U.S. Foreign Equity Foreign Equity Large Cap Equity Large Cap Equity Portfolio - Portfolio - Portfolio - Initial Portfolio - Service Initial Class Service Class Class Class Net assets at January 1, 2011 $ 1,267 $ 193 $ 3,099 $ 14 Increase (decrease) in net assets Operations: Net investment income (loss) 8 - (8) - Total realized gain (loss) on investments and capital gains distributions 65 (9) (22) 2 Net unrealized appreciation (depreciation) of investments (268) (19) (78) (2) Net increase (decrease) in net assets from operations (195) (28) (108) - Changes from principal transactions: Premiums 278 43 126 3 Death Benefits (23) (1) (2) - Surrenders and withdrawals (33) (21) (317) (5) Policy Loans (11) - 20 - Contract Charges (1) - - - Transfers between Divisions (including fixed account), net 44 (8) (63) - Increase (decrease) in net assets derived from principal transactions 254 13 (236) (2) Total increase (decrease) in net assets 59 (15) (344) (2) Net assets at December 31, 2011 1,326 178 2,755 12 Increase (decrease) in net assets Operations: Net investment income (loss) 30 3 (13) - Total realized gain (loss) on investments and capital gains distributions 30 6 (4) - Net unrealized appreciation (depreciation) of investments 781 86 339 1 Net increase (decrease) in net assets from operations 841 95 322 1 Changes from principal transactions: Premiums 399 50 118 3 Death Benefits (4) (2) (1) - Surrenders and withdrawals (245) (41) (346) - Policy Loans (4) - 17 - Contract Charges - (1) 1 - Transfers between Divisions (including fixed account), net 3,116 337 (139) - Increase (decrease) in net assets derived from principal transactions 3,262 343 (350) 3 Total increase (decrease) in net assets 4,103 438 (28) 4 Net assets at December 31, 2012 $ 5,429 $ 616 $ 2,727 $ 16 The accompanying notes are an integral part of these financial statements. 63 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Strategic ING Strategic ING Strategic Allocation Allocation Allocation ING Growth Conservative Growth Moderate and Income Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Net assets at January 1, 2011 $ 3,727 $ 5,415 $ 8,273 $ 2,209 Increase (decrease) in net assets Operations: Net investment income (loss) 109 68 165 (2) Total realized gain (loss) on investments and capital gains distributions 41 (242) (115) (34) Net unrealized appreciation (depreciation) of investments (143) (95) (233) 1 Net increase (decrease) in net assets from operations 7 (269) (183) (35) Changes from principal transactions: Premiums 573 1,026 1,800 176 Death Benefits - (50) - (3) Surrenders and withdrawals (411) (234) (472) (214) Policy Loans 2 2 (72) 8 Contract Charges (3) (6) (12) (1) Transfers between Divisions (including fixed account), net 138 4 (192) (34) Increase (decrease) in net assets derived from principal transactions 299 742 1,052 (68) Total increase (decrease) in net assets 306 473 869 (103) Net assets at December 31, 2011 4,033 5,888 9,142 2,106 Increase (decrease) in net assets Operations: Net investment income (loss) 50 6 62 10 Total realized gain (loss) on investments and capital gains distributions 223 (279) (5) (11) Net unrealized appreciation (depreciation) of investments 226 1,064 1,101 300 Net increase (decrease) in net assets from operations 499 791 1,158 299 Changes from principal transactions: Premiums 469 1,082 1,670 194 Death Benefits - (2) - (1) Surrenders and withdrawals (300) (661) (672) (248) Policy Loans 3 (13) (47) - Contract Charges (3) (6) (10) (1) Transfers between Divisions (including fixed account), net (41) (204) 200 (17) Increase (decrease) in net assets derived from principal transactions 128 196 1,141 (73) Total increase (decrease) in net assets 627 987 2,299 226 Net assets at December 31, 2012 $ 4,660 $ 6,875 $ 11,441 $ 2,332 The accompanying notes are an integral part of these financial statements. 64 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING BlackRock Science and Technology ING Index Plus ING Index Plus ING Index Plus Opportunities LargeCap MidCap SmallCap Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Net assets at January 1, 2011 $ 1,534 $ 2,799 $ 6,530 $ 3,849 Increase (decrease) in net assets Operations: Net investment income (loss) (23) 23 (37) (20) Total realized gain (loss) on investments and capital gains distributions 104 (70) (208) (152) Net unrealized appreciation (depreciation) of investments (299) (15) 109 100 Net increase (decrease) in net assets from operations (218) (62) (136) (72) Changes from principal transactions: Premiums 378 176 462 315 Death Benefits - (5) (6) (2) Surrenders and withdrawals (85) (264) (776) (396) Policy Loans (2) 14 10 (5) Contract Charges (1) 1 (1) (1) Transfers between Divisions (including fixed account), net 9 (48) (379) (275) Increase (decrease) in net assets derived from principal transactions 299 (126) (690) (364) Total increase (decrease) in net assets 81 (188) (826) (436) Net assets at December 31, 2011 1,615 2,611 5,704 3,413 Increase (decrease) in net assets Operations: Net investment income (loss) (22) 5 (32) (31) Total realized gain (loss) on investments and capital gains distributions 197 242 83 (63) Net unrealized appreciation (depreciation) of investments (76) 83 835 456 Net increase (decrease) in net assets from operations 99 330 886 362 Changes from principal transactions: Premiums 264 244 401 281 Death Benefits - (4) (24) (9) Surrenders and withdrawals (99) (244) (595) (301) Policy Loans (13) (9) 6 (4) Contract Charges (1) - (1) - Transfers between Divisions (including fixed account), net (114) (11) (171) (110) Increase (decrease) in net assets derived from principal transactions 37 (24) (384) (143) Total increase (decrease) in net assets 136 306 502 219 Net assets at December 31, 2012 $ 1,751 $ 2,917 $ 6,206 $ 3,632 The accompanying notes are an integral part of these financial statements. 65 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Russell™ ING ING Large Cap ING Russell™ International International Growth Index Large Cap Index Portfolio - Index Portfolio - Portfolio - Index Portfolio - Class I Class S Class I Class I Net assets at January 1, 2011 $ 808 $ 52 $ 39,815 $ 8,288 Increase (decrease) in net assets Operations: Net investment income (loss) 9 - (53) 18 Total realized gain (loss) on investments and capital gains distributions 19 1 1,320 318 Net unrealized appreciation (depreciation) of investments (124) (8) (236) (237) Net increase (decrease) in net assets from operations (96) (7) 1,031 99 Changes from principal transactions: Premiums 6 117 1,566 365 Death Benefits - - (42) (4) Surrenders and withdrawals (14) (147) (4,283) (1,122) Policy Loans - (1) 101 13 Contract Charges - (1) (1) 1 Transfers between Divisions (including fixed account), net (62) 23 (1,857) (425) Increase (decrease) in net assets derived from principal transactions (70) (9) (4,516) (1,172) Total increase (decrease) in net assets (166) (16) (3,485) (1,073) Net assets at December 31, 2011 642 36 36,330 7,215 Increase (decrease) in net assets Operations: Net investment income (loss) 9 - (92) 74 Total realized gain (loss) on investments and capital gains distributions 3 - 1,431 323 Net unrealized appreciation (depreciation) of investments 103 6 3,309 577 Net increase (decrease) in net assets from operations 115 6 4,648 974 Changes from principal transactions: Premiums 4 83 1,403 330 Death Benefits - - (103) (33) Surrenders and withdrawals (4) (46) (4,113) (861) Policy Loans - (5) 174 31 Contract Charges - (1) 3 1 Transfers between Divisions (including fixed account), net 60 (27) (783) (230) Increase (decrease) in net assets derived from principal transactions 60 4 (3,419) (762) Total increase (decrease) in net assets 175 10 1,229 212 Net assets at December 31, 2012 $ 817 $ 46 $ 37,559 $ 7,427 The accompanying notes are an integral part of these financial statements. 66 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) ING Russell™ Mid Cap ING Small ING ING MidCap Growth Index Company International Opportunities Portfolio - Portfolio - Value Portfolio - Portfolio - Class S Class I Class I Class I Net assets at January 1, 2011 $ 825 $ 168 $ 12,895 $ 27,418 Increase (decrease) in net assets Operations: Net investment income (loss) (9) (1) 127 (376) Total realized gain (loss) on investments and capital gains distributions 38 7 (1,186) 1,505 Net unrealized appreciation (depreciation) of investments (61) (11) (787) (1,577) Net increase (decrease) in net assets from operations (32) (5) (1,846) (448) Changes from principal transactions: Premiums 116 2 615 968 Death Benefits - - (19) (47) Surrenders and withdrawals (99) (7) (1,495) (2,991) Policy Loans (4) - 51 41 Contract Charges - - 1 (3) Transfers between Divisions (including fixed account), net 58 (23) (778) (264) Increase (decrease) in net assets derived from principal transactions 71 (28) (1,625) (2,296) Total increase (decrease) in net assets 39 (33) (3,471) (2,744) Net assets at December 31, 2011 864 135 9,424 24,674 Increase (decrease) in net assets Operations: Net investment income (loss) (10) (1) 114 (230) Total realized gain (loss) on investments and capital gains distributions 68 8 (1,130) 2,278 Net unrealized appreciation (depreciation) of investments 62 11 2,583 987 Net increase (decrease) in net assets from operations 120 18 1,567 3,035 Changes from principal transactions: Premiums 127 - 514 855 Death Benefits - - (39) (49) Surrenders and withdrawals (125) (6) (1,006) (2,545) Policy Loans 3 (1) 22 17 Contract Charges - - 2 (2) Transfers between Divisions (including fixed account), net (48) (1) (427) (581) Increase (decrease) in net assets derived from principal transactions (43) (8) (934) (2,305) Total increase (decrease) in net assets 77 10 633 730 Net assets at December 31, 2012 $ 941 $ 145 $ 10,057 $ 25,404 The accompanying notes are an integral part of these financial statements. 67 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) Neuberger Lord Abbett Berman AMT ING SmallCap Series Fund - Socially Oppenheimer OpportunitiesMid-Cap Stock Responsive Main Street Portfolio - Portfolio - Portfolio® - Small- & Mid- Class I Class VC Class I Cap Fund®/VA Net assets at January 1, 2011 $ 15,226 $ 1,415 $ 3,396 $ 136 Increase (decrease) in net assets Operations: Net investment income (loss) (204) (18) (36) (1) Total realized gain (loss) on investments and capital gains distributions 826 (73) 55 (4) Net unrealized appreciation (depreciation) of investments (698) 13 (177) (2) Net increase (decrease) in net assets from operations (76) (78) (158) (7) Changes from principal transactions: Premiums 637 218 348 36 Death Benefits (15) (5) (3) - Surrenders and withdrawals (1,552) (146) (304) (12) Policy Loans (26) - 15 3 Contract Charges (4) (1) - - Transfers between Divisions (including fixed account), net (347) 50 (8) (9) Increase (decrease) in net assets derived from principal transactions (1,307) 116 48 18 Total increase (decrease) in net assets (1,383) 38 (110) 11 Net assets at December 31, 2011 13,843 1,453 3,286 147 Increase (decrease) in net assets Operations: Net investment income (loss) (204) (11) (41) (2) Total realized gain (loss) on investments and capital gains distributions 2,337 (49) 33 3 Net unrealized appreciation (depreciation) of investments (311) 248 323 26 Net increase (decrease) in net assets from operations 1,822 188 315 27 Changes from principal transactions: Premiums 542 180 355 27 Death Benefits (2) - (9) - Surrenders and withdrawals (1,434) (103) (188) (17) Policy Loans (12) (2) 9 1 Contract Charges (2) (1) - - Transfers between Divisions (including fixed account), net (260) (74) (166) 21 Increase (decrease) in net assets derived from principal transactions (1,168) - 1 32 Total increase (decrease) in net assets 654 188 316 59 Net assets at December 31, 2012 $ 14,497 $ 1,641 $ 3,602 $ 206 The accompanying notes are an integral part of these financial statements. 68 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Statements of Changes in Net Assets For the Years Ended December 31, 2012 and 2011 (Dollars in thousands) PIMCO Real Pioneer High Return Portfolio - Yield VCT Administrative Portfolio - Class Class I Wanger Select Wanger USA Net assets at January 1, 2011 $ 7,714 $ 1,828 $ 4,124 $ 2,552 Increase (decrease) in net assets Operations: Net investment income (loss) 348 77 32 (39) Total realized gain (loss) on investments and capital gains distributions 113 182 (58) 223 Net unrealized appreciation (depreciation) of investments 373 (352) (749) (335) Net increase (decrease) in net assets from operations 834 (93) (775) (151) Changes from principal transactions: Premiums 2,053 468 431 439 Death Benefits (101) (2) (5) - Surrenders and withdrawals (1,125) (254) (420) (215) Policy Loans (65) (13) (6) (13) Contract Charges (5) (1) (1) (1) Transfers between Divisions (including fixed account), net 1,070 (141) (116) 26 Increase (decrease) in net assets derived from principal transactions 1,827 57 (117) 236 Total increase (decrease) in net assets 2,661 (36) (892) 85 Net assets at December 31, 2011 10,375 1,792 3,232 2,637 Increase (decrease) in net assets Operations: Net investment income (loss) (47) 164 (33) (31) Total realized gain (loss) on investments and capital gains distributions 950 59 (77) 97 Net unrealized appreciation (depreciation) of investments (38) 57 635 405 Net increase (decrease) in net assets from operations 865 280 525 471 Changes from principal transactions: Premiums 2,584 357 271 356 Death Benefits (7) (1) (8) (1) Surrenders and withdrawals (789) (134) (360) (300) Policy Loans (92) (5) (3) (8) Contract Charges (6) (1) (1) (1) Transfers between Divisions (including fixed account), net 3,264 180 (353) (251) Increase (decrease) in net assets derived from principal transactions 4,954 396 (454) (205) Total increase (decrease) in net assets 5,819 676 71 266 Net assets at December 31, 2012 $ 16,194 $ 2,468 $ 3,303 $ 2,903 The accompanying notes are an integral part of these financial statements. 69 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 1. Organization ReliaStar Life Insurance Company Separate Account N (the “Account”), formerly Northern Life Separate Account One, was established by Northern Life Insurance Company (“Northern Life”) to support the operations of variable annuity contracts (“Contracts”). In 2002, Northern Life merged with ReliaStar Life Insurance Company (“ReliaStar Life” or the “Company”). The Company is an indirect wholly owned subsidiary of ING U.S., Inc. (name changed from ING America Insurance Holding, Inc.) ING U.S., Inc. is an indirect wholly owned subsidiary of ING Groep, N.V. (“ING”), a global financial services holding company based in The Netherlands. ING has announced the anticipated separation of its global banking and insurance businesses. While all options for effecting this separation remain open, ING has announced that the base case for this separation includes an initial public offering (“IPO”) of ING U.S., Inc. which together with its subsidiaries, constitutes ING's U.S.-based retirement, investment management, and insurance operations. ING U.S., Inc. filed a registration statement on Form S-1 with the U.S. Securities and Exchange Commission (“SEC”) on November 9, 2012, which was amended on January 23, 2013 and March 19, 2013, in connection with the proposed IPO of its common stock. The Account is registered as a unit investment trust with the SEC under the Investment Company Act of 1940, as amended. ReliaStar Life provides for variable accumulation and benefits under the Contracts by crediting annuity considerations to one or more divisions within the Account or a fixed account (an investment option in the Company’s general account), as directed by the contract owners. The portion of the Account’s assets applicable to Contracts will not be charged with liabilities arising out of any other business ReliaStar Life may conduct, but obligations of the Account, including the promise to make benefit payments, are obligations of ReliaStar Life. Under applicable insurance law, the assets and liabilities of the Account are clearly identified and distinguished from the other assets and liabilities of ReliaStar Life. At December 31, 2012, the Account had 102 investment divisions (the “Divisions”), 16 of which invest in an independently managed mutual fund portfolio and 86 of which invest in a mutual fund portfolio advised by affiliates, either ING Investments, LLC (“IIL”) or Directed Services LLC (“DSL”). The assets in each Division are invested in shares of a designated mutual fund (“Fund”) of various investment trusts (the “Trusts”). Investment Divisions with asset balances at December 31, 2012, and related Trusts are as follows: American Funds Insurance Series: Fidelity® Variable Insurance Products II: American Funds Insurance Series® Growth Fund - Fidelity® VIP Contrafund® Portfolio - Initial Class Class 2 Fidelity® VIP Index 500 Portfolio - Initial Class American Funds Insurance Series® Growth-Income Fidelity® Variable Insurance Products V: Fund - Class 2 Fidelity® VIP Investment Grade Bond Portfolio - American Funds Insurance Series® International Initial Class Fund - Class 2 Fidelity® VIP Money Market Portfolio - Initial Class Fidelity® Variable Insurance Products: Franklin Templeton Variable Insurance Products Trust: Fidelity® VIP Equity-Income Portfolio - Initial Class Franklin Small Cap Value Securities Fund - Class 2 70 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements ING Balanced Portfolio, Inc.: ING Partners, Inc. (continued): ING Balanced Portfolio - Class I ING Davis New York Venture Portfolio - Initial Class ING Intermediate Bond Portfolio: ING Davis New York Venture Portfolio - Service Class ING Intermediate Bond Portfolio - Class I ING Fidelity® VIP Contrafund® Portfolio - Service ING Investors Trust: Class ING BlackRock Large Cap Growth Portfolio - ING Fidelity® VIP Equity-Income Portfolio - Service Institutional Class Class ING BlackRock Large Cap Growth Portfolio - Service ING Fidelity® VIP Mid Cap Portfolio - Service Class Class ING Global Bond Portfolio - Service Class ING Clarion Global Real Estate Portfolio - ING Growth and Income Core Portfolio - Service Class Institutional Class ING Invesco Van Kampen Comstock Portfolio - Initial ING FMR SM Diversified Mid Cap Portfolio - Class Institutional Class ING Invesco Van Kampen Comstock Portfolio - Service ING FMR SM Diversified Mid Cap Portfolio - Service Class Class ING Invesco Van Kampen Equity and Income Portfolio - ING Global Resources Portfolio - Service Class Initial Class ING Invesco Van Kampen Growth and Income ING Invesco Van Kampen Equity and Income Portfolio - Portfolio - Service Class Service Class ING Invesco Van Kampen Growth and Income ING JPMorgan Mid Cap Value Portfolio - Initial Class Portfolio - Service 2 Class ING JPMorgan Mid Cap Value Portfolio - Service Class ING JPMorgan Emerging Markets Equity Portfolio - ING Oppenheimer Global Portfolio - Initial Class Service Class ING Oppenheimer Global Portfolio - Service Class ING JPMorgan Small Cap Core Equity Portfolio - ING PIMCO Total Return Portfolio - Initial Class Institutional Class ING PIMCO Total Return Portfolio - Service Class ING Large Cap Growth Portfolio - Institutional Class ING Pioneer High Yield Portfolio - Initial Class ING Large Cap Growth Portfolio - Service Class ING Solution 2015 Portfolio - Initial Class ING Large Cap Value Portfolio - Institutional Class ING Solution 2015 Portfolio - Service Class ING Limited Maturity Bond Portfolio - Service Class ING Solution 2025 Portfolio - Initial Class ING Liquid Assets Portfolio - Institutional Class ING Solution 2025 Portfolio - Service Class ING Marsico Growth Portfolio - Institutional Class ING Solution 2035 Portfolio - Initial Class ING Marsico Growth Portfolio - Service Class ING Solution 2035 Portfolio - Service Class ING MFS Total Return Portfolio - Service Class ING Solution 2045 Portfolio - Initial Class ING MFS Total Return Portfolio - Service 2 Class ING Solution 2045 Portfolio - Service Class ING Pioneer Fund Portfolio - Service Class ING Solution Income Portfolio - Initial Class ING Pioneer Mid Cap Value Portfolio - Service Class ING Solution Income Portfolio - Service Class ING T. Rowe Price Capital Appreciation Portfolio - ING T. Rowe Price Diversified Mid Cap Growth Service Class Portfolio - Initial Class ING T. Rowe Price Equity Income Portfolio - ING T. Rowe Price Diversified Mid Cap Growth Institutional Class Portfolio - Service Class ING T. Rowe Price Equity Income Portfolio - Service ING T. Rowe Price Growth Equity Portfolio - Initial Class Class ING T. Rowe Price International Stock Portfolio - ING T. Rowe Price Growth Equity Portfolio - Service Institutional Class Class ING U.S. Stock Index Portfolio - Institutional Class ING Templeton Foreign Equity Portfolio - Initial Class ING Money Market Portfolio: ING Templeton Foreign Equity Portfolio - Service Class ING Money Market Portfolio - Class I ING UBS U.S. Large Cap Equity Portfolio - Initial Class ING Partners, Inc.: ING UBS U.S. Large Cap Equity Portfolio - Service ING American Century Small-Mid Cap Value Class Portfolio - Initial Class ING Strategic Allocation Portfolios, Inc.: ING American Century Small-Mid Cap Value ING Strategic Allocation Conservative Portfolio - Class I Portfolio - Service Class ING Strategic Allocation Growth Portfolio - Class I ING Baron Growth Portfolio - Initial Class ING Strategic Allocation Moderate Portfolio - Class I ING Baron Growth Portfolio - Service Class 71 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements ING Variable Funds: ING Variable Products Trust: ING Growth and Income Portfolio - Class I ING International Value Portfolio - Class I ING Variable Portfolios, Inc.: ING MidCap Opportunities Portfolio - Class I ING BlackRock Science and Technology ING SmallCap Opportunities Portfolio - Class I Opportunities Portfolio - Class I Lord Abbett Series Fund, Inc.: ING Index Plus LargeCap Portfolio - Class I Lord Abbett Series Fund - Mid-Cap Stock Portfolio - ING Index Plus MidCap Portfolio - Class I Class VC ING Index Plus SmallCap Portfolio - Class I Neuberger Berman Advisers Management Trust: ING International Index Portfolio - Class I Neuberger Berman AMT Socially Responsive ING International Index Portfolio - Class S Portfolio® - Class I ING Russell TM Large Cap Growth Index Portfolio - Oppenheimer Variable Account Funds: Class I Oppenheimer Main Street Small- & Mid-Cap ING Russell TM Large Cap Index Portfolio - Class I Fund®/VA ING Russell TM Mid Cap Growth Index Portfolio - PIMCO Variable Insurance Trust: Class S PIMCO Real Return Portfolio - Administrative Class ING Small Company Portfolio - Class I Pioneer Variable Contracts Trust: Pioneer High Yield VCT Portfolio - Class I Wanger Advisors Trust: Wanger Select Wanger USA The names of certain Divisions were changed during 2012. The following is a summary of current and former names for those Divisions: Current Name Former Name ING Partners, Inc.: ING Partners, Inc.: ING Baron Growth Portfolio - Initial Class ING Baron Small Cap Growth Portfolio - Initial Class ING Baron Growth Portfolio - Service Class ING Baron Small Cap Growth Portfolio - Service Class ING Growth and Income Core Portfolio - Service Class ING Thornburg Value Portfolio - Service Class Lord Abbett Series Fund, Inc.: Lord Abbett Series Fund, Inc.: Lord Abbett Series Fund - Mid-Cap Stock Portfolio - Lord Abbett Series Fund - Mid-Cap Value Portfolio - Class VC Class VC During 2012, the following Divisions were closed to contract owners: ING Investors Trust: ING Artio Foreign Portfolio - Service Class ING Artio Foreign Portfolio - Service 2 Class 2. Significant Accounting Policies The following is a summary of the significant accounting policies of the Account: Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from reported results using those estimates. 72 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investments Investments are made in shares of a Division and are recorded at fair value, determined by the net asset value per share of the respective Division. Investment transactions in each Division are recorded on the trade date. Distributions of net investment income and capital gains from each Division are recognized on the ex-distribution date. Realized gains and losses on redemptions of the shares of the Division are determined on a first-in, first-out basis. The difference between cost and current fair value of investments owned on the day of measurement is recorded as unrealized appreciation or depreciation of investments. Federal Income Taxes Operations of the Account form a part of, and are taxed with, the total operations of ReliaStar Life, which is taxed as a life insurance company under the Internal Revenue Code (IRC). Under the current provisions of the IRC, the Company does not expect to incur federal income taxes on the earnings of the Account to the extent the earnings are credited to contract owners. Accordingly, earnings and realized capital gains of the Account attributable to the contract owners are excluded in the determination of the federal income tax liability of ReliaStar Life, and no charge is being made to the Account for federal income taxes for these amounts. The Company will review this tax accounting in the event of changes in the tax law. Such changes in the law may result in a charge for federal income taxes. Contract Owner Reserves The annuity reserves of the Account are represented by net assets on the Statements of Assets and Liabilities and are equal to the aggregate account values of the contract owners invested in the Account Divisions. Net assets allocated to contracts in the payout period are computed according to the industry standard mortality tables. The assumed investment return is elected by the annuitant and may vary from 3.5% to 5.0%. The mortality risk is fully borne by the Company to the extent that benefits to be paid to the contract owners exceed their account values, ReliaStar Life will contribute additional funds to the benefit proceeds. Conversely, if amounts allocated exceed amounts required, transfers may be made to ReliaStar Life. Prior to the annuity date, the Contracts are redeemable for the net cash surrender value of the Contracts. Changes from Principal Transactions Included in Changes from Principal Transactions on the Statements of Changes in Net Assets are items which relate to contract owner activity, including deposits, surrenders and withdrawals, benefits, and contract charges. Also included are transfers between the fixed account and the Divisions, transfers between Divisions, and transfers to (from) ReliaStar Life related to gains and losses resulting from actual mortality experience (the full responsibility for which is assumed by ReliaStar Life). Any net unsettled transactions 73 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements as of the reporting date are included in Payable to related parties on the Statements of Assets and Liabilities. Subsequent Events The Account has evaluated subsequent events for recognition and disclosure through the date the financial statements as of December 31, 2012 and for the years ended December 31, 2012 and 2011, were issued. 3. Financial Instruments The Account invests assets in shares of open-end mutual funds, which process orders to purchase and redeem shares on a daily basis at the fund's next computed net asset values (“NAV”). The fair value of the Account’s assets is based on the NAVs of mutual funds, which are obtained from the custodian and reflect the fair values of the mutual fund investments. The NAV is calculated daily upon close of the New York Stock Exchange and is based on the fair values of the underlying securities. The Account’s financial assets are recorded at fair value on the Statements of Assets and Liabilities and are categorized as Level 1 as of December 31, 2012 based on the priority of the inputs to the valuation technique below. There were no transfers among the levels for the year ended December 31, 2012. The Account had no financial liabilities as of December 31, 2012. The Account categorizes its financial instruments into a three-level hierarchy based on the priority of the inputs to the valuation technique. The fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). If the inputs used to measure fair value fall within different levels of the hierarchy, the category level is based on the lowest priority level input that is significant to the fair value measurement of the instrument. § Level 1 - Unadjusted quoted prices for identical assets or liabilities in an active market. The Account defines an active market as a market in which transactions take place with sufficient frequency and volume to provide pricing information on an ongoing basis. § Level 2 - Quoted prices in markets that are not active or valuation techniques that require inputs that are observable either directly or indirectly for substantially the full term of the asset or liability. Level 2 inputs include the following: a) Quoted prices for similar assets or liabilities in active markets; b) Quoted prices for identical or similar assets or liabilities in non-active markets; c) Inputs other than quoted market prices that are observable; and d) Inputs that are derived principally from or corroborated by observable market data through correlation or other means. 74 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements § Level 3 - Prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. These valuations, whether derived internally or obtained from a third party, use critical assumptions that are not widely available to estimate market participant expectations in valuing the asset or liability. 4. Charges and Fees Under the terms of the Contracts, certain charges and fees are incurred by the Contracts to cover ReliaStar Life’s expenses in connection with the issuance and administration of the Contracts. Following is a summary of these charges and fees: Mortality and Expense Risk Charges ReliaStar Life assumes mortality and expense risks related to the operations of the Account and, in accordance with the terms of the Contracts, deducts a daily charge from the assets of the Account. Daily charges are deducted at annual rates of up to 1.40% of the average daily net asset value of each Division of the Account to cover these risks, as specified in the Contracts. These charges are assessed through a reduction in unit values. Asset Based Administrative Charges A daily charge to cover administrative expenses of the Account is deducted at an annual rate of up to 0.20% of the assets attributable to the Contracts. These charges are assessed through a reduction in unit values. Contract Maintenance Charges An annual Contract maintenance fee of up to $35 may be deducted from the accumulation value of Contracts to cover ongoing administrative expenses, as specified in the Contracts. These charges are assessed through the redemption of units. Contingent Deferred Sales Charges For certain Contracts, a contingent deferred sales charge (“Surrender Charge”) is imposed as a percentage that ranges up to 8.00% of each premium payment if the Contract is surrendered or an excess partial withdrawal is taken as specified in the Contract. These charges are assessed through the redemption of units. Transfer Charges A transfer charge of up to $25 may be imposed on each transfer between Divisions in excess of twelve transfers in any one calendar year. These charges are assessed through the redemption of units. 75 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Premium Taxes For certain Contracts, premium taxes are deducted, where applicable, from the accumulation value of each Contract. The amount and timing of the deduction depends on the contract owners state of residence and currently ranges up to 4.00% of premiums. These charges are assessed through the redemption of units. Other Contract Charges Certain Contracts contain optional riders that are available for an additional charge, such as minimum guaranteed accumulation benefits and minimum guaranteed withdrawal benefits. The amounts charged for these optional benefits vary based on a number of factors and are defined in the Contracts. These charges are assessed through either a reduction in unit values or the redemption of units. Fees Waived by ReliaStar Life Certain charges and fees for various types of Contracts may be waived by ReliaStar Life. ReliaStar Life reserves the right to discontinue these waivers at its discretion or to conform with the changes in the law. 5. Related Party Transactions During the year ended December 31, 2012, management fees were paid indirectly to DSL, an affiliate of the Company, in its capacity as investment adviser to ING Investors Trust and ING Partners, Inc. The Trusts advisory agreement provided for a fee at annual rates up to 1.25% of the average net assets of each respective Fund. Management fees were also paid indirectly to IIL, an affiliate of the Company, in its capacity as investment adviser to ING Balanced Portfolio, Inc., ING Intermediate Bond Portfolio, ING Money Market Portfolio, ING Strategic Allocation Portfolios, Inc., ING Variable Funds, ING Variable Portfolios, Inc., and ING Variable Products Trust. The Trusts advisory agreement provided for a fee at annual rates ranging from 0.08% to 0.95% of the average net assets of each respective Fund of the Trust. 76 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 6. Purchases and Sales of Investment Securities The aggregate cost of purchases and proceeds from sales of investments for the year ended December 31, 2012 follow: Purchases Sales (Dollars in thousands) American Funds Insurance Series: American Funds Insurance Series® Growth Fund - Class 2 $ 1,094 $ 812 American Funds Insurance Series® Growth-Income Fund - Class 2 American Funds Insurance Series® International Fund - Class 2 Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Initial Class Fidelity® Variable Insurance Products II: Fidelity® VIP Contrafund® Portfolio - Initial Class Fidelity® VIP Index 500 Portfolio - Initial Class Fidelity® Variable Insurance Products V: Fidelity® VIP Investment Grade Bond Portfolio - Initial Class Fidelity® VIP Money Market Portfolio - Initial Class Franklin Templeton Variable Insurance Products Trust: Franklin Small Cap Value Securities Fund - Class 2 ING Balanced Portfolio, Inc.: ING Balanced Portfolio - Class I 18 ING Intermediate Bond Portfolio: ING Intermediate Bond Portfolio - Class I ING Investors Trust: ING Artio Foreign Portfolio - Service Class ING Artio Foreign Portfolio - Service 2 Class 22 ING BlackRock Large Cap Growth Portfolio - Institutional Class ING BlackRock Large Cap Growth Portfolio - Service Class 16 12 ING Clarion Global Real Estate Portfolio - Institutional Class ING FMR SM Diversified Mid Cap Portfolio - Institutional Class 14 24 ING FMR SM Diversified Mid Cap Portfolio - Service Class ING Global Resources Portfolio - Service Class ING Invesco Van Kampen Growth and Income Portfolio - Service Class ING Invesco Van Kampen Growth and Income Portfolio - Service 2 Class 22 4 ING JPMorgan Emerging Markets Equity Portfolio - Service Class ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class ING Large Cap Growth Portfolio - Institutional Class ING Large Cap Growth Portfolio - Service Class 43 2 ING Large Cap Value Portfolio - Institutional Class ING Limited Maturity Bond Portfolio - Service Class ING Liquid Assets Portfolio - Institutional Class ING Marsico Growth Portfolio - Institutional Class ING Marsico Growth Portfolio - Service Class 8 20 ING MFS Total Return Portfolio - Service Class ING MFS Total Return Portfolio - Service 2 Class 51 ING Pioneer Fund Portfolio - Service Class 47 45 77 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Purchases Sales (Dollars in thousands) ING Investors Trust (continued): ING Pioneer Mid Cap Value Portfolio - Service Class $ 67 $ 138 ING T. Rowe Price Capital Appreciation Portfolio - Service Class ING T. Rowe Price Equity Income Portfolio - Institutional Class ING T. Rowe Price Equity Income Portfolio - Service Class ING T. Rowe Price International Stock Portfolio - Institutional Class ING U.S. Stock Index Portfolio - Institutional Class ING Money Market Portfolio: ING Money Market Portfolio - Class I ING Partners, Inc.: ING American Century Small-Mid Cap Value Portfolio - Initial Class ING American Century Small-Mid Cap Value Portfolio - Service Class 31 15 ING Baron Growth Portfolio - Initial Class ING Baron Growth Portfolio - Service Class 15 42 ING Davis New York Venture Portfolio - Initial Class ING Davis New York Venture Portfolio - Service Class 13 2 ING Fidelity® VIP Contrafund® Portfolio - Service Class ING Fidelity® VIP Equity-Income Portfolio - Service Class 28 59 ING Fidelity® VIP Mid Cap Portfolio - Service Class 55 ING Global Bond Portfolio - Service Class 98 ING Growth and Income Core Portfolio - Service Class 13 24 ING Invesco Van Kampen Comstock Portfolio - Initial Class ING Invesco Van Kampen Comstock Portfolio - Service Class 12 15 ING Invesco Van Kampen Equity and Income Portfolio - Initial Class ING Invesco Van Kampen Equity and Income Portfolio - Service Class 25 22 ING JPMorgan Mid Cap Value Portfolio - Initial Class ING JPMorgan Mid Cap Value Portfolio - Service Class 42 58 ING Oppenheimer Global Portfolio - Initial Class ING Oppenheimer Global Portfolio - Service Class ING PIMCO Total Return Portfolio - Initial Class ING PIMCO Total Return Portfolio - Service Class ING Pioneer High Yield Portfolio - Initial Class ING Solution 2015 Portfolio - Initial Class ING Solution 2015 Portfolio - Service Class 82 ING Solution 2025 Portfolio - Initial Class ING Solution 2025 Portfolio - Service Class 81 ING Solution 2035 Portfolio - Initial Class ING Solution 2035 Portfolio - Service Class 43 11 ING Solution 2045 Portfolio - Initial Class 64 ING Solution 2045 Portfolio - Service Class 73 13 ING Solution Income Portfolio - Initial Class ING Solution Income Portfolio - Service Class 77 10 ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Service Class 53 33 ING T. Rowe Price Growth Equity Portfolio - Initial Class ING T. Rowe Price Growth Equity Portfolio - Service Class 29 ING Templeton Foreign Equity Portfolio - Initial Class ING Templeton Foreign Equity Portfolio - Service Class 55 78 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Purchases Sales (Dollars in thousands) ING Partners, Inc. (continued): ING UBS U.S. Large Cap Equity Portfolio - Initial Class $ 143 $ 506 ING UBS U.S. Large Cap Equity Portfolio - Service Class 3 - ING Strategic Allocation Portfolios, Inc.: ING Strategic Allocation Conservative Portfolio - Class I ING Strategic Allocation Growth Portfolio - Class I ING Strategic Allocation Moderate Portfolio - Class I ING Variable Funds: ING Growth and Income Portfolio - Class I ING Variable Portfolios, Inc.: ING BlackRock Science and Technology Opportunities Portfolio - Class I ING Index Plus LargeCap Portfolio - Class I ING Index Plus MidCap Portfolio - Class I ING Index Plus SmallCap Portfolio - Class I ING International Index Portfolio - Class I 75 ING International Index Portfolio - Class S 9 4 ING Russell Large Cap Growth Index Portfolio - Class I ING Russell Large Cap Index Portfolio - Class I ING Russell Mid Cap Growth Index Portfolio - Class S ING Small Company Portfolio - Class I 6 10 ING Variable Products Trust: ING International Value Portfolio - Class I ING MidCap Opportunities Portfolio - Class I ING SmallCap Opportunities Portfolio - Class I Lord Abbett Series Fund, Inc.: Lord Abbett Series Fund - Mid-Cap Stock Portfolio - Class VC Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Socially Responsive Portfolio® - Class I Oppenheimer Variable Account Funds: Oppenheimer Main Street Small- & Mid-Cap Fund®/VA 47 17 PIMCO Variable Insurance Trust: PIMCO Real Return Portfolio - Administrative Class Pioneer Variable Contracts Trust: Pioneer High Yield VCT Portfolio - Class I Wanger Advisors Trust: Wanger Select Wanger USA 79 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 7. Changes in Units The net changes in units outstanding follow: Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) American Funds Insurance Series: American Funds Insurance Series® Growth Fund - Class 2 American Funds Insurance Series® Growth-Income Fund - Class 2 American Funds Insurance Series® International Fund - Class 2 Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Initial Class Fidelity® Variable Insurance Products II: Fidelity® VIP Contrafund® Portfolio - Initial Class Fidelity® VIP Index 500 Portfolio - Initial Class Fidelity® Variable Insurance Products V: Fidelity® VIP Investment Grade Bond Portfolio - Initial Class Fidelity® VIP Money Market Portfolio - Initial Class Franklin Templeton Variable Insurance Products Trust: Franklin Small Cap Value Securities Fund - Class 2 ING Balanced Portfolio, Inc.: ING Balanced Portfolio - Class I 2 ING Intermediate Bond Portfolio: ING Intermediate Bond Portfolio - Class I ING Investors Trust: ING Artio Foreign Portfolio - Service Class - ING Artio Foreign Portfolio - Service 2 Class - ING BlackRock Large Cap Growth Portfolio - Institutional Class ING BlackRock Large Cap Growth Portfolio - Service Class ING Clarion Global Real Estate Portfolio - Institutional Class ING FMR SM Diversified Mid Cap Portfolio - Institutional Class 7 ING FMR SM Diversified Mid Cap Portfolio - Service Class ING Global Resources Portfolio - Service Class ING Invesco Van Kampen Growth and Income Portfolio - Service Class 80 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Investors Trust (continued): ING Invesco Van Kampen Growth and Income Portfolio - Service 2 Class 1,737 296 1,441 3,599 868 2,731 ING JPMorgan Emerging Markets Equity Portfolio - Service Class 88,243 110,301 (22,058) 98,135 97,654 481 ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class 76,613 221,445 (144,832) 101,782 248,270 (146,488) ING Large Cap Growth Portfolio - Institutional Class 105,181 237,621 (132,440) 1,763,727 229,634 1,534,093 ING Large Cap Growth Portfolio - Service Class 3,886 192 3,694 5,711 1,147 4,564 ING Large Cap Value Portfolio - Institutional Class 50,604 46,472 4,132 135,988 64,401 71,587 ING Limited Maturity Bond Portfolio - Service Class 94,992 100,686 (5,694) 85,944 159,746 (73,802) ING Liquid Assets Portfolio - Institutional Class 73,214 66,548 6,666 92,585 67,029 25,556 ING Marsico Growth Portfolio - Institutional Class 14,715 11,873 2,842 16,276 15,500 776 ING Marsico Growth Portfolio - Service Class 716 1,685 (969) 1,129 3,482 (2,353) ING MFS Total Return Portfolio - Service Class 49,681 47,917 1,764 55,054 37,291 17,763 ING MFS Total Return Portfolio - Service 2 Class 7,960 2,731 5,229 7,189 5,228 1,961 ING Pioneer Fund Portfolio - Service Class 4,265 4,062 203 10,634 8,024 2,610 ING Pioneer Mid Cap Value Portfolio - Service Class 6,411 12,067 (5,656) 9,100 3,808 5,292 ING T. Rowe Price Capital Appreciation Portfolio - Service Class 405,430 214,513 190,917 357,853 188,081 169,772 ING T. Rowe Price Equity Income Portfolio - Institutional Class 60,962 65,458 (4,496) 75,695 66,004 9,691 ING T. Rowe Price Equity Income Portfolio - Service Class 10,466 6,193 4,273 15,778 14,530 1,248 ING T. Rowe Price International Stock Portfolio - Institutional Class 80,005 176,138 (96,133) 86,449 199,416 (112,967) ING U.S. Stock Index Portfolio - Institutional Class 16,538 10,399 6,139 16,189 3,096 13,093 ING Money Market Portfolio: ING Money Market Portfolio - Class I 20,118 14,044 6,074 24,741 42,295 (17,554) ING Partners, Inc.: ING American Century Small-Mid Cap Value Portfolio - Initial Class 17,345 16,505 840 85,900 84,037 1,863 ING American Century Small-Mid Cap Value Portfolio - Service Class 1,522 1,068 454 2,554 1,974 580 ING Baron Growth Portfolio - Initial Class 26,119 35,562 (9,443) 38,414 31,922 6,492 ING Baron Growth Portfolio - Service Class 1,416 3,211 (1,795) 5,093 6,819 (1,726) ING Davis New York Venture Portfolio - Initial Class 19,503 15,224 4,279 25,922 22,783 3,139 ING Davis New York Venture Portfolio - Service Class 1,281 161 1,120 2,328 5,745 (3,417) 81 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Partners, Inc. (continued): ING Fidelity® VIP Contrafund® Portfolio - Service Class 14,243 21,248 (7,005) 29,119 33,544 (4,425) ING Fidelity® VIP Equity-Income Portfolio - Service Class 3,097 6,026 (2,929) 10,425 9,831 594 ING Fidelity® VIP Mid Cap Portfolio - Service Class 4,717 8,646 (3,929) 4,882 5,850 (968) ING Global Bond Portfolio - Service Class 6,433 7,433 (1,000) 11,738 13,945 (2,207) ING Growth and Income Core Portfolio - Service Class 1,354 2,396 (1,042) 3,458 3,367 91 ING Invesco Van Kampen Comstock Portfolio - Initial Class 31,327 68,680 (37,353) 56,896 50,361 6,535 ING Invesco Van Kampen Comstock Portfolio - Service Class 1,096 1,323 (227) 1,887 7,883 (5,996) ING Invesco Van Kampen Equity and Income Portfolio - Initial Class 54,617 107,761 (53,144) 62,423 117,077 (54,654) ING Invesco Van Kampen Equity and Income Portfolio - Service Class 1,973 1,809 164 8,076 8,577 (501) ING JPMorgan Mid Cap Value Portfolio - Initial Class 39,539 54,274 (14,735) 51,780 50,809 971 ING JPMorgan Mid Cap Value Portfolio - Service Class 3,242 4,334 (1,092) 5,121 11,620 (6,499) ING Oppenheimer Global Portfolio - Initial Class 116,978 306,901 (189,923) 137,002 334,248 (197,246) ING Oppenheimer Global Portfolio - Service Class 9,932 11,250 (1,318) 11,951 6,996 4,955 ING PIMCO Total Return Portfolio - Initial Class 284,779 180,396 104,383 246,478 165,447 81,031 ING PIMCO Total Return Portfolio - Service Class 26,685 19,828 6,857 58,832 37,777 21,055 ING Pioneer High Yield Portfolio - Initial Class 86,547 82,303 4,244 246,857 266,808 (19,951) ING Solution 2015 Portfolio - Initial Class 99,390 24,856 74,534 83,388 31,381 52,007 ING Solution 2015 Portfolio - Service Class 18,965 6,503 12,462 27,920 12,396 15,524 ING Solution 2025 Portfolio - Initial Class 87,101 70,990 16,111 86,690 21,499 65,191 ING Solution 2025 Portfolio - Service Class 8,618 7,011 1,607 16,605 6,745 9,860 ING Solution 2035 Portfolio - Initial Class 65,845 14,874 50,971 88,167 14,494 73,673 ING Solution 2035 Portfolio - Service Class 3,711 1,192 2,519 4,303 3,224 1,079 ING Solution 2045 Portfolio - Initial Class 47,844 8,568 39,276 66,378 27,442 38,936 ING Solution 2045 Portfolio - Service Class 5,757 862 4,895 7,072 1,152 5,920 ING Solution Income Portfolio - Initial Class 14,160 37,468 (23,308) 25,006 40,221 (15,215) ING Solution Income Portfolio - Service Class 5,444 565 4,879 8,211 3,312 4,899 ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class 161,459 468,648 (307,189) 177,190 507,615 (330,425) ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Service Class 2,729 2,362 367 3,357 890 2,467 ING T. Rowe Price Growth Equity Portfolio - Initial Class 40,060 42,006 (1,946) 52,747 67,591 (14,844) ING T. Rowe Price Growth Equity Portfolio - Service Class 10,471 2,112 8,359 7,520 3,631 3,889 ING Templeton Foreign Equity Portfolio - Initial Class 497,644 61,942 435,702 55,623 25,786 29,837 ING Templeton Foreign Equity Portfolio - Service Class 54,324 7,900 46,424 5,936 4,488 1,448 82 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) ING Partners, Inc. (continued): ING UBS U.S. Large Cap Equity Portfolio - Initial Class ING UBS U.S. Large Cap Equity Portfolio - Service Class 10 ING Strategic Allocation Portfolios, Inc.: ING Strategic Allocation Conservative Portfolio - Class I ING Strategic Allocation Growth Portfolio - Class I ING Strategic Allocation Moderate Portfolio - Class I ING Variable Funds: ING Growth and Income Portfolio - Class I ING Variable Portfolios, Inc.: ING BlackRock Science and Technology Opportunities Portfolio - Class I ING Index Plus LargeCap Portfolio - Class I ING Index Plus MidCap Portfolio - Class I ING Index Plus SmallCap Portfolio - Class I ING International Index Portfolio - Class I ING International Index Portfolio - Class S ING Russell Large Cap Growth Index Portfolio - Class I ING Russell Large Cap Index Portfolio - Class I ING Russell Mid Cap Growth Index Portfolio - Class S ING Small Company Portfolio - Class I - ING Variable Products Trust: ING International Value Portfolio - Class I ING MidCap Opportunities Portfolio - Class I ING SmallCap Opportunities Portfolio - Class I Lord Abbett Series Fund, Inc.: Lord Abbett Series Fund - Mid-Cap Stock Portfolio - Class VC Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Socially Responsive Portfolio® - Class I Oppenheimer Variable Account Funds: Oppenheimer Main Street Small- & Mid-Cap Fund®/VA 83 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Year Ended December 31 Units Units Net Increase Units Units Net Increase Issued Redeemed (Decrease) Issued Redeemed (Decrease) PIMCO Variable Insurance Trust: PIMCO Real Return Portfolio - Administrative Class Pioneer Variable Contracts Trust: Pioneer High Yield VCT Portfolio - Class I Wanger Advisors Trust: Wanger Select Wanger USA 84 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements 8. Financial Highlights A summary of unit values, units outstanding, and net assets for variable annuity Contracts, expense ratios, excluding expenses of underlying Funds, investment income ratios, and total return for the years ending December 31, 2012, 2011, 2010, 2009, and 2008, follows: Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) American Funds Insurance Series® Growth Fund - Class 2 $10.11 $ 10,664 0.84% 1.40% 16.34% $8.69 $ 8,859 0.66% 1.40% -5.65% $9.21 $ 8,340 0.73% 1.40% 17.03% $7.87 $ 6,501 0.72% 1.40% 37.59% $5.72 $ 2,959 1.32% 1.40% -44.79% American Funds Insurance Series® Growth-Income Fund - Class 2 $9.58 $ 7,348 1.68% 1.40% 15.84% $8.27 $ 6,321 1.69% 1.40% -3.16% $8.54 $ 5,777 1.55% 1.40% 9.91% $7.77 $ 4,429 1.78% 1.40% 29.28% $6.01 $ 2,072 2.37% 1.40% -38.67% American Funds Insurance Series® International Fund - Class 2 $9.13 $ 7,008 1.53% 1.40% 16.31% $7.85 $ 5,950 1.95% 1.40% -15.14% $9.25 $ 6,281 2.10% 1.40% 5.71% $8.75 $ 4,689 1.73% 1.40% 41.13% $6.20 $ 2,132 2.86% 1.40% -42.96% Fidelity® VIP Equity-Income Portfolio - Initial Class $24.02 $ 29,052 3.11% 1.40% 15.65% $20.77 $ 27,893 2.44% 1.40% -0.43% $20.86 $ 31,601 1.73% 1.40% 13.55% $18.37 $ 31,101 2.18% 1.40% 28.37% $14.31 $ 25,740 2.38% 1.40% -43.44% Fidelity® VIP Contrafund® Portfolio - Initial Class $34.66 $ 65,557 1.36% 1.40% 14.81% $30.19 $ 62,488 1.00% 1.40% -3.88% $31.41 $ 70,904 1.17% 1.40% 15.61% $27.17 $ 67,270 1.35% 1.40% 33.78% $20.31 $ 52,655 0.97% 1.40% -43.30% 85 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) Fidelity® VIP Index 500 Portfolio - Initial Class $25.70 $ 72,040 2.11% 1.40% 14.32% $22.48 $ 68,716 1.92% 1.40% 0.63% $22.34 $ 75,026 1.85% 1.40% 13.40% $19.70 $ 72,083 2.43% 1.40% 24.84% $15.78 $ 61,150 2.10% 1.40% -37.87% Fidelity® VIP Investment Grade Bond Portfolio - Initial Class $18.23 $ 15,848 2.34% 1.40% 4.41% $17.46 $ 15,389 3.14% 1.40% 5.88% $16.49 $ 16,041 3.55% 1.40% 6.25% $15.52 $ 15,980 8.53% 1.40% 14.12% $13.60 $ 15,301 4.36% 1.40% -4.56% Fidelity® VIP Money Market Portfolio - Initial Class $10.34 to $13.37 $ 9,063 0.13% 1.40% -1.26% to -1.24% $10.47 to $13.54 $ 9,111 0.11% 1.40% -1.31% to -1.23% $10.60 to $13.72 $ 9,588 0.18% 1.40% -1.21% to -1.15% $10.73 to $13.88 $ 11,415 0.74% 1.40% -0.65% to -0.64% $10.80 to $13.97 $ 13,860 2.94% 1.40% 1.60% Franklin Small Cap Value Securities Fund - Class 2 $14.36 $ 3,316 0.78% 1.40% 16.75% $12.30 $ 2,815 0.74% 1.40% -5.09% $12.96 $ 2,840 0.77% 1.40% 26.44% $10.25 $ 2,081 1.53% 1.40% 27.33% $8.05 $ 1,312 1.20% 1.40% -33.91% ING Balanced Portfolio - Class I 43 $12.29 $ 527 3.27% 1.40% 12.14% 52 $10.96 $ 575 2.92% 1.40% -2.75% 64 $11.27 $ 726 2.78% 1.40% 12.59% 71 $10.01 $ 715 4.48% 1.40% 17.49% 84 $8.52 $ 712 3.99% 1.40% -29.06% 86 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Intermediate Bond Portfolio - Class I $13.38 $ 3,830 4.92% 1.40% 7.82% $12.41 $ 2,998 4.75% 1.40% 6.07% $11.70 $ 2,565 5.17% 1.40% 8.33% $10.80 $ 2,269 6.59% 1.40% 9.98% $9.82 $ 2,103 6.95% 1.40% -9.74% ING BlackRock Large Cap Growth Portfolio - Institutional Class $9.35 $ 12,113 0.76% 1.40% 13.20% $8.26 $ 11,623 0.61% 1.40% -2.71% $8.49 $ 12,882 0.47% 1.40% 12.01% $7.58 $ 12,298 0.58% 1.40% 28.91% $5.88 $ 9,817 0.21% 1.40% -39.82% ING BlackRock Large Cap Growth Portfolio - Service Class 12 $9.22 $ 109 1.00% 1.40% 12.85% 11 $8.17 $ 92 - 1.40% -2.97% 7 $8.42 $ 61 - 1.40% 11.82% 7 $7.53 $ 56 - 1.40% 28.50% 5 $5.86 $ 29 - 1.40% -39.90% ING Clarion Global Real Estate Portfolio - Institutional Class $11.63 $ 4,679 0.80% 1.40% 24.25% $9.36 $ 3,603 3.82% 1.40% -6.40% $10.00 $ 3,933 8.72% 1.40% 14.68% $8.72 $ 3,291 2.48% 1.40% 31.92% $6.61 $ 2,271 (a) 1.40% (a) ING FMR SM Diversified Mid Cap Portfolio - Institutional Class 9 $11.78 $ 110 0.93% 1.40% 13.38% 10 $10.39 $ 105 - 1.40% -11.95% 10 $11.80 $ 119 - 1.40% 26.75% 8 $9.31 $ 78 - 1.40% 37.72% 4 $6.76 $ 26 - 1.40% -39.86% 87 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING FMR SM Diversified Mid Cap Portfolio - Service Class $15.50 $ 2,120 0.64% 1.40% 12.97% $13.72 $ 1,968 0.20% 1.40% -12.16% $15.62 $ 2,077 0.17% 1.40% 26.58% $12.34 $ 1,355 0.46% 1.40% 37.26% 90 $8.99 $ 806 0.82% 1.40% -39.99% ING Global Resources Portfolio - Service Class $11.55 $ 7,642 0.76% 1.40% -4.23% $12.06 $ 8,497 0.59% 1.40% -10.40% $13.46 $ 9,123 0.88% 1.40% 19.96% $11.22 $ 7,717 0.29% 1.40% 35.51% $8.28 $ 5,396 1.94% 1.40% -41.81% ING Invesco Van Kampen Growth and Income Portfolio - Service Class $12.71 $ 9,034 1.86% 1.40% 12.98% $11.25 $ 8,597 1.23% 1.40% -3.60% $11.67 $ 9,681 0.24% 1.40% 10.93% $10.52 $ 9,409 1.24% 1.40% 22.33% $8.60 $ 8,153 3.55% 1.40% -33.18% ING Invesco Van Kampen Growth and Income Portfolio - Service 2 Class 14 $12.46 $ 173 1.94% 1.40% 12.86% 12 $11.04 $ 137 0.81% 1.40% -3.75% 10 $11.47 $ 111 - 1.40% 10.82% 4 $10.35 $ 44 - 1.40% 21.91% 4 $8.49 $ 30 2.90% 1.40% -33.20% ING JPMorgan Emerging Markets Equity Portfolio - Service Class $22.85 $ 10,029 - 1.40% 17.48% $19.45 $ 8,966 0.88% 1.40% -19.43% $24.14 $ 11,117 0.50% 1.40% 18.62% $20.35 $ 8,357 1.21% 1.40% 69.16% $12.03 $ 3,727 2.35% 1.40% -51.94% 88 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class $16.09 $ 20,874 0.40% 1.40% 17.27% $13.72 $ 19,786 0.57% 1.40% -2.42% $14.06 $ 22,337 0.43% 1.40% 25.31% $11.22 $ 20,047 0.75% 1.40% 25.64% $8.93 $ 17,458 0.81% 1.40% -30.61% ING Large Cap Growth Portfolio - Institutional Class $11.53 $ 16,161 0.56% 1.40% 16.46% $9.90 $ 15,187 (c) 1.40% (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) ING Large Cap Growth Portfolio - Service Class 8 $11.46 $ 95 - 1.40% 16.23% 5 $9.86 $ 45 (c) 1.40% (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) (c) ING Large Cap Value Portfolio - Institutional Class $9.59 $ 2,792 2.64% 1.40% 13.09% $8.48 $ 2,433 1.14% 1.40% 2.05% $8.31 $ 1,790 2.45% 1.40% 17.71% $7.06 $ 1,470 - 1.40% 11.18% $6.35 $ 1,266 2.82% 1.40% -31.13% ING Limited Maturity Bond Portfolio - Service Class $11.30 $ 6,656 0.76% 1.40% 0.09% $11.29 $ 6,714 3.07% 1.40% -0.27% $11.32 $ 7,567 3.74% 1.40% 1.71% $11.13 $ 8,142 4.47% 1.40% 5.70% $10.53 $ 8,216 6.68% 1.40% -1.68% 89 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Liquid Assets Portfolio - Institutional Class 2012 172 $10.49 $ 1,802 0.11% 1.40% -1.32% 2011 165 $10.63 $ 1,756 - 1.40% -1.39% 2010 140 $10.78 $ 1,505 0.06% 1.40% -1.28% 2009 148 $10.92 $ 1,614 0.31% 1.40% -0.91% 2008 142 $11.02 $ 1,562 3.04% 1.40% 1.29% ING Marsico Growth Portfolio - Institutional Class 2012 81 $10.54 $ 850 0.76% 1.40% 11.42% 2011 78 $9.46 $ 736 0.54% 1.40% -2.77% 2010 77 $9.73 $ 749 0.72% 1.40% 18.37% 2009 79 $8.22 $ 645 1.24% 1.40% 27.44% 2008 76 $6.45 $ 488 (a) 1.40% (a) ING Marsico Growth Portfolio - Service Class 2012 7 $12.73 $ 89 - 1.40% 10.99% 2011 8 $11.47 $ 91 - 1.40% -3.04% 2010 10 $11.83 $ 122 0.92% 1.40% 18.18% 2009 9 $10.01 $ 95 1.29% 1.40% 27.19% 2008 8 $7.87 $ 60 - 1.40% -41.14% ING MFS Total Return Portfolio - Service Class 2012 259 $15.03 $ 3,900 2.45% 1.40% 9.63% 2011 258 $13.71 $ 3,534 2.52% 1.40% 0.15% 2010 240 $13.69 $ 3,285 0.46% 1.40% 8.31% 2009 224 $12.64 $ 2,833 2.73% 1.40% 16.28% 2008 191 $10.87 $ 2,077 5.10% 1.40% -23.40% ING MFS Total Return Portfolio - Service 2 Class 2012 29 $12.10 $ 350 2.29% 1.40% 9.40% 2011 24 $11.06 $ 262 2.39% 1.40% 0.09% 2010 22 $11.05 $ 240 0.55% 1.40% 8.12% 2009 12 $10.22 $ 126 3.23% 1.40% 16.14% 2008 7 $8.80 $ 60 7.48% 1.40% -23.54% 90 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Pioneer Fund Portfolio - Service Class 27 $12.07 $ 323 1.29% 1.40% 8.74% 27 $11.10 $ 295 1.38% 1.40% -5.85% 24 $11.79 $ 283 1.23% 1.40% 14.24% 20 $10.32 $ 203 1.18% 1.40% 22.42% 16 $8.43 $ 136 3.14% 1.40% -35.65% ING Pioneer Mid Cap Value Portfolio - Service Class 38 $12.19 $ 462 0.84% 1.40% 9.43% 44 $11.14 $ 486 1.49% 1.40% -6.31% 38 $11.89 $ 455 1.07% 1.40% 16.34% 29 $10.22 $ 292 1.41% 1.40% 23.43% 16 $8.28 $ 133 2.30% 1.40% -34.08% ING T. Rowe Price Capital Appreciation Portfolio - Service Class $15.50 $ 23,229 1.71% 1.40% 12.89% $13.73 $ 17,954 1.98% 1.40% 1.48% $13.53 $ 15,396 1.63% 1.40% 12.38% $12.04 $ 12,793 2.03% 1.40% 31.44% $9.16 $ 8,117 4.56% 1.40% -28.55% ING T. Rowe Price Equity Income Portfolio - Institutional Class $15.47 $ 5,808 2.32% 1.40% 15.79% $13.36 $ 5,076 2.29% 1.40% -1.98% $13.63 $ 5,047 1.89% 1.40% 13.58% $12.00 $ 4,350 (b) 1.40% (b) (b) (b) (b) (b) (b) (b) ING T. Rowe Price Equity Income Portfolio - Service Class 39 $16.86 $ 651 2.26% 1.40% 15.56% 34 $14.59 $ 501 2.01% 1.40% -2.28% 33 $14.93 $ 494 1.74% 1.40% 13.36% 24 $13.17 $ 312 0.64% 1.40% 23.20% $10.69 $ 3,134 4.28% 1.40% -36.56% 91 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING T. Rowe Price International Stock Portfolio - Institutional Class $14.13 $ 14,450 0.54% 1.40% 17.36% $12.04 $ 13,469 3.87% 1.40% -13.26% $13.88 $ 17,097 1.66% 1.40% 12.39% $12.35 $ 16,940 1.56% 1.40% 36.01% $9.08 $ 13,066 1.23% 1.40% -50.03% ING U.S. Stock Index Portfolio - Institutional Class 67 $12.38 $ 827 2.02% 1.40% 14.21% 61 $10.84 $ 657 2.22% 1.40% 0.37% 48 $10.80 $ 513 1.55% 1.40% 13.21% 41 $9.54 $ 388 0.71% 1.40% 24.38% 23 $7.67 $ 176 4.28% 1.40% -37.94% ING Money Market Portfolio - Class I 25 $10.49 $ 265 - 1.40% -1.32% 19 $10.63 $ 204 - 1.40% -1.39% 37 $10.78 $ 396 - 1.40% -1.19% 42 $10.91 $ 464 0.25% 1.40% -1.00% 30 $11.02 $ 333 3.63% 1.40% 1.19% ING American Century Small-Mid Cap Value Portfolio - Initial Class 92 $24.22 $ 2,219 1.36% 1.40% 14.95% 91 $21.07 $ 1,913 1.29% 1.40% -4.31% 89 $22.02 $ 1,958 1.19% 1.40% 20.66% 86 $18.25 $ 1,576 1.85% 1.40% 34.19% 75 $13.60 $ 1,020 1.12% 1.40% -27.43% ING American Century Small-Mid Cap Value Portfolio - Service Class 10 $15.32 $ 150 0.73% 1.40% 14.76% 9 $13.35 $ 125 0.81% 1.40% -4.51% 9 $13.98 $ 123 1.08% 1.40% 20.31% 5 $11.62 $ 62 2.15% 1.40% 33.87% 4 $8.68 $ 31 - 1.40% -27.61% 92 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Baron Growth Portfolio - Initial Class $24.59 $ 4,608 - 1.40% 18.28% $20.79 $ 4,092 - 1.40% 1.02% $20.58 $ 3,917 - 1.40% 25.03% $16.46 $ 3,127 - 1.40% 33.60% $12.32 $ 1,952 - 1.40% -41.91% ING Baron Growth Portfolio - Service Class 15 $14.52 $ 218 - 1.40% 17.95% 17 $12.31 $ 207 - 1.40% 0.82% 19 $12.21 $ 227 - 1.40% 24.72% 16 $9.79 $ 157 - 1.40% 33.38% 13 $7.34 $ 93 - 1.40% -42.07% ING Davis New York Venture Portfolio - Initial Class $11.60 $ 1,357 0.55% 1.40% 11.00% $10.45 $ 1,178 1.25% 1.40% -5.86% $11.10 $ 1,216 0.65% 1.40% 10.78% 93 $10.02 $ 929 0.87% 1.40% 30.13% 57 $7.70 $ 443 0.96% 1.40% -39.94% ING Davis New York Venture Portfolio - Service Class 8 $10.84 $ 82 - 1.40% 10.73% 6 $9.79 $ 63 1.20% 1.40% -6.05% 10 $10.42 $ 103 - 1.40% 10.50% 9 $9.43 $ 83 - 1.40% 29.89% 6 $7.26 $ 45 - 1.40% -40.10% ING Fidelity® VIP Contrafund® Portfolio - Service Class $13.84 $ 1,680 0.49% 1.40% 14.19% $12.12 $ 1,557 0.74% 1.40% -4.42% $12.68 $ 1,685 0.81% 1.40% 15.06% $11.02 $ 1,290 0.69% 1.40% 33.25% 91 $8.27 $ 753 5.33% 1.40% -43.70% 93 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Fidelity® VIP Equity-Income Portfolio - Service Class 31 $11.44 $ 355 2.31% 1.40% 15.09% 34 $9.94 $ 338 1.49% 1.40% -1.09% 33 $10.05 $ 335 1.58% 1.40% 13.05% 34 $8.89 $ 298 2.58% 1.40% 27.55% 24 $6.97 $ 168 2.60% 1.40% -43.74% ING Fidelity® VIP Mid Cap Portfolio - Service Class 27 $15.13 $ 416 - 1.40% 12.66% 31 $13.43 $ 422 0.22% 1.40% -12.34% 32 $15.32 $ 496 0.47% 1.40% 26.30% 29 $12.13 $ 356 4.48% 1.40% 37.53% 25 $8.82 $ 224 0.37% 1.40% -40.65% ING Global Bond Portfolio - Service Class 32 $14.04 $ 445 6.16% 1.40% 6.12% 33 $13.23 $ 432 6.56% 1.40% 2.08% 35 $12.96 $ 452 3.04% 1.40% 13.98% 36 $11.37 $ 404 3.51% 1.40% 19.56% 35 $9.51 $ 336 5.39% 1.40% -16.87% ING Growth and Income Core Portfolio - Service Class 13 $10.48 $ 135 - 1.40% 7.49% 14 $9.75 $ 136 0.68% 1.40% -14.55% 14 $11.41 $ 158 1.59% 1.40% 9.61% 9 $10.41 $ 93 1.38% 1.40% 42.41% 7 $7.31 $ 52 - 1.40% -40.76% ING Invesco Van Kampen Comstock Portfolio - Initial Class $17.14 $ 5,042 1.50% 1.40% 17.16% $14.63 $ 4,850 1.72% 1.40% -3.18% $15.11 $ 4,911 1.57% 1.40% 13.78% $13.28 $ 4,364 2.63% 1.40% 27.08% $10.45 $ 3,160 4.61% 1.40% -37.24% 94 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Invesco Van Kampen Comstock Portfolio - Service Class 16 $11.66 $ 182 1.18% 1.40% 16.95% 16 $9.97 $ 158 1.04% 1.40% -3.39% 22 $10.32 $ 226 1.45% 1.40% 13.53% 21 $9.09 $ 189 2.49% 1.40% 26.60% 18 $7.18 $ 132 4.43% 1.40% -37.35% ING Invesco Van Kampen Equity and Income Portfolio - Initial Class $13.57 $ 9,127 2.34% 1.40% 11.23% $12.20 $ 8,853 2.22% 1.40% -2.48% $12.51 $ 9,762 1.79% 1.40% 10.81% $11.29 $ 9,777 1.90% 1.40% 21.01% $9.33 $ 8,665 5.09% 1.40% -24.45% ING Invesco Van Kampen Equity and Income Portfolio - Service Class 16 $13.18 $ 208 2.03% 1.40% 10.94% 16 $11.88 $ 186 2.09% 1.40% -2.70% 16 $12.21 $ 197 1.44% 1.40% 10.50% 20 $11.05 $ 221 1.63% 1.40% 20.63% 16 $9.16 $ 148 5.49% 1.40% -24.61% ING JPMorgan Mid Cap Value Portfolio - Initial Class $22.90 $ 6,720 0.95% 1.40% 18.65% $19.30 $ 5,948 1.10% 1.40% 0.63% $19.18 $ 5,892 0.98% 1.40% 21.62% $15.77 $ 5,180 1.51% 1.40% 24.08% $12.71 $ 3,820 2.58% 1.40% -33.77% ING JPMorgan Mid Cap Value Portfolio - Service Class 18 $14.85 $ 262 0.80% 1.40% 18.42% 19 $12.54 $ 235 0.73% 1.40% 0.40% 25 $12.49 $ 315 0.71% 1.40% 21.26% 24 $10.30 $ 251 1.38% 1.40% 23.80% 22 $8.32 $ 184 2.23% 1.40% -33.92% 95 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Oppenheimer Global Portfolio - Initial Class $20.67 $ 36,664 1.30% 1.40% 19.96% $17.23 $ 33,834 1.51% 1.40% -9.41% $19.02 $ 41,101 1.58% 1.40% 14.44% $16.62 $ 39,362 2.37% 1.40% 37.70% $12.07 $ 29,897 2.34% 1.40% -41.15% ING Oppenheimer Global Portfolio - Service Class 37 $14.06 $ 526 1.02% 1.40% 19.66% 39 $11.75 $ 455 1.34% 1.40% -9.62% 34 $13.00 $ 439 1.66% 1.40% 14.14% 25 $11.39 $ 283 1.79% 1.40% 37.39% 20 $8.29 $ 163 2.60% 1.40% -41.29% ING PIMCO Total Return Portfolio - Initial Class $15.26 $ 16,203 3.31% 1.40% 6.71% $14.30 $ 13,690 3.18% 1.40% 2.00% $14.02 $ 12,287 3.62% 1.40% 6.37% $13.18 $ 8,901 3.45% 1.40% 11.32% $11.84 $ 5,766 5.64% 1.40% -1.33% ING PIMCO Total Return Portfolio - Service Class $14.00 $ 1,591 3.07% 1.40% 6.38% $13.16 $ 1,406 3.50% 1.40% 1.86% 86 $12.92 $ 1,108 3.49% 1.40% 6.08% 74 $12.18 $ 896 2.18% 1.40% 11.03% 19 $10.97 $ 205 3.61% 1.40% -1.61% ING Pioneer High Yield Portfolio - Initial Class $16.70 $ 6,529 5.97% 1.40% 14.62% $14.57 $ 5,634 6.02% 1.40% -2.15% $14.89 $ 6,055 5.47% 1.40% 17.43% $12.68 $ 6,767 6.95% 1.40% 64.68% $7.70 $ 3,189 8.79% 1.40% -30.38% 96 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Solution 2015 Portfolio - Initial Class $10.50 $ 4,031 4.41% 1.40% 10.18% $9.53 $ 2,948 3.52% 1.40% -1.85% $9.71 $ 2,499 2.49% 1.40% 9.97% $8.83 $ 1,519 4.26% 1.40% 20.96% 69 $7.30 $ 501 1.54% 1.40% -27.72% ING Solution 2015 Portfolio - Service Class $12.35 $ 1,396 4.20% 1.40% 9.97% $11.23 $ 1,129 3.33% 1.40% -2.09% 85 $11.47 $ 975 2.33% 1.40% 9.66% 63 $10.46 $ 655 4.40% 1.40% 20.65% 24 $8.67 $ 208 1.36% 1.40% -27.87% ING Solution 2025 Portfolio - Initial Class $9.95 $ 4,643 2.76% 1.40% 12.30% $8.86 $ 3,992 2.38% 1.40% -4.32% $9.26 $ 3,568 1.80% 1.40% 12.52% $8.23 $ 2,438 3.31% 1.40% 24.51% 98 $6.61 $ 646 (a) 1.40% (a) ING Solution 2025 Portfolio - Service Class 97 $12.11 $ 1,179 2.71% 1.40% 11.82% 96 $10.83 $ 1,037 2.19% 1.40% -4.41% 86 $11.33 $ 973 1.41% 1.40% 12.18% $10.10 $ 1,006 2.53% 1.40% 24.08% 61 $8.14 $ 498 1.27% 1.40% -34.78% ING Solution 2035 Portfolio - Initial Class $9.73 $ 3,204 2.36% 1.40% 13.80% $8.55 $ 2,380 1.84% 1.40% -5.73% $9.07 $ 1,856 1.41% 1.40% 13.09% $8.02 $ 979 2.97% 1.40% 26.90% 37 $6.32 $ 235 (a) 1.40% (a) 97 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Solution 2035 Portfolio - Service Class 37 $12.25 $ 452 2.19% 1.40% 13.53% 34 $10.79 $ 371 1.59% 1.40% -5.93% 33 $11.47 $ 382 1.19% 1.40% 12.89% 29 $10.16 $ 291 3.02% 1.40% 26.68% 13 $8.02 $ 107 1.38% 1.40% -37.93% ING Solution 2045 Portfolio - Initial Class $9.44 $ 1,947 2.04% 1.40% 14.15% $8.27 $ 1,381 1.51% 1.40% -6.34% $8.83 $ 1,131 0.95% 1.40% 13.94% 70 $7.75 $ 545 2.72% 1.40% 28.31% 19 $6.04 $ 117 3.36% 1.40% -40.55% ING Solution 2045 Portfolio - Service Class 68 $12.24 $ 831 1.86% 1.40% 13.86% 63 $10.75 $ 677 1.20% 1.40% -6.44% 57 $11.49 $ 656 1.14% 1.40% 13.54% 22 $10.12 $ 224 1.65% 1.40% 27.94% 2 $7.91 $ 19 - 1.40% -40.66% ING Solution Income Portfolio - Initial Class $11.21 $ 2,911 4.87% 1.40% 8.52% $10.33 $ 2,923 4.31% 1.40% -0.77% $10.41 $ 3,104 3.49% 1.40% 8.32% $9.61 $ 2,964 5.70% 1.40% 15.92% $8.29 $ 2,583 (a) 1.40% (a) ING Solution Income Portfolio - Service Class 23 $12.43 $ 284 5.30% 1.40% 8.18% 18 $11.49 $ 207 5.01% 1.40% -1.03% 13 $11.61 $ 152 2.89% 1.40% 8.10% 18 $10.74 $ 194 6.42% 1.40% 15.61% 3 $9.29 $ 24 - 1.40% -17.86% 98 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Initial Class $14.32 to $14.90 $ 43,514 0.51% 1.40% 14.44% to 14.47% $12.51 to $13.02 $ 42,021 0.34% 1.40% -5.03% to -5.01% $13.17 to $13.71 $ 48,780 0.28% 1.40% 26.63% to 26.71% $10.40 to $10.82 $ 42,710 0.43% 1.40% 44.44% to 44.46% $7.20 to $7.49 $ 31,016 0.47% 1.40% -43.94% to -43.93% ING T. Rowe Price Diversified Mid Cap Growth Portfolio - Service Class 15 $14.55 $ 213 0.51% 1.40% 14.21% 14 $12.74 $ 182 - 1.40% -5.21% 12 $13.44 $ 158 - 1.40% 26.32% 7 $10.64 $ 71 - 1.40% 43.98% 2 $7.39 $ 17 - 1.40% -44.06% ING T. Rowe Price Growth Equity Portfolio - Initial Class $18.59 $ 4,224 0.18% 1.40% 17.21% $15.86 $ 3,634 - 1.40% -2.40% $16.25 $ 3,965 0.03% 1.40% 15.25% $14.10 $ 3,194 0.19% 1.40% 40.86% $10.01 $ 1,988 1.36% 1.40% -43.00% ING T. Rowe Price Growth Equity Portfolio - Service Class 28 $13.40 $ 378 - 1.40% 16.93% 20 $11.46 $ 228 - 1.40% -2.63% 16 $11.77 $ 188 - 1.40% 14.94% 11 $10.24 $ 110 - 1.40% 40.66% 5 $7.28 $ 33 - 1.40% -43.17% ING Templeton Foreign Equity Portfolio - Initial Class $8.89 $ 5,429 2.19% 1.40% 17.28% $7.58 $ 1,326 2.01% 1.40% -13.17% $8.73 $ 1,267 2.26% 1.40% 7.25% $8.14 $ 854 - 1.40% 30.45% 62 $6.24 $ 388 (a) 1.40% (a) 99 RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Templeton Foreign Equity Portfolio - Service Class 70 $8.78 $ 616 2.02% 1.40% 16.91% 24 $7.51 $ 178 1.62% 1.40% -13.38% 22 $8.67 $ 193 1.92% 1.40% 7.04% 15 $8.10 $ 119 - 1.40% 30.02% 10 $6.23 $ 65 (a) 1.40% (a) ING UBS U.S. Large Cap Equity Portfolio - Initial Class $11.75 $ 2,727 0.95% 1.40% 11.90% $10.50 $ 2,755 1.13% 1.40% -3.93% $10.93 $ 3,099 0.91% 1.40% 11.87% $9.77 $ 3,051 1.43% 1.40% 29.92% $7.52 $ 2,559 2.49% 1.40% -40.60% ING UBS U.S. Large Cap Equity Portfolio - Service Class 1 $11.11 $ 16 - 1.40% 11.55% 1 $9.96 $ 12 - 1.40% -4.05% 1 $10.38 $ 14 - 1.40% 11.37% 1 $9.32 $ 7 - 1.40% 29.81% 1 $7.18 $ 5 - 1.40% -40.86% ING Strategic Allocation Conservative Portfolio - Class I $14.56 $ 4,660 2.65% 1.40% 10.72% $13.15 $ 4,033 4.28% 1.40% 0.38% $13.10 $ 3,727 3.97% 1.40% 9.53% $11.96 $ 3,685 6.68% 1.40% 16.23% $10.29 $ 1,912 5.48% 1.40% -24.62% ING Strategic Allocation Growth Portfolio - Class I $15.39 $ 6,875 1.52% 1.40% 13.41% $13.57 $ 5,888 2.64% 1.40% -4.23% $14.17 $ 5,415 3.40% 1.40% 11.49% $12.71 $ 4,363 8.75% 1.40% 23.52% $10.29 $ 2,219 2.37% 1.40% -36.99% RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Strategic Allocation Moderate Portfolio - Class I $15.04 $ 11,441 2.02% 1.40% 11.99% $13.43 $ 9,142 3.32% 1.40% -1.97% $13.70 $ 8,273 3.76% 1.40% 10.48% $12.40 $ 6,462 8.00% 1.40% 20.16% $10.32 $ 3,208 2.76% 1.40% -31.43% ING Growth and Income Portfolio - Class I $12.85 $ 2,332 1.89% 1.40% 14.22% $11.25 $ 2,106 1.30% 1.40% -1.66% $11.44 $ 2,209 1.21% 1.40% 12.49% $10.17 $ 1,592 1.58% 1.40% 28.41% $7.92 $ 1,058 1.39% 1.40% -38.46% ING BlackRock Science and Technology Opportunities Portfolio - Class I $14.36 $ 1,751 0.18% 1.40% 6.37% $13.50 $ 1,615 - 1.40% -11.65% $15.28 $ 1,534 - 1.40% 16.91% 91 $13.07 $ 1,187 - 1.40% 50.58% 43 $8.68 $ 376 - 1.40% -40.63% ING Index Plus LargeCap Portfolio - Class I $15.35 $ 2,917 1.66% 1.40% 12.87% $13.60 $ 2,611 2.37% 1.40% -1.45% $13.80 $ 2,799 1.94% 1.40% 12.38% $12.28 $ 2,861 2.79% 1.40% 21.46% $10.11 $ 2,726 1.90% 1.40% -38.09% ING Index Plus MidCap Portfolio - Class I $20.01 $ 6,206 0.92% 1.40% 16.07% $17.24 $ 5,704 0.83% 1.40% -2.54% $17.69 $ 6,530 1.07% 1.40% 20.26% $14.71 $ 6,024 1.62% 1.40% 29.83% $11.33 $ 4,600 1.46% 1.40% -38.42% RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Index Plus SmallCap Portfolio - Class I $18.68 $ 3,632 0.57% 1.40% 10.79% $16.86 $ 3,413 0.85% 1.40% -2.09% $17.22 $ 3,849 0.72% 1.40% 21.10% $14.22 $ 3,329 1.68% 1.40% 23.12% $11.55 $ 2,744 0.97% 1.40% -34.49% ING International Index Portfolio - Class I 70 $11.69 $ 817 2.60% 1.40% 17.02% 64 $9.99 $ 642 2.62% 1.40% -13.36% 70 $11.53 $ 808 3.59% 1.40% 6.37% 69 $10.84 $ 751 (b) 1.40% (b) (b) (b) (b) (b) (b) (b) ING International Index Portfolio - Class S 4 $11.60 $ 46 2.44% 1.40% 16.82% 4 $9.93 $ 36 2.27% 1.40% -13.65% 5 $11.50 $ 52 4.21% 1.40% 6.19% 4 $10.83 $ 43 (b) 1.40% (b) (b) (b) (b) (b) (b) (b) ING Russell Large Cap Growth Index Portfolio - Class I $15.15 $ 37,559 1.22% 1.40% 12.89% $13.42 $ 36,330 1.28% 1.40% 2.76% $13.06 $ 39,815 0.66% 1.40% 11.24% $11.74 $ 39,508 (b) 1.40% (b) (b) (b) (b) (b) (b) (b) ING Russell Large Cap Index Portfolio - Class I $14.99 $ 7,427 2.45% 1.40% 13.99% $13.15 $ 7,215 1.64% 1.40% 1.15% $13.00 $ 8,288 3.36% 1.40% 10.64% $11.75 $ 8,545 (b) 1.40% (b) (b) (b) (b) (b) (b) (b) RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) ING Russell Mid Cap Growth Index Portfolio - Class S 60 $15.61 $ 941 0.33% 1.40% 13.86% 63 $13.71 $ 864 0.36% 1.40% -3.52% 58 $14.21 $ 825 0.29% 1.40% 24.10% 47 $11.45 $ 541 (b) 1.40% (b) (b) (b) (b) (b) (b) (b) ING Small Company Portfolio - Class I 9 $15.48 $ 145 0.71% 1.40% 12.91% 10 $13.71 $ 135 0.66% 1.40% -3.86% 12 $14.26 $ 168 0.91% 1.40% 22.72% 4 $11.62 $ 52 - 1.40% 25.76% 2 $9.24 $ 22 - 1.40% -32.01% ING International Value Portfolio - Class I $20.51 $ 10,057 2.56% 1.40% 17.60% $17.44 $ 9,424 2.58% 1.40% -16.15% $20.80 $ 12,895 1.99% 1.40% 1.07% $20.58 $ 14,714 1.63% 1.40% 25.41% $16.41 $ 12,521 2.77% 1.40% -43.55% ING MidCap Opportunities Portfolio - Class I $11.24 to $20.19 $ 25,404 0.54% 1.40% 12.51% to 12.60% $9.99 to $17.93 $ 24,674 - 1.40% -1.87% to -1.86% $10.18 to $18.27 $ 27,418 0.70% 1.40% 28.48% to 28.54% $7.92 to $14.22 $ 23,675 0.22% 1.40% 39.44% to 39.55% $5.68 to $10.19 $ 17,969 - 1.40% -38.50% to -38.46% ING SmallCap Opportunities Portfolio - Class I $33.50 $ 14,497 - 1.40% 13.56% $29.50 $ 13,843 - 1.40% -0.54% $29.66 $ 15,226 - 1.40% 30.49% $22.73 $ 12,540 - 1.40% 29.22% $17.59 $ 10,328 - 1.40% -35.38% RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) Lord Abbett Series Fund - Mid-Cap Stock Portfolio - Class VC $11.82 $ 1,641 0.71% 1.40% 13.00% $10.46 $ 1,453 0.21% 1.40% -5.34% $11.05 $ 1,415 0.39% 1.40% 23.60% $8.94 $ 1,148 0.52% 1.40% 24.86% $7.16 $ 770 1.36% 1.40% -40.18% Neuberger Berman AMT Socially Responsive Portfolio® - Class I $16.06 $ 3,602 0.23% 1.40% 9.40% $14.68 $ 3,286 0.36% 1.40% -4.43% $15.36 $ 3,396 0.03% 1.40% 21.14% $12.68 $ 2,971 2.21% 1.40% 29.65% $9.78 $ 2,106 2.21% 1.40% -40.29% Oppenheimer Main Street Small- & Mid-Cap Fund®/VA 15 $14.11 $ 206 0.57% 1.40% 16.32% 12 $12.13 $ 147 0.71% 1.40% -3.58% 11 $12.58 $ 136 0.77% 1.40% 21.66% 12 $10.34 $ 124 1.02% 1.40% 35.34% 9 $7.64 $ 72 - 1.40% -38.68% PIMCO Real Return Portfolio - Administrative Class $15.83 $ 16,194 1.05% 1.40% 7.25% $14.76 $ 10,375 5.21% 1.40% 10.15% $13.40 $ 7,714 1.40% 1.40% 6.60% $12.57 $ 5,954 3.05% 1.40% 16.71% $10.77 $ 4,268 4.70% 1.40% -8.34% Pioneer High Yield VCT Portfolio - Class I $15.54 $ 2,468 9.11% 1.40% 14.43% $13.58 $ 1,792 5.80% 1.40% -3.00% $14.00 $ 1,828 5.55% 1.40% 16.38% $12.03 $ 1,634 7.34% 1.40% 58.29% 93 $7.60 $ 710 8.78% 1.40% -36.35% RELIASTAR LIFE INSURANCE COMPANY SEPARATE ACCOUNT N Notes to Financial Statements Investment Units Unit Fair Value Net Assets Income Total Return C (000's) (lowest to highest) (000's) Ratio A Expense Ratio B (lowest to highest) Wanger Select $15.40 $ 3,303 0.43% 1.40% 16.84% $13.18 $ 3,232 2.31% 1.40% -18.84% $16.24 $ 4,124 0.55% 1.40% 24.83% $13.01 $ 3,179 - 1.40% 63.85% $7.94 $ 1,712 - 1.40% -49.78% Wanger USA $16.02 $ 2,903 0.32% 1.40% 18.32% $13.54 $ 2,637 - 1.40% -4.85% $14.23 $ 2,552 - 1.40% 21.62% $11.70 $ 2,005 - 1.40% 40.29% $8.34 $ 1,177 - 1.40% -40.51% (a) As investment Division had no investments until 2008, this data is not meaningful and is therefore not presented. (b) As investment Division had no investments until 2009, this data is not meaningful and is therefore not presented. (c) As investment Division had no investments until 2011, this data is not meaningful and is therefore not presented. A The Investment Income Ratio represents dividends received by the Division, excluding capital gains distributions, divided by the average net assets. The recognition of investment income is determined by the timing of the declaration of dividends by the underlying fund in which the Division invests. B The Expense Ratio considers only the expenses borne directly by the Account, excluding expenses charged through the redemption of units, and is equal to the mortality and expense, administrative, and other charges, as defined in the Charges and Fees note. C Total Return is calculated as the change in unit value for each Contract presented in the Statements of Assets and Liabilities. F INANCIAL S TATEMENTS  S TATUTORY B ASIS ReliaStar Life Insurance Company For the years ended December 31, 2012, 2011 and 2010 with Report of Independent Registered Public Accounting Firm Ernst & Young LLP RELIASTAR LIFE INSURANCE COMPANY Financial Statements – Statutory Basis December 31, 2012 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements – Statutory Basis Balance Sheets – Statutory Basis – as of December 31, 2012 and 2011 3 Statements of Operations – Statutory Basis – for the years ended December 31, 2012, 2011 and 2010 5 Statements of Changes in Capital and Surplus – Statutory Basis – for the years ended December 31, 2012, 2011 and 2010 6 Statements of Cash Flows – Statutory Basis – for the years ended December 31, 2012, 2011 and 2010 7 Notes to Financial Statements – Statutory Basis 8 Ernst & Young LLP Suite 1000 55 Ivan Allen Jr. Boulevard Atlanta, GA 30308 Tel: +1 Fax: +1 www.ey.com Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholder ReliaStar Life Insurance Company We have audited the accompanying statutory-basis balance sheets of ReliaStar Life Insurance Company, as of December 31, 2012 and 2011, and the related statutory-basis statements of operations, changes in capital and surplus, and cash flows for each of the three years in the period ended December 31, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As described in Note 1 to the financial statements, the financial statements have been prepared in conformity with accounting practices prescribed or permitted by the Minnesota Department of Commerce, Division of Insurance (“Minnesota Division of Insurance”), which practices differ from U.S generally accepted accounting principles. The variances between such practices and U.S. generally accepted accounting principles are described in Note 1. The effects on the accompanying financial statements of these variances are not reasonably determinable but are presumed to be material. In our opinion, because of the effects of the matter described in the preceding paragraph, the statutory-basis financial statements referred to above do not present fairly, in conformity with U.S. generally accepted accounting principles, the financial position of ReliaStar Life Insurance Company at December 31, 2012 and 2011, or the results of its operations or its cash flows for each of the three years in the period ended December 31, 2012. A member firm of Ernst & Young Global Limited However, in our opinion, the statutory-basis financial statements referred to above present fairly, in all material respects, the financial position of ReliaStar Life Insurance Company at December 31, 2012 and 2011, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2012, in conformity with accounting practices prescribed or permitted by the Minnesota Division of Insurance. April 2, 2013 A member firm of Ernst & Young Global Limited RELIASTAR LIFE INSURANCE COMPANY Balance Sheets – Statutory Basis December 31 (In Thousands) Admitted Assets Cash and invested assets: Bonds $ 13,972,734 $ 13,212,273 Bonds - securities loaned and pledged 239,011 150,824 Preferred stocks 33,148 31,448 Common stocks 18,543 31,114 Subsidiaries 375,396 281,525 Mortgage loans 1,968,589 1,951,346 Real estate: Properties occupied by the company - 8,557 Properties held for the production of income 5,162 5,000 Contract loans 677,563 644,563 Derivatives 143,768 135,443 Other invested assets 439,540 876,667 Securities lending collateral 174,376 86,974 Cash and short term investments 887,590 674,075 Total cash and invested assets 18,935,420 18,089,809 Deferred and uncollected premiums, less loading (2012-$3,697; 2011-$110,593) (154,294 ) (10,767 ) Accrued investment income 191,666 241,060 Reinsurance balances recoverable 258,701 252,833 Federal income tax recoverable (including $28,145 and $18,781 on realized capital losses at December 31, 2012 and 2011, respectively) 55,812 15,577 Indebtedness from related parties 37,202 36,516 Net deferred tax asset 211,642 245,402 Other assets 20,456 22,075 Separate account assets 1,963,501 1,887,112 Total admitted assets $ 21,520,106 $ 20,779,617 The accompanying notes are an integral part of these financial statements. 3 RELIASTAR LIFE INSURANCE COMPANY Balance Sheets – Statutory Basis December 31 (In Thousands, except share amounts) Liabilities and Capital and Surplus Liabilities: Policy and contract liabilities: Life and annuity reserves $ 13,173,022 $ 13,612,842 Accident and health reserves 197,142 225,281 Deposit type contracts 718,837 773,723 Policyholders’ funds 3,000 2,314 Dividends payable 9,875 10,896 Policy and contract claims 112,529 117,543 Total policy and contract liabilities 14,214,405 14,742,599 Interest maintenance reserve 74,184 - Accounts payable and accrued expenses 123,849 128,741 Reinsurance balances 2,270,581 1,415,245 Indebtedness to related parties 36,489 41,769 Contingency reserve 8,959 8,485 Asset valuation reserve 107,224 119,780 Net transfers from separate accounts (42,233 ) (55,155 ) Derivatives 161,359 167,253 Payable for securities lending 174,376 86,974 Other liabilities 148,794 132,494 Separate account liabilities 1,963,501 1,887,112 Total liabilities 19,241,488 18,675,297 Capital and surplus: Common stock: authorized 25,000,000 shares of $1.25 par value; 2,000,000 shares issued and outstanding 2,500 2,500 Preferred capital stock 100 100 Special surplus funds 6,935 91,859 Surplus note 100,000 100,000 Paid-in and contributed surplus 2,059,125 2,059,125 Unassigned surplus (deficit) 110,058 (149,164 ) Preferred capital stock, held in treasury (100 ) (100 ) Total capital and surplus 2,278,618 2,104,320 Total liabilities and capital and surplus $ 21,520,106 $ 20,779,617 The accompanying notes are an integral part of these financial statements. 4 RELIASTAR LIFE INSURANCE COMPANY Statements of Operations – Statutory Basis Year ended December 31 (In Thousands) Premiums and other revenues: Life, annuity, and accident and health premiums $ 858,814 $ 886,084 $ 287,256 Considerations for supplementary contracts with life contingencies 6,980 6,378 3,833 Net investment income 902,190 892,970 924,054 Amortization of interest maintenance reserve (5,014 ) (51,592 ) (39,657 ) Commissions, expense allowances and reserve adjustments on reinsurance ceded (86,000 ) 690,682 785,727 Other revenue 103,632 108,725 116,058 Total premiums and other revenues 1,780,602 2,533,247 2,077,271 Benefits paid or provided: Death benefits 153,246 161,471 97,263 Annuity benefits 89,305 94,126 98,293 Surrender benefits and withdrawals 935,056 1,215,804 1,068,397 Interest on policy or contract funds 21,906 6,721 24,039 Accident and health benefits 34,461 11,801 (3,621 ) Other benefits 11,693 8,515 7,310 (Decrease) increase in life, annuity and accident and health reserves (469,251 ) 315,458 (277,744 ) Net transfers from separate accounts (93,541 ) (241,720 ) (149,745 ) Total benefits paid or provided 682,875 1,572,176 864,192 Insurance expenses and other deductions: Commissions 345,300 403,223 374,148 General expenses 391,576 381,165 385,903 Insurance taxes, licenses and fees 61,482 60,711 59,114 Other deductions 439,577 169,538 497,551 Total insurance expenses and other deductions 1,237,935 1,014,637 1,316,716 Loss from operations before policyholder dividends, federal income taxes and net realized capital losses (140,208 ) (53,566 ) (103,637 ) Dividends to policyholders 12,661 13,906 14,468 Loss from operations before federal income taxes and net realized capital losses (152,869 ) (67,472 ) (118,105 ) Federal income tax (benefit) expense (49,420 ) (2,375 ) 30,073 Loss from operations before net realized capital losses (103,449 ) (65,097 ) (148,178 ) Net realized capital losses (51,832 ) (17,921 ) (86,049 ) Net loss $ (155,281 ) $ (83,018 ) $ (234,227 ) The accompanying notes are an integral part of these financial statements. 5 RELIASTAR LIFE INSURANCE COMPANY Statements of Changes in Capital and Surplus – Statutory Basis Year ended December 31 (In Thousands) Common stock: Balance at beginning and end of year $ 2,500 $ 2,500 $ 2,500 Preferred stock: Balance at beginning and end of year 100 100 100 Special surplus funds: Balance at beginning of year 91,859 102,365 94,219 Reclass of gain on sale/leaseback of home property from unassigned surplus (694 ) (694 ) (694 ) Change in admitted deferred tax asset per SSAP 10R (84,230 ) (9,812 ) 8,840 Balance at end of year 6,935 91,859 102,365 Surplus note: Balance at beginning and end of year 100,000 100,000 100,000 Paid-in and contributed surplus: Balance at beginning of year 2,059,125 2,007,125 1,957,125 Capital contributions - 52,000 50,000 Balance at end of year 2,059,125 2,059,125 2,007,125 Unassigned surplus (deficit): Balance at beginning of year (149,164 ) (133,843 ) 36,466 Net loss (155,281 ) (83,018 ) (234,227 ) Change in net unrealized capital gains (losses) 298,451 (67,014 ) (74,983 ) Change in nonadmitted assets 226,943 61,099 16,675 Change in liability for reinsurance in unauthorized companies 1,166 4,396 (2,153 ) Change in reserve due to change in valuation basis (1,293 ) - 4,688 Change in asset valuation reserve 12,556 (64,972 ) (35,794 ) Cumulative effect of change in accounting principle - (1,126 ) - Change in net deferred income tax (59,213 ) (13,236 ) 8,039 Deferred gain on reinsurance of existing business 272,481 185,047 492,701 Amortization of gain on reinsurance (205,474 ) (38,042 ) (124,145 ) Reclass of gain on sale/leaseback of home property to special surplus 694 694 694 Dividends to stockholder (130,000 ) - (221,000 ) Additional minimum pension liability (1,808 ) 851 (804 ) Balance at end of year 110,058 (149,164 ) (133,843 ) Preferred capital stock held in treasury balance at beginning and end of year (100 ) (100 ) (100 ) Total capital and surplus $ 2,278,618 $ 2,104,320 $ 2,078,147 The accompanying notes are an integral part of these financial statements. 6 RELIASTAR LIFE INSURANCE COMPANY Statements of Cash Flows – Statutory Basis Year ended December 31 (In Thousands) Operations Premiums, policy proceeds, and other considerations received, net of reinsurance paid $ 890,158 $ 1,135,572 $ 9,845 Net investment income received 1,039,245 1,005,116 1,002,597 Commissions and expenses paid (788,344 ) (925,590 ) (826,696 ) Benefits paid (1,256,341 ) (1,450,958 ) (1,283,769 ) Net transfers from separate accounts 93,822 231,548 151,417 Dividends paid to policyholders (13,685 ) (14,145 ) (14,579 ) Federal income taxes (paid) recovered (30,883 ) 86,049 (126,726 ) Miscellaneous income 506,606 308,277 1,245,852 Net cash provided by operations 440,578 375,869 157,941 Investment Activities Proceeds from sales, maturities, or repayments of investments: Bonds 3,246,659 2,166,989 4,065,925 Stocks 13,054 7,503 16,065 Mortgage loans 516,354 325,989 417,056 Real estate 14,374 - 3,142 Other invested assets 602,187 186,909 165,592 Net gain (loss) on cash and short term investments 100 (182 ) - Miscellaneous proceeds 43,751 69,934 27,460 Total investment proceeds 4,436,479 2,757,142 4,695,240 Cost of investments acquired: Bonds 3,988,153 3,183,089 4,717,801 Stocks 1,721 8,213 22,225 Mortgage loans 533,655 312,909 161,279 Real estate 57 - - Other invested assets 60,850 90,965 292,122 Miscellaneous applications 30,885 74,499 96,313 Total cost of investments acquired 4,615,321 3,669,675 5,289,740 Net (increase) decrease in contract loans (33,111 ) 18,740 18,950 Net cash used in investment activities (211,953 ) (893,793 ) (575,550 ) Financing and Miscellaneous Activities Other cash provided (applied): Capital and surplus paid-in - 102,000 - Net (withdrawals) deposits on deposit type contracts (54,886 ) 58,542 59,242 Dividends paid to stockholder (130,000 ) - (221,000 ) Funds received (paid) from reinsurance 108,883 369,105 (114,030 ) Other cash provided (used) 60,893 57,921 (33,236 ) Net cash (used in) provided by financing and miscellaneous activities (15,110 ) 587,568 (309,024 ) Net increase (decrease) in cash and short term investments 213,515 69,644 (726,633 ) Cash and short term investments: Beginning of year 674,075 604,431 1,331,064 End of year $ 887,590 $ 674,075 $ 604,431 The accompanying notes are an integral part of these financial statements. 7 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) 1. Organization and Significant Accounting Policies ReliaStar Life Insurance Company (the “Company”) is domiciled in Minnesota and is a wholly owned subsidiary of Lion Connecticut Holdings Inc. (“Lion”), a Connecticut domiciled non-insurance holding company. Lion, in turn, is a wholly owned subsidiary of ING U.S., Inc. (“ING US”) (“Parent”), a Delaware domiciled non-insurance holding company. ING US name was changed from ING America Insurance Holdings, Inc. on June 14, 2012. The Company’s ultimate parent is ING Groep, N.V. (“ING”), a global financial services company based in the Netherlands. ING has announced the anticipated separation of its global banking and insurance business. While all options for affecting the separation of ING US and its subsidiaries, including the Company from ING remain open, ING has announced that the base case for this separation includes an initial public offering (“IPO”) of ING US, which together with its subsidiaries, constitutes ING’s U.S.-based retirement, investment management, and insurance operations. ING US filed a registration statement on Form S-1 with the U.S. Securities and Exchange Commission (“SEC”) on November 9, 2012, which was amended on January 23, 2013 and March 19, 2013, in connection with the proposed IPO of its common stock. Description of Business The Company is principally engaged in the business of providing individual life insurance and annuities, employee benefit products and services, retirement plans, and life and health reinsurance. The Company is presently licensed in all states (approved for reinsurance only in New York), the District of Columbia, Guam, and Puerto Rico. Use of Estimates The preparation of the financial statements of the Company requires management to make estimates and assumptions that affect amounts reported in the financial statements and accompanying notes. Such estimates and assumptions could change in the future as more information becomes known, which could impact the amounts reported and disclosed herein. Recently Adopted Accounting Principles and Actuarial Guidelines Effective January 1, 2012, the Company adopted Statement of Statutory Accounting Principles (“SSAP”) No. 101, Income Taxes, A Replacement of SSAP No. 10R and SSAP No. 10 (“SSAP No. 101”). SSAP No.101 changes statutory accounting for income taxes in two key areas (1) tax contingencies and (2) the admissibility of deferred tax assets. Under SSAP No. 101, federal and foreign income tax contingencies are now determined under a modified version of SSAP No. 5R – Revised, Liabilities, Contingencies and 8 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) Impairments of Assets (“SSAP No. 5R”). Under this standard, the recognition of tax loss contingencies uses a more likely than not model. SSAP No. 101 also provides for a three-step calculation to determine the admitted portion of adjusted gross deferred tax assets. In the first part of the admissibility test, all filers will be allowed to use a reversal period that corresponds to the tax loss carryback provisions of the Internal Revenue Code (not to exceed three years). In the second part of the admissibility test, the reversal period and surplus limitation parameters (one year and 10 percent or three years and 15 percent) are determined based upon risk-based capital (“RBC”) levels. Companies not meeting the minimum threshold are prohibited from admitting anything in this part of the admissibility test. For purposes of determining test parameters, calculations of RBC or surplus thresholds will use current reporting period information. In Step 3 of the admissibility calculation, SSAP No. 101 allows the admittance of adjusted gross deferred tax assets (after application of Steps 1 and 2) to the extent that offsetting by deferred tax liabilities of the same tax character (i.e. ordinary versus capital) would be permitted in the tax return under current tax laws. Additionally, an entity would have to consider the reversal patterns of temporary differences. Whether or not scheduling of reversing deferred tax assets and liabilities is necessary is a matter of judgment based on the specific facts and circumstances. The third part of the admissibility calculation under SSAP No. 101 is consistent with SSAP No. 10R, Income Taxes – A Temporary Replacement of SSAP No. 10 (“SSAP No. 10R”), except the consideration of reversal patterns of temporary difference was not explicitly stated. There was no effect on the Company’s Balance Sheet or Statement of Operations as a result of adopting this standard. Effective December 31, 2011, the Company adopted SSAP No. 5R. This statement defines and establishes accounting for liabilities, contingencies and impairments of assets, particularly contingencies related to or on behalf of direct or indirect wholly owned insurance and non-insurance subsidiaries. At inception, the Company is required to record a liability equal to the fair value of the guarantee. If the Company subsequently determines that it is probable that payment will be required under the guarantee, the liability recorded will be an amount equal to the greater of the fair value of the guarantee or the undiscounted future payments required under the guarantee. The Company recognized a non-contingent liability of $1.3 as a result of the adoption of this statement. Capital and surplus were increased by $0.9 and there was a $0.2 impact to net income as a result of the adoption of this statement. See Note 14 for additional disclosures required by this statement. 9 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) Effective December 31, 2011, the Company adopted the modifications made to SSAP No. 22, Leases (“SSAP No. 22”), as they relate to modification and early termination of leases. Under the provisions of the statement, early termination or non-use of leased property benefits, are recognized at fair value as follows: a. Liabilities for costs to terminate a contract before the end of its term are recognized when the Company terminated in accordance with the contract terms. b. Liabilities for costs that will continue to be incurred under a contract for its remaining term without economic benefit are recognized as of the date the Company no longer has the right to use the leased property. The fair value of the liability on that date will be determined based on the remaining lease rentals, adjusted for the effects of any prepaid or deferred items recognized under the lease, and reduced by estimated sublease rentals that could be reasonably obtained for the property, even if there is no intent to enter into a sublease. The Company did not recognize a liability as a result of the adoption of this statement. There was no impact to net income. Effective January 1, 2011, the Company adopted SSAP No. 35R, Guaranty Fund and Other Assessments (“SSAP No. 35R”). This statement establishes statutory accounting principles for guaranty fund and other assessments. Guaranty fund and other assessments will be expensed and a liability accrued by the Company when the following conditions are met: a. An assessment has been imposed or information available prior to issuance of the statutory financial statement indicates that it is probable that an assessment will be imposed. b. The event obligating an entity to pay an imposed or probable assessment has occurred on or before the date of the financial statements. c. The amount of the assessment can be reasonably estimated. In addition, if it is probable that a paid or accrued assessment will result in an amount that is recoverable from premium tax offsets or policy surcharges, the Company will recognize an asset or liability for that recovery in an amount that is determined based on current laws, projections of future premium collections or policy surcharges from in-force policies. Any recognized asset from premium tax credits or policy surcharges will be reevaluated regularly to ensure recoverability. Upon expiration, tax credits no longer meeting the definition of an asset will be charged to income in the period the determination is made. The Company has re-evaluated both the liability and asset under the new guidelines established by SSAP No. 35R due to various assessments related to insolvencies. As a result of adopting this change in accounting principle, the effects on the Company’s 2011 financial statements were an increase in liabilities of $0.7 and a decrease in capital and surplus of $0.2. See Note 16 for additional disclosures required by this standard. 10 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) Effective December 31, 2010, the Company adopted SSAP No. 100, Fair Value Measurements (“SSAP No. 100”) . This statement defines fair value, establishes a framework for measuring fair value, and establishes the following disclosure requirements about fair value: § Fair value measurements at the reporting date and the source of the fair value measurement; § The level within the fair value hierarchy in which the fair value measurements fall; § Significant transfers in and out of Level 3; § Purchases, sales, issuances, and settlement in the Level 3 fair value measurements reconciliation; § Fair value measurement disclosures for each class of assets and liabilities (i.e. disaggregated); § Valuation techniques and inputs used for Level 1, Level 2 and Level 3 fair value measurements. As this statement only pertains to additional disclosures, the adoption had no impact on the Company’s Balance Sheet or Statement of Operations. Effective December 31, 2010, the Company adopted SSAP No. 91R, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities (“SSAP No. 91R”). The statement initially established statutory accounting principles for transfers and servicing of financial assets. Amendments to the statement were made in 2010 to clarify that the adequacy of collateralization should be measured based on the fair value of the collateral obtained. Under the revised standard, securities pledged as collateral that may be sold or repledged by the transferor or its agent are reclassified on the Company’s balance sheet separately from assets not so encumbered. Reporting of collateral on the Company’s balance sheet is determined by the administration of the program and is presented accordingly. The adoption of SSAP No. 91R had no impact on the net income or surplus of the Company. See Note 3 for additional disclosures required by the standard. Basis of Presentation The accompanying financial statements of the Company have been prepared in conformity with accounting practices prescribed or permitted by the Minnesota Department of Commerce, Division of Insurance (“Minnesota Department of Commerce”) which practices differ from United States generally accepted accounting principles (“GAAP”). The more significant variances from GAAP are: Investments : Investments in bonds and mandatorily redeemable preferred stocks are reported at amortized cost or fair value based on the National Association of Insurance Commissioners (“NAIC”) rating; for GAAP, such fixed maturity investments are designated at purchase as held to maturity, trading or available for sale. Held to maturity investments are reported at amortized cost, and the remaining fixed maturity investments 11 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) are reported at fair value with unrealized capital gains and losses reported in Statement of Operations for those designated as trading and as a separate component of other comprehensive income in stockholder’s equity for those designated as available for sale. Management regularly reviews the value of the Company’s investments in bonds and mandatorily redeemable preferred stocks. If the value of any investment falls below its cost basis, the decline is analyzed to determine whether it is an other than temporary decline in value. To make this determination for each security, the following are some of the factors considered: § The length of time and the extent to which the fair value has been below cost. § The financial condition and near-term prospects of the issuer of the security, including any specific events that may affect its operations or earnings potential. § Management’s intent and ability to hold the security long enough for it to recover its value. Based on the analysis, management makes a judgment as to whether the loss is other than temporary. If the loss is other than temporary, an impairment charge is recorded within net realized investment gains (losses) in the Statements of Operations in the period the determination is made. The Company invests in structured securities including mortgage backed securities/ collateralized mortgage obligations, asset backed securities, collateralized debt obligations, and commercial mortgage backed securities. For these structured securities in unrealized loss positions, management determines whether it has the intent to sell or the intent and ability to hold the security for a period of time sufficient to recover the amortized cost. If management has the intent and ability to hold the security to recovery, the Company must compare the present value of the expected future cash flows for this security to its amortized cost. If the present value of the expected future cash flows for the security is lower than its amortized cost, the security is written down to its present value of the expected future cash flows. When an other-than-temporary impairment (“OTTI”) is recorded because there is intent to sell or a holder does not have the intent and ability to hold the security for a period of time sufficient to recover the amortized cost basis, the security is written down to fair value. The total loss recorded is bifurcated between the interest related loss and the non-interest related loss. The interest portion shall be recorded through the interest maintenance reserve (“IMR”) and the non-interest portion shall be recorded through the asset valuation reserve (“AVR”). For GAAP, when a decline in fair value is determined to be other-than-temporary, the loss which is calculated as the difference between the securities carrying value and fair value is recorded in net realized capital gains (losses) in its entirety or bifurcated between 12 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) net realized capital gains (losses) and accumulated other comprehensive income, as appropriate. Realized gains and losses on disposed investments are reported in the Statements of Operations, net of federal income tax and transfers to the IMR. Under GAAP, realized capital gains and losses are reported in the Statements of Operations on a pretax basis in the period that the asset giving rise to the gain or loss is sold. Investments in real estate are reported net of related obligations rather than on a gross basis. Real estate owned and occupied by the Company is included in investments rather than reported as an operating asset as under GAAP, and investment income and operating expenses include rent for the Company’s occupancy of those properties. Changes between depreciated cost and admitted asset investment amounts are credited or charged directly to unassigned surplus rather than income as would be required under GAAP. The Company follows the hedge accounting guidance in SSAP No. 86, Accounting for Derivative Instruments and Hedging Activities (“SSAP No. 86”), for derivative transactions. Under SSAP No. 86, derivatives that are deemed effective hedges are accounted for entirely in a manner which is consistent with the underlying hedged item. Derivatives used in hedging transactions that do not meet the requirements of SSAP No. 86 as an effective hedge are carried at fair value with the change in value recorded in surplus as unrealized gains or losses. Embedded derivatives are not accounted for separately from the host contract. Under GAAP, the effective and ineffective portions of a single hedge are accounted for separately. For effective cash flow hedges, changes in fair value are credited or charged directly to a separate component of shareholder’s equity rather than to income as required for fair value hedges. An embedded derivative within a contract that is not clearly and closely related to the economic characteristics and risk of the host contract is reported at fair value, and the change in fair value is recognized in income. Asset Valuation Reserves : The AVR is intended to establish a reserve to offset potential credit related investment losses on most invested asset categories. AVR is determined by an NAIC prescribed formula and is reported as a liability rather than as a valuation allowance or an appropriation of surplus. The change in AVR is reported directly to unassigned surplus. Interest Maintenance Reserve: Under a formula prescribed by the NAIC, the Company defers the portion of realized gains and losses on sales of fixed income investments, principally bonds and mortgage loans, attributable to changes in the general level of interest rates and amortizes those deferrals over the remaining period to maturity based on groupings of individual securities sold in five year bands. The Company reports the net deferral of IMR as a liability on the accompanying balance sheets. When the net deferral of IMR is negative, the amount is reported as a component of other assets and nonadmitted. 13 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) Policy Acquisition Costs : The costs of acquiring and renewing business are expensed when incurred. Under GAAP, acquisition costs related to traditional life insurance, to the extent recoverable from future policy revenues, are deferred and amortized over the premium paying period of the related policies using assumptions consistent with those used in computing policy benefit reserves. For universal life insurance and investment products, to the extent recoverable from future gross profits, acquisition costs are amortized generally in proportion to the present value of expected gross profits from surrender charges and investment, mortality, and expense margins. Premiums : Life premiums are recognized as revenue when due. Premiums for annuity policies with mortality and morbidity risk, except for guaranteed interest and group annuity contracts, are also recognized as revenue when due. Premiums received for annuity policies without mortality or morbidity risk and for guaranteed interest and group annuity contracts are recorded using deposit accounting. Under GAAP, premiums for traditional life insurance products, which include those products with fixed and guaranteed premiums and benefits and consist primarily of whole life insurance policies, are recognized as revenue when due. Group insurance premiums are recognized as premium revenue over the time period to which the premiums relate. Revenues for universal life, annuities and guaranteed interest contracts consist of policy charges for the cost of insurance, policy administration charges, amortization of policy initiation fees and surrender charges assessed during the period. Benefit and Contract Reserves : Life policy and contract reserves under statutory accounting practices are calculated based upon both the net level premium and Commissioners’ Reserve Valuation methods (“CRVM”) using statutory rates for mortality and interest. Annuity policy and contract reserves under statutory accounting practices are calculated based upon the Commissioners’ Annuity Reserve Valuation methods (“CARVM”) using statutory rates for mortality and interest. GAAP requires that policy reserves for traditional products be based upon the net level premium method utilizing reasonably conservative estimates of mortality, interest, and withdrawals prevailing when the policies were sold. For interest sensitive products, the GAAP policy reserve is equal to the policy fund balance plus an unearned revenue reserve which reflects the unamortized balance of early year policy loads over renewal year policy loads. Reinsurance : For business ceded to unauthorized reinsurers, statutory accounting practices require that reinsurance credits permitted by the treaty be recorded as an offsetting liability and charged against unassigned surplus. Under GAAP, an allowance for amounts deemed uncollectible would be established through a charge to earnings. Statutory income recognized on certain reinsurance treaties representing financing arrangements is not recognized on a GAAP basis. Policy and contract liabilities ceded to reinsurers have been reported as reductions of the related reserves rather than as assets as required under GAAP. 14 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) Commissions allowed by reinsurers on business ceded are reported as income when received rather than being deferred and amortized with deferred policy acquisition costs as required under GAAP. Gains and losses generated in certain reinsurance transactions are deferred and amortized over the remaining life of the business for GAAP purposes. For statutory, losses are recognized immediately in income, with gains reported as a separate component of surplus and amortized over the remaining life of the business. Nonadmitted Assets : Certain assets designated as “nonadmitted,” principally disallowed deferred federal income tax assets, disallowed interest maintenance reserves, non-operating system software, past due agents’ balances, furniture and equipment, intangible assets, and other assets not specifically identified as an admitted asset within the NAIC Accounting Practices and Procedures Manual, are excluded from the accompanying Balance Sheets and are charged directly to unassigned surplus. Subsidiaries : The accounts and operations of the Company’s subsidiaries are not consolidated. Certain affiliated investments for which audited GAAP statements are not available or expected to be available are nonadmitted. Under GAAP, the accounts and operations of the Company’s subsidiaries are consolidated. All affiliated investments are included in the Consolidated Balance Sheets except to the extent they appropriately nonadmitted. Employee Benefits : For purposes of calculating the Company’s pensions and postretirement benefit obligations, only vested participants and current retirees are included in the valuation. Under GAAP, active participants not currently vested are also included. Universal Life and Annuity Polici es: Revenues for universal life and annuity policies consist of the entire premium received and benefits incurred represent the total of death benefits paid and the change in policy reserves. Under GAAP, premiums received in excess of policy charges would not be recognized as premium revenue and benefits would represent the excess of benefits paid over the policy account value and interest credited to the account values. Policyholder Dividends : Policyholder dividends are recognized when declared. Under GAAP, dividends are recognized over the term of the related policies. Deferred Income Taxes : Deferred tax assets are provided for and admitted to an amount determined under a standard formula. For periods after the adoption of SSAP No. 101, assuming minimum thresholds are met, the formula allows the Company to consider the amount of differences that will reverse over the next three years, taxes paid in prior years that could be recovered through carrybacks, surplus limits, and the amount of deferred tax liabilities available for offset. The Company is also required, under SSAP No. 101, to 15 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) reduce the gross deferred tax asset by a statutory valuation allowance adjustment if, based on weight of available evidence, it is more likely than not (a likelihood of more than 50 percent) that some portion or all of the gross deferred tax assets will not be realized. Any deferred tax assets not covered under the formula are nonadmitted. Deferred taxes do not include any amounts for state taxes. Under GAAP, a deferred tax asset is recorded for the amount of gross deferred tax assets that are expected to be realized in future years, including state deferred tax assets, and a valuation allowance is established if, based on the weight of the evidence, it is more likely than not that some portion, or all, of the deferred tax assets will not be realized. Mortgage Loans: Mortgage loans are reported at amortized cost, less write down for impairments. If the value of any mortgage loan is determined to be impaired (i.e., when it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement), the carrying value of the mortgage loan is reduced to either the lesser of the present value of expected cash flows from the loan, discounted at the loan’s effective interest rate, or fair value of the collateral. For those mortgages that are determined to require foreclosure, the carrying value is reduced to the fair value of the underlying collateral, net of estimated costs to obtain and sell at the point of foreclosure. The carrying value of the impaired loans is reduced by establishing a permanent write-down recorded in net realized capital gains (losses). Under GAAP, in addition to impairments of specific mortgage loans, a general allowance is recorded for losses not specifically identifiable. Cash and Short-term Investments : Cash and short term investments represent cash balances, demand deposits, and short term fixed maturity investments with initial maturities of one year or less at the date of acquisition. Under GAAP, the corresponding caption of cash and cash equivalents includes cash balances and investments with initial maturities of three months or less. Participation Fund Account: On January 3, 1989, the Minnesota Division of Insurance approved a Plan of Conversion and Reorganization (“the Plan”), which provided, among other things, for the conversion of the Company from a combined stock and mutual life insurance company to a stock life insurance company. The Plan provided for the establishment of a Participation Fund Account (“PFA”) for the benefit of certain participating individual life insurance policies and annuities issued by the Company prior to the effective date of the Plan. Under the terms of the PFA, the insurance liabilities and assets (approximately $183.6 as of December 31, 2012) with respect to such policies are included in the Company’s financial statements but are segregated in the accounting records of the Company to assure the continuation of policyholder dividend practices. 16 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) Reconciliation to GAAP : The effects of the preceding variances from GAAP on the accompanying statutory basis financial statements have not been determined, but are presumed to be material. Other significant accounting practices are as follows: Investments: Investments are stated at values prescribed by the NAIC, as follows: Bonds not backed by other loans are principally stated at amortized cost using the effective interest method. Loan backed securities are stated at either amortized cost or the lower of amortized cost or fair value. Amortized cost is determined using the effective interest method and includes anticipated prepayments. The retrospective adjustment method is used to determine the amortized cost for the majority of loan-backed and structured securities. For certain securities the prospective adjustment method is used, including interest only securities and securities that have experienced an other-than-temporary impairment. Redeemable preferred stocks rated as high quality or better are reported at cost or amortized cost. All other redeemable preferred stocks are reported at the lower of cost, amortized cost, or market value and nonredeemable preferred stocks are reported at fair value or the lower of cost or fair value. Common stocks are reported at fair value and the related unrealized capital gains/losses are reported in unassigned surplus along with adjustment for federal income taxes. The Company’s use of derivatives is primarily for economic hedging purposes to reduce the Company’s exposure to cash flow variability of assets and liabilities, interest rate risk, credit risk, and market risk. For those derivatives in effective hedging relationships, the Company values all derivative instruments on a consistent basis with the hedged item. Upon termination, gains and losses on instruments are included in the carrying values of the underlying hedged items and are amortized over the remaining lives of the hedged items as adjustments to investment income or benefits from the hedged items. Any unamortized gains or losses are recognized when the underlying hedged items are sold. The unrealized gains and losses from derivatives not designated as accounting hedges are reported at fair value through surplus. Upon termination, interest related gains and losses are included in IMR and are amortized over the remaining lives of the derivatives; other gains and losses are added to the AVR. The Company enters into the following derivatives: § Interest rate swaps : Interest rate swaps are used to manage the interest rate risk in the Company’s fixed maturity portfolio, as well as the Company’s liabilities. Interest rate swaps represent contracts that require the exchange of cash flows at regular interim periods, typically monthly or quarterly. The net interest effect of 17 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) such swap transactions is reported as an adjustment of interest income from the hedged items as incurred. § Foreign exchange swaps: Foreign exchange swaps are used to reduce the risk of a change in the value, yield, or cash flow with respect to foreign invested assets. Foreign exchange swaps represent contracts that require the exchange of foreign currency cash flows for U.S. dollar cash flows at regular interim periods, typically quarterly or semi-annually. § Credit default swaps (replication - sold credit protection): Credit default swaps and total return swaps are utilized to replicate the investment characteristics of permissible investments using the derivative in conjunction with other investments. Replicated (synthetic) assets filed with the NAIC’s Security Valuation Office (“SVO”) result in both the derivative and cash instrument being carried at amortized cost. The replication practices are in accordance with SSAP No. 86. § Credit default swaps : Credit default swaps are used to reduce the credit loss exposure with respect to certain assets that the Company owns, or to assume credit exposure on certain assets that the Company does not own. Payments are made to or received from the counterparty at specified intervals and amounts for the purchase or sale of credit protection. In the event of a default on the underlying credit exposure, the Company will either receive an additional payment (purchased credit protection) or will be required to make an additional payment (sold credit protection) equal to par minus recovery value of the swap contract reference obligation. § Forwards : Forwards are acquired to hedge the Company’s inverse portfolio against movements in interest rates, particularly mortgage rates. On the settlement date, the Company will either receive a payment (interest rate drops on sold forwards or interest rate rises on purchased forwards) or will be required to make a payment (interest rate rises on sold forwards or interest rate drops on purchased forwards). The Company also uses currency forward contracts to hedge policyholder liabilities in contracts which are linked to foreign indexes. The currency fluctuations may result in a decrease in account values, which would increase the possibility of the Company incurring an expense for guaranteed benefits in excess of account values. § Call Options : Call options are used to hedge against an increase in the various equity indices. Such increase may result in increased payments to contract holders of fixed indexed annuity contracts, and the call options offset this increased expense. Call options are reported at fair value. SSAP No. 97, Investments in Subsidiary, Controlled and Affiliated Entities (“SSAP No. 97”), applies to the Company’s subsidiaries, and controlled and affiliated entities (“SCA”). The Company’s insurance subsidiaries are reported at their underlying statutory 18 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) basis net assets, and the Company’s non-insurance subsidiaries are reported at the underlying GAAP equity amount adjusted for non-admitted assets as promulgated by the NAIC Accounting Practices and Procedures Manual. Dividends from subsidiaries are included in net investment income. The remaining net change in the subsidiaries’ equity is included in the change in net unrealized capital gains or losses. SCA entities for which audited statements are not available or expected to be available are nonadmitted. Management regularly reviews its SCA’s to determine if an other-than-temporary impairment has occurred. During this review, management makes a judgment as to whether it is probable that the reporting entity will be unable to recover the carrying amount of the investment or there is evidence indicating inability of the investee to sustain earnings. Contract loans are reported at unpaid principal balances but not in excess of the cash surrender value. Land is reported at cost. Real estate occupied by the Company is reported at depreciated cost, and other real estate is reported at the lower of depreciated cost or fair value. Depreciation is calculated on a straight line basis over the estimated useful lives of the properties. The Company does not currently engage in reverse repurchase agreements and reverse dollar repurchase agreements. Such arrangements typically meet the requirements to be accounted for as financings. For both reverse repurchase agreements and reverse dollar repurchase agreements, Company policies require that at all times during the respective agreement term, cash or other collateral types obtained is sufficient to allow the Company to fund substantially all of the cost of purchasing replacement assets from others. Cash collateral received is used for general liquidity purposes and the offsetting collateral liability is included in borrowed money on the Balance Sheets. The Company engages in securities lending whereby certain domestic bonds from its portfolio are loaned to other institutions for short periods of time. Collateral, primarily cash, which is in excess of the market value of the loaned securities, is deposited by the borrower with a lending agent, and retained and invested by the lending agent to generate additional income for the Company. The Company does not have access to the collateral. The Company’s policy requires a minimum of 102% of the fair value of securities loaned to be maintained as collateral. The fair value of the loaned securities is monitored on a daily basis with additional collateral obtained or refunded as the market value fluctuates. Short term investments are reported at amortized cost which approximates fair value. Short term investments include investments with maturities between three months and one year at the date of acquisition. Partnership interests, which are included in other invested assets, are reported at the underlying audited GAAP equity of the investee. Changes in surplus from distributions are reported in investment income. 19 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) Residual collateralized mortgage obligations, which are included in other invested assets on the balance sheet, are reported at amortized cost using the effective interest method. Surplus notes acquired, which are included in other invested assets on the balance sheets, are reported at amortized cost using the effective interest method. See Note 12 for additional information related to an affiliate surplus note. Realized capital gains and losses are generally determined using the first in first out method. Cash on hand includes cash equivalents. Cash equivalents are short term investments that are both readily convertible to cash and have an original maturity date of three months or less from date of purchase. Aggregate Reserve for Life Policies and Contracts : Life, annuity, and accident and health reserves are developed by actuarial methods and are determined based on published tables using statutorily specified interest rates and valuation methods that will provide, in the aggregate, reserves that are greater than or equal to the minimum or guaranteed policy cash value or the amounts required by law. Interest rates range from 2.0% to 13.25% for 2012. The Company waives the deduction of deferred fractional premiums upon the death of the insured. It is the Company’s practice to return a pro rata portion of any premium paid beyond the policy month of death, although it is not contractually required to do so for certain issues. The methods used in valuation of substandard policies are as follows: For life, endowment and term policies issued substandard, the standard reserve during the premium paying period is increased by 50% of the gross annual extra premium. Standard reserves are held on Paid-Up Limited Pay contracts. For reinsurance accepted with table rating, the reserve established is a multiple of the standard reserve corresponding to the table rating. For reinsurance with flat extra premiums, the standard reserve is increased by 50% of the flat extra. The amount of insurance in force for which the gross premiums are less than the net premiums, according to the standard of valuation required by the Minnesota Division of Insurance, is $85.1 billion and $105.8 billion at December 31, 2012 and 2011, respectively. The amount of premium deficiency reserves for policies on which gross premiums are less than the net premiums is $685.7 and $757.5 at December 31, 2012 and 20 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) 2011, respectively. The Company anticipates investment income as a factor in the premium deficiency calculation in accordance with SSAP No. 54, Individual and Group Accident and Health Contracts (“SSAP No. 54”). The tabular interest has been determined from the basic data for the calculation of policy reserves for all direct ordinary life insurance and for the portion of group life insurance classified as group Section 79. The method of determination of tabular interest of funds not involving life contingencies is as follows: one hundredth of the product of such valuation rate of interest times the mean of the amount of funds subject to such valuation rate of interest held at the beginning and end of the year of valuation. Reinsurance : Reinsurance premiums, commissions, expense reimbursements, and reserves related to reinsured business are accounted for on a basis consistent with those used in accounting for the original policies issued and the terms of the reinsurance contracts. Reserves are based on the terms of the reinsurance contracts and are consistent with the risks assumed. Premiums and benefits ceded to other companies have been reported as a reduction of premium revenue and benefits expense. Amounts applicable to reinsurance ceded for reserves and unpaid claim liabilities have been reported as reductions of these items, and expense allowances received in connection with reinsurance ceded have been reflected in operations. Electronic Data Processing Equipment : Electronic data processing equipment is carried at cost less accumulated depreciation. Depreciation for major classes of such assets is calculated on a straight line basis over the estimated useful life of the asset. Participating Insurance : Participating business approximates less than 1.0% of the Company’s ordinary life insurance in force and less than 3.0% of premium income. The amount of dividends to be paid to participating policyholders is determined annually by the Board of Directors. Amounts allocable to participating policyholders are based on published dividend projections or expected dividend scales. Dividends expense of $12.7, $13.9 and $14.5 was incurred in 2012, 2011 and 2010, respectively. Benefit Plans : The Company provides noncontributory retirement plans for substantially all employees and certain agents. Pension costs are charged to operations as contributions are made to the plans. The Company also provides a contributory retirement plan for substantially all employees. 21 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) Nonadmitted Assets : Nonadmitted assets are summarized as follows: December 31 (In Thousands) Deferred and uncollected premium $ 12,779 $ 8,063 Net deferred tax asset 183,974 211,304 Health care and other amounts receivable 9,897 9,985 Negative IMR - 92,709 Surplus note investment - 29,015 Other invested assets 11,512 12,263 Other 9,840 7,376 Total nonadmitted assets $ 228,002 $ 370,715 Changes in nonadmitted assets are generally reported directly in unassigned surplus as an increase or decrease in nonadmitted assets. Claims and Claims Adjustment Expenses : Claims and claims adjustment expenses represent the estimated ultimate net cost of all reported and unreported claims incurred through December 31, 2012. The Company does not discount claims and claims adjustment expense reserves. Such estimates are based on actuarial projections applied to historical claim payment data. Such liabilities are considered to be reasonable and adequate to discharge the Company’s obligations for claims incurred but unpaid as of December 31, 2012. Guaranteed Benefits : For variable annuity guarantees, Actuarial guideline 43 – Variable Annuity Commissioners Annuity Reserve Valuation Method (“AG43”), is followed. This guideline interprets how to apply the NAIC Commissioners’ Annuity Reserve Valuation Method to Variable Annuities (“CARVM”). The greater of the result under a single deterministic “Standard Scenario” and the average of the most severe 30% of randomly generated stochastic scenarios is held. Both reinsurance and hedging are also reflected. Taxes are not incorporated. All assumptions for the Standard Scenario are prescribed. For the stochastic scenarios, equity market returns must meet a calibration test. All other assumptions are set by the actuary using prudent best-estimates. Separate Accounts : Most separate account assets and liabilities held by the Company represent funds held for the benefit of the Company’s variable life and annuity policy and contract holders who bear all of the investment risk associated with the policies. Such policies are of a non-guaranteed nature. All net investment experience, positive or negative, is attributed to the policy and contract holders’ account values. The assets and liabilities of these accounts are carried at fair value and are legally segregated and are not subject to claims that arise out of any other business of the Company. There are no product classification differences under GAAP. 22 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) Reserves related to the Company’s mortality risk are included in life and annuity reserves. These reserves include reserves for guaranteed minimum death benefits (before reinsurance) that totaled $27.9 and $28.8 at December 31, 2012 and 2011, respectively. The operations of the separate accounts are not included in the accompanying financial statements. 2. Permitted Statutory Basis Accounting Practices The financial statements of the Company are presented on the basis of accounting practices prescribed or permitted by the Minnesota Department of Commerce. The Minnesota Department of Commerce recognizes only statutory accounting practices prescribed or permitted by the State of Minnesota for determining and reporting the financial condition and results of operations of an insurance company and for determining its solvency under the Minnesota Insurance Laws. The NAIC Accounting Practices and Procedures Manual has been adopted as a component of prescribed or permitted practices by the State of Minnesota. The Minnesota Commissioner of Commerce has the right to permit other specific practices that deviate from prescribed practices. The Company is required to identify those significant accounting practices that are permitted, and obtain written approval of the practices from the Minnesota Department of Commerce. As of December 31, 2012, 2011 and 2010, the Company had no such permitted accounting practices. 23 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) 3. Investments Fixed Maturities and Equity Securities The cost or amortized cost and fair value of bonds and equity securities are as follows: Cost or Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In Thousands) At December 31, 2012: U.S. Treasury securities and obligations of U.S. government corporations and agencies $ 1,134,590 $ 88,060 $ - $ 1,222,650 States, municipalities, and political subdivisions 16,003 2,480 3 18,480 Foreign other (par value - $2,174,967) 2,252,143 256,078 15,618 2,492,603 Foreign government (par value - $38,890) 41,325 5,219 35 46,509 Public utilities securities - Corporate securities 8,236,962 953,323 12,863 9,177,422 Residential mortgage backed securities 1,438,580 256,948 18,364 1,677,164 Commercial mortgage backed securities 570,635 56,181 989 625,827 Other asset backed securities 524,375 51,400 1,675 574,100 Total fixed maturities 14,214,613 1,669,689 49,547 15,834,755 Preferred stocks 33,148 7,067 - 40,215 Common stocks 19,459 267 1,183 18,543 Total equity securities 52,607 7,334 1,183 58,758 Total $ 14,267,220 $ 1,677,023 $ 50,730 $ 15,893,513 At December 31, 2011: U.S. Treasury securities and obligations of U.S. government corporations and agencies $ 1,060,741 $ 96,318 $ 1 $ 1,157,058 States, municipalities, and political subdivisions 27,332 3,196 132 30,396 Foreign other (par value - $2,179,093) 2,164,205 185,970 16,064 2,334,111 Foreign government (par value - $37,510) 37,474 7,956 - 45,430 Public utilities securities 45,846 4,351 - 50,197 Corporate securities 6,789,651 706,893 13,133 7,483,411 Residential backed securities 1,794,637 404,876 63,898 2,135,615 Commercial mortgage backed securities 779,592 26,385 8,818 797,159 Other asset backed securities 666,611 47,728 4,563 709,776 Total fixed maturities 13,366,089 1,483,673 106,609 14,743,153 Preferred stocks 31,448 6,261 - 37,709 Common stocks 33,513 936 3,335 31,114 Total equity securities 64,961 7,197 3,335 68,823 Total $ 13,431,050 $ 1,490,870 $ 109,944 $ 14,811,976 24 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) Reconciliation of bonds from amortized cost to carrying value is as follows: December 31 (In Thousands) Amortized cost $ 14,214,613 $ 13,366,089 Adjustment for below investment grade bonds (2,868 ) (2,992 ) Carrying value $ 14,211,745 $ 13,363,097 The aggregate fair value of debt securities with unrealized losses and the time period that cost exceeded fair value are as follows: Less than 6 Months Below Cost More than 6 Months and Less than 12 Months Below Cost More than 12 Months Below Cost Total (In Thousands) At December 31, 2012: Fair value $ 669,163 $ 63,265 $ 220,058 $ 952,486 Unrealized loss 13,668 7,694 28,185 49,547 At December 31, 2011: Fair value $ 851,319 $ 188,475 $ 311,601 $ 1,351,395 Unrealized loss 20,514 12,931 73,164 106,609 The amortized cost and fair value of investments in bonds at December 31, 2012, by contractual maturity, are shown below. Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Cost Fair Value (In Thousands) Maturity: Due in 1 year or less $ 474,308 $ 491,690 Due after 1 year through 5 years 2,842,514 3,052,100 Due after 5 years through 10 years 3,611,358 3,988,154 Due after 10 years 4,752,843 5,425,720 11,681,023 12,957,664 Residential mortgage backed securities 1,438,580 1,677,164 Commercial mortgage backed securities 570,635 625,827 Other asset backed securities 524,375 574,100 Total $ 14,214,613 $ 15,834,755 At December 31, 2012 and 2011, investments in certificates of deposit and bonds with an admitted asset value of $169.7 and $166.4, respectively, were on deposit with state insurance departments to satisfy regulatory requirements. 25 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) Underlying collateral, originated prior to 2008, has continued to reflect the problems associated with a housing market that has experienced substantial price declines and an employment market that declined significantly and remains under stress. Credit spreads have widened meaningfully from issuance and rating agency downgrades have been widespread and severe within the sector. Over the course of 2010 and 2011, market prices and liquidity within the sector exhibited volatility, driven by various factors, both domestically and globally. During 2012, market prices and sector liquidity exhibited sustained improvements, driven by an improved technical picture and positive sentiment regarding the potential for fundamental improvements within the sector. In managing the Company’s risk exposure to subprime and Alt-A mortgages, the collateral performance and structural characteristics associated with various positions held are taken into account. The Company does not originate or purchase subprime or Alt-A whole-loan mortgages. The Company does have exposure to Residential Mortgage-Backed Securities (“RMBS”) and asset-backed securities (“ABS”). Subprime lending is the origination of loans to customers with weaker credit profiles. The Company defines Alt-A Loans to include residential mortgage loans to customers who have strong credit profiles but lack some element(s), such as documentation to substantiate income; residential mortgage loans to borrowers that would otherwise be classified as prime but whose loan structure provides repayment options to the borrower that increase the risk of default; and any securities backed by residential mortgage collateral not clearly identifiable as prime or subprime. 26 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) The following table summarizes the Company’s exposure to subprime mortgage backed securities and Alt-A mortgage backed securities through other investments: Actual Cost Book/Adjusted Carrying Value (Excluding Interest) Fair Value Other-than Temporary Impairment Losses Recognized (In Thousands) December 31, 2012 Residential mortgage backed securities $ 84,442 $ 80,419 $ 90,116 $ 2,289 Structured securities 67,429 70,841 67,162 255 Total $ 151,871 $ 151,260 $ 157,278 $ 2,544 December 31, 2011 Residential mortgage backed securities $ 101,315 $ 95,372 $ 89,798 $ 2,730 Structured securities 77,036 79,328 64,223 493 Total $ 178,351 $ 174,700 $ 154,021 $ 3,223 December 31, 2010 Residential mortgage backed securities $ 118,037 $ 113,979 $ 107,833 $ 3,509 Structured securities 177,524 169,340 154,722 35,223 Total $ 295,561 $ 283,319 $ 262,555 $ 38,732 The Company did not have underwriting exposure to subprime mortgage risk through investments in subprime mortgage loans, mortgage guaranty or financial guaranty insurance coverage as of December 31, 2012. Transfer of Alt-A RMBS Participation Interest In the first quarter of 2009, ING reached an agreement, for itself and on behalf of certain ING affiliates including the Company, with the Kingdom of the Netherlands (the “Dutch State”) on the Illiquid Assets Back-Up Facility (the “Back-Up Facility”) covering 80% of ING’s Alt-A RMBS. Under the terms of the Back-Up Facility, a full credit risk transfer to the Dutch State was realized on 80% of ING’s Alt-A RMBS owned by ING Bank, FSB and certain subsidiaries of ING US, including the Company with an aggregate book value of $36 billion, including book value of $665 million of the Alt-A RMBS portfolio owned by the Company (with respect to the Company’s portfolio, the “Designated Securities Portfolio”) (the “ING-Dutch State Transaction”). As a result of the risk transfer, the Dutch State participates in 80% of any results of the ING Alt-A RMBS portfolio. The risk transfer to the Dutch State took place at a discount of approximately 10% of par value. In addition, under the Back-Up Facility, other fees are paid by the Company and 27 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) the Dutch State. Each ING company participating in the ING-Dutch State Transaction, including the Company remains the legal owner of 100% of its Alt-A RMBS portfolio and remains exposed to 20% of any results on its portfolio. The ING-Dutch State Transaction closed on March 31, 2009, with the risk transfer to the Dutch State taking effect as of January 26, 2009. In order to implement that portion of the ING-Dutch State Transaction related to the Company’s Designated Securities Portfolio, the Company entered into a participation agreement with our affiliates, ING Support Holding B.V. (“ING Support Holding”) and ING pursuant to which the Company conveyed to ING Support Holding an 80% participation interest in our Designated Securities Portfolio and agreed to pay a periodic transaction fee, and received, as consideration for the participation, an assignment by ING Support Holding of its right to receive payments from the Dutch State under the Illiquid Assets Back-Up Facility related to the Company’s Designated Securities Portfolio among, ING, ING Support Holding and the Dutch State (the “Company BackUp Facility”). Under the Company Back-Up Facility, the Dutch State is obligated to pay certain periodic fees and make certain periodic payments with respect to the Company’s Designated Securities Portfolio, and ING Support Holding is obligated to pay a periodic guarantee fee and make periodic payments to the Dutch State equal to the distributions it receives with respect to the 80% participation interest in the Company’s Designated Securities Portfolio. The amount of the obligation as of December 31, 2011 was 334.3. On November 13, 2012, ING, ING Support Holding, ING Bank N.V. (“ING Bank”) and the Company entered into restructuring arrangements with the Dutch State, which closed the following day (the “Termination Agreement”). Pursuant to these restructurings, the Company sold the Dutch State Obligation, with a carrying value of $269.1 to ING Support Holding at fair value and transferred legal title to 80% of the securities subject to the Alt-A Back-up Facility to ING Bank. The restructuring resulted in an immaterial pre-tax loss. Following the restructuring transaction, the Company continues to own 20% of the Alt-A RMBS from the first transaction. The Company has the right to sell these securities, subject to a right of first refusal granted to ING Bank. 28 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) Mortgage Loans and Real Estate All mortgage loans are evaluated by seasoned underwriters, including an appraisal of loan-specific credit quality, property characteristics, and market trends, and assigned a quality rating using the Company’s internally developed quality rating system. As of December 31, 2012 and 2011, the distribution based upon this quality rating system is as follows: Carrying Value Carrying Value (In Thousands) AA $ 524,411 $ 384,355 A 1,066,097 979,237 BBB 276,278 437,229 BB and below 101,803 150,525 Total commerical mortgage loans $ 1,968,589 $ 1,951,346 Loan performance is continuously monitored on a loan-specific basis through the review of property appraisals, operating statements, rent revenues and annual inspection reports, among other items. This review evaluates whether the properties are performing at a consistent and acceptable level to secure the debt. All commercial mortgages are rated for the purpose of quantifying the level of risk. Those loans with higher risk are placed on a watch list and are closely monitored for collateral deficiency or other credit events that may lead to a potential loss of principal or interest. If the value of any mortgage loan is determined to be impaired (i.e., when it is probable that the Company will be unable to collect on all amounts due according to the contractual terms of the loan agreement), the carrying value of the mortgage loan is reduced to either the present value of expected cash flows from the loan, discounted at the loan’s effective interest rate, or fair value of the collateral. As of December 31, 2012 and 2011, the Company held impaired mortgage loans with carrying values of $2.3 and $2.4 and unpaid principle balances of $3.3 and $3.4, respectively. As of December 31, 2012 and 2011, no commercial mortgage loans were past due. The maximum and minimum lending rates for long term mortgage loans acquired or made during 2012 were 6.1% and 3.5%. Property insurance is required on all collateral securing commercial real estate mortgage loans. Generally the coverage is “all risk” at a level equal to the replacement cost of the improvements. Additional coverage may be required to cover flood, windstorm and other risks associated with collateral type, use and location. During 2012, the maximum percentage of any loan to the value of collateral at the time of the loan, exclusive of insured or guaranteed or purchase money mortgages was 71.4% on commercial properties. As of December 31, 2012 and 2011, the Company held no 29 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) mortgages with interest more than 180 days overdue. Minimal interest was past due as of December 31, 2012 and 2011. The average recorded investment in impaired loans was $2.3, $3.1 and $16.4 at December 31, 2012, 2011 and 2010, respectively. Interest income recognized during the period the loans were impaired was $0.2, $0.3 and $0.3 and interest income recognized on a cash basis was $0.2, $0.3 and $0.3 for 2012, 2011 and 2010, respectively. The Company recorded $0, $1.4 and $5.7 of impairments on loans without an allowance for credit losses, as of December 31, 2012, 2011 and 2010, respectively. There were no encumbrances on real estate at December 31, 2012 and 2011. On June 14, 2012, the Company announced an agreement with Cognizant Technology Solutions U.S. Corporation (“Cognizant”) under which Cognizant will provide business processing and operations services related to the Company. Under the terms of the seven-year agreement, Cognizant has made offers of employment to more than 1,000 employees of ING US in Minot, North Dakota and Des Moines, Iowa. On August 16, 2012, in conjunction with the outsourcing of employees, the Company sold two home office buildings and a subdivided portion of land in Minot to Cognizant for $14.4 in cash. The Company recognized a gain of $6.1 associated with this sale in the third quarter of 2012. As part of the transaction, the Company retained 36.6 acres of undeveloped land from the existing site for investment purposes. Wash Sales In the course of the Company’s asset management, securities are sold and reacquired within 30 days of the sale date to rebalance individual portfolios within the Company. There are no transactions to report for 2010 and 2011. The table below summarizes the number of transactions, book value, and gain/loss of the Company’s financial instruments with securities sold and reacquired within 30 days of the sale date during 2012: NAIC Rating Number of Transactions Book Value Cost of Securities Repurchased Gain/(Loss) (In Thousands) 4 9 $ 479 $ 506 $ 33 30 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) Net Realized Capital Gains and Losses Realized capital (losses) gains are reported net of federal income taxes and amounts transferred to the IMR are as follows: December 31 (In Thousands) Realized capital gains (losses) $ 156,818 $ (83,474 ) $ (86,740 ) Amount transferred to IMR (net of related taxes of $91,013 in 2012, ($25,185) in 2011 and $2,130 in 2010 (169,023 ) 46,772 (3,955 ) Federal income tax (expense) benefit (39,627 ) 18,781 4,646 Net realized capital losses $ (51,832 ) $ (17,921 ) $ (86,049 ) Realized capital losses include losses of $26.3, $102.1 and $142.8 related to securities that have experienced an other-than-temporary decline in value during 2012, 2011 and 2010, respectively. Proceeds from sales of investments in bonds and other fixed maturity interest securities were $2.2 billion, $1.2 billion and $1.9 billion in 2012, 2011 and 2010, respectively. Gross gains of $254.5, $40.7 and $82.5 and gross losses of $8.6, $28.1 and $31.6 during 2012, 2011 and 2010, respectively, were realized on those sales. A portion of the gains and losses realized in 2012, 2011 and 2010 has been deferred to future periods in the IMR. The following table discloses, in aggregate, the OTTI’s recognized by the Company in accordance with structured securities subject to SSAP No. 43R, Loan-backed and Structured Securities (“SSAP No. 43R”) due to intent to sell or inability or lack of intent to hold to recovery in 2012: Amortized Cost Basis Before Other-than-Temporary Impairments Interest Non-interest Fair Value (In Thousands) First quarter: Aggregate intent to sell $ 2,506 $ 128 $ - $ 2,378 Aggregate inability or lack of intent to hold to recovery 1,088 13 - 1,075 Total first quarter $ 3,594 $ 141 $ - $ 3,453 Second quarter: Aggregate intent to sell $ 23,689 $ 1,024 $ - $ 22,665 Aggregate inability or lack of intent to hold to recovery - Total second quarter $ 23,689 $ 1,024 $ - $ 22,665 Total N/A $ 1,165 $ - N/A 31 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) There were no OTTI’s recognized by the Company in the third or fourth quarters of 2012 due to intent to sell or inability or lack of intent to hold to recovery. The following table discloses in aggregate the OTTI’s recognized by the Company in accordance with structured securities subject to SSAP No. 43R due to intent to sell or inability or lack of intent to hold to recovery in 2011: Amortized Cost Basis Before Other-than-Temporary Impairments Interest Non-interest Fair Value (In Thousands) First quarter: Aggregate intent to sell $ 61,590 $ 7,425 $ - $ 54,165 Aggregate inability or lack of intent to hold to recovery 17,081 3,447 - 13,634 Total first quarter $ 78,671 $ 10,872 $ - $ 67,799 Second quarter: Aggregate intent to sell $ 157,638 $ 16,794 $ - $ 140,844 Aggregate inability or lack of intent to hold to recovery 294 68 - 226 Total second quarter $ 157,932 $ 16,862 $ - $ 141,070 Third quarter: Aggregate intent to sell $ 68,409 $ 9,378 $ - $ 59,031 Aggregate inability or lack of intent to hold to recovery 74,786 14,803 - 59,983 Total third quarter $ 143,195 $ 24,181 $ - $ 119,014 Fourth quarter: Aggregate intent to sell $ - $ - $ - $ - Aggregate inability or lack of intent to hold to recovery 103,568 5,165 - 98,403 Total fourth quarter $ 103,568 $ 5,165 $ - $ 98,403 Total N/A $ 57,080 $ - N/A 32 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) The following table discloses in aggregate the OTTI’s recognized by the Company in accordance with structured securities subject to SSAP No. 43R due to intent to sell or inability or lack of intent to hold to recovery in 2010: Amortized Cost Basis Before Other-than-Temporary Impairments Interest Non-interest Fair Value (In Thousands) Second quarter: Aggregate intent to sell $ - $ - $ - $ - Aggregate inability or lack of intent to hold to recovery 3,264 954 - 2,310 Total second quarter $ 3,264 $ 954 $ - $ 2,310 Fourth quarter: Aggregate intent to sell $ - $ - $ - $ - Aggregate inability or lack of intent to hold to recovery 202,645 36,554 - 166,092 Total fourth quarter $ 202,645 $ 36,554 $ - $ 166,092 Total N/A $ 37,508 $ - N/A There were no OTTI’s recognized by the Company in the first and third quarters of 2010 due to intent to sell or inability or lack of intent to hold to recovery. 33 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) The following table discloses in detail the OTTI’s due to present value of cash flows being less than amortized cost recognized by the Company in accordance with structured securities subject to SSAP No. 43R, exclusive of intent impairments, in 2012: Amortized Cost Basis Before OTTI Present Value of Projected Cash Flows Recognized OTTI Amortized Cost After OTTI Fair Value First quarter: (In Thousands) 05948 KN70 $ 1,585 $ 1,579 $ 6 $ 1,579 $ 1,232 12667 GTM5 835 824 11 824 558 17307 GZK7 7,139 7,134 5 7,134 6,721 225458 PN2 1,595 1,582 13 1,582 1,256 76110 H2X6 999 996 2 996 645 9393366 D0 482 474 7 474 318 05948 KZF9 445 441 5 441 319 93934 FAA0 179 178 1 178 131 57643 MMM3 1,989 1,963 27 1,963 1,570 05948 KH93 1,153 1,139 14 1,139 909 92925 DAA8 1,271 1,262 9 1,262 896 16165 MAD0 813 809 4 809 523 059487 AA6 477 451 27 451 325 78473 NAC7 13,738 13,666 72 13,666 10,494 07387 UCE9 1,213 1,212 1 1,212 884 12669 GJB8 474 471 3 471 308 93362 YAA0 2,288 2,281 7 2,281 1,817 362341 XE4 5,124 5,114 10 5,114 4,497 31395 CFD8 1,406 833 573 833 780 05948 KWU9 3,809 3,808 1 3,808 3,832 05951 VAV1 392 388 4 388 268 933635 AA2 1,317 1,305 13 1,305 951 86359 DUT2 1,418 1,412 6 1,412 612 93934 FPP1 1,023 999 24 999 742 31398 JHT3 1,005 661 344 661 694 Total first quarter $ 52,169 $ 50,982 $ 1,189 $ 50,982 $ 41,282 34 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) (Table continued from previous page) Amortized Cost Basis Before OTTI Present Value of Projected Cash Flows Recognized OTTI Amortized Cost After OTTI Fair Value Second quarter: (In Thousands) 05948 KN70 $ 1,553 $ 1,538 $ 15 $ 1,538 $ 1,196 12667 GTM5 780 772 8 772 525 17307 GZK7 6,701 6,634 68 6,634 6,311 225458 PN2 1,528 1,508 20 1,508 1,168 76110 H2X6 929 925 4 925 582 9393366 D0 459 454 4 454 296 05948 KZF9 425 422 3 422 290 93934 FAA0 168 167 1 167 119 57643 MMM3 1,854 1,809 45 1,809 1,491 05948 KH93 1,031 1,019 12 1,019 813 92925 DAA8 1,218 1,215 2 1,215 867 16165 MAD0 745 742 3 742 441 059487 AA6 414 396 18 396 310 78473 NAC7 13,073 13,067 6 13,067 10,420 07387 UCE9 1,189 1,187 2 1,187 973 12669 GJB8 459 458 1 458 279 93362 YAA0 2,230 2,220 10 2,220 1,734 362341 XE4 5,042 4,903 140 4,903 4,248 05951 VAV1 368 364 5 364 253 86359 DUT2 1,365 1,245 120 1,245 533 761118 QM3 682 648 34 648 392 12667 GCC5 556 510 46 510 255 059496 AC3 3,774 3,733 41 3,733 2,986 02660 TEL3 147 127 20 127 60 939355 BR3 2,609 2,582 27 2,582 1,794 362351 AB4 761 745 15 745 416 225470 RU9 2,279 2,263 17 2,263 1,553 12668 BUH4 2,611 2,577 34 2,577 1,896 761118 VY1 421 413 8 413 260 93935 EAC8 495 481 14 481 389 12668 BKM4 771 748 23 748 513 12667 FWU5 1,338 1,330 8 1,330 1,281 933638 AC2 223 215 8 215 153 93934 FCF7 3,232 3,228 5 3,228 2,733 93934 FBU5 370 369 2 369 211 761118 AV0 392 391 1 391 274 1248MBA H8 1,403 1,237 167 1,237 892 Total second quarter $ 63,595 $ 62,642 $ 957 $ 62,642 $ 48,907 35 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) (Table continued from previous page) Amortized Cost Basis Before OTTI Present Value of Projected Cash Flows Recognized OTTI Amortized Cost After OTTI Fair Value Third quarter: (In Thousands) 12667 GTM5 $ 741 $ 730 $ 11 $ 730 $ 561 225458 PN2 1,482 1,452 29 1,452 1,228 76110 H2X6 885 875 10 875 633 9393366 D0 446 436 10 436 315 05948 KZF9 402 398 4 398 299 93934 FAA0 159 149 11 149 125 57643 MMM3 1,785 1,744 41 1,744 1,492 16165 MAD0 716 711 5 711 492 059487 AA6 388 385 3 385 336 78473 NAC7 12,480 12,426 53 12,426 11,346 07387 UCE9 1,160 1,143 17 1,143 1,017 12669 GJB8 450 445 5 445 354 93362 YAA0 2,184 2,172 12 2,172 1,952 362341 XE4 4,659 4,526 133 4,526 4,474 05951 VAV1 344 336 9 336 267 86359 DUT2 1,207 1,078 129 1,078 676 761118 QM3 635 628 7 628 462 12667 GCC5 479 448 30 448 275 059496 AC3 3,649 3,538 111 3,538 3,209 02660 TEL3 118 110 9 110 71 939355 BR3 2,540 2,506 34 2,506 2,139 362351 AB4 725 673 53 673 504 225470 RU9 2,213 1,994 218 1,994 1,647 12668 BUH4 2,451 2,445 6 2,445 2,295 761118 VY1 401 388 13 388 308 93935 EAC8 469 463 5 463 412 12668 BKM4 728 607 122 607 581 12667 FWU5 1,284 1,236 49 1,236 1,234 933638 AC2 201 198 2 198 188 761118 AV0 375 351 24 351 285 1248MBA H8 1,231 1,142 89 1,142 1,055 3623417 S2 26,194 26,079 116 26,079 26,079 933635 AA2 1,211 1,205 6 1,205 1,031 Total third quarter $ 74,392 $ 73,017 $ 1,376 $ 73,017 $ 67,342 36 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) (Table continued from previous page) Amortized Cost Basis Before OTTI Present Value of Projected Cash Flows Recognized OTTI Amortized Cost After OTTI Fair Value Fourth quarter: (In Thousands) 12667 GTM5 $ 694 $ 682 $ 12 $ 682 $ 540 225458 PN2 1,363 1,356 7 1,356 1,158 9393366 D0 425 421 4 421 314 93934 FAA0 213 180 33 180 180 57643 MMM3 1,650 1,626 25 1,626 1,408 07387 UCE9 1,114 1,096 18 1,096 992 05951 VAV1 322 316 6 316 256 761118 QM3 623 610 13 610 472 02660 TEL3 105 103 2 103 71 761118 VY1 375 375 - 375 298 933638 AC2 187 180 8 180 179 761118 AV0 340 290 50 290 290 933635 AA2 1,174 1,162 12 1,162 1,035 606935 AM6 2,501 2,404 97 2,404 2,404 36298 NAZ7 18,684 17,932 752 17,932 17,790 93934 FBU5 351 333 18 333 233 92925 DAA8 1,164 1,154 10 1,154 1,047 93934 FCF7 2,936 2,790 145 2,790 2,790 93934 FKK7 1,936 1,824 112 1,824 1,593 225470 RU9 1,887 1,861 27 1,861 1,608 059496 AC3 3,386 3,346 40 3,346 3,130 93934 FPP1 911 881 30 881 801 12667 GCC5 434 410 24 410 270 17307 GL89 1,510 1,496 15 1,496 1,496 12668 BUH4 2,274 2,250 24 2,250 2,178 12668 BKM4 623 595 28 595 602 93362 YAA0 2,126 2,118 8 2,118 1,964 16165 MAD0 676 672 4 672 481 12667 FWU5 1,183 1,178 5 1,178 1,178 12669 GJB8 442 439 3 439 361 93935 EAC8 449 447 2 447 413 05948 KZF9 373 371 1 371 282 31395 CFD8 226 179 47 179 179 31398 JHT3 391 195 196 195 195 31394 A2W5 1,049 589 460 589 589 38376 FMQ2 1,046 830 216 830 830 31398 MXS0 653 449 204 449 449 31393 DKN0 501 301 200 301 301 38377 DEK8 685 615 71 615 615 31394 AZS8 366 321 45 321 321 31393 YD28 69 56 14 56 56 $ 57,417 $ 54,433 $ 2,988 $ 54,433 $ 51,349 37 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) The total amount of OTTI’s recognized by the Company arising from the present value of expected cash flows being less than the amortized cost of structured securities subject to SSAP No. 43R was $8.6, $15.9 and $29.6 in 2012, 2011 and 2010, respectively. The following table discloses, in the aggregate, all structured securities in an unrealized loss position subject to SSAP No. 43R for which an OTTI has not been recognized in earnings as a realized loss, including securities with a recognized OTTI for non-interest related declines when a non-recognized interest related impairment remains: December 31, 2012 Aggregate Amount of Unrealized Losses Aggregate fair value of Securities with Unrealized Losses (In Thousands) Less than 12 months $ 4,588 $ 146,339 Greater than 12 months 16,465 147,924 Total $ 21,053 $ 294,263 For the years ended December 31, 2012, 2011 and 2010, realized capital losses include $16.6, $1.8 and $9.7, respectively, related to Limited Partnerships that have experienced an other than temporary decline in value. Investment Income Major categories of net investment income are summarized as follows: Year ended December 31 (In Thousands) Income: Equity securities $ 3,341 $ 4,015 $ 6,526 Bonds 808,396 814,332 829,513 Mortgage loans 117,540 119,509 124,332 Derivatives (18,603 ) (32,721 ) (44,818 ) Contract loans 36,326 38,107 39,390 Real estate 752 995 1,095 Other (5,535 ) (12,261 ) 5,547 Total investment income 942,217 931,976 961,585 Investment expenses (40,027 ) (39,006 ) (37,531 ) Net investment income $ 902,190 $ 892,970 $ 924,054 38 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) Affiliate Surplus Note On December 29, 2004, ING USA Annuity and Life Insurance Company (“ING USA”) issued a 6.3% surplus note in the amount of $175.0 to the Company. The note matures on December 29, 2034 and is included in other invested assets on the balance sheets. Per SSAP No. 41, Surplus Notes, Paragraph 10.b.i.(b), a statement factor was established for the surplus note of 1.000 and 0.834 as a multiple of the face amount for the years ended 2012 and 2011, respectively. The carrying value of the surplus note at December 31, 2012 and 2011 was $175.0 and $146.0, respectively. Any payment of principal and/or interest made is subject to the prior approval of the Iowa Insurance Commissioner. For the years ended December 31, 2012, 2011 and 2010, interest paid was $11.1, $11.1 and $11.1, respectively. Securities Lending The Company had loaned securities, which are reflected as invested assets on the Balance Sheets, with a fair value of approximately $169.7 and $84.1 at December 31, 2012 and 2011, respectively. The aggregate amount of collateral received, by specific time period, for repurchase agreements and securities lending agreements at December 31 2012 and 2011 are shown below. The Company does not participate in dollar repurchase transactions. At December 31, 2012 At December 31, 2011 Securities Lending Securities Lending (In Thousands) Open $ 174,376 $ 86,974 30 days or less - - 31 to 60 days - - 61 to 90 days - - Greater than 90 days - - Securities received - - Total collateral received $ 174,376 $ 86,974 39 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) The aggregate amount of collateral reinvested, by specific time period, for repurchase agreements and securities lending agreements at December 31, 2012 and 2011 are shown below. At December 31, 2012: Securities Lending Amortized Cost Fair Value (In Thousands) Open $ 174,385 $ 174,385 30 days or less - - 31 to 60 days - - 61 to 90 days - - 91 to 120 days - - 121 to 180 days - - 181 to 365 days - - 1 to 2 years - - 2 to 3 years - - Greater than 3 years - - Securities received - - Total collateral reinvested $ 174,385 $ 174,385 At December 31, 2011: Securities Lending Amortized Cost Fair Value (In Thousands) Open $ - $ - 30 days or less 86,978 86,978 31 to 60 days - - 61 to 90 days - - 91 to 120 days - - 121 to 180 days - - 181 to 365 days - - 1 to 2 years - - 2 to 3 years - - Greater than 3 years - - Securities received - - Total collateral reinvested $ 86,978 $ 86,978 Low-Income Housing Tax Credits The Company had a carrying value of $108.1 in Low-Income Housing Tax Credits (“LIHTC”) at December 31, 2012. The tax credits are projected to expire in 2020. The Company is indifferent to the holding period of the investments as the credits are guaranteed by a third party. The Company is unaware of any current regulatory reviews of the LIHTC property. 40 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) During 2012, a determination was made by the Company that future tax benefits would not be received as anticipated. In accordance with SSAP No. 93, Accounting for Low Income Housing Tax Credit Property Investments (“SSAP No. 93”) the Company compared the present value of future tax benefits, discounted at the US Treasury rate for a familiar duration, to the current book value. The LIHTC were impaired down to the value calculated from this process. As a result, the Company recognized an impairment of $14.7 in 2012. Troubled Debt Restructuring The Company has high quality, well performing, portfolios of commercial mortgage loans and private placement debts. Under certain circumstances, modifications to these contracts are granted. Each modification is evaluated as to whether troubled debt restructuring has occurred. A modification is a troubled debt restructure when the borrower is in financial difficulty and the creditor makes concessions. Generally, the types of concessions may include: reduction of the face amount or maturity amount of the debt as originally stated, reduction of the contractual interest rate, extension of the maturity date at an interest rate lower than current market interest rates and/or reduction of accrued interest. The Company considers the amount, timing and extent of the concession granted in determining any impairment or changes in the specific valuation allowance recorded in connection with the troubled debt restructuring. A valuation allowance may have been recorded prior to the quarter when the loan is modified in a troubled debt restructuring. Accordingly, the carrying value (net of the specific valuation allowance) before and after modification through a troubled debt restructuring may not change significantly, or may increase if the expected recovery is higher than the pre-modification recovery assessment. As of the years ended December 31, 2012 and 2011, the Company’s total recorded investment in restructured debts was $0.0 and $10.5, respectively. The Company realized losses related to these investments of $0.0, $3.1 and $0.0 during 2012, 2011, and 2010, respectively. The Company has no contractual commitments to extend credit to debtors owing receivables whose terms have been modified in troubled debt restructurings. The Company accrues interest income on impaired loans to the extent it is deemed collectible, that is delinquent less than 90 days, and the loan continues to perform under its original or restructured contractual terms. Interest income on non-performing loans is generally recognized on a cash basis. 4. Derivative Financial Instruments Held for Purposes Other than Trading Upfront fees paid or received on derivative contracts are included on the balance sheets as an asset or liability and are being amortized to investment income over the remaining 41 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) terms of the contracts. Premiums paid for the purchase of interest rate contracts are included in other invested assets on the balance sheets and are being amortized to interest expense over the remaining terms of the contracts or in a manner consistent with the financial instruments being hedged. Periodic payments from such contracts are included in investment income on the statements of operations. Accrued amounts payable to or receivable from counterparties are included in other liabilities or accrued investment income on the balance sheet. Gains or losses realized as a result of early terminations are recognized in income in the statement of operations or deferred into IMR and amortized into investment income. Derivatives that are designated as being in an effective hedging relationship are reported in a manner that is consistent with the hedged asset or liability. Derivative contracts that are matched or otherwise designated to be associated with other financial instruments are recorded at fair value if the related financial instruments mature, are sold, or are otherwise terminated or if the interest rate contracts cease to be effective hedges. Changes in the fair value of derivatives not designated in effective hedging relationships are recorded as unrealized gains and losses in surplus. The Company is exposed to credit loss in the event of nonperformance by counterparties on certain derivative contracts; however, the Company does not anticipate nonperformance by any of these counterparties. The amount of such exposure is generally the unrealized gains in such contracts. The Company manages the potential credit exposure from interest rate contracts through careful evaluation of the counterparties’ credit standing, collateral agreements, and master netting agreements. Under the terms of the Company’s Over the Counter Derivative International Swaps and Derivatives Association, Inc. Agreements (“ISDA Agreements”), the Company may receive from, deliver to, counterparties, collateral to assure that all terms of the ISDA Agreements will be met with regard to the Credit Support Annex (“CSA”). The terms of the CSA call for the Company to pay interest on any cash received or receive interest on any cash delivered equal to the Federal Funds rate. The Company received $25.1 and $10.2 of collateral in the form of cash, for years ended December 31, 2012 and 2011. The Company sells credit default swap protection, in conjunction with other investments, to replicate the income characteristics of otherwise permitted investments. The standard contract is five or seven years. In the event of default of the reference entity, the Company would be required to pay the notional amount of contract. At December 31, 2012, the total amount would be $454.5. 42 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) The table below summarizes the Company’s derivative contracts, which are reflected as invested assets and a liability on the Balance Sheets, at December 31, 2012 and 2011: Notional Amount Carrying Value Fair Value (In Thousands) December 31, 2012 Derivative contracts: Credit Contracts $ 461,000 $ (7,175 ) $ 5,358 Equity Contracts 36,428 1,089 1,089 Foreign Exchange Contracts 160,914 111 (16,689 ) Interest Rate Contracts 8,384,632 (11,616 ) (56,736 ) Total derivatives $ 9,042,974 $ (17,591 ) $ (66,978 ) December 31, 2011 Derivative contracts: Credit Contracts $ 525,376 $ (13,737 ) $ (11,335 ) Equity Contracts 36,940 876 876 Foreign Exchange Contracts 202,053 (115 ) (24,960 ) Interest Rate Contracts 7,664,362 (18,834 ) (76,760 ) Total derivatives $ 8,428,731 $ (31,810 ) $ (112,179 ) The net loss recognized by the Company in unrealized gains and losses for the year ended December 31, 2012 resulting from derivatives that no longer qualify for hedge accounting is $12.1. 5. Concentrations of Credit Risk The Company held below investment grade corporate bonds with an aggregate book value of $908.8 and $935.2 and an aggregate market value of $996.1 and $1,006.0 at December 31, 2012 and 2011, respectively. Those holdings amounted to 6.4% of the Company’s investments in bonds and 4.7% of total admitted assets at December 31, 2012. The holdings of below investment grade bonds are widely diversified and of satisfactory quality based on the Company’s investment policies and credit standards. The Company held unrated bonds of $0.3 billion and $0.2 billion with an aggregate NAIC fair value of $0.3 billion and $0.2 billion at December 31, 2012 and 2011, respectively. The carrying value of these holdings amounted to 2.0% of the Company’s investment in bonds and 1.4% of the Company’s total admitted assets at December 31, 2012. At December 31, 2012, the Company’s commercial mortgages involved a concentration of properties located in California (26.4%) and Texas (13.0%). The remaining commercial mortgages relate to properties located in 41 other states. The portfolio is well 43 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) diversified, covering many different types of income producing properties on which the Company has first mortgage liens. The maximum mortgage outstanding on any individual property is $73.2. 6. Reserves At December 31, 2012 and 2011, the Company’s annuity reserves, including those held in separate accounts and deposit fund liabilities that are subject to discretionary withdrawal (with adjustment), subject to discretionary withdrawal (without adjustment), and not subject to discretionary withdrawal provisions are summarized as follows: General Account Separate Account with Guarantees Separate Account Nonguaranteed Total Percent of Total (In Thousands) December 31, 2012 Subject to discretionary withdrawal (with adjustment): With market value adjustment $ 61,591 $ 45,287 $ - $ 106,878 1.0 % At book value less surrender charge 698,361 - - 698,361 6.4 At fair value - - 818,508 818,508 7.5 Subtotal 759,952 45,287 818,508 1,623,747 14.9 Subject to discretionary withdrawal (without adjustment): At book value with minimal or no charge or adjustment 8,581,863 - - 8,581,863 78.7 Not subject to discretionary withdrawal 689,401 283 4,391 694,075 6.4 Total annuity reserves and deposit fund liabilities before reinsurance 10,031,216 45,570 822,899 10,899,685 100.0 % Less reinsurance ceded 56,863 - - 56,863 Net annuity reserves and deposit fund liabilities $ 9,974,353 $ 45,570 $ 822,899 $ 10,842,822 December 31, 2011 Subject to discretionary withdrawal (with adjustment): With market value adjustment $ 32,606 $ 58,264 $ - $ 90,870 0.9 % At book value less surrender charge 696,886 - - 696,886 6.5 At fair value - - 771,508 771,508 7.2 Subtotal 729,492 58,264 771,508 1,559,264 14.6 Subject to discretionary withdrawal (without adjustment): At book value with minimal or no charge or adjustment 8,400,787 - - $ 8,400,787 78.7 Not subject to discretionary withdrawal 707,228 307 3,273 710,808 6.7 Total annuity reserves and deposit fund liabilities before reinsurance 9,837,507 58,571 774,781 10,670,859 100.0 % Less reinsurance ceded 53,343 - - 53,343 Net annuity reserves and deposit fund liabilities $ 9,784,164 $ 58,571 $ 774,781 $ 10,617,516 44 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) Deferred and uncollected life insurance premiums and annuity considerations as of December 31, 2012 and 2011 are as follows: Gross Net of Loading December 31, 2012 (Thousands) Industrial $ - $ - Ordinary new business 915 2,927 Ordinary renewal 56,377 (67,863 ) Credit Life 10 (10 ) Group Life (4,683 ) 7,020 Group Annuity - - Totals $ 52,619 $ (57,926 ) December 31, 2011 Industrial $ - $ - Ordinary new business 30,352 (9,624 ) Ordinary renewal (2,981 ) (132,504 ) Credit Life 10 (10 ) Group Life (2,762 ) 4,849 Group Annuity - - Totals $ 24,619 $ (137,289 ) 7. Employee Benefit Plans Defined Benefit Plan : ING North America Insurance Corporation (“ING North America”) sponsors the ING Americas Retirement Plan (the “Qualified Plan”), effective as of December 31, 2001. Effective January 1, 2009, the Qualified Plan is no longer available to new employees or re-hires. Employees of ING North America and its subsidiaries and affiliates (excluding certain employees) hired prior to January 1, 2009 will continue to be eligible to participate in the Qualified Plan. The Qualified Plan is a tax qualified defined benefit plan, the benefits of which are guaranteed (within certain specified legal limits) by the Pension Benefit Guaranty Corporation (“PBGC”). As of January 1, 2002, each participant in the Qualified Plan (except for certain specified employees) earns a benefit under a final average pay (“FAP”) formula. The costs allocated to the Company for its employees’ participation in the Qualified Plan were $14.2, $15.6 and $19.2 for 2012, 2011 and 2010, respectively. ING North America is responsible for all Qualified Plan liabilities. Beginning January 1, 2012, the Qualified Plan will use a cash balance pension formula instead of a FAP formula, allowing all eligible employees (including those hired after January 1, 2009) to participate in the Retirement Plan, with this new cash balance pension formula. Participants will earn a credit equal to 4% of eligible pay. The accrued vested cash balance benefit is portable; participants can take it when they leave the Company’s employment. For participants in the Qualified Plan, as of December 31, 2011, there will 45 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated) be a two-year transition period from the Qualified Plan’s current FAP formula to the cash balance pension formula. In accordance with the requirements of SSAP No. 89, Accounting for Pensions, A Replacement of SSAP No. 8 (“SSAP No. 89”) the Company obtained Board of Director approval on November 10, 2011 . Defined Contribution Plans : ING North America sponsors the ING Savings Plan and ESOP (the “Savings Plan”). Substantially all employees of ING North America and its subsidiaries and affiliates (excluding certain employees) are eligible to participate, including the Company’s employees other than Company agents. The Savings Plan is a tax qualified 401(k) retirement plan, which includes a frozen employee stock ownership plan (“ESOP”) component. Savings Plan benefits are not guaranteed by the PBGC. The Savings Plan allows eligible participants to defer into the Savings Plan a specified percentage of eligible compensation on a pretax basis. ING North America matches such pretax contributions, up to a maximum of 6.0% of eligible compensation. All matching contributions are subject to a 4 year graded vesting schedule. All contributions made to the Savings Plan are subject to certain limits imposed by applicable law. Amounts allocated to the Company for the Savings Plan were $6.6, $6.8 and $6.2 for 2012, 2011 and 2010, respectively. Other Benefit Plans : In addition to providing retirement plan benefits, the Company, in conjunction with ING North America, provides certain supplemental retirement benefits to eligible employees and health care and life insurance benefits to retired employees and other eligible dependents. The supplemental retirement plan includes a nonqualified defined benefit pension plan, and a nonqualified defined contribution plan, which means all benefits are payable from the general assets of the Company. The postretirement health care plan is contributory, with retiree contribution levels adjusted annually. The life insurance plan provides a flat amount of noncontributory coverage and optional contributory coverage. Beginning August 1, 2009, the Company moved from self-insuring these costs and began to use a private-fee-for-service Medicare Advantage program for post-Medicare eligible retired participants. The Company subsidizes a portion of the monthly per-participant premium for retirees age 65 and older. This change had a minimal impact on the financial statements. In addition, effective October 1, 2009, the Company no longer subsidizes medical premium costs for early retirees. This change does not impact any participant currently retired and receiving coverage under the plan or any employee who is eligible for coverage under the plan and whose employment ended before October 1, 2009. The Company continues to offer access to medical coverage until retirees become eligible for Medicare. The discontinued subsidy resulted in a release of liability for any active employees age 50 or older. This change had a minimal impact on the financial statements. 46 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements – Statutory Basis December 31, 2012 (Dollar amounts in millions, unless otherwise stated)
